Exhibit 10.1

 

EXECUTION VERSION

 

CREDIT AGREEMENT

 

dated as of July 12, 2017

 

among

 

BIOTELEMETRY, INC.,

as the Borrower

 

THE SUBSIDIARIES OF THE BORROWER IDENTIFIED HEREIN,
as the Guarantors

 

THE LENDERS FROM TIME TO TIME PARTY HERETO

 

and

 

SUNTRUST BANK,

as Administrative Agent, Swingline Lender and Issuing Bank

 

KEYBANK NATIONAL ASSOCIATION,

as Syndication Agent

 

PNC BANK, NATIONAL ASSOCIATION,

SILICON VALLEY BANK

and

WELLS FARGO BANK, NATIONAL ASSOCIATION,

as Co-Documentation Agents

 

SUNTRUST ROBINSON HUMPHREY, INC.

and

KEYBANC CAPITAL MARKETS INC.,

as Joint Lead Arrangers and Joint Bookrunners

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

Page

Article I

DEFINITIONS; CONSTRUCTION

1

 

 

 

Section 1.1

Definitions

1

Section 1.2

Classifications of Loans and Borrowings

38

Section 1.3

Accounting Terms and Determination

38

Section 1.4

Terms Generally

39

Section 1.5

Letter of Credit Amounts

39

Section 1.6

Times of Day

39

 

 

 

Article II

AMOUNT AND TERMS OF THE COMMITMENTS

40

 

 

 

Section 2.1

General Description of Facilities

40

Section 2.2

Revolving Loans

40

Section 2.3

Procedure for Borrowings

40

Section 2.4

Swingline Commitment

41

Section 2.5

Term Loan A Commitment

42

Section 2.6

Funding of Borrowings

42

Section 2.7

Interest Elections

43

Section 2.8

Optional Reduction and Termination of Commitments

43

Section 2.9

Repayment of Loans

44

Section 2.10

Evidence of Indebtedness

45

Section 2.11

Optional Prepayments

46

Section 2.12

Mandatory Prepayments

46

Section 2.13

Interest on Loans

47

Section 2.14

Fees

48

Section 2.15

Computation of Interest and Fees

49

Section 2.16

Inability to Determine Interest Rates

49

Section 2.17

Illegality

50

Section 2.18

Increased Costs

50

Section 2.19

Funding Indemnity

51

Section 2.20

Taxes

52

Section 2.21

Payments Generally; Pro Rata Treatment; Sharing of Set-offs

55

Section 2.22

Letters of Credit

57

Section 2.23

Increase of Commitments; Additional Lenders

61

Section 2.24

Mitigation of Obligations

63

Section 2.25

Replacement of Lenders

63

Section 2.26

Reallocation and Cash Collateralization of Defaulting Lender Commitment

64

 

 

 

Article III

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

65

 

 

 

Section 3.1

Conditions To Effectiveness

65

Section 3.2

Conditions to Funding Date

67

Section 3.3

Each Credit Event After the Funding Date

69

Section 3.4

Delivery of Documents

70

 

 

 

Article IV

REPRESENTATIONS AND WARRANTIES

70

 

 

 

Section 4.1

Existence; Power

70

Section 4.2

Organizational Power; Authorization

70

Section 4.3

Governmental Approvals; No Conflicts

70

Section 4.4

Financial Statements

71

 

--------------------------------------------------------------------------------


 

Section 4.5

Litigation and Environmental Matters

71

Section 4.6

Compliance with Laws and Agreements

71

Section 4.7

No Default

73

Section 4.8

Investment Company Act, Etc.

73

Section 4.9

Taxes

74

Section 4.10

Margin Regulations

74

Section 4.11

ERISA

74

Section 4.12

Ownership of Property; Intellectual Property; Insurance

74

Section 4.13

Disclosure

75

Section 4.14

Labor Relations

75

Section 4.15

Subsidiaries

75

Section 4.16

Solvency

75

Section 4.17

Business Locations; Taxpayer Identification Number; Deposit Accounts

76

Section 4.18

Material Agreements

76

Section 4.19

Anti-Corruption Laws and Sanctions

76

Section 4.20

Subordination of Subordinated Debt

76

Section 4.21

No EEA Financial Institutions

76

Section 4.22

Perfection of Security Interests in the Collateral

76

Section 4.23

Reimbursement from Medical Reimbursement Programs

77

Section 4.24

Licensing and Accreditation

77

Section 4.25

Minimum Price Rule

77

 

 

 

Article V

AFFIRMATIVE COVENANTS

77

 

 

 

Section 5.1

Financial Statements and Other Information

77

Section 5.2

Notices of Material Events

79

Section 5.3

Existence; Conduct of Business

80

Section 5.4

Compliance with Laws, Etc.

81

Section 5.5

Payment of Obligations

81

Section 5.6

Books and Records

81

Section 5.7

Visitation, Inspection, Etc.

82

Section 5.8

Maintenance of Properties; Insurance

82

Section 5.9

Use of Proceeds

82

Section 5.10

Additional Subsidiaries

83

Section 5.11

Further Assurances

83

Section 5.12

Compliance Programs

86

Section 5.13

Offer-Related Undertakings

86

Section 5.14

Refinancing of Existing Indebtedness

87

 

 

 

Article VI

FINANCIAL COVENANTS

87

 

 

 

Section 6.1

Consolidated Total Net Leverage Ratio

87

Section 6.2

Consolidated Fixed Charge Coverage Ratio

87

 

 

 

Article VII

NEGATIVE COVENANTS

87

 

 

 

Section 7.1

Indebtedness and Preferred Equity

87

Section 7.2

Negative Pledge

91

Section 7.3

Fundamental Changes

93

Section 7.4

Investments, Loans, Etc.

94

Section 7.5

Restricted Payments

96

Section 7.6

[Reserved]

97

Section 7.7

Sale of Assets

97

 

ii

--------------------------------------------------------------------------------


 

Section 7.8

Transactions with Affiliates

97

Section 7.9

Restrictive Agreements

97

Section 7.10

Sale and Leaseback Transactions

98

Section 7.11

Hedging Transactions

98

Section 7.12

Legal Name, State of Formation and Form of Entity

98

Section 7.13

Amendment to Material Documents

98

Section 7.14

Prepayments of Permitted Subordinated Indebtedness

99

Section 7.15

Accounting Changes

99

Section 7.16

Government Regulation

99

Section 7.17

Ownership of Subsidiaries

99

Section 7.18

Use of Proceeds

99

Section 7.19

Designation as Senior Debt

99

 

 

 

Article VIII

EVENTS OF DEFAULT

100

 

 

 

Section 8.1

Events of Default

100

Section 8.2

Application of Funds

103

 

 

 

Article IX

THE ADMINISTRATIVE AGENT

104

 

 

 

Section 9.1

Appointment of Administrative Agent

104

Section 9.2

Nature of Duties of Administrative Agent

104

Section 9.3

Lack of Reliance on the Administrative Agent

105

Section 9.4

Certain Rights of the Administrative Agent

105

Section 9.5

Reliance by Administrative Agent

106

Section 9.6

The Administrative Agent in its Individual Capacity

106

Section 9.7

Successor Administrative Agent

106

Section 9.8

Withholding Tax

107

Section 9.9

Administrative Agent May File Proofs of Claim

107

Section 9.10

Authorization to Execute Other Loan Documents

108

Section 9.11

Collateral and Guaranty Matters

108

Section 9.12

No Other Duties, Etc.

108

Section 9.13

Right to Realize on Collateral and Enforce Guarantee

108

Section 9.14

Hedging Obligations and Bank Product Obligations

109

 

 

 

Article X

THE GUARANTY

109

 

 

 

Section 10.1

The Guaranty

109

Section 10.2

Obligations Unconditional

109

Section 10.3

Reinstatement

110

Section 10.4

Certain Additional Waivers

110

Section 10.5

Remedies

110

Section 10.6

Rights of Contribution

111

Section 10.7

Guarantee of Payment; Continuing Guarantee

111

Section 10.8

Keepwell

111

 

 

 

Article XI

MISCELLANEOUS

111

 

 

 

Section 11.1

Notices

111

Section 11.2

Waiver; Amendments

114

Section 11.3

Expenses; Indemnification

116

Section 11.4

Successors and Assigns

117

Section 11.5

Governing Law; Jurisdiction; Consent to Service of Process

122

Section 11.6

WAIVER OF JURY TRIAL

123

Section 11.7

Right of Setoff

123

 

iii

--------------------------------------------------------------------------------


 

Section 11.8

Counterparts; Integration

124

Section 11.9

Survival

124

Section 11.10

Severability

124

Section 11.11

Confidentiality

124

Section 11.12

Interest Rate Limitation

125

Section 11.13

Waiver of Effect of Corporate Seal

125

Section 11.14

Patriot Act

125

Section 11.15

No Advisory or Fiduciary Responsibility

125

Section 11.16

Electronic Execution of Assignments and Certain Other Documents

126

Section 11.17

Acknowledgement and Consent to Bail-In of EEA Financial Institutions

126

Section 11.18

Subordination

126

 

iv

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I

-

Commitment Amounts

Schedule 4.6

-

FD&C Permits

Schedule 4.15

-

Subsidiaries

Schedule 4.17-1

-

Locations of Real Property

Schedule 4.17-2

-

Locations of Chief Executive Office, Taxpayer Identification Number, Etc.

Schedule 4.17-3

-

Changes in Legal Name, State of Formation and Structure

Schedule 4.17-4

-

Deposit Accounts and Securities Accounts

Schedule 4.18

-

Material Agreements

Schedule 7.1

-

Outstanding Indebtedness

Schedule 7.2

-

Existing Liens

Schedule 7.4

-

Existing Investments

 

Exhibits

 

Exhibit 2.3

-

Form of Notice of Revolving Borrowing

Exhibit 2.4

-

Form of Notice of Swingline Borrowing

Exhibit 2.7

-

Form of Notice of Conversion/Continuation

Exhibit 2.10

-

Form of Note

Exhibits 2.20 (1-4)

-

Forms of U.S. Tax Compliance Certificates

Exhibit 5.1

-

Form of Compliance Certificate

Exhibit 5.10

-

Form of Guarantor Joinder Agreement

Exhibit 11.4

-

Form of Assignment and Acceptance

 

v

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

THIS CREDIT AGREEMENT (this “Agreement”) is made and entered into as of July 12,
2017, by and among BIOTELEMETRY, INC., a Delaware corporation (the “Borrower”),
the Guarantors (defined herein), the Lenders (defined herein), and SUNTRUST
BANK, in its capacities as Administrative Agent, Issuing Bank and Swingline
Lender.

 

W I T N E S S E T H:

 

WHEREAS, the Borrower intends to acquire (the “Funding Date Acquisition”),
indirectly through one or more of its wholly-owned Subsidiaries, all of the
outstanding Capital Stock of LifeWatch AG, a corporation organized under the
laws of Switzerland (the “Target” and, collectively with its subsidiaries, the
“Funding Date Acquired Business”) pursuant to the terms of a public tender offer
for all publicly held shares of the Target in accordance with art. 125 et seq.
of the Swiss Federal Act on Financial Market Infrastructure and Market Conduct
in Securities and Derivatives Trading of June 19, 2015 (Bundesgesetz über die
Finanzmarktinfrasrukturen und das Marktverhalten im Effekten-und Derivatehandel)
(the “FMIA”) and its implementing ordinances (the “Offer”) and that certain
Transaction Agreement dated as of April 9, 2017 (the “Transaction Agreement”) by
and among the Target, the Borrower and Cardiac Monitoring Holding Company, LLC,
a Delaware limited liability company and wholly-owned subsidiary of the Borrower
(“Bidco”);

 

WHEREAS, in connection with the Funding Date Acquisition, the Borrower has
requested that the Lenders provide to the Borrower (a) a term loan (advanced on
the Funding Date) in an aggregate principal amount equal to $205,000,000, the
proceeds of which shall be used for (i) refinancing existing Indebtedness of the
Borrower and its Subsidiaries (including the Funding Date Acquired Business),
(ii) pay a portion of the consideration for the Funding Date Acquisition and
(iii) to pay related transaction fees and expenses and (b) a $50,000,000
revolving credit facility for ongoing working capital purposes as further
described herein; and

 

WHEREAS, subject to the terms and conditions of this Agreement, the Lenders, the
Issuing Bank and the Swingline Lender to the extent of their respective
Commitments as defined herein, are willing severally to establish the requested
revolving credit facility, letter of credit subfacility and the swingline
subfacility in favor of the Borrower, and the Lenders agree to make the term
loan to the Borrower.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants herein
contained, the Borrower, the Lenders, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree as follows:

 

ARTICLE I

 

DEFINITIONS; CONSTRUCTION

 

Section 1.1            Definitions.  In addition to the other terms defined
herein, the following terms used herein shall have the meanings herein specified
(to be equally applicable to both the singular and plural forms of the terms
defined):

 

“Accepting Target Shareholders” shall mean holders of Target Shares that duly
accept the Offer during the applicable acceptance periods for the Offer.

 

“Acquired Business” shall mean the entity or assets acquired by the Borrower or
any Subsidiary in an Acquisition after the date hereof.

 

--------------------------------------------------------------------------------


 

“Acquisition” shall mean (a) any Investment by the Borrower or any of its
Subsidiaries in any other Person pursuant to which such Person shall become a
Subsidiary or shall be merged with the Borrower or any of its Subsidiaries or
(b) any acquisition by the Borrower or any of its Subsidiaries of the assets of
any Person (other than a Subsidiary) that constitute all or a substantial
portion of the assets of such Person or a division or business unit of such
Person.

 

“Additional Lender” shall have the meaning set forth in Section 2.23.

 

“Adjusted LIBOR” shall mean, with respect to each Interest Period for a
Eurodollar Loan, (a) the rate per annum equal to the London interbank offered
rate for deposits in Dollars appearing on Reuters screen page LIBOR 01 (or, if
such service is not available, on any successor or substitute page of such
service or any successor to such service, or such other commercially available
source providing such quotations as may be designated by the Administrative
Agent from time to time) at approximately 11:00 a.m. (London time) two
(2) Business Days prior to the first day of such Interest Period, with a
maturity comparable to such Interest Period, divided by (b) a percentage equal
to one hundred percent (100.0%) minus the then stated maximum rate of all
reserve requirements (including any marginal, emergency, supplemental, special
or other reserves and without benefit of credits for proration, exceptions or
offsets that may be available from time to time) applicable to any member bank
of the Federal Reserve System in respect of Eurocurrency liabilities as defined
in Regulation D (or any successor category of liabilities under Regulation D);
provided, that if the rate referred to in clause (a) above is not available at
any such time for any reason, then the rate referred to in clause (a) shall
instead be the interest rate per annum, as determined by the Administrative
Agent, to be the arithmetic average of the rates per annum at which deposits in 
Dollars in an amount equal to the amount of such Eurodollar Loan are offered by
major banks in the London interbank market to the Administrative Agent at
approximately 11:00 a.m. (London time), two (2) Business Days prior to the first
day of such Interest Period.  Notwithstanding anything to the contrary in the
foregoing, if the Adjusted LIBOR is less than zero, such rate shall be deemed to
be zero for purposes of this Agreement.

 

“Administrative Agent” shall mean SunTrust Bank in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.

 

“Administrative Questionnaire” shall mean, with respect to each Lender, an
administrative questionnaire in the form provided by the Administrative Agent
and submitted to the Administrative Agent duly completed by such Lender.

 

“Affiliate” shall mean, as to any Person, any other Person that directly, or
indirectly through one or more intermediaries, Controls, is Controlled by, or is
under common Control with, such Person.  For the purposes of this definition,
“Control” shall mean the power, directly or indirectly, either to (a) vote more
than ten percent (10.0%) of the securities having ordinary voting power for the
election of directors (or persons performing similar functions) of a Person or
(b) direct or cause the direction of the management and policies of a Person,
whether through the ability to exercise voting power, by control or otherwise. 
The terms “Controlling”, “Controlled by”, and “under common Control with” have
the meanings correlative thereto.

 

“Aggregate Revolving Commitments” shall mean the Revolving Commitments of all
the Lenders at any time outstanding.  On the Closing Date, the aggregate amount
of the Aggregate Revolving Commitments is $50,000,000.

 

“Agreed Offer Amendment” shall mean any of the following amendments and/or
waivers to the terms and/or conditions of the Offer Documents:

 

2

--------------------------------------------------------------------------------


 

(a)           the fact that the extraordinary shareholders’ meeting of the
Target electing the persons nominated by Bidco to the Target’s board of
directors will be held after the Offer Closing Date on July 21, 2017 and the
corresponding waiver of the Offer condition (d); provided that the Borrower,
Bidco and the Target have validly amended the Transaction Agreement so that
Section 5.7 of the Transaction Agreement applies until after the extraordinary
shareholders’ meeting of July 21, 2017;

 

(b)           an extension of the Offer timetable as long as the settlement of
the Offer takes place no later than November 15, 2017; or

 

(c)           an increase in the Offer price so long as such increase is funded
solely from the proceeds of an issuance common Capital Stock or Permitted
Subordinated Indebtedness.

 

“Agreement” shall have the meaning set forth in the introductory paragraph
hereto.

 

“Anti-Corruption Laws” shall mean all laws, rules, and regulations of any
jurisdiction applicable to the Borrower or its Subsidiaries from time to time
concerning or relating to bribery or corruption.

 

“Applicable Lending Office” shall mean, for each Lender and for each Type of
Loan, the “Lending Office” of such Lender (or an Affiliate of such Lender)
designated for such Type of Loan in the Administrative Questionnaire submitted
by such Lender or such other office of such Lender (or an Affiliate of such
Lender) as such Lender may from time to time specify to the Administrative Agent
and the Borrower as the office by which its Loans of such Type are to be made
and maintained.

 

“Applicable Margin” shall mean, as of any date, with respect to interest on all
Loans outstanding on any date or the Letter of Credit Fee, as the case may be, a
percentage per annum determined by reference to the applicable Consolidated
Total Net Leverage Ratio in effect on such date as set forth in the table below;
provided, that a change in the Applicable Margin resulting from a change in the
Consolidated Total Net Leverage Ratio shall be effective on the second Business
Day after which the Borrower delivers each of the financial statements required
by Section 5.1(a) and (b) and the Compliance Certificate required by
Section 5.1(c); provided, further, that if at any time the Borrower shall have
failed to deliver such financial statements and such Compliance Certificate when
so required, the Applicable Margin shall be at Level 1 as set forth in the table
below until the second Business Day after which such financial statements and
Compliance Certificate are delivered, at which time the Applicable Margin shall
be determined as provided above.  Notwithstanding the foregoing, the Applicable
Margin from the Funding Date until the second Business Day after which the
financial statements and Compliance Certificate for the Fiscal Quarter ending
December 31, 2017 are required to be delivered shall be at Level 2 as set forth
in the table below.  In the event that any financial statement or Compliance
Certificate delivered hereunder is shown to be inaccurate (regardless of whether
this Agreement or the Commitments are in effect when such inaccuracy is
discovered), and such inaccuracy, if corrected, would have led to the
application of a higher Applicable Margin based upon the pricing grid set forth
in the table below (the “Accurate Applicable Margin”) for any period that such
financial statement or Compliance Certificate covered, then (a) the Borrower
shall immediately deliver to the Administrative Agent a correct financial
statement or Compliance Certificate, as the case may be, for such period,
(b) the Applicable Margin shall be adjusted such that after giving effect to the
corrected financial statements or Compliance Certificate, as the case may be,
the Applicable Margin shall be reset to the Accurate Applicable Margin based
upon the pricing grid set forth in the table below for such period and (c) the
Borrower shall immediately pay to the Administrative Agent, for the account of
the Lenders, the accrued additional interest owing as a result of such Accurate
Applicable Margin for such period.   The provisions of this definition shall not
limit the rights of the Administrative Agent and the Lenders with respect to
Section 2.13(c) or Article VIII.

 

3

--------------------------------------------------------------------------------


 

Level

 

Consolidated Total Net Leverage
Ratio

 

Eurodollar
Loans and Letter
of Credit Fee

 

Base Rate
Loans

 

Commitment
Fee

 

1

 

> 2.50:1.00

 

2.25

%

1.25

%

0.35

%

2

 

< 2.50:1.00 but > 2.00:1.00

 

2.00

%

1.00

%

0.30

%

3

 

< 2.00:1.00 but > 1.50:1.00

 

1.75

%

0.75

%

0.25

%

4

 

< 1.50:1.00

 

1.50

%

0.50

%

0.20

%

 

The “Applicable Margin” for any Incremental Term Facility shall be the
percentage per annum provided in the definitive documentation for such
Incremental Term Facility.

 

“Approved Fund” shall mean any Person (other than a natural Person) that is (or
will be) engaged in making, purchasing, holding or otherwise investing in
commercial loans and similar extensions of credit in the ordinary course of its
business and that is administered or managed by (a) a Lender, (b) an Affiliate
of a Lender or (c) an entity or an Affiliate of an entity that administers or
manages a Lender.

 

“Asset Sale” shall mean the sale, transfer, license, lease or other disposition
of any property by the Borrower or any Subsidiary, including any sale and
leaseback transaction and any sale, assignment, transfer or other disposal, with
or without recourse, of any notes or accounts receivable or any rights and
claims associated therewith, but excluding (a) the sale of inventory in the
ordinary course of business; (b) the sale (at fair market value as reasonably
determined by the applicable Loan Party or Subsidiary) or disposition of
obsolete, surplus, damaged or worn out property or other property not necessary
for operations of the Borrower and its Subsidiaries disposed of in the ordinary
course of business; (c) the disposition of property (including the cancellation
of Indebtedness permitted by Section 7.4(d)) to the Borrower or any Subsidiary;
provided, that if the transferor of such property is a Loan Party then the
transferee thereof must be a Loan Party; (d) the disposition of accounts
receivable in connection with the collection or compromise thereof;
(e) licenses, sublicenses, leases or subleases granted to others in the ordinary
course of business or not interfering in any material respect with the business
of the Borrower or any Subsidiary; (f) the sale or disposition of Cash
Equivalents for fair market value in the ordinary course of business; (g) the
disposition of shares of Capital Stock of any Subsidiary in order to qualify
members of the governing body of such Subsidiary if required by applicable Law;
(h) the termination or surrender of any real property lease of a Loan Party in
the ordinary course of business so long as the loss of such leased location
could not be reasonably expected to have an adverse and material effect on any
business of any Loan Party (i) the abandonment or other disposition of IP
Rights, whether now or hereafter owned or leased or acquired in connection with
an Acquisition or other permitted Investment, that is, in the reasonable
business judgment of the Borrower, no longer economically practicable or
commercially desirable to maintain or used or useful in the business of the
Borrower and the Subsidiaries; (j) solely to the extent not otherwise permitted
hereunder, sales, transfers and other dispositions permitted by Section 7.3;
(k) so long as (i) no Event of Default then exists or would result therefrom and
(ii) such disposition occurs on or prior to the date that is eighteen (18)
months after the Funding Date, the LifeWatch Turkey Disposition; (l) to the
extent constituting a sale, transfer, lease or other disposition of an asset,
any Restricted Payment made pursuant to Section 7.5; and (m) sales, transfers or
other dispositions of Investments to the extent permitted under Section 7.4 in
joint ventures to the extent required by, or made pursuant to customary buy/sell
arrangements between, the parties set forth in joint venture arrangements and
similar binding agreements.

 

“Assignment and Acceptance” shall mean an assignment and acceptance entered into
by a Lender and an assignee (with the consent of any party whose consent is
required by Section 11.4(b)) and accepted by the Administrative Agent, in the
form of Exhibit 11.4 attached hereto or any other form approved by the
Administrative Agent.

 

4

--------------------------------------------------------------------------------


 

“Audited Financial Statements” shall mean the audited consolidated balance sheet
of the Borrower and its Subsidiaries for the Fiscal Year ended December 31,
2016, and the related consolidated statements of income or operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries for
such Fiscal Year, including the notes thereto.

 

“Availability Period” shall mean the period from the Funding Date to but
excluding the Revolving Commitment Termination Date.

 

“Bail-In Action” shall mean the exercise of any Write-Down and Conversion Powers
by the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

 

“Bail-In Legislation” shall mean, with respect to any EEA Member Country
implementing Article 55 of Directive 2014/59/EU of the European Parliament and
of the Council of the European Union, the implementing law for such EEA Member
Country from time to time which is described in the EU Bail-In Legislation
Schedule.

 

“Bank Product Obligations” shall mean, collectively, all obligations and other
liabilities of any Loan Party to any Bank Product Provider arising with respect
to any Bank Products.

 

“Bank Product Provider” shall mean any Person that (a) (i) at the time it
provides any Bank Products to any Loan Party, is a Lender or an Affiliate of a
Lender or (ii) has provided any Bank Products to any Loan Party that exist on
the Closing Date, and such Person is a Lender or an Affiliate of a Lender on the
Closing Date and (b) except when the Bank Product Provider is SunTrust Bank and
its Affiliates, has provided prior written notice to the Administrative Agent
which has been acknowledged by the Borrower of the existence of such Bank
Product.  In no event shall any Bank Product Provider acting in such capacity be
deemed a Lender for purposes hereof to the extent of and as to Bank Products
except that each reference to the term “Lender” in Article IX and Section 11.4
shall be deemed to include such Bank Product Provider and in no event shall the
approval of any such person in its capacity as Bank Product Provider be required
in connection with the release or termination of any security interest or Lien
of the Administrative Agent.

 

“Bank Products” shall mean any of the following services provided to any Loan
Party or any Subsidiary by any Bank Product Provider: (a) any treasury or other
cash management services, including deposit accounts, automated clearing house
(ACH) origination and other funds transfer, depository (including cash vault and
check deposit), zero balance accounts and sweeps, return items processing,
controlled disbursement accounts, positive pay, lockboxes and lockbox accounts,
account reconciliation and information reporting, payables outsourcing, payroll
processing, trade finance services, investment accounts and securities accounts,
and (b) card services, including credit card (including purchasing card and
commercial card), prepaid cards, including payroll, stored value and gift cards,
merchant services processing, and debit card services.

 

“Base Rate” shall mean the highest of (a) the rate which the Administrative
Agent announces from time to time as its prime lending rate, as in effect from
time to time, (b) the Federal Funds Rate, as in effect from time to time, plus
one-half of one percent (0.50%) per annum and (c) the One Month LIBOR Index Rate
plus one percent (1.00%) per annum (any changes in such rates to be effective as
of the date of any change in such rate). The Administrative Agent’s prime
lending rate is a reference rate and does not necessarily represent the lowest
or best rate actually charged to any customer.  The Administrative Agent may
make commercial loans or other loans at rates of interest at, above, or below
the Administrative Agent’s prime lending rate.  Notwithstanding anything to the
contrary in the foregoing, if the Base Rate is less than zero, such rate shall
be deemed to be zero for purposes of this Agreement.

 

5

--------------------------------------------------------------------------------


 

“Best Price Period” shall mean a period starting with the publication of the
Pre-Announcement and ending six (6) months after expiration of the additional
acceptance period as per Swiss takeover Law.

 

“Best Price Rule” shall mean the rule pursuant to which, if the Borrower, Bidco
and each Person (if any) that is deemed (as a matter of Swiss takeover Law) to
be acting in concert with the Borrower or Bidco in relation to the Offer,
acquires Target Shares (including, for the avoidance of doubt, any financial
instruments with Target Shares as the underlying security) during the Best Price
Period at a price that exceeds the Offer Price, Bidco must offer such higher
price to all recipients of the Offer (as such rule is described in more detail
in article 10 and article 12 para. 1 lit. b of the Ordinance of the Swiss
Takeover Board of August 21, 2008).

 

“Bidco” shall have the meaning set forth in the recitals hereto.

 

“Borrower” shall have the meaning set forth in the introductory paragraph
hereof.

 

“Borrowing” shall mean a borrowing consisting of (a) Loans of the same Class and
Type, made, converted or continued on the same date and in the case of
Eurodollar Loans, as to which a single Interest Period is in effect, or (b) a
Swingline Loan.

 

“BT ApS” shall mean Biotelemetry Technology ApS, a Danish limited liability
company, a wholly-owned Subsidiary of Braemar Manufacturing, LLC.

 

“Business Day” shall mean any day other than (a) a Saturday, Sunday or other day
on which commercial banks in Atlanta, Georgia are authorized or required by Law
to close and (b) if such day relates to a Borrowing of, a payment or prepayment
of principal or interest on, a conversion of or into, or an Interest Period for,
a Eurodollar Loan or a notice with respect to any of the foregoing, any day on
which banks are not open for dealings in dollar deposits in the London interbank
market.

 

“Capital Expenditures” shall mean for any period, without duplication, (a) the
additions to property, plant and equipment and other capital expenditures of the
Borrower and its Subsidiaries that are (or would be) set forth on a consolidated
statement of cash flows of the Borrower for such period and (b) Capital Lease
Obligations incurred by the Borrower and its Subsidiaries during such period.

 

“Capital Lease Obligations” of any Person shall mean all obligations of such
Person to pay rent or other amounts under any lease (or other arrangement
conveying the right to use) of real or personal property, or a combination
thereof, which obligations are required to be classified and accounted for as
capital leases on a balance sheet of such Person, and the amount of such
obligations shall be the capitalized amount thereof.

 

“Capital Stock” shall mean all shares, options, warrants, general or limited
partnership interests, membership interests or other equivalents (regardless of
how designated) of or in a corporation, partnership, limited liability company
or equivalent entity whether voting or nonvoting, including common stock,
preferred stock or any other “equity security” (as such term is defined in
Rule 3a11-1 of the General Rules and Regulations promulgated by the SEC under
the Securities Exchange Act of 1934).

 

6

--------------------------------------------------------------------------------


 

“Cash Collateralize” shall mean, in respect of any obligations, to provide and
pledge (as a first priority perfected security interest) cash collateral for
such obligations in Dollars, to the Administrative Agent pursuant to
documentation in form and substance, reasonably satisfactory to the
Administrative Agent (and “Cash Collateralization” and “Cash Collateral” have a
corresponding meaning).

 

“Cash Equivalents” shall mean:

 

(a)           direct obligations of, or obligations the principal of and
interest on which are unconditionally guaranteed by, the United States (or by
any agency thereof to the extent such obligations are backed by the full faith
and credit of the United States), in each case maturing within one year from the
date of acquisition thereof;

 

(b)           commercial paper having the highest rating, at the time of
acquisition thereof, of S&P or Moody’s and in either case maturing within six
(6) months from the date of acquisition thereof;

 

(c)           certificates of deposit, bankers’ acceptances and time deposits
maturing within one hundred eighty (180) days of the date of acquisition thereof
issued or guaranteed by or placed with, and money market deposit accounts issued
or offered by, any domestic office of any commercial bank organized under the
Laws of the United States or any state thereof which has a combined capital and
surplus and undivided profits of not less than $500,000,000;

 

(d)           fully collateralized repurchase agreements with a term of not more
than thirty (30) days for securities described in clause (a) above and entered
into with a financial institution satisfying the criteria described in clause
(c) above; and

 

(e)           mutual funds investing solely in any one or more of the Cash
Equivalents described in clauses (a) through (d) above.

 

“Change in Control” shall mean the occurrence of one or more of the following
events: (a) any sale, lease, exchange or other transfer (in a single transaction
or a series of related transactions) of all or substantially all of the assets
of the Borrower to any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder in effect on the date
hereof), (b) the acquisition of ownership, directly or indirectly, beneficially
or of record, by any Person or “group” (within the meaning of the Securities
Exchange Act of 1934 and the rules of the SEC thereunder as in effect on the
date hereof) of thirty-five percent (35.0%) or more of the outstanding shares of
the voting stock of the Borrower, or (c) during any period of twenty-four (24)
consecutive months, a majority of the members of the board of directors or other
equivalent governing body of the Borrower cease to be composed of individuals
who are Continuing Directors.

 

“Change in Law” shall mean (a) the adoption of any applicable Law after the date
of this Agreement, (b) any change in any applicable Law after the date of this
Agreement, or (c) compliance by any Lender (or its Applicable Lending Office) or
the Issuing Bank (or for purposes of Section 2.18(b), by the Parent Company of
such Lender or the Issuing Bank, if applicable) with any request, guideline or
directive (whether or not having the force of law) of any Governmental Authority
made or issued after the date of this Agreement.  Notwithstanding anything
herein to the contrary, (x) the Dodd-Frank Wall Street Reform and Consumer
Protection Act, and all requests, rules, guidelines and directives promulgated
thereunder, and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States
regulatory authorities, in each case pursuant to Basel III, in each case, are
deemed to have been introduced or adopted after the date hereof, regardless of
the date enacted or adopted.

 

7

--------------------------------------------------------------------------------


 

“Class”, when used in reference to any Loan or Borrowing, refers to whether such
Loan, or the Loans comprising such Borrowing, are Revolving Loans, Swingline
Loans or Term Loans and when used in reference to any Commitment, refers to
whether such Commitment is a Revolving Commitment, a Swingline Commitment or a
Term Loan Commitment.

 

“Closing Date” shall mean the date hereof.

 

“CMS” shall mean the Centers for Medicare & Medicaid Services, the federal
agency responsible for administering Medicare, Medicaid, SCHIP (State Children’s
Health Insurance Program) and other federal health-related programs.

 

“Code” shall mean the Internal Revenue Code of 1986, as amended and in effect
from time to time.

 

“Collateral” shall mean a collective reference to all real and personal property
with respect to which Liens in favor of the Administrative Agent, for the
benefit of itself and the holders of the Obligations, are purported to be
granted pursuant to and in accordance with the terms of the Collateral
Documents.

 

“Collateral Documents” shall mean a collective reference to the Security
Agreement, the Swiss Pledge Agreement, the CS Control Agreement, any Mortgage
and any other security documents executed and delivered by any Loan Party
pursuant to Section 5.11.

 

“Commitment” shall mean a Revolving Commitment, a Swingline Commitment or a Term
Loan Commitment or any combination thereof (as the context shall permit or
require).

 

“Commitment Fee” shall have the meaning set forth in Section 2.14(b).

 

“Commitment Letter” shall mean that certain commitment letter, dated as of
April 9, 2017, executed by SunTrust Robinson Humphrey, Inc., SunTrust Bank,
KeyBanc Capital Markets Inc., KeyBank National Association and the Borrower.

 

“Commodity Exchange Act” shall mean the Commodity Exchange Act (7 U.S.C. § 1 et
seq.), as amended from time to time, and any successor statute.

 

“Compliance Certificate” shall mean a certificate from the principal executive
officer or the principal financial officer of the Borrower in the form of, and
containing the certifications set forth in, the certificate attached hereto as
Exhibit 5.1.

 

“Connection Income Taxes” shall mean Other Connection Taxes that are imposed on
or measured by net income (however denominated) or that are franchise Taxes or
branch profits Taxes.

 

“Consolidated EBITDA” shall mean, for the Borrower and its Subsidiaries for any
period, determined on a consolidated basis, an amount equal to the sum of
(a) Consolidated Net Income for such period plus (b) to the extent deducted in
determining Consolidated Net Income for such period, without duplication,
(i) Consolidated Interest Expense for such period, (ii) income tax expense for
such period, (iii) depreciation and amortization for such period, (iv) non-cash
charges, expenses or losses (including, without limitation, non-cash costs
and/or expenses incurred pursuant to any management equity plan, stock option
plan or any other stock subscription or shareholder agreement but excluding
(A) any non-cash charge, loss or expense that is an accrual of a reserve for a
cash expense or payment to be made, or anticipated to be made, in a future
period and (B) any expenses or charges related to accounts receivable),

 

8

--------------------------------------------------------------------------------


 

(v) all out-of-pocket fees, costs and expenses payable or otherwise incurred in
connection with this Agreement and the other transactions contemplated hereby or
by any other Loan Document prior to the date that is three (3) months after the
Funding Date, (vi) any extraordinary, unusual or non-recurring cash expenses or
losses; provided, that the aggregate amount of amounts added back in reliance on
this clause (b)(vi), clause (b)(viii), clause (b)(x), clause (b)(xi) and clause
(b)(xii) shall not exceed fifteen percent (15.0%) of Consolidated EBITDA in any
four consecutive Fiscal Quarter period, (vii) the amount of pro forma “run rate”
cost savings and synergies resulting from the Funding Date Acquisition that are
(A) reflected in the quality of earnings report dated April 1, 2017 delivered to
the Lead Arrangers prior to the Closing Date during such period (in each case
calculated on a Pro Forma Basis as though such cost savings and synergies had
been realized on the first day of such period), (B) calculated net of the amount
of actual benefits realized during such period from such actions to the extent
already included in the Consolidated Net Income for such period and (C) are
otherwise reasonably acceptable to the Administrative Agent; provided that such
actions have been taken or have been committed to be taken, and the benefits
resulting therefrom are anticipated by the Borrower in good faith to be realized
within twelve (12) months after the Funding Date, (viii) the amount of pro forma
“run rate” cost savings and synergies projected by the Borrower in good faith
and certified in writing to the Administrative Agent to be realized as a result
of any Acquisition (excluding the Funding Date Acquisition) or Asset Sale
otherwise permitted hereunder (including the termination or discontinuance of
activities constituting such business) of business entities or properties or
assets, constituting a division or line of business of any business entity,
division or line of business that is the subject of any such Acquisition or
Asset Sale during such period, or from any operational change taken or committed
to be taken during such period (in each case calculated on a Pro Forma Basis as
though such cost savings and synergies had been realized on the first day of
such period), net of the amount of actual benefits realized during such period
from such actions to the extent already included in the Consolidated Net Income
for such period; provided that such actions have been taken or have been
committed to be taken, and the benefits resulting therefrom are anticipated by
the Borrower in good faith to be realized within twelve (12) months after the
completion of the related merger or other business combination, Acquisition,
divestiture, restructuring, cost savings initiative or other initiative is
consummated; provided, further, that the aggregate amount of amounts added back
in reliance on this clause (b)(viii), clause (b)(vi), clause (b)(x), and clause
(b)(xii) shall not exceed fifteen percent (15.0%) of Consolidated EBITDA in any
four consecutive Fiscal Quarter period, (ix) all out-of-pocket fees, costs and
expenses payable or otherwise incurred in connection with any amendment,
consent, or modification to this Agreement and the Loan Documents,
(x) restructuring and similar charges, severance, relocation costs, and startup
costs and other business optimization expenses, cash stay bonuses paid to
employees, retention, recruiting, relocation and signing bonuses and expenses,
severance, stock option and other equity-based expenses, modifications to
pension and post-retirement employee benefit plans (including any settlement of
pension liabilities); provided that the aggregate amount of amounts added back
in reliance on this clause (b)(x), clause (b)(vi), clause (b)(viii) and clause
(b)(xii) shall not exceed fifteen percent (15.0%) of Consolidated EBITDA in any
four consecutive Fiscal Quarter period, (xi) reasonable and, to the extent
requested by Administrative Agent, documented, transaction expenses incurred in
connection with a (A) Permitted Acquisition and (B) Permitted Acquisition that
has not been consummated; provided that the aggregate amount of amounts added
back in reliance on this clause (b)(xi)(B), shall not exceed $500,000 in any
four consecutive Fiscal Quarter period, (xii) all reasonable out-of-pocket fees,
costs and expenses payable or otherwise incurred in connection with any
Indebtedness permitted to be incurred hereunder and any amendment, consent, or
modification thereto; provided that the aggregate amount of amounts added back
in reliance on this clause (b)(xii), clause (b)(vi), clause (b)(viii) and clause
(b)(x) shall not exceed fifteen percent (15.0%) of Consolidated EBITDA in any
four consecutive Fiscal Quarter period minus (c) to the extent included in
determining Consolidated EBITDA for such period, without duplication,
(i) non-cash income or gains (excluding any non-cash income or gain to the
extent it represents the reversal of an accrual or reserve for a potential cash
item that reduced Consolidated Net Income or Consolidated EBITDA in any prior
period and was not previously added back to Consolidated EBITDA in any prior
period), (ii) any gains realized

 

9

--------------------------------------------------------------------------------


 

in connection with the undertaking or implementation of restructurings and other
events and/or actions described in clause (b)(viii) and (iii) any cash payment
made in such period in respect of any non-cash charge in a prior period that
represented an accrual or reserve for such cash payment and was added to
Consolidated EBITDA pursuant to the preceding clauses (b)(iv) or (b)(viii) in
calculating Consolidated EBITDA for such prior period.  Notwithstanding anything
to the contrary in this Agreement, Consolidated EBITDA, excluding amounts
permitted to be included per clause (b)(vii) above, for each of the Fiscal
Quarters ended June 30, 2016, September 30, 2016, December 31, 2016, and
March 31, 2017 shall be deemed to be, and shall be, $15,499,000, $16,272,000,
$15,548,000 and $12,935,000, respectively.

 

“Consolidated Fixed Charge Coverage Ratio” shall mean, as of any date, the ratio
of (a) Consolidated EBITDA less the actual amount paid by the Borrower and its
Subsidiaries in cash on account of Capital Expenditures less the actual amount
paid by the Borrower and its Subsidiaries in cash on account of income tax
expense to (b) Consolidated Fixed Charges, in each case measured on a
consolidated basis as of the last day of the period of four (4) Fiscal Quarters
most recently ended.

 

“Consolidated Fixed Charges” shall mean, for the Borrower and its Subsidiaries
for any period, the sum, without duplication, of (a) Consolidated Interest
Expense paid in cash for such period, (b) scheduled principal payments made on
Consolidated Total Debt during such period and (c) Restricted Payments (other
than Restricted Payments permitted pursuant to Section 7.5(a)).   For purposes
of clause (b) this definition, “scheduled payments of principal” (x) shall be
determined without giving effect to any reduction of such scheduled payments
resulting from the application of any voluntary or mandatory prepayments made
during the applicable period, (y) shall be deemed to include all (i) Capital
Lease Obligations and (ii) the present value, determined on the basis of the
implicit interest rate, of all basic rental obligations under all Synthetic
Leases and (z) shall not include any voluntary prepayments made pursuant to
Section 2.11 or mandatory prepayments required pursuant to Section 2.12.

 

“Consolidated Interest Expense” shall mean, for the Borrower and its
Subsidiaries for any period determined on a consolidated basis, the sum of
(a) total interest expense, including without limitation the interest component
of any payments in respect of Capital Lease Obligations capitalized or expensed
during such period (whether or not actually paid during such period) plus
(b) the net amount payable (or minus the net amount receivable) with respect to
Hedging Transactions during such period (whether or not actually paid or
received during such period).

 

“Consolidated Net Income” shall mean, for the Borrower and its Subsidiaries for
any period determined on a consolidated basis, the net income (or loss) of the
Borrower and its Subsidiaries for such period but excluding therefrom (to the
extent otherwise included therein) (a) any extraordinary gains or losses,
(b) any gains attributable to write-ups of assets and (c) any equity interest of
the Borrower or any Subsidiary of the Borrower in the unremitted earnings of any
Person that is not a Subsidiary.

 

“Consolidated Total Assets” shall mean, as of any date, the total assets of the
Borrower and its Subsidiaries determined in accordance with GAAP, as of the last
day of the Fiscal Quarter ended immediately prior to the date of such
determination for which financial statements are required to have been delivered
pursuant to Sections 5.1(a) or (b).

 

“Consolidated Total Debt” shall mean, as of any date, all Indebtedness of the
Borrower and its Subsidiaries measured on a consolidated basis as of such date,
but excluding Indebtedness of the type described in clause (i) of the definition
thereto.

 

“Consolidated Total Net Leverage Ratio” shall mean, as of any date, the ratio of
(a) Consolidated Total Debt as of such date, less Unrestricted Cash of the
Borrower and its Subsidiaries on a consolidated basis that is available as of
such date in an amount not to exceed $25,000,000 at such date to
(b) Consolidated EBITDA, measured as of the last day of the period of four
(4) Fiscal Quarters most recently ended.

 

10

--------------------------------------------------------------------------------


 

“Continuing Director” shall mean, with respect to any period, any individuals
(a) who were members of the board of directors or other equivalent governing
body of the Borrower on the first day of such period, (b) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (a) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body, or (c) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (a) and
(b) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body.

 

“Contractual Obligation” of any Person shall mean any provision of any security
issued by such Person or of any agreement, instrument or undertaking under which
such Person is obligated or by which it or any of the property in which it has
an interest is bound.

 

“Credit Event” shall mean the advancing of any Loan, or the issuance of, or
extension of the expiration date or increase in the amount of, any Letter of
Credit.

 

“CS Control Agreement” shall mean that certain Securities Account Sole Control
Agreement dated as of the Funding Date by and among Credit Suisse Securities
(USA) LLC, Bidco and the Administrative Agent.

 

“Custodian” shall mean the bank in Switzerland with which the Custody Account is
held.

 

“Custody Account” shall be the account with the Custodian referred to in
Section 3.2(k).

 

“Danish Earnout” shall mean unsecured “earnout” payments made to or at the
direction of Delta Danish Electronics, Light & Acoustics, in an aggregate amount
not to exceed $3,000,000.

 

“Debtor Relief Laws” shall mean the Bankruptcy Code of the United States of
America, and all other liquidation, conservatorship, bankruptcy, assignment for
the benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States or other
applicable jurisdictions from time to time in effect.

 

“Default” shall mean any condition or event that, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

 

“Default Interest” shall have the meaning set forth in Section 2.13(d).

 

“Defaulting Lender” shall mean, at any time, any Lender as to which the
Administrative Agent has notified the Borrower that (a) such Lender has failed
for two (2) or more Business Days to comply with its obligations under this
Agreement to make a Loan and/or to make a payment to the Issuing Bank in respect
of a Letter of Credit or to the Swingline Lender in respect of a Swingline Loan
(each a “funding obligation”), (b) such Lender has notified the Administrative
Agent or the Borrower, or has stated publicly, that it will not comply with any
such funding obligation hereunder, or has defaulted on, its obligation to fund
generally under any other loan agreement, credit agreement or other financing
agreement, (c) such Lender has, for two (2) or more Business Days, failed to
confirm in writing to the Administrative Agent, in response to a written request
of the Administrative Agent, that it will comply with its funding obligations
hereunder, (d) a Lender Insolvency Event has occurred and is continuing with
respect to such Lender, or (e) such Lender has become the subject of a Bail-In
Action.  The Administrative Agent will promptly send to all parties hereto a
copy of any notice to the Borrower provided for in this definition.

 

11

--------------------------------------------------------------------------------


 

“Disqualified Institution” shall mean, on any date, (a) any competitor (as
reasonably determined by the Borrower) identified in writing to the
Administrative Agent on or prior to the Closing Date, (b) any other Person that
is a competitor (as reasonably determined by the Borrower) of the Borrower or
any of its Subsidiaries, which Person has been designated by the Borrower as a
“Disqualified Institution” by written notice to the Administrative Agent and the
Lenders (by posting such notice to the Platform) not less than two (2) Business
Days prior to such date and (c) any Affiliate of a “Disqualified Institution”
described in clauses (a) or (b) of this definition, which Person has been
designated by the Borrower as a “Disqualified Institution” by written notice to
the Administrative Agent and the Lenders (by posting such notice to the
Platform) not less than two (2) Business Days prior to such date; provided that
“Disqualified Institutions” shall exclude any Person that the Borrower has
designated as no longer being a “Disqualified Institution” by written notice
delivered to the Administrative Agent and the Lenders from time to time.

 

“Dollar(s)” and the sign “$” shall mean lawful money of the United States of
America.

 

“Domestic Subsidiary” shall mean any Subsidiary that is organized under the laws
of any political subdivision of the United States.

 

“DQ List” shall have the meaning set forth in Section 11.4(g).

 

“Earnout Obligations” shall mean (a) the TelCare Earnout, (b) the Danish Earnout
and (c) with respect to any other Acquisition, all obligations of the Borrower
or any Subsidiary to make earn out or other contingency payments (including
purchase price adjustments, non-competition agreements, consulting agreements
(other than consulting agreements for which associated costs are included in
Consolidated Net Income) and other indemnity obligations) pursuant to the
documentation relating to such Acquisition (and including fixed deferred
payments related to such Acquisitions). For purposes of determining the
aggregate consideration paid for an Acquisition and for determining the amount
of any Earnout Obligations to be included in the definition of Consolidated
Total Debt, the amount of Earnout Obligations shall be deemed to be the
aggregate liability in respect thereof, as determined in accordance with GAAP.

 

“EEA Financial Institution” shall mean (a) any credit institution or investment
firm established in any EEA Member Country which is subject to the supervision
of an EEA Resolution Authority, (b) any entity established in an EEA Member
Country which is a parent of an institution described in clause (a) of this
definition or (c) any financial institution established in an EEA Member Country
which is a subsidiary of an institution described in clause (a) or (b) of this
definition and is subject to consolidated supervision with its parent.

 

“EEA Member Country” shall mean any of the member states of the European
Union, Iceland, Liechtenstein, and Norway.

 

“EEA Resolution Authority” shall mean any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

“Environmental Indemnity” shall mean each environmental indemnity made by each
Loan Party with real property required to be pledged as Collateral in favor of
the Administrative Agent for the benefit of the holders of the Obligations, in
each case in form and substance satisfactory to the Administrative Agent.

 

12

--------------------------------------------------------------------------------


 

“Environmental Laws” shall mean all laws, rules, regulations, codes, ordinances,
orders, decrees, judgments, injunctions, notices or binding agreements issued,
promulgated or entered into by or with any Governmental Authority, relating in
any way to the environment, preservation or reclamation of natural resources,
the management, Release or threatened Release of any Hazardous Material or to
health and safety matters.

 

“Environmental Liability” shall mean any liability, contingent or otherwise
(including any liability for damages, costs of environmental investigation and
remediation, costs of administrative oversight, fines, natural resource damages,
penalties or indemnities), of the Borrower or any Subsidiary directly or
indirectly resulting from or based upon (a) any actual or alleged violation of
any Environmental Law, (b) the generation, use, handling, transportation,
storage, treatment or disposal of any Hazardous Materials, (c) any actual or
alleged exposure to any Hazardous Materials, (d) the Release or threatened
Release of any Hazardous Materials or (e) any contract, agreement or other
consensual arrangement pursuant to which liability is assumed or imposed with
respect to any of the foregoing.

 

“ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time, and any successor statute.

 

“ERISA Affiliate” shall mean any trade or business (whether or not incorporated)
which, together with the Borrower, is treated as a single employer under
Section 414(b) or (c) of the Code or, solely for the purposes of Section 302 of
ERISA and Section 412 of the Code, is treated as a single employer under
Section 414 of the Code.

 

“ERISA Event” shall mean (a) any “reportable event”, as defined in Section 4043
of ERISA or the regulations issued thereunder with respect to a Plan (other than
an event for which the thirty (30) day notice period is waived); (b) the failure
of any Plan to meet the minimum funding standard applicable to the Plan for a
plan year under Section 412 of the Code or Section 302 of ERISA, whether or not
waived; (c) the filing pursuant to Section 412(d) of the Code or
Section 303(d) of ERISA of an application for a waiver of the minimum funding
standard with respect to any Plan; (d) the incurrence by the Borrower or any of
its ERISA Affiliates of any liability under Title IV of ERISA with respect to
the termination of any Plan; (e) the receipt by the Borrower or any ERISA
Affiliate from the PBGC or a plan administrator appointed by the PBGC of any
notice relating to an intention to terminate any Plan or Plans or to appoint a
trustee to administer any Plan; (f) the incurrence by the Borrower or any of its
ERISA Affiliates of any liability with respect to the withdrawal or partial
withdrawal from any Plan or Multiemployer Plan; or (g) the receipt by the
Borrower or any ERISA Affiliate of any notice, or the receipt by any
Multiemployer Plan from the Borrower or any ERISA Affiliate of any notice,
concerning the imposition of Withdrawal Liability or a determination that a
Multiemployer Plan is, or is expected to be, insolvent or in reorganization,
within the meaning of Title IV of ERISA.

 

“EU Bail-In Legislation Schedule” shall mean the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor Person), as in effect
from time to time.

 

“Eurodollar” when used in reference to any Loan or Borrowing, refers to whether
such Loan, or the Loans comprising such Borrowing, bears interest at a rate
determined by reference to the Adjusted LIBOR.

 

“Event of Default” shall have the meaning set forth in Article VIII.

 

13

--------------------------------------------------------------------------------


 

“Excluded Accounts” shall mean (a) deposit and/or securities accounts the
balance of which consists exclusively of (i) withheld income taxes and federal,
state or local employment taxes in such amounts as are required in the
reasonable judgment of the Borrower to be paid to the IRS or state or local
government agencies within the following two (2) months with respect to
employees of any of the Loan Parties or (ii) amounts required to be paid over to
an employee benefit plan pursuant to DOL Reg. Sec. 2510.3-102 on behalf of or
for the benefit of employees of one or more Loan Parties, (b) employee benefit
accounts (including 401(k) accounts and pension fund accounts), in each case, so
long as such account is used solely for such purpose, (c) any deposit and/or
securities account maintained in a jurisdiction outside of the United States and
(d) accounts the balance of which consists exclusively of amounts to be paid to
employees in the ordinary course of business.

 

“Excluded Property” shall mean, with respect to any Loan Party, (a) any owned or
leased real property which is located outside of the United States, unless
requested by the Administrative Agent or the Required Lenders and which
constitutes Material Real Property, (b) any owned or leased real property which
is located in the United States that does not constitute Material Real Property,
(c) unless requested by the Administrative Agent or the Required Lenders, any IP
Rights for which a perfected Lien thereon is not effected either by filing of a
UCC financing statement or by appropriate evidence of such Lien being filed in
either the United States Copyright Office or the United States Patent and
Trademark Office, (d) unless requested by the Administrative Agent or the
Required Lenders, any personal property (other than personal property described
in clause (c) above) for which the attachment or perfection of a Lien thereon is
not governed by the UCC, (e) the Capital Stock of any Foreign Subsidiary to the
extent not required to be pledged to secure the Obligations pursuant to
Section 5.11(a), (f) any property which, subject to the terms of Section 7.9, is
subject to a Lien of the type described in Section 7.2(d) pursuant to documents
which prohibit such Loan Party from granting any other Liens in such property
and (g) any United States “intent-to-use” trademark application, unless and
until acceptable evidence of use of the trademark has been filed with and
accepted by the United States Patent and Trademark Office, but only to the
extent that, and solely during the period if any in which, the grant of a
security interest therein would impair the validity or enforceability of such
“intent-to-use” trademark applications.

 

“Excluded Swap Obligation” shall mean, with respect to any Guarantor, any Swap
Obligation if, and to the extent that, all or a portion of the Guaranty of such
Guarantor of, or the grant by such Guarantor of a security interest to secure,
such Swap Obligation (or any Guarantee thereof) is or becomes illegal under the
Commodity Exchange Act or any rule, regulation or order of the Commodity Futures
Trading Commission (or the application or official interpretation of any
thereof) by virtue of such Guarantor’s failure for any reason to constitute an
“eligible contract participant” as defined in the Commodity Exchange Act and the
regulations thereunder at the time the Guaranty of such Guarantor, or the grant
by such Guarantor of a security interest, becomes effective with respect to such
Swap Obligation; provided that, for the avoidance of doubt, in determining
whether any Guarantor is an “eligible contract participant” under the Commodity
Exchange Act, the keepwell agreement set forth in Section 10.8 shall be taken
into account. If a Swap Obligation arises under a Master Agreement governing
more than one Hedging Transaction, such exclusion shall apply only to the
portion of such Swap Obligation that is attributable to Hedging Transactions for
which such Guaranty or security interest is or becomes excluded in accordance
with the first sentence of this definition.

 

“Excluded Taxes” shall mean any of the following Taxes imposed on with respect
to a Recipient or required to be withheld or deducted from a payment to a
Recipient, (a) Taxes imposed on or measured by net income (however denominated),
franchise Taxes, and branch profits Taxes, in each case, (i) imposed as a result
of such Recipient being organized under the Laws of, or having its principal
office or, in the case of any Lender, its Applicable Lending Office in the
jurisdiction imposing such Tax (or any political subdivision thereof) or
(ii) that are Other Connection Taxes, (b) in the case of a Lender, U.S. federal
withholding Taxes imposed on amounts payable to or for the account of such
Lender with respect

 

14

--------------------------------------------------------------------------------


 

to an applicable interest in a Loan or Commitment pursuant to a Law in effect on
the date on which (i) such Lender acquires such interest in the Loan or
Commitment (other than pursuant to an assignment request by the Borrower under
Section 2.25) or (ii) such  Lender changes its lending office, except in each
case to the extent that, pursuant to Section 2.20, amounts with respect to such
Taxes were payable either to such Lender’s assignor immediately before such
Lender became a party hereto or to such Lender immediately before it changed its
lending office, (c) Taxes attributable to such Recipient’s failure to comply
with Section 2.20(g) and (d) any U.S. federal withholding Taxes imposed under
FATCA.

 

“Exclusion Event” shall mean any event or events resulting in the exclusion of
any Loan Party or any Subsidiary from participation in any Medical Reimbursement
Program.

 

“Extraordinary Receipt” shall mean any cash received by or paid to or for the
account of any Person not in the ordinary course of business, including tax
refunds, pension plan reversions, proceeds of insurance (other than proceeds of
business interruption insurance to the extent such proceeds constitute
compensation for lost earnings and proceeds of Recovery Events), indemnity
payments and any purchase price adjustments; provided, however, that an
Extraordinary Receipt shall not include cash receipts from proceeds of insurance
or indemnity payments to the extent that such proceeds, awards or payments are
received by any Person in respect of any third party claim against such Person
and applied to pay (or to reimburse such Person for its prior payment of) such
claim and the costs and expenses of such Person with respect thereto.

 

“FATCA” shall mean Sections 1471 through 1474 of the Code, as of the date of
this Agreement (or any amended or successor version that is substantively
comparable and not materially more onerous to comply with), any current or
future regulations or official interpretations thereof and any agreements
entered into pursuant to Section 1471(b)(1) of the Code.

 

“FDA” shall mean the United States Food and Drug Administration, or any
successor Governmental Authority.

 

“FDA Law and Regulation” shall mean the Federal Food, Drug, and Cosmetic Act, 21
U.S.C. § § 301 et. seq., as amended (the “FD&C Act”), and all applicable
regulations promulgated by the FDA.

 

“Federal Funds Rate” shall mean, for any day, the rate per annum (expressed, as
a decimal, rounded upwards, if necessary, to the next higher one one-hundredth
of one percent (1/100 of 1.00%)) equal to the weighted average of the rates on
overnight federal funds transactions with members of the Federal Reserve System,
as published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided, (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate charged to
SunTrust Bank or any other Lender selected by the Administrative Agent on such
day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” shall mean that certain fee letter, dated as of April 9, 2017,
executed by SunTrust Robinson Humphrey, Inc., SunTrust Bank, KeyBanc Capital
Markets Inc. and KeyBank National Association and accepted by Borrower.

 

“Fiscal Quarter” shall mean any fiscal quarter of the Borrower.

 

“Fiscal Year” shall mean any fiscal year of the Borrower.

 

15

--------------------------------------------------------------------------------


 

“FMIA” shall have the meaning set forth in the recitals hereto.

 

“Foreign Lender” shall mean (a) if the Borrower is a U.S. Person, a Lender that
is not a U.S. Person, and (b) if the Borrower is not a U.S. Person, a Lender
that is resident or organized under the laws of a jurisdiction other than that
in which the Borrower is resident for tax purposes.

 

“Foreign Subsidiary” shall mean any Subsidiary that is not a Domestic
Subsidiary.

 

“Funding Date” shall mean the date on which the conditions precedent set forth
in Section 3.2 shall be satisfied and the initial borrowing of a Loan hereunder
shall have occurred.

 

“Funding Date Acquired Business” shall have the meaning set forth in the
recitals hereto.

 

“Funding Date Acquisition” shall have the meaning set forth in the recitals
hereto.

 

“GAAP” shall mean generally accepted accounting principles in the United States
applied on a consistent basis and subject to the terms of Section 1.3.

 

“Governmental Authority” shall mean the government of the United States of
America, any other nation or any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).

 

“Government Receivable” shall mean any Receivable that, consistent with the past
accounting practices of the Loan Parties and their Subsidiaries, is initially
classified as a Medicare Receivable, Medicaid Receivable or other government
Receivable.

 

“Government Receivables Account” shall mean an account maintained by a Loan
Party with the Administrative Agent (or any of its Affiliates) and used solely
for receipt of Government Receivables.

 

“Guarantee” of or by any Person (the “guarantor”) shall mean any obligation,
contingent or otherwise, of the guarantor guaranteeing or having the economic
effect of guaranteeing any Indebtedness or other obligation of any other Person
(the “primary obligor”) in any manner, whether directly or indirectly and
including any obligation, direct or indirect, of the guarantor (a) to purchase
or pay (or advance or supply funds for the purchase or payment of) such
Indebtedness or other obligation or to purchase (or to advance or supply funds
for the purchase of) any security for the payment thereof, (b) to purchase or
lease property, securities or services for the purpose of assuring the owner of
such Indebtedness or other obligation of the payment thereof, (c) to maintain
working capital, equity capital or any other financial statement condition or
liquidity of the primary obligor so as to enable the primary obligor to pay such
Indebtedness or other obligation or (d) as an account party in respect of any
letter of credit or letter of guaranty issued in support of such Indebtedness or
obligation; provided, that the term “Guarantee” shall not include endorsements
for collection or deposit in the ordinary course of business.  The amount of any
Guarantee shall be deemed to be an amount equal to the stated or determinable
amount of the primary obligation in respect of which Guarantee is made or, if
not so stated or determinable, the maximum reasonably anticipated liability in
respect thereof (assuming such Person is required to perform thereunder) as
determined by such Person in good faith.  The term “Guarantee” used as a verb
has a corresponding meaning.

 

16

--------------------------------------------------------------------------------


 

“Guarantor Joinder Agreement” shall mean a joinder agreement substantially in
the form of Exhibit 5.10 executed and delivered by a Subsidiary in accordance
with the provisions of Section 5.10 or any other documents as the Administrative
Agent shall deem appropriate for such purpose.

 

“Guarantors” shall mean, collectively, (a) each Subsidiary identified as a
“Guarantor” on the signature pages hereto, (b) each Person that joins as a
Guarantor pursuant to Section 5.10 or otherwise, (c) with respect to (i) any
Hedging Obligations between any Loan Party (other than the Borrower) and any
Lender-Related Hedge Provider and any Bank Products Obligations owing by any
Loan Party (other than the Borrower), the Borrower and (ii) the payment and
performance by each Specified Loan Party of its obligations under its Guaranty
with respect to all Swap Obligations, the Borrower, and (d) the respective
successors and permitted assigns of the foregoing.

 

“Guaranty” shall mean the Guaranty made by the Guarantors in favor of the
Administrative Agent, for the benefit of the holders of the Obligations,
pursuant to Article X.

 

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

 

“Hedge Termination Value” shall mean, in respect of any one or more Hedging
Obligations, after taking into account the effect of any legally enforceable
netting agreement relating to such Hedging Obligations, (a) for any date on or
after the date such Hedging Obligations have been closed out and termination
value(s) determined in accordance therewith, such termination value(s), and
(b) for any date prior to the date referenced in clause (a), the
amount(s) determined as the mark-to-market value(s) for such Hedging
Obligations, as determined based upon one or more mid-market or other readily
available quotations provided by any recognized dealer in such Hedging
Obligations (which may include any Lender or any Affiliate of a Lender).

 

“Hedging Obligations” of any Person shall mean any and all obligations of such
Person, whether absolute or contingent and howsoever and whensoever created,
arising, evidenced or acquired under (a) any and all Hedging Transactions,
(b) any and all cancellations, buy backs, reversals, terminations or assignments
of any Hedging Transactions and (c) any and all renewals, extensions and
modifications of any Hedging Transactions and any and all substitutions for any
Hedging Transactions.

 

“Hedging Transaction” of any Person shall mean (a) any transaction (including an
agreement with respect to any such transaction) now existing or hereafter
entered into by such Person that is a rate swap transaction, swap option, basis
swap, forward rate transaction, commodity swap, commodity option, equity or
equity index swap or option, bond option, interest rate option, foreign exchange
transaction, cap transaction, floor transaction, collar transaction,  currency
swap transaction, cross-currency rate swap transaction, currency option, spot
transaction, credit protection transaction, credit swap, credit default swap,
credit default option, total return swap, credit spread transaction, repurchase
transaction, reverse repurchase transaction, buy/sell-back transaction,
securities lending transaction, or any other similar transaction (including any
option with respect to any of these transactions) or any combination thereof,
whether or not any such transaction is governed by or subject to any master
agreement and (b) any and all transactions of any kind, and the related
confirmations, which are subject to the terms and conditions of, or governed by,
any form of master agreement published by the International Swaps and
Derivatives Association, Inc., any International Foreign Exchange Master
Agreement, or any other master agreement (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.

 

17

--------------------------------------------------------------------------------


 

“HIPAA” shall mean the Health Insurance Portability and Accountability Act of
1996, as the same may be amended, modified or supplemented from time to time,
and any successor statute thereto, and any and all rules or regulations
promulgated from time to time thereunder.

 

“Hostile Acquisition” shall mean the Acquisition of the Capital Stock of a
Person through a tender offer or similar solicitation of the owners of such
Capital Stock which has not been approved (prior to such Acquisition) by
resolutions of the Board of Directors of such Person (or by similar action if
such Person is not a corporation) or if such approval has been withdrawn.

 

“Immaterial Foreign Subsidiary” shall mean, at any date of determination after
the Closing Date, any Foreign Subsidiary of the Borrower (a) the total assets of
which, in the aggregate with all other Immaterial Foreign Subsidiaries,
determined as of the Fiscal Quarter most recently ended, were less than 1.5% of
the Consolidated Total Assets of the Borrower and its Subsidiaries as of such
date of determination, and (b) the Consolidated EBITDA attributable to such
Foreign Subsidiary for the period of four (4) consecutive Fiscal Quarters ending
on such date does not exceed, in the aggregate with all other Immaterial Foreign
Subsidiaries, 1.5% of the Consolidated EBITDA of the Borrower and its
Subsidiaries for such period, in each case determined in accordance with GAAP;
provided, that (i) Borrower shall not designate any additional Foreign
Subsidiary as an Immaterial Foreign Subsidiary if such designation would result
in a failure to comply with the provisions set forth in clause (a) or
(b) immediately above and (ii) no Foreign Subsidiary that owns any other Foreign
Subsidiary that fails to comply with clause (a) or (b) above shall be deemed to
be an Immaterial Foreign Subsidiary; and provided, further, if the total assets
and/or gross revenues of all Foreign Subsidiaries so designated by the Borrower
as “Immaterial Foreign Subsidiaries” shall at any time exceed the limits set
forth in either clause (a) or (b) immediately above, then the Borrower shall
promptly re-designate one or more of such Foreign Subsidiaries as not
constituting Immaterial Foreign Subsidiaries, in each case in a written notice
to Administrative Agent, so that, as result of such re-designation, the total
assets and gross revenues of all Foreign Subsidiaries still designated as
“Immaterial Foreign Subsidiaries” do not exceed such limits.

 

“Incremental Commitment” shall mean any Incremental Revolving Commitment or
Incremental Term Loan Commitment, as applicable.

 

“Incremental Facility” shall have the meaning set forth in Section 2.23.

 

“Incremental Loan” shall mean any Incremental Revolving Loan or Incremental Term
Loan, as applicable.

 

“Incremental Revolving Facility” shall have the meaning set forth in
Section 2.23.

 

“Incremental Revolving Loan” shall mean any Revolving Loan made pursuant to an
Incremental Revolving Facility in accordance with the provisions of
Section 2.23.

 

“Incremental Term Facility” shall have the meaning set forth in Section 2.23.

 

“Incremental Term Loan” shall mean any Term Loan made pursuant to an Incremental
Term Facility in accordance with the provisions of Section 2.23.

 

“Incremental Term Loan Commitment” shall mean, with respect to Persons
identified as an “Incremental Term Loan Lender” in the applicable supplement or
joinder in form and substance satisfactory to the Administrative Agent, together
with their respective successors and assigns, the commitment of such Person to
make the Incremental Term Loan hereunder pursuant to such supplement or joinder;
provided that, at any time after the funding of the Incremental Term Loan,
determination of “Required Lenders” shall include the outstanding principal
amount of the Incremental Term Loan.

 

18

--------------------------------------------------------------------------------


 

“Indebtedness” of any Person shall mean, without duplication (a) all obligations
of such Person for borrowed money, (b) all obligations of such Person evidenced
by bonds, debentures, notes or other similar instruments, (c) all obligations of
such Person in respect of the deferred purchase price of property or services
(other than trade payables incurred in the ordinary course of business;
provided, that for purposes of Section 8.1(f), trade payables overdue by more
than one hundred sixty (160) days shall be included in this definition except to
the extent that any of such trade payables are being disputed in good faith and
by appropriate measures), including, without limitation, any Earnout
Obligations, (d) all obligations of such Person under any conditional sale or
other title retention agreement(s) relating to property acquired by such Person,
(e) all Capital Lease Obligations of such Person, (f) all obligations,
contingent or otherwise, of such Person in respect of letters of credit,
acceptances or similar extensions of credit, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) Off-Balance Sheet Liabilities,
(i) the Hedge Termination Value of all Hedging Obligations, (j) all Guarantees
of such Person of the type of Indebtedness described in clauses (a) through
(i) above and (k) all Indebtedness of a third party secured by any Lien on
property owned by such Person, whether or not such Indebtedness has been assumed
by such Person.  The Indebtedness of any Person shall include the Indebtedness
of any partnership or joint venture in which such Person is a general partner or
a joint venturer, except to the extent that the terms of such Indebtedness
provide that such Person is not liable therefor.

 

“Indemnified Taxes” shall mean (a) Taxes, other than Excluded Taxes, imposed on
or with respect to any payment made by or on account of any obligation of any
Loan Party under any Loan Document and (b) to the extent not otherwise described
in clause (a), Other Taxes.

 

“Indemnitee” shall have the meaning set forth in Section 11.3(b).

 

“Interest Period” shall mean with respect to any Eurodollar Borrowing, a period
of one, two, three or six months (in each case, subject to availability);
provided, that:

 

(a)                                 the initial Interest Period for such
Borrowing shall commence on the date of such Borrowing (including the date of
any conversion from a Borrowing of another Type), and each Interest Period
occurring thereafter in respect of such Borrowing shall commence on the day on
which the next preceding Interest Period expires;

 

(b)                                 if any Interest Period would otherwise end
on a day other than a Business Day, such Interest Period shall be extended to
the next succeeding Business Day, unless such Business Day falls in another
calendar month, in which case such Interest Period would end on the next
preceding Business Day;

 

(c)                                  any Interest Period which begins on the
last Business Day of a calendar month or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period shall end on the last Business Day of such calendar month;

 

(d)                                 each principal installment of the Term Loans
shall have an Interest Period ending on each installment payment date and the
remaining principal balance (if any) of the Term Loans shall have an Interest
Period determined as set forth above; and

 

(e)                                  no Interest Period may extend beyond the
Revolving Commitment Termination Date, unless on the Revolving Commitment
Termination Date the aggregate outstanding principal

 

19

--------------------------------------------------------------------------------


 

amount of Term Loans is equal to or greater than the aggregate principal amount
of Eurodollar Loans with Interest Periods expiring after such date, and no
Interest Period may extend beyond the Maturity Date.

 

“Interim Financial Statements” shall mean the unaudited consolidated financial
statements of the Borrower and its Subsidiaries for the Fiscal Quarter ending
March 31, 2017, including balance sheets and statements of income or operations,
shareholders’ equity and cash flows.

 

“Investments” shall mean, as to any Person, any direct or indirect acquisition
or investment by such Person, whether by means of (a) purchase or other
acquisition of any Capital Stock of another Person, (b) a loan, advance, other
evidence of indebtedness or capital contribution to, Guarantee or assumption of
debt of, or purchase or other acquisition of any other indebtedness or equity
participation or interest in, another Person, or (c) an Acquisition.  For
purposes of covenant compliance, the amount of any Investment shall be the
amount actually invested, without adjustment for subsequent increases or
decreases in the value of such Investment.

 

“IP Rights” shall mean all of the trademarks, service marks, trade names,
copyrights, patents, patent rights, franchises, licenses and other intellectual
property rights that are reasonably necessary for the operation of their
respective businesses that the Borrower or any of its Subsidiaries owns or
possesses the legal right to use.

 

“IRS” shall mean the United States Internal Revenue Service.

 

“Issuer Documents” shall mean with respect to any Letter of Credit, the Letter
of Credit Application, and any other document, agreement and instrument entered
into by the Issuing Bank and any Borrower (or any Subsidiary) or in favor of the
Issuing Bank and relating to such Letter of Credit.

 

“Issuing Bank” shall mean SunTrust Bank in its capacity as the issuer of Letters
of Credit hereunder, or any successor issuer of Letters of Credit.

 

“Latest Maturity Date” shall mean, at any time of determination, the latest
Revolving Commitment Termination Date or Maturity Date applicable to any Loan or
Commitment hereunder at such time, including the latest maturity date of any
Incremental Facility at such time, in each case as extended in accordance with
this Agreement from time to time.

 

“Laws” or “Law” shall mean, collectively, all international, foreign, federal,
state and local statutes, treaties, rules, guidelines, regulations, ordinances,
codes and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“LC Commitment” shall mean that portion of the Aggregate Revolving Commitments
that may be used by the Borrower for the issuance of Letters of Credit in an
aggregate face amount not to exceed $5,000,000.

 

“LC Disbursement” shall mean a payment made by the Issuing Bank pursuant to a
Letter of Credit.

 

“LC Documents” shall mean all applications, agreements and instruments relating
to the Letters of Credit but excluding the Letters of Credit.

 

20

--------------------------------------------------------------------------------


 

“LC Exposure” shall mean, at any time, the sum of (a) the aggregate undrawn
amount of all outstanding Letters of Credit at such time, plus (b) the aggregate
amount of all LC Disbursements that have not been reimbursed by or on behalf of
the Borrower at such time.  The LC Exposure of any Lender shall be its Pro Rata
Share of the total LC Exposure at such time.  For all purposes of this
Agreement, if on any date of determination a Letter of Credit has expired by its
terms but any amount may still be drawn thereunder by reason of the operation of
Rule 3.14 of the International Standby Practices 1998, such Letter of Credit
shall be deemed to be “outstanding” in the amount so remaining available to be
drawn.

 

“Lead Arrangers” shall mean SunTrust Robinson Humphrey, Inc. and KeyBanc Capital
Markets Inc., in their respective capacities as joint lead arrangers and joint
bookrunners.

 

“Lender Insolvency Event” shall mean that (a) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, (b) a Lender or its Parent Company
is the subject of a bankruptcy, insolvency, reorganization, liquidation or
similar proceeding, or a receiver, trustee, conservator, custodian or the like
has been appointed for such Lender or its Parent Company, or such Lender or its
Parent Company has taken any action in furtherance of or indicating its consent
to or acquiescence in any such proceeding or appointment, or (c) a Lender or its
Parent Company has been adjudicated as, or determined by any Governmental
Authority having regulatory authority over such Person or its assets to be,
insolvent; provided that, for the avoidance of doubt, a Lender Insolvency Event 
shall not be deemed to have occurred solely by virtue of the ownership or
acquisition of any equity interest in or control of a Lender or a Parent Company
thereof by a Governmental Authority or an instrumentality thereof.

 

“Lender-Related Hedge Provider” shall mean any Person that, (a) (i) at the time
it enters into a Hedging Transaction with any Loan Party, is a Lender or an
Affiliate of a Lender or (ii) has entered into a Hedging Transaction with any
Loan Party that exists on the Closing Date, and such Person is a Lender or an
Affiliate of a Lender on the Closing Date and (b) except when the Lender-Related
Hedge Provider is SunTrust Bank and its Affiliates, has provided prior written
notice to the Administrative Agent which has been acknowledged by the Borrower
of the existence of such Hedging Transaction.  In no event shall any
Lender-Related Hedge Provider acting in such capacity be deemed a Lender for
purposes hereof to the extent of and as to Hedging Obligations except that each
reference to the term “Lender” in Article IX and Section 11.4 shall be deemed to
include such Lender-Related Hedge Provider.  In no event shall the approval of
any such Person in its capacity as Lender-Related Hedge Provider be required in
connection with the release or termination of any security interest or Lien of
the Administrative Agent.

 

“Lenders” shall mean each of the Persons identified as a “Lender” on the
signature pages hereto and each Additional Lender that joins this Agreement
pursuant to Section 2.23 and their successors and assigns and shall include,
where appropriate, the Swingline Lender.

 

“Letter of Credit” shall mean any stand-by letter of credit issued pursuant to
Section 2.22 by the Issuing Bank for the account of the Borrower or any
Subsidiary pursuant to the LC Commitment.

 

“Letter of Credit Application” shall mean an application and agreement for the
issuance or amendment of a Letter of Credit in the form from time to time in use
by the Issuing Bank.

 

“Letter of Credit Fee” shall have the meaning set forth in Section 2.14(c).

 

“Lien” shall mean any mortgage, pledge, security interest, lien (statutory or
otherwise), charge, encumbrance, hypothecation, assignment, deposit arrangement,
or other arrangement having the practical effect of any of the foregoing or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having the same economic effect as any
of the foregoing).

 

21

--------------------------------------------------------------------------------


 

“LifeWatch Israel” shall mean LifeWatch Technologies Ltd., a corporation formed
under the laws of Israel.

 

“LifeWatch Turkey” shall mean LifeWatch Saglik Hizmetleri Anonim Sirketi, A.S.,
a joint stock company formed under the laws of Turkey.

 

“LifeWatch Turkey Disposition” shall mean the disposition of either (a) the
Capital Stock of LifeWatch Turkey Holding AG, Switzerland or (b) the Capital
Stock of LifeWatch Turkey.

 

“Loan Documents” shall mean, collectively, this Agreement, the Collateral
Documents, the LC Documents, the Fee Letter, all Notices of Borrowing, all
Notices of Conversion/Continuation, all Compliance Certificates, all Issuer
Documents, all UCC Financing Statements, all stock powers and similar
instruments of transfer, any promissory notes issued hereunder and any and all
other instruments, agreements, documents and writings executed in connection
with any of the foregoing.

 

“Loan Parties” shall mean, collectively, the Borrower and each Guarantor.  For
purposes of clarity, until (a) the consummation of the Funding Date Acquisition
and (b) compliance with Section 5.10(b), no Domestic Subsidiary of the Target
shall be a Loan Party.

 

“Loans” shall mean all Revolving Loans, Swingline Loans and Term Loans in the
aggregate or any of them, as the context shall require.

 

“Master Agreement” shall have the meaning set forth in the definition of
“Hedging Transaction”.

 

“Material Adverse Effect” shall mean, with respect to any event, act, condition
or occurrence of whatever nature (including any adverse determination in any
litigation, arbitration, or governmental investigation or proceeding), whether
singularly or in conjunction with any other event or events, act or acts,
condition or conditions, occurrence or occurrences whether or not related,
resulting in a material adverse change in, or a material adverse effect on,
(a) the business, results of operations, financial condition, assets or
liabilities of the Borrower and its Subsidiaries taken as a whole, (b) the
ability of the Loan Parties to perform any of their respective obligations under
the Loan Documents, (c) the material rights and remedies of the Administrative
Agent, the Issuing Bank, the Swingline Lender and the Lenders under any of the
Loan Documents or (d) the legality, validity or enforceability of any of the
Loan Documents.

 

“Material Agreements” shall mean (a) all agreements, indentures or notes
governing the terms of any Material Indebtedness, (b) all leases of real
property, and (c) all other agreements, documents, contracts, indentures and
instruments pursuant to which (i) any Loan Party or any of its Subsidiaries are
obligated to make payments in any twelve (12) month period of $10,000,000 or
more, (ii) any Loan Party or any of its Subsidiaries expects to receive revenue
in any twelve (12) month period of $10,000,000 or more and (iii) a default,
breach or termination thereof could reasonably be expected to result in a
Material Adverse Effect.

 

“Material Domestic Subsidiary” shall mean at any time any direct or indirect
Domestic Subsidiary of the Borrower having: (a) assets in an amount equal to at
least five percent (5.0%) of the total assets of the Borrower and its
Subsidiaries determined on a consolidated basis as of the last day of the most
recent Fiscal Quarter at such time; provided that the aggregate total assets of
all Domestic Subsidiaries that are not Guarantors hereunder shall not exceed ten
percent (10.0%) of the total assets of

 

22

--------------------------------------------------------------------------------


 

the Borrower and its Subsidiaries determined on a consolidated basis as of the
last day of the most recent Fiscal Quarter at such time; or (b) revenues or net
income in an amount equal to at least five percent (5.0%) of the total revenues
or net income of the Borrower and its Subsidiaries on a consolidated basis for
the twelve (12) month period ending on the last day of the most recent Fiscal
Quarter at such time; provided that the aggregate total revenues or net income
of all Domestic Subsidiaries that are not Guarantors hereunder shall not exceed
ten percent (10.0%) of the total revenues or net income of the Borrower and its
Subsidiaries determined on a consolidated basis as of the last day of the most
recent Fiscal Quarter at such time.

 

“Material Foreign Subsidiary” shall mean at any time any direct or indirect
Foreign Subsidiary of the Borrower having: (a) assets in an amount equal to at
least five percent (5.0%) of the total assets of the Borrower and its
Subsidiaries determined on a consolidated basis as of the last day of the most
recent Fiscal Quarter at such time; provided that the aggregate total assets of
all Foreign Subsidiaries whose Capital Stock is not pledged to the
Administrative Agent pursuant to Section 5.11 shall not exceed ten percent
(10.0%) of the total assets of the Borrower and its Subsidiaries determined on a
consolidated basis as of the last day of the most recent Fiscal Quarter at such
time; or (b) revenues or net income in an amount equal to at least five percent
(5.0%) of the total revenues or net income of the Borrower and its Subsidiaries
on a consolidated basis for the twelve (12) month period ending on the last day
of the most recent Fiscal Quarter at such time; provided that the aggregate
total revenues or net income of all Foreign Subsidiaries whose Capital Stock is
not pledged to the Administrative Agent pursuant to Section 5.11 shall not
exceed ten percent (10.0%) of the total revenues or net income of the Borrower
and its Subsidiaries determined on a consolidated basis as of the last day of
the most recent Fiscal Quarter at such time.

 

“Material Indebtedness” shall mean any Indebtedness (other than the Loans and
Letters of Credit) and Hedging Obligations of the Borrower or any of its
Subsidiaries, individually or in an aggregate committed or outstanding principal
amount exceeding $5,000,000.  For purposes of determining the amount of
attributed Indebtedness from Hedging Obligations, the “principal amount” of any
Hedging Obligations at any time shall be the Net Mark-to-Market Exposure of such
Hedging Obligations.

 

“Material Real Property” shall mean any real property located in the United
States that is owned by a Loan Party and which has a fair market value
(estimated in good faith by the Borrower) or purchase price equal to or in
excess of $3,000,000 as of the time such property is acquired (or, if such
property is owned by a Person on the date it becomes a Loan Party pursuant to
Section 5.10, as of such date).

 

“Maturity Date” shall mean (a) with respect to the Term Loan A, the earlier of
(i) July 12, 2022 or (ii) the date on which the principal amount of all
outstanding Term Loans has been declared or automatically has become due and
payable pursuant to Section 8.1 (whether by acceleration or otherwise) and
(b) with respect to any Incremental Term Loan, the earlier of (i) the maturity
date identified in the definitive documentation therefor or (ii) the date on
which the principal amount of all outstanding Term Loans has been declared or
automatically has become due and payable pursuant to Section 8.1 (whether by
acceleration or otherwise).

 

“Maximum Incremental Facilities Amount” shall mean, as of any date of
determination, without duplication:

 

(a)                                 $50,000,000 (less the aggregate principal
amount of all outstanding Incremental Facilities incurred pursuant to
Section 2.23 utilizing this clause (a)), plus

 

23

--------------------------------------------------------------------------------


 

(b)                                 an amount if, in the case of this
clause (b), after giving effect to the incurrence of such amount, the
Consolidated Total Net Leverage Ratio would not exceed 2.50 to 1.00 (it being
understood that, solely to the extent that amounts incurred under clause (a) and
this clause (b) are incurred simultaneously, in calculating the amount that may
be incurred under this clause (b), the Consolidated Total Net Leverage Ratio may
exceed 2.50 to 1.00 as a result of the incurrence of the amount permitted to be
incurred at such time under clause (a)), calculated on a Pro Forma Basis,
including the application of the proceeds thereof (without “netting” the cash
proceeds of the applicable Incremental Facility against Consolidated Total Debt)
and, in the case of any Incremental Revolving Facility, assuming a full drawing
under such Incremental Revolving Facility.

 

(c)                                  Unless the Borrower specifies otherwise,
any Incremental Facility shall be deemed to have been incurred in reliance on
clause (b) above, prior to any amounts under clause (a).

 

“Medicaid” shall mean that means-tested entitlement program under Title XIX of
the Social Security Act, which provides federal grants to states for medical
assistance based on specific eligibility criteria, as set forth at Section 1396,
et seq. of Title 42 of the United States Code, as the same may be amended, and
any successor law in respect thereof.

 

“Medicaid Provider Agreement” shall mean an agreement entered into between a
state agency or other such entity administering the Medicaid program and a
health care provider or supplier under which the health care provider or
supplier agrees to provide items and services for Medicaid patients in
accordance with the terms of the agreement and Medicaid Regulations.

 

“Medicaid Receivable” shall mean any Receivable with respect to which the
obligor is a state or, to the extent provided by Law, the United States acting
through a state’s Medicaid agency that arises out of charges reimbursable to any
Loan Party or any Subsidiary of a Loan Party under Medicaid.

 

“Medicaid Regulations” shall mean, collectively, (a) all federal statutes
(whether set forth in Title XIX of the Social Security Act or elsewhere)
affecting the medical assistance program established by Title XIX of the Social
Security Act and any statutes succeeding thereto; (b) all applicable provisions
of all federal rules, regulations, manuals and orders of all Governmental
Authorities promulgated pursuant to or in connection with the statutes described
in clause (a) above and all federal administrative, reimbursement and other
guidelines of all Governmental Authorities having the force of law promulgated
pursuant to or in connection with the statutes described in clause (a) above;
(c) all state statutes and plans for medical assistance enacted in connection
with the statutes and provisions described in clauses (a) and (b) above; and
(d) all applicable provisions of all rules, regulations, manuals and orders of
all Governmental Authorities promulgated pursuant to or in connection with the
statutes described in clause (c) above and all state administrative,
reimbursement and other guidelines of all Governmental Authorities having the
force of law promulgated pursuant to or in connection with the statutes
described in clause (b) above, in each case as may be amended, supplemented or
otherwise modified from time to time.

 

“Medical Reimbursement Programs” shall mean a collective reference to the
Medicare, Medicaid and TRICARE programs, and any other health care programs
operated by or financed in whole or in part by any foreign or domestic federal,
state or local government, and all private insurance plans, managed care plans,
health maintenance organizations, and all other non-government funded programs
in which any Loan Party or any Subsidiary of a Loan Party participates,
including without limitation, Blue Cross/Blue Shield, private insurance
companies, health maintenance organizations, preferred provider organizations,
alternative delivery systems, managed care systems, government contracting
agencies and other third party payors.

 

24

--------------------------------------------------------------------------------


 

“Medicare” shall mean that government-sponsored entitlement program under Title
XVIII of the Social Security Act, which provides for a health insurance system
for eligible elderly and disabled individuals, as set forth at Section 1395, et
seq. of Title 42 of the United States Code, as the same may be amended, and any
successor law in respect thereof.

 

“Medicare Provider Agreement” shall mean an agreement entered into between CMS,
or any other such entity administering the Medicare program on behalf of CMS,
and a health care provider or supplier under which the health care provider or
supplier agrees to provide items and services for Medicare patients in
accordance with the terms of the agreement and Medicare Regulations.

 

“Medicare Receivable” shall mean any Receivable with respect to which the
obligor is the United States that arises out of charges reimbursable to any Loan
Party or any Subsidiary of a Loan Party under Medicare.

 

“Medicare Regulations” shall mean collectively, all federal statutes (whether
set forth in Title XVIII of the Social Security Act or elsewhere) affecting the
health insurance program for the aged and disabled established by Title XVIII of
the Social Security Act and any statutes succeeding thereto, together with all
applicable provisions of all rules, regulations, manuals and orders and
administrative, reimbursement and other guidelines having the force of law of
all Governmental Authorities (including CMS, the United States Department of
Health and Human Services or any Person succeeding to the functions of any of
the foregoing) promulgated pursuant to or in connection with any of the
foregoing having the force of law, as the same may be amended, supplemented or
otherwise modified from time to time.

 

“Moody’s” shall mean Moody’s Investors Service, Inc.

 

“Mortgaged Property” shall mean any Material Real Property that is owned or
leased by a Loan Party and is subject to a Mortgage.

 

“Mortgages” shall mean the mortgages, deeds of trust or deeds to secure debt
that purport to grant to the Administrative Agent, for the benefit of the
holders of the Obligations, a security interest in the fee interests and/or
leasehold interests of any Loan Party in any Material Real Property.

 

“Multiemployer Plan” shall mean any employee benefit plan of the type described
in Section 4001(a)(3) of ERISA to which the Borrower makes or is obligated to
make contributions or with respect to which Borrower has any liability
(including on account of an ERISA Affiliate).

 

“Net Cash Proceeds” shall mean the aggregate cash or Cash Equivalents proceeds
received by the Borrower or any Subsidiary in respect of any Asset Sale,
Recovery Event or any issuance of Indebtedness or equity securities net of
(a) direct costs incurred in connection therewith (including legal, accounting
and investment banking fees, and sales commissions), (b) taxes paid or payable
as a result thereof (including any reasonable estimate of taxes to be paid
within one (1) year of the date of the relevant transaction as a result of any
gain recognized in connection therewith; provided that any such estimated taxes
not actually due or payable by the end of such one-year period shall constitute
Net Cash Proceeds upon the earlier of the date that such taxes are determined by
the Borrower not to be actually payable and the end of such one-year period,
(c) reasonable reserves in accordance with GAAP for any liabilities or
indemnification payments (fixed or contingent) attributable to seller’s
indemnities and representations and warranties to purchasers and other retained
liabilities in respect of such Asset Sale undertaken by Borrower or any
Subsidiary in connection with such Asset Sale; provided that to the extent that
any such amount ceases to be so reserved (other than any reduction in such
reserve to make a payment in respect of such liability or indemnification
obligations), the amount thereof shall be deemed to be Net Cash Proceeds of such
Asset Sale at such time and (d) in the case of any Asset Sale or any Recovery
Event, the amount necessary to retire any Indebtedness secured by a Lien
permitted by Section 7.2 (ranking senior to any Lien of the Administrative
Agent) on the related property.

 

25

--------------------------------------------------------------------------------


 

“Net Mark-to-Market Exposure” of any Person shall mean, as of any date of
determination with respect to any Hedging Obligation, the excess (if any) of all
unrealized losses over all unrealized profits of such Person arising from such
Hedging Obligation.  “Unrealized losses” shall mean the fair market value of the
cost to such Person of replacing the Hedging Transaction giving rise to such
Hedging Obligation as of the date of determination (assuming the Hedging
Transaction were to be terminated as of that date), and “unrealized profits”
means the fair market value of the gain to such Person of replacing such Hedging
Transaction as of the date of determination (assuming such Hedging Transaction
were to be terminated as of that date).

 

“Non-Consenting Lender” shall have the meaning set forth in Section 2.25.

 

“Non-Defaulting Lender” shall mean, at any time, a Lender that is not a
Defaulting Lender.

 

“Note” shall have the meaning set forth in Section 2.10(b).

 

“Notice of Conversion/Continuation” shall have the meaning set forth in
Section 2.7(b).

 

“Notice of Revolving Borrowing” shall mean a written notice (or telephonic
notice promptly confirmed in writing) of a Borrowing of Revolving Loans
substantially in the form of Exhibit 2.3.

 

“Notice of Swingline Borrowing” shall have the meaning set forth in Section 2.4.

 

“Notice of Borrowing” shall mean each Notice of Revolving Borrowing, each Notice
of Swingline Borrowing and the written notice of Borrowing with respect to the
Term Loan A.

 

“Obligations” shall mean, collectively, (a) all amounts owing by the Loan
Parties to the Administrative Agent, the Issuing Bank, any Lender (including the
Swingline Lender) or the Lead Arrangers pursuant to or in connection with this
Agreement or any other Loan Document or otherwise with respect to any Loan or
Letter of Credit including without limitation, all principal, interest
(including any interest accruing after the filing of any petition in bankruptcy
or the commencement of any insolvency, reorganization or like proceeding
relating to the Borrower, whether or not a claim for post-filing or
post-petition interest is allowed in such proceeding), all reimbursement
obligations, fees, expenses, indemnification and reimbursement payments, costs
and expenses (including all fees and expenses of counsel to the Administrative
Agent, the Issuing Bank and any Lender (including the Swingline Lender) incurred
pursuant to this Agreement or any other Loan Document), whether direct or
indirect, absolute or contingent, liquidated or unliquidated, now existing or
hereafter arising hereunder or thereunder, (b) all Hedging Obligations owed by
any Loan Party or any Subsidiary to any Lender-Related Hedge Provider and
(c) all Bank Product Obligations, together with all renewals, extensions,
modifications or refinancings of any of the foregoing; provided, that
“Obligations” of a Guarantor shall exclude any Excluded Swap Obligations of such
Guarantor.

 

“OFAC” shall mean the U.S. Department of the Treasury’s Office of Foreign Assets
Control.

 

“Off-Balance Sheet Liabilities” of any Person shall mean (a) any repurchase
obligation or liability of such Person with respect to accounts or notes
receivable sold by such Person, (b) any liability of such Person under any sale
and leaseback transactions that do not create a liability on the balance sheet
of such Person, (c) any Synthetic Lease Obligation or (d) any obligation arising
with respect to any other transaction which is the functional equivalent of or
takes the place of borrowing but which does not constitute a liability on the
balance sheet of such Person.

 

26

--------------------------------------------------------------------------------


 

“Offer” shall have the meaning set forth in the recitals hereto.

 

“Offer Closing Date” shall mean the date on which the Offer Settlement Payment
falls due.

 

“Offer Documents” shall mean (a) the prospectus issued on April 24, 2017
pursuant to Swiss takeover regulations which describes the terms and conditions
of the Offer and (b) the Pre-Announcement, in each case, along with any
amendments thereto.

 

“Offer Price” shall mean the price offered by Bidco to the Target shareholders
pursuant to the Offer Documents.

 

“Offer Settlement Payment” shall mean payments required to be made by Bidco (or
by the Process Agent on behalf of Bidco) to Accepting Target Shareholders in
order to settle acceptances of the Offer received by Bidco.

 

“OIG” shall mean the Office of the Inspector General of the United States
Department of Health and Human Services and any successor thereof.

 

“One Month LIBOR Index Rate” shall mean a rate per annum equal to the one-month
LIBOR which appears on Reuters Screen LIBOR01 as of 11:00 a.m., London time, two
(2) Business Days prior to each interest rate determination date. 
Notwithstanding anything to the contrary in the foregoing, if the One Month
LIBOR Index Rate is less than zero, such rate shall be deemed to be zero for
purposes of this Agreement.

 

“Organization Documents” shall mean, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“OSHA” shall mean the Occupational Safety and Health Act of 1970, as amended
from time to time, and any successor statute.

 

“Other Connection Taxes” shall mean, with respect to any Recipient, Taxes
imposed as a result of a present or former connection between such Recipient and
the jurisdiction imposing such Tax (other than connections arising from such
Recipient having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced any
Loan Document, or sold or assigned an interest in any Loan or Loan Document).

 

“Other Taxes” shall mean all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made pursuant to Section 2.25).

 

27

--------------------------------------------------------------------------------


 

“Outstanding Letters of Credit” shall mean each of (a) that certain letter of
credit issued by Bank of America, N.A. for the benefit of Boston Properties
Limited Partnership in the outstanding principal amount of $111,027.39, (b) that
certain letter of credit issued by Bank of America for the benefit of Montgomery
Lands, Inc. in the outstanding principal amount of $119,000.00 and (c) that
certain letter of credit issued by Bank of America, N.A. for the benefit of
Cenlar FSB in the outstanding principal amount of $81,136.25.

 

“Parent Company” shall mean, with respect to a Lender, the bank holding company
(as defined in Regulation Y), if any, of such Lender, and/or any Person owning,
beneficially or of record, directly or indirectly, a majority of the shares of
such Lender.

 

“Participant” shall have the meaning set forth in Section 11.4(d).

 

“Participant Register” shall have the meaning set forth in Section 11.4(e).

 

“Patient” shall mean, on any date, any natural person for whom any items or
services have been provided or performed prior to such date by any Loan Party or
any Subsidiary of a Loan Party, including, without limitation, health care items
or services.

 

“Payment Office” shall mean the office of the Administrative Agent located at
303 Peachtree Street, N.E., Atlanta, Georgia 30308, or such other location as to
which the Administrative Agent shall have given written notice to the Borrower
and the other Lenders.

 

“PBGC” shall mean the Pension Benefit Guaranty Corporation referred to and
defined in ERISA, and any successor entity performing similar functions.

 

“Permitted Acquisition” shall mean (x) the Funding Date Acquisition and (y) any
other Acquisition that either has been approved in writing by the Required
Lenders or with respect to which all of the following conditions shall have been
satisfied:

 

(a)                                 the Acquisition shall not be a Hostile
Acquisition;

 

(b)                                 (i) no Default or Event of Default shall
exist and be continuing immediately before or immediately after giving effect to
such Acquisition, (ii) the representations and warranties made by each of the
Loan Parties in each Loan Document shall be true and correct in all material
respects (other than those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) as if
made on the date of such Acquisition (after giving effect thereto) except to the
extent such representations and warranties expressly relate to an earlier date,
in which case such representations and warranties shall be true and correct in
all material respects (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects) as of such earlier date, and except that for purposes of this clause
(ii), the representations and warranties contained in Section 4.4 shall be
deemed to refer to the most recent statements furnished pursuant to clauses
(a) and (b), respectively, of Section 5.1, (iii) after giving effect to such
Acquisition on a Pro Forma Basis, the Borrower shall be in compliance with the
financial covenants set forth in Article VI for the period of four (4) Fiscal
Quarters most recently ended prior to the date of determination for which
financial statements were delivered under Section 5.1(a) or (b) and (iv) at
least three (3) Business Days prior to the consummation of such Acquisition, the
Borrower shall have delivered to the Administrative Agent a duly completed Pro
Forma Compliance Certificate;

 

28

--------------------------------------------------------------------------------


 

(c)                                  upon request, the Borrower shall have
promptly furnished to the Administrative Agent such financial and other
information as to such Acquisition or the Acquired Business as the
Administrative Agent may reasonably request;

 

(d)                                 the Acquired Business is in the same or
similar line of business as the Borrower and its Subsidiaries or any reasonable
extension thereof; and

 

(e)                                  if a new Subsidiary is formed or acquired
as a result of or in connection with such Acquisition, the Borrower shall have
caused such Subsidiary to join as a Guarantor as provided for in Sections 5.10
and 5.11 in connection therewith.

 

“Permitted Encumbrances” shall mean:

 

(a)                                 Liens imposed by Law for taxes not yet
overdue or which are being contested in good faith by appropriate proceedings
diligently conducted and with respect to which adequate reserves are being
maintained in accordance with GAAP;

 

(b)                                 statutory Liens of landlords, carriers,
warehousemen, mechanics, materialmen and other Liens imposed by Law in the
ordinary course of business for amounts not yet due or which are being contested
in good faith by appropriate proceedings and with respect to which adequate
reserves are being maintained in accordance with GAAP;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security Laws or regulations;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment and attachment liens not giving
rise to a Default or an Event of Default or Liens created by or existing from
any litigation or legal proceeding that are currently being contested in good
faith by appropriate proceedings and with respect to which adequate reserves are
being maintained in accordance with GAAP;

 

(f)                                   customary rights of set-off, revocation,
refund or chargeback under deposit agreements or under the UCC or common law of
banks or other financial institutions where Borrower or any of its Subsidiaries
maintains deposits (other than deposits intended as cash collateral) in the
ordinary course of business; and

 

(g)                                  easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by Law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially detract from the value of the affected
property or materially interfere with the ordinary conduct of business of the
Borrower and its Subsidiaries taken as a whole;

 

(h)                                 provided, that the term “Permitted
Encumbrances” shall not include any Lien securing Indebtedness.

 

29

--------------------------------------------------------------------------------


 

“Permitted Refinancing” shall mean any extension, renewal, replacement,
modification or refinancing of any Indebtedness so long as: (a) the terms and
conditions thereof are not materially less favorable to the obligor thereof or
to the Lenders than the Indebtedness being refinanced, modified, renewed or
extended; (b) the average life to maturity thereof is greater than or equal to
that of the Indebtedness being refinanced, modified, renewed or extended;
(c) the principal amount thereof does not exceed the principal amount of the
Indebtedness being renewed, modified, extended or refinanced except to the
extent otherwise permitted by Section 7.1 plus the amount of any premiums or
penalties required under the terms of the Indebtedness being refinanced, and
accrued and unpaid interest paid thereon and reasonable fees and expenses, in
each case associated with such refinancing of Indebtedness; (d) no obligor that
was not an obligor with respect to the Indebtedness being extended, renewed or
refinanced is included, unless such additional obligor is also a Guarantor;
(e) such extended, renewed or refinanced Indebtedness remains subordinated if
the Indebtedness being refinanced or extended was subordinated to the prior
payment of the Obligations; and (f) such Indebtedness is not incurred, created
or assumed, if any Default or Event of Default has occurred and continues to
exist or would result therefrom.

 

“Permitted Subordinated Indebtedness” shall mean Indebtedness of Borrower or any
of its Subsidiaries which (a) has no maturity date or scheduled amortization
prior to the date that is six (6) months after the Latest Maturity Date, (b) has
no amortization or optional or mandatory repayment, repurchase, redemption or
similar provisions that may be effected at any time when the Obligations or any
extension, refinancing, replacement or repurchase thereof, in whole or in part,
is outstanding, (c) has no guarantees or other credit support from any Person
other than a Loan Party, (d) has no financial maintenance covenants, (e) has no
covenants, events of default or similar provisions that are more restrictive in
any material respect than those contained in the Loan Documents and (f) is
subordinated in right of payment to the Obligations on terms reasonably
acceptable to Administrative Agent; provided that if such Indebtedness is
secured (i) the Liens securing such Indebtedness shall be junior to the Liens
securing the Obligations, (ii) the security agreements governing such
Indebtedness shall provide for junior Liens on terms reasonably acceptable to
Administrative Agent and (iii) the providers of such Indebtedness (or an agent
for such providers) shall have entered into an intercreditor agreement
reasonably acceptable to Administrative Agent.

 

“Person” shall mean any individual, partnership, firm, corporation, association,
joint venture, limited liability company, trust or other entity, or any
Governmental Authority.

 

“Plan” shall mean any employee pension benefit plan (other than a Multiemployer
Plan) subject to the provisions of Title IV of ERISA or Section 412 of the Code
or Section 302 of ERISA, and in respect of which the Borrower or any ERISA
Affiliate is (or, if such plan were terminated, would under Section 4069 of
ERISA be deemed to be) an “employer” as defined in Section 3(5) of ERISA.

 

“Plan of Reorganization” shall have the meaning set forth in Section 11.4(g).

 

“Platform” shall have the meaning set forth in Section 5.1.

 

“Pre-Announcement” shall mean the pre-announcement in relation to the Offer of
Bidco dated April 9, 2017 and published on April 10, 2017.

 

“Products” shall mean all products and services developed, manufactured,
marketed, distributed, sold, licensed or otherwise commercialized by any Loan
Party or any of its Subsidiaries, including all products and services in
development; “Product” shall mean any such product or service.

 

30

--------------------------------------------------------------------------------


 

“Process Agent” shall mean Credit Suisse AG, Zurich acting as tender agent in
respect of the Offer, including for the purposes of the settlement of the Offer
on the Offer Closing Date and the making of the Offer Settlement Payment.

 

“Pro Forma Basis” shall mean, for purposes of calculating compliance with
respect to any Asset Sale, Recovery Event, Permitted Acquisition (including the
Funding Date Acquisition), Restricted Payment, incurrence of an Incremental
Facility pursuant to Section 2.23 or incurrence of Indebtedness, or any other
transaction subject to calculation on a “Pro Forma Basis” as indicated herein,
that such transaction shall be deemed to have occurred as of the first day of
the period of four (4) Fiscal Quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 5.1(a) or (b). 
For purposes of any such calculation in respect of any Permitted Acquisition
(including the Funding Date Acquisition), (a) income statement and cash flow
statement items attributable to the Person or property subject to such Permitted
Acquisition shall be included in Consolidated EBITDA to the extent such items
are included in such income statement and cash flow statement items of the
Borrower and its Subsidiaries in accordance with the definition of “Consolidated
EBITDA” set forth in Section 1.1; (b) any Indebtedness incurred or assumed by
any Borrower or any Subsidiary (including the Person or property acquired) in
connection with such transaction and any Indebtedness of the Person or property
acquired which is not retired in connection with such transaction (i) shall be
deemed to have been incurred as of the first day of the applicable period and
(ii) if such Indebtedness has a floating or formula rate, shall have an implied
rate of interest for the applicable period for purposes of this definition
determined by utilizing the rate which is or would be in effect with respect to
such Indebtedness as at the relevant date of determination; and (c) Capital
Expenditures attributable to the Person or property acquired shall be included
beginning as of the first day of the applicable period.

 

“Pro Forma Compliance Certificate” shall mean a certificate of a Responsible
Officer of the Borrower containing (a) reasonably detailed calculations of the
financial covenants set forth in Article VI recomputed as of the end of the
period of the four (4) Fiscal Quarters most recently ended for which the
Borrower has delivered financial statements pursuant to Section 5.1(a) or
(b) after giving effect to the applicable transaction on a Pro Forma Basis and
(b) if delivered in connection with any Permitted Acquisition, certifications
that clauses (a) through (d) of the definition of “Permitted Acquisition” have
been satisfied (or will be satisfied in the time permitted under this
Agreement).

 

“Pro Rata Share” shall mean (a) with respect to any Commitment of any Lender at
any time, a percentage, the numerator of which shall be such Lender’s Commitment
(or if such Commitments have been terminated or expired or the Loans have been
declared to be due and payable, such Lender’s Revolving Credit Exposure or Term
Loan, as applicable), and the denominator of which shall be the sum of such
Commitments of all Lenders (or if such Commitments have been terminated or
expired or the Loans have been declared to be due and payable, all Revolving
Credit Exposure or Term Loans, as applicable, of all Lenders) and (b) with
respect to all Commitments of any Lender at any time, the numerator of which
shall be the sum of such Lender’s Revolving Commitment (or if such Revolving
Commitments have been terminated or expired or the Loans have been declared to
be due and payable, such Lender’s Revolving Credit Exposure) and Term Loan and
the denominator of which shall be the sum of all Lenders’ Revolving Commitments
(or if such Revolving Commitments have been terminated or expired or the Loans
have been declared to be due and payable, all Revolving Credit Exposure of all
Lenders funded under such Commitments) and Term Loans.

 

“Qualified ECP Guarantor” shall mean, in respect of any Swap Obligation, each
Loan Party that has total assets exceeding $10,000,000 at the time the relevant
Guaranty or grant of the relevant security interest becomes effective with
respect to such Swap Obligation or such other Loan Party as constitutes an
“eligible contract participant” under the Commodity Exchange Act or any
regulations promulgated thereunder and can cause another Person to qualify as an
“eligible contract participant” at such time by entering into a keepwell under
Section 1a(18)(A)(v)(II) of the Commodity Exchange Act.

 

31

--------------------------------------------------------------------------------


 

“Real Property Security Documents” shall mean, with respect to any fee or
leasehold interest of a Loan Party any Material Real Property:

 

(a)                                 a fully executed and notarized Mortgage
encumbering the fee or leasehold interest of such Loan Party in such real
property;

 

(b)                                 if requested by the Administrative Agent in
its reasonable discretion, maps or plats of an as built survey of the sites of
such real property certified to the Administrative Agent and the title insurance
company issuing the policies referred to in clause (c) of this definition in a
manner satisfactory to each of the Administrative Agent and such title insurance
company, dated a date reasonably satisfactory to each of the Administrative
Agent and such title insurance company by an independent professional licensed
land surveyor, which maps or plats and the surveys on which they are based shall
be sufficient to delete any standard printed survey exception contained in the
applicable title policy and be made in accordance with the Minimum Standard
Detail Requirements for Land Title Surveys jointly established and adopted by
the American Land Title Association and the National Society of Professional
Surveyors, Inc. in 2016 with items 2, 3, 4, 6(b), 7(a), 7(b)(1), 7(c), 8, 9, 10,
11, 13, 14, 16, 17, 18 and 19 on Table A thereof completed;

 

(c)                                  ALTA mortgagee title insurance policies
issued by a title insurance company reasonably acceptable to the Administrative
Agent with respect to such real property, assuring the Administrative Agent that
the Mortgage covering such real property creates a valid and enforceable first
priority mortgage lien on such real property, free and clear of all defects and
encumbrances except Permitted Encumbrances, which title insurance policies shall
otherwise be in form and substance satisfactory to the Administrative Agent and
shall include such endorsements as are requested by the Administrative Agent;

 

(d)                                 evidence as to (i) whether such real
property is in an area designated by the Federal Emergency Management Agency as
having special flood or mud slide hazards (a “Flood Hazard Property”) and
(ii) if such real property is a Flood Hazard Property, (A) whether the community
in which such real property is located is participating in the National Flood
Insurance Program, (B) the applicable Loan Party’s written acknowledgment of
receipt of written notification from the Administrative Agent (1) as to the fact
that such real property is a Flood Hazard Property and (2) as to whether the
community in which each such Flood Hazard Property is located is participating
in the National Flood Insurance Program and (C) copies of flood insurance
policies under the National Flood Insurance Program (or private insurance
endorsed to cause such private insurance to be fully compliant with the federal
law as regards private placement insurance applicable to the National Flood
Insurance Program, with financially sound and reputable insurance companies not
Affiliates of the Borrower) or certificates of insurance of the Borrower and its
Subsidiaries evidencing such flood insurance coverage in such amounts and with
such deductibles as the Administrative Agent may request and naming the
Administrative Agent and its successors and/or assigns as sole loss payee on
behalf of the Lenders;

 

(e)                                  if requested by the Administrative Agent, a
duly executed Environmental Indemnity with respect thereto;

 

(f)                                   if requested by the Administrative Agent,
(i) environmental questionnaires or (ii) Phase I Environmental Site Assessment
Reports, consistent with American Society of Testing and

 

32

--------------------------------------------------------------------------------


 

Materials (ASTM) Standard E 1527-05, and applicable state requirements, on all
of the owned real property, dated no more than six (6) months prior to the
Closing Date (or date of the applicable Mortgage if provided post-closing),
prepared by environmental engineers satisfactory to the Administrative Agent,
all in form and substance satisfactory to the Administrative Agent, and such
environmental review and audit reports, including Phase II reports, with respect
to the real property of any Loan Party as the Administrative Agent shall have
requested, in each case together with letters executed by the environmental
firms preparing such environmental reports, in form and substance satisfactory
to the Administrative Agent, authorizing the Administrative Agent and the
Lenders to rely on such reports, and the Administrative Agent shall be satisfied
with the contents of all such environmental questionnaires or reports;

 

(g)                                  if requested by the Administrative Agent,
evidence satisfactory to the Administrative Agent that such real property, and
the uses of such real property, are in compliance in all material respects with
all applicable zoning Laws (the evidence submitted as to which should include
the zoning designation made for such real property, the permitted uses of such
real property under such zoning designation and, if available, zoning
requirements as to parking, lot size, ingress, egress and building setbacks);

 

(h)                                 in the case of a leasehold interest of such
Loan Party in such real property, (i) landlord consents from the landlords on
such real property as may be required by the Administrative Agent, which
landlord consents shall be in the form and substance satisfactory to the
Administrative Agent and (ii) evidence that the applicable lease, a memorandum
of lease with respect thereto, or other evidence of such lease in form and
substance satisfactory to the Administrative Agent, has been or will be recorded
in all places to the extent necessary or desirable, in the judgment of the
Administrative Agent, so as to enable the Mortgage encumbering such leasehold
interest to effectively create a valid and enforceable first priority lien
(subject to Liens permitted by Section 7.2) on such leasehold interest in favor
of the Administrative Agent (or such other Person as may be required or desired
under local law); and

 

(i)                                     an opinion of legal counsel to the Loan
Party granting the Mortgage on such real property, addressed to the
Administrative Agent and each Lender, in form and substance reasonably
acceptable to the Administrative Agent.

 

“Receivables” shall mean all Patient accounts existing or hereafter created, any
and all rights to receive payments due on such accounts from any Patient or
Medical Reimbursement Program, to the extent not evidenced by an instrument or
chattel paper, and all proceeds of, or in any way derived from, any of the
foregoing, whether directly or indirectly (including all interest, finance
charges and other amounts payable by the obligor in respect thereof).

 

“Recipient” shall mean (a) the Administrative Agent, (b) any Lender and (c) any
Issuing Bank as applicable.

 

“Recovery Event” shall mean any loss of, damage to or destruction of, or any
condemnation or other taking for public use of, any property of the Borrower or
any Subsidiary.

 

“Register” shall have the meaning set forth in Section 11.4(c).

 

“Regulation D” shall mean Regulation D of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

33

--------------------------------------------------------------------------------


 

“Regulation T” shall mean Regulation T of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation U” shall mean Regulation U of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation X” shall mean Regulation X of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Regulation Y” shall mean Regulation Y of the Board of Governors of the Federal
Reserve System, as the same may be in effect from time to time, and any
successor regulations.

 

“Related Parties” shall mean, with respect to any specified Person, such
Person’s Affiliates and the respective managers, administrators, trustees,
partners, directors, officers, employees, agents, advisors, legal counsel,
consultants or other representatives of such Person and such Person’s
Affiliates.

 

“Release” shall mean any release, spill, emission, leaking, dumping, injection,
pouring, deposit, disposal, discharge, dispersal, leaching or migration into the
environment (including ambient air, surface water, groundwater, land surface or
subsurface strata) or within any building, structure, facility or fixture.

 

“Required Lenders” shall mean, at any time, Lenders holding more than fifty
percent (50.0%) of the aggregate outstanding Revolving Commitments and the Term
Loans at such time or if the Lenders have no Commitments outstanding, then
Lenders holding more than fifty percent (50.0%) of the Revolving Credit Exposure
and the Term Loans; provided that to the extent that any Lender is a Defaulting
Lender, such Defaulting Lender and all of its Revolving Commitments, Revolving
Credit Exposure and Term Loans shall be excluded for purposes of
determining Required Lenders.

 

“Required Revolving Lenders” shall mean, at any time, Lenders holding more than
fifty percent (50.0%) of the aggregate outstanding Revolving Commitments at such
time or, if the Lenders have no Revolving Commitments outstanding, then Lenders
holding more than fifty percent (50.0%) of the aggregate Revolving Credit
Exposure; provided that to the extent that any Lender is a Defaulting Lender,
such Defaulting Lender and all of its Revolving Commitments and Revolving Credit
Exposure shall be excluded for purposes of determining Required Revolving
Lenders.

 

“Responsible Officer” shall mean, with respect to any Person, any of the
president, the chief executive officer, the chief operating officer, the chief
financial officer, the treasurer or a vice president of such Person or such
other representative of such Person as may be designated in writing by any one
of the foregoing with the consent of the Administrative Agent; and, with respect
to the financial covenants only, the chief financial officer or the treasurer of
such Person.

 

“Restricted” shall mean, when referring to cash or Cash Equivalents of the
Borrower or any of its Subsidiaries, that such cash or Cash Equivalents
(a) appears (or would be required to appear) as “restricted” on a consolidated
balance sheet of the Borrower or of any such Subsidiary (unless such appearance
is related to the Loan Documents or Liens created thereunder) as determined in
accordance with GAAP or (b) are subject to any Lien in favor of any Person other
than Administrative Agent for the benefit of the holders of the Obligations (but
excluding amounts serving as cash collateral for Letters of Credit) other than
bankers’ liens and rights of setoff.

 

34

--------------------------------------------------------------------------------


 

“Restricted Payment” shall mean any dividend or other distribution (whether in
cash, securities or other property) with respect to any Capital Stock of any
Person, or any payment (whether in cash, securities or other property),
including any sinking fund or similar deposit, on account of the purchase,
redemption, retirement, defeasance, acquisition, cancellation or termination of
any such Capital Stock or on account of any return of capital to such Person’s
stockholders, partners or members (or the equivalent Person thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.

 

“Revolving Commitment” shall mean, with respect to each Lender, the commitment
of such Lender to make Revolving Loans to the Borrower and to acquire
participations in Letters of Credit and Swingline Loans in an aggregate
principal amount not exceeding the amount set forth with respect to such Lender
on Schedule I, as such schedule may be amended pursuant to Section 2.23, or in
the case of a Person becoming a Lender after the Closing Date, the amount of the
assigned “Revolving Commitment” as provided in the Assignment and Acceptance
executed by such Person as an assignee, or the joinder executed by such Person,
in each case as such commitment may subsequently be increased or decreased
pursuant to terms hereof.

 

“Revolving Commitment Termination Date” shall mean the earliest of (a) July 12,
2022, (b) the date on which the Revolving Commitments are terminated pursuant to
Section 2.8 and (c) the date on which all amounts outstanding under this
Agreement have been declared or have automatically become due and payable
(whether by acceleration or otherwise).

 

“Revolving Credit Exposure” shall mean, with respect to any Lender at any time,
the sum of the outstanding principal amount of such Lender’s Revolving Loans, LC
Exposure and Swingline Exposure.

 

“Revolving Loan” shall mean a loan made by a Lender (other than the Swingline
Lender) to the Borrower under its Revolving Commitment, which may either be a
Base Rate Loan or a Eurodollar Loan.

 

“S&P” shall mean Standard & Poor’s Financial Services LLC, a subsidiary of The
McGraw-Hill Companies, Inc., and any successor thereto.

 

“Sanctioned Country” shall mean, at any time, a country or territory that is, or
whose government is, the subject or target of any Sanctions.

 

“Sanctioned Person” shall mean, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, the United Nations Security Council, the European Union or
any European Union member state, (b) any Person located, organized or resident
in a Sanctioned Country or (c) any Person controlled by any such Person.

 

“Sanctions” shall mean economic or financial sanctions or trade embargoes
administered or enforced from time to time by (a) the U.S. government, including
those administered by OFAC or the U.S. Department of State or (b) the United
Nations Security Council, the European Union or Her Majesty’s Treasury of the
United Kingdom.

 

“SEC” shall mean the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

“Security Agreement” shall mean the security and pledge agreement dated as of
the Closing Date executed in favor of the Administrative Agent, for the benefit
of the holders of the Obligations, by each of the Loan Parties.

 

35

--------------------------------------------------------------------------------


 

“Solvent” shall mean, with respect to any Person on a particular date, that on
such date (a) the fair value of the assets, at a fair valuation, of such Person
exceeds the debts and liabilities, direct, subordinated, contingent or
otherwise, of such Person; (b) the present fair saleable value of the property
of such Person is greater than the amount that will be required to pay the
probable liability of such Person on its debts and other liabilities, direct,
subordinated, contingent or otherwise, as such debts and other liabilities
become absolute and matured; (c) such Person is able to pay its debts and
liabilities, direct, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured; and (d) such Person does not have
unreasonably small capital with which to conduct the businesses in which it is
engaged as such businesses are now conducted and are proposed to be conducted
following the Closing Date.  For purposes of this definition, the amount of any
contingent liability at any time shall be computed as the amount that would
reasonably be expected to become an actual and matured liability.

 

“Specified Loan Party” shall mean each Loan Party that is, at the time on which
the relevant Guarantee or grant of the relevant security interest under the Loan
Documents by such Loan Party becomes effective with respect to a Swap
Obligation, a corporation, partnership, proprietorship, organization, trust or
other entity that would not be an “eligible contract participant” under the
Commodity Exchange Act at such time but for the effect of Section 10.8.

 

“Specified Representations” shall mean the representations and warranties in
Section 4.1, Section 4.2,  Section 4.3(b), Section 4.3(c) and Section 4.25, in
each case, solely with respect to the Loan Parties on the Funding Date.

 

“Subsidiary” shall mean, with respect to any Person (the “parent”), any
corporation, partnership, joint venture, limited liability company, association
or other entity the accounts of which would be consolidated with those of the
parent in the parent’s consolidated financial statements if such financial
statements were prepared in accordance with GAAP as of such date, (a) of which
securities or other ownership interests representing more than fifty percent
(50.0%) of the equity or more than fifty percent (50.0%) of the ordinary voting
power, or in the case of a partnership, more than fifty percent (50.0%) of the
general partnership interests are, as of such date, owned, controlled or held,
or (b) that is, as of such date, otherwise controlled, by the parent or one or
more subsidiaries of the parent or by the parent and one or more subsidiaries of
the parent.  Unless otherwise indicated, all references to “Subsidiary”
hereunder shall mean a Subsidiary of the Borrower.

 

“SunTrust” shall mean SunTrust Bank and its successors.

 

“Swap Obligations” shall mean with respect to any Guarantor any obligation to
pay or perform under any agreement, contract or transaction that constitutes a
“swap” within the meaning of Section 1a(47) of the Commodity Exchange Act.

 

“Sweep Agreement” shall have the meaning set forth in Section 5.11(e).

 

“Swingline Commitment” shall mean the commitment of the Swingline Lender to make
Swingline Loans in an aggregate principal amount at any time outstanding not to
exceed $5,000,000.

 

“Swingline Exposure” shall mean, with respect to each Lender, the principal
amount of the Swingline Loans in which such Lender is legally obligated either
to make a Base Rate Loan or to purchase a participation in accordance with
Section 2.4, which shall equal such Lender’s Pro Rata Share of all outstanding
Swingline Loans.

 

“Swingline Lender” shall mean SunTrust Bank in its capacity as provider of
Swingline Loans, or any successor swingline lender hereunder.

 

“Swingline Loan” shall mean a loan made to the Borrower by the Swingline Lender
under the Swingline Commitment.

 

36

--------------------------------------------------------------------------------


 

“Swiss Pledge Agreement” shall mean (a) the Swiss law pledge agreement dated as
of the Funding Date executed in favor of the Administrative Agent, for the
benefit of the holders of the Obligations, by Bidco with respect to sixty-five
percent (65.0%) of the Capital Stock of the Target together with (b) the Swiss
law control agreement relating to the Custody Account between the Administrative
Agent, Bidco and the Custodian.

 

“Synthetic Lease” shall mean a lease transaction under which the parties intend
that (a) the lease will be treated as an “operating lease” by the lessee
pursuant to Accounting Standards Codification Sections 840-10 and 840-20, as
amended and (b) the lessee will be entitled to various tax and other benefits
ordinarily available to owners (as opposed to lessees) of like property.

 

“Synthetic Lease Obligations” shall mean, with respect to any Person, the sum of
(a) all remaining rental obligations of such Person as lessee under Synthetic
Leases which are attributable to principal and, without duplication, (b) all
rental and purchase price payment obligations of such Person under such
Synthetic Leases assuming such Person exercises the option to purchase the lease
property at the end of the lease term.

 

“Target” shall have the meaning set forth in the recitals hereto.

 

“Target Shares” shall mean the registered shares with a nominal value of CHF
1.30, each, in the Target and all rights relating to such shares.

 

“Taxes” shall mean all present or future taxes, levies, imposts, duties,
deductions, withholdings (including backup withholding), assessments, fees or
other charges imposed by any Governmental Authority, including any interest,
additions to tax, or penalties applicable thereto.

 

“Telcare Earnout” shall mean earnout payments made in connection with the
acquisition of the Capital Stock of Telcare Medical Supply, LLC and the assets
of Telcare, Inc. in an aggregate amount not to exceed $5,000,000.

 

“Term Loan A” shall have the meaning set forth in Section 2.5.

 

“Term Loan A Commitment” shall mean, with respect to each Lender, the obligation
of such Lender to make its portion of the Term Loan A hereunder in one advance
on the Funding Date, in a principal amount not exceeding the amount set forth
with respect to such Lender on Schedule I.  The aggregate principal amount of
all Lenders’ Term Loan A Commitments as of the Funding Date is $205,000,000.

 

“Term Loan Availability Period” shall mean the period from the Closing Date to
July 30, 2017.

 

“Term Loan Commitments” shall mean the Term Loan A Commitments and the
Incremental Term Loan Commitments.

 

“Term Loans” shall mean the Term Loan A and any Incremental Term Loan.

 

“Trade Date” shall have the meaning set forth in Section 11.4(g).

 

“Trading with the Enemy Act” shall mean the Trading with the Enemy Act of the
United States of America (50 U.S.C. App. §§ 1 et seq.), as amended and in effect
from time to time.

 

“Transaction Agreement” shall have the meaning set forth in the recitals hereto.

 

37

--------------------------------------------------------------------------------


 

“Transactions” shall mean the Acquisition and the entering into of this
Agreement and the other Loan Documents.

 

“Type”, when used in reference to a Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Adjusted LIBOR or the Base Rate.

 

“UCC” shall mean the Uniform Commercial Code as in effect from time to time in
the State of New York; provided, however, that in the event that, by reason of
mandatory provisions of law, any or all of the perfection or priority of, or
remedies with respect to, any Collateral is governed by the Uniform Commercial
Code as enacted and in effect in a jurisdiction other than the State of New
York, the term “UCC” shall mean the Uniform Commercial Code as enacted and in
effect in such other jurisdiction solely for purposes of the provisions hereof
relating to such perfection, priority or remedies.

 

“United States” or “U.S.” shall mean the United States of America.

 

“Unrestricted Cash” shall mean, at any time, cash and Cash Equivalents
maintained in deposit accounts in the United States that are not Restricted at
such time.

 

“U.S. Person” shall mean any Person that is a “United States person” as defined
in Section 7701(a)(30) of the Code.

 

“U.S. Tax Compliance Certificate” shall have the meaning set forth in
Section 2.20(g).

 

“Withdrawal Liability” shall mean liability to a Multiemployer Plan as a result
of a complete or partial withdrawal from such Multiemployer Plan, as such terms
are defined in Part I of Subtitle E of Title IV of ERISA.

 

“Withholding Agent” shall mean any Loan Party and the Administrative Agent.

 

“Write-Down and Conversion Powers” shall mean, with respect to any EEA
Resolution Authority, the write-down and conversion powers of such EEA
Resolution Authority from time to time under the Bail-In Legislation for the
applicable EEA Member Country, which write-down and conversion powers are
described in the EU Bail-In Legislation Schedule.

 

Section 1.2                                    Classifications of Loans and
Borrowings.  For purposes of this Agreement, Loans may be classified and
referred to by Class (e.g. a “Revolving Loan” or “Term Loan”) or by Type (e.g. a
“Eurodollar Loan” or “Base Rate Loan”) or by Class and Type (e.g. “Revolving
Eurodollar Loan”).  Borrowings also may be classified and referred to by
Class (e.g. “Revolving Borrowing”) or by Type (e.g. “Eurodollar Borrowing”) or
by Class and Type (e.g. “Revolving Eurodollar Borrowing”).

 

Section 1.3                                    Accounting Terms and
Determination.

 

(a)                                 Unless otherwise defined or specified
herein, all accounting terms used herein shall be interpreted, all accounting
determinations hereunder shall be made, and all financial statements required to
be delivered hereunder shall be prepared, in accordance with GAAP as in effect
from time to time, applied on a basis consistent with the most recent audited
consolidated financial statement of the Borrower delivered pursuant to
Section 5.1(a); provided, that if the Borrower notifies the Administrative Agent
that the Borrower wishes to amend any covenant in Article VI to eliminate the
effect of any change in GAAP on the operation of such covenant (or if the
Administrative Agent notifies the Borrower that the Required Lenders wish to
amend Article VI for such purpose), then the Borrower’s compliance with such
covenant shall be determined on the basis of GAAP in effect immediately before
the relevant change in GAAP became effective, until either such notice is
withdrawn or such covenant is amended in a manner satisfactory to the Borrower
and the Required Lenders.

 

38

--------------------------------------------------------------------------------


 

(b)                                 Notwithstanding any other provision
contained herein, all terms of an accounting or financial nature used herein
shall be construed, and all computations of amounts and ratios referred to
herein shall be made, without giving effect to any election under Accounting
Standards Codification Section 825-10 (or any other Financial Accounting
Standard having a similar result or effect) to value any Indebtedness or other
liabilities of any Loan Party or any Subsidiary of any Loan Party at “fair
value”, as defined therein.  Without limiting the foregoing, leases shall
continue to be classified and accounted for on a basis consistent with that
reflected in the Audited Financial Statements for all purposes of this
Agreement, notwithstanding any change in GAAP relating thereto, unless the
parties hereto shall enter into a mutually acceptable amendment addressing such
changes, as provided for above.

 

(c)                                  Notwithstanding the above, the parties
hereto acknowledge and agree that all calculations of the financial covenants in
Article VI (including for purposes of determining the Applicable Margin and any
transaction that by the terms of this Agreement requires that any financial
covenant contained in Article VI be calculated on a Pro Forma Basis) shall be
made on a Pro Forma Basis with respect to any Asset Sale, Recovery Event or
Acquisition (including, without limitation, the Funding Date Acquisition)
occurring during such period.

 

Section 1.4                                    Terms Generally.  The definitions
of terms herein shall apply equally to the singular and plural forms of the
terms defined.  Whenever the context may require, any pronoun shall include the
corresponding masculine, feminine and neuter forms.  The words “include”,
“includes” and “including” shall be deemed to be followed by the phrase “without
limitation”.  The word “will” shall be construed to have the same meaning and
effect as the word “shall”.  In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including” and the word “to” means “to but excluding”.  Unless the context
requires otherwise (a) any definition of or reference to any agreement,
instrument or other document herein shall be construed as referring to such
agreement, instrument or other document as it was originally executed or as it
may from time to time be amended, restated, supplemented or otherwise modified
(subject to any restrictions on such amendments, supplements or modifications
set forth herein), (b) any reference herein to any Person shall be construed to
include such Person’s successors and permitted assigns, (c) the words “hereof”,
“herein” and “hereunder” and words of similar import shall be construed to refer
to this Agreement as a whole and not to any particular provision hereof, (d) all
references to Articles, Sections, Exhibits and Schedules shall be construed to
refer to Articles, Sections, Exhibits and Schedules to this Agreement and
(e) all references to a specific time shall be construed to refer to the time in
the city and state of the Administrative Agent’s principal office, unless
otherwise indicated.

 

Section 1.5                                    Letter of Credit Amounts.  Unless
otherwise specified herein, the amount of a Letter of Credit at any time shall
be deemed to be the stated amount of such Letter of Credit in effect at such
time; provided, however, that with respect to any Letter of Credit that, by its
terms or the terms of any Issuer Document related thereto, provides for one or
more automatic increases in the stated amount thereof, the amount of such Letter
of Credit shall be deemed to be the maximum stated amount of such Letter of
Credit after giving effect to all such increases, whether or not such maximum
stated amount is in effect at such time.

 

Section 1.6                                    Times of Day.  Unless otherwise
specified, all references herein to times of day shall be references to Eastern
time (daylight or standard, as applicable).

 

39

--------------------------------------------------------------------------------


 

ARTICLE II

 

AMOUNT AND TERMS OF THE COMMITMENTS

 

Section 2.1                                    General Description of
Facilities.  Subject to and upon the terms and conditions herein set forth,
(a) the Lenders hereby establish in favor of the Borrower a revolving credit
facility pursuant to which each Lender severally agrees (to the extent of such
Lender’s Revolving Commitment) to make Revolving Loans to the Borrower in
accordance with Section 2.2, (b) the Issuing Bank may issue Letters of Credit in
accordance with Section 2.22, (c) the Swingline Lender may make Swingline Loans
in accordance with Section 2.4, (d) each Lender agrees to purchase a
participation interest in the Letters of Credit and the Swingline Loans pursuant
to the terms and conditions hereof; provided, that in no event shall the
aggregate principal amount of all outstanding Revolving Loans, Swingline Loans
and outstanding LC Exposure exceed the Aggregate Revolving Commitments in effect
from time to time and (e) each Lender severally agrees to advance its portion of
the Term Loan A to the Borrower on the Funding Date in a principal amount not
exceeding such Lender’s Term Loan A Commitment.  Notwithstanding anything to the
contrary, unless the Term Loan A is funded on or before 5:00 p.m. Eastern time
on July 30, 2017, this Agreement shall automatically terminate at such time.

 

Section 2.2                                    Revolving Loans.  Subject to the
terms and conditions set forth herein, each Lender severally agrees to make
Revolving Loans in Dollars, ratably in proportion to its Pro Rata Share of the
Revolving Commitments, to the Borrower, from time to time during the
Availability Period, in an aggregate principal amount outstanding at any time
that will not result in (a) such Lender’s Revolving Credit Exposure exceeding
such Lender’s Revolving Commitment or (b) the aggregate Revolving Credit
Exposures of all Lenders exceeding the Aggregate Revolving Commitments.  During
the Availability Period, the Borrower shall be entitled to borrow, prepay and
reborrow Revolving Loans in accordance with the terms and conditions of this
Agreement; provided, that the Borrower (x) may not borrow or reborrow should
there exist a Default or Event of Default and (y) shall not request Revolving
Loans to be made on the Funding Date.

 

Section 2.3                                    Procedure for Borrowings.  The
Borrower shall give the Administrative Agent written notice (or telephonic
notice promptly confirmed in writing) of each Borrowing substantially in the
form of a Notice of Borrowing (x) prior to 11:00 a.m. on the requested date of
each Base Rate Borrowing and (y) prior to 11:00 a.m. three (3) Business Days
prior to the requested date of each Eurodollar Borrowing.  Each Notice of
Borrowing shall be irrevocable and shall specify: (a) the aggregate principal
amount of such Borrowing, (b) the date of such Borrowing (which shall be a
Business Day), (c) the Type of such Loan comprising such Borrowing, (d) in the
case of a Eurodollar Borrowing, the duration of the initial Interest Period
applicable thereto (subject to the provisions of the definition of Interest
Period) and (e) the Class of the Loan comprising such Borrowing.  Each Borrowing
shall consist of Base Rate Loans or Eurodollar Loans or a combination thereof,
as the Borrower may request.  The aggregate principal amount of each Eurodollar
Borrowing shall be not less than $5,000,000 or a larger multiple of $1,000,000,
and the aggregate principal amount of each Base Rate Borrowing shall not be less
than $1,000,000 or a larger multiple of $100,000; provided, that Base Rate Loans
made pursuant to Section 2.4 or Section 2.22(d) may be made in lesser amounts as
provided therein.  At no time shall the total number of Eurodollar Borrowings
outstanding at any time exceed six (6).  Promptly following the receipt of a
Notice of Borrowing in accordance herewith, the Administrative Agent shall
advise each Lender of the details thereof and the amount of such Lender’s Loan
to be made as part of the requested Borrowing.

 

40

--------------------------------------------------------------------------------


 

Section 2.4                                    Swingline Commitment.

 

(a)                                 Subject to the terms and conditions set
forth herein, the Swingline Lender may, in its sole discretion, make Swingline
Loans in Dollars to the Borrower, from time to time during the Availability
Period, in an aggregate principal amount outstanding at any time not to exceed
the lesser of (i) the Swingline Commitment then in effect and (ii) the
difference between the Aggregate Revolving Commitments and the aggregate
Revolving Credit Exposures of all Lenders; provided, that the Swingline Lender
shall not be required to make a Swingline Loan to refinance an outstanding
Swingline Loan.  The Borrower shall be entitled to borrow, repay and reborrow
Swingline Loans in accordance with the terms and conditions of this Agreement.

 

(b)                                 The Borrower shall give the Administrative
Agent written notice (or telephonic notice promptly confirmed in writing) of
each Swingline Borrowing substantially in the form of Exhibit 2.4 attached
hereto (“Notice of Swingline Borrowing”) prior to 1:00 p.m. on the requested
date of each Swingline Borrowing.  Each Notice of Swingline Borrowing shall be
irrevocable and shall specify: (i) the principal amount of such Swingline Loan,
(ii) the date of such Swingline Loan (which shall be a Business Day) and
(iii) the account of the Borrower to which the proceeds of such Swingline Loan
should be credited.  The Administrative Agent will promptly advise the Swingline
Lender of each Notice of Swingline Borrowing.  The aggregate principal amount of
each Swingline Loan shall not be less than $100,000 or a larger multiple of
$50,000, or such other minimum amounts agreed to by the Swingline Lender and the
Borrower.  The Swingline Lender will make the proceeds of each Swingline Loan
available to the Borrower in Dollars in immediately available funds at the
account specified by the Borrower in the applicable Notice of Swingline
Borrowing not later than 2:00 p.m. on the requested date of such Swingline Loan.

 

(c)                                  The Swingline Lender, at any time and from
time to time in its sole discretion, may, on behalf of the Borrower (which
hereby irrevocably authorizes and directs the Swingline Lender to act on its
behalf), give a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders (including the Swingline Lender) to make Base Rate Loans
in an amount equal to the unpaid principal amount of any Swingline Loan.  Each
Lender will make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Swingline Lender in
accordance with Section 2.6, and such proceeds will be used solely for the
repayment of such Swingline Loan.

 

(d)                                 If for any reason a Base Rate Borrowing may
not be (as determined in the sole discretion of the Administrative Agent), or is
not, made in accordance with the foregoing provisions, then each Lender (other
than the Swingline Lender) shall purchase an undivided participating interest in
such Swingline Loan in an amount equal to its Pro Rata Share thereof on the date
that such Base Rate Borrowing should have occurred.  On the date of such
required purchase, each Lender shall promptly transfer, in immediately available
funds, the amount of its participating interest to the Administrative Agent for
the account of the Swingline Lender.

 

(e)                                  Each Lender’s obligation to make a Base
Rate Loan pursuant to Section 2.4(c) or to purchase the participating interests
pursuant to Section 2.4(d) shall be absolute and unconditional and shall not be
affected by any circumstance, including without limitation (i) any setoff,
counterclaim, recoupment, defense or other right that such Lender or any other
Person may have or claim against the Swingline Lender, the Borrower or any other
Person for any reason whatsoever, (ii) the existence of a Default or an Event of
Default or the termination of any Lender’s Revolving Commitment, (iii) the
existence (or alleged existence) of any event or condition which has had or
could reasonably be expected to have a Material Adverse Effect, (iv) any breach
of this Agreement or any other Loan Document by any Loan Party, the
Administrative Agent or any Lender or (v) any other circumstance, happening or
event whatsoever, whether or

 

41

--------------------------------------------------------------------------------


 

not similar to any of the foregoing.  If such amount is not in fact made
available to the Swingline Lender by any Lender, the Swingline Lender shall be
entitled to recover such amount on demand from such Lender, together with
accrued interest thereon for each day from the date of demand thereof (x) at the
Federal Funds Rate until the second Business Day after such demand and (y) at
the Base Rate at all times thereafter.  Until such time as such Lender makes its
required payment, the Swingline Lender shall be deemed to continue to have
outstanding Swingline Loans in the amount of the unpaid participation for all
purposes of the Loan Documents.  In addition, such Lender shall be deemed to
have assigned any and all payments made of principal and interest on its Loans
and any other amounts due to it hereunder, to the Swingline Lender to fund the
amount of such Lender’s participation interest in such Swingline Loans that such
Lender failed to fund pursuant to this Section 2.4, until such amount has been
purchased in full.

 

Section 2.5                                    Term Loan A Commitment.  Subject
to the terms and conditions set forth herein, each Lender severally agrees to
make its portion of a single term loan (the “Term Loan A”) in Dollars to the
Borrower in one advance during the Term Loan Availability Period in a principal
amount equal to the Term Loan A Commitment of such Lender.  The Term Loan A may
be, from time to time, a Base Rate Loans or a Eurodollar Loan or a combination
thereof.  The Borrower shall request the Borrowing of the Term Loan A in
accordance with the requirements of Section 2.3.  Amounts repaid on the Term
Loan A may not be reborrowed.

 

Section 2.6                                    Funding of Borrowings.

 

(a)                                 Each Lender will make available each Loan to
be made by it hereunder on the proposed date thereof by wire transfer in
immediately available funds by 11:00 a.m. to the Administrative Agent at the
Payment Office; provided, that the Swingline Loans will be made as set forth in
Section 2.4.  The Administrative Agent will make such Loans available to the
Borrower by promptly crediting the amounts that it receives, in like funds by
the close of business on such proposed date, to an account maintained by the
Borrower with the Administrative Agent or at the Borrower’s option, by effecting
a wire transfer of such amounts to an account designated by the Borrower to the
Administrative Agent.

 

(b)                                 Unless the Administrative Agent shall have
been notified by any Lender prior to 5:00 p.m. one (1) Business Day prior to the
date of a Borrowing in which such Lender is to participate that such Lender will
not make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
amount available to the Administrative Agent on such date, and the
Administrative Agent, in reliance on such assumption, may make available to the
Borrower on such date a corresponding amount.  If such corresponding amount is
not in fact made available to the Administrative Agent by such Lender on the
date of such Borrowing, the Administrative Agent shall be entitled to recover
such corresponding amount on demand from such Lender together with interest at
the Federal Funds Rate until the second Business Day after such demand and
thereafter at the Base Rate.  If such Lender does not pay such corresponding
amount forthwith upon the Administrative Agent’s demand therefor, the
Administrative Agent shall promptly notify the Borrower, and the Borrower shall
immediately pay such corresponding amount to the Administrative Agent together
with interest at the rate specified for such Borrowing.  Nothing in this
Section 2.6(b) shall be deemed to relieve any Lender from its obligation to fund
its Pro Rata Share of any Borrowing hereunder or to prejudice any rights which
the Borrower may have against any Lender as a result of any default by such
Lender hereunder.

 

(c)                                  All Revolving Borrowings shall be made by
the Lenders on the basis of their respective Pro Rata Shares.  No Lender shall
be responsible for any default by any other Lender in its obligations hereunder,
and each Lender shall be obligated to make its Loans provided to be made by it
hereunder, regardless of the failure of any other Lender to make its Loans
hereunder.

 

42

--------------------------------------------------------------------------------


 

Section 2.7                                    Interest Elections.

 

(a)                                 Each Borrowing initially shall be of the
Type specified in the applicable Notice of Borrowing.  Thereafter, the Borrower
may elect to convert such Borrowing into a different Type or to continue such
Borrowing, all as provided in this Section 2.7.  The Borrower may elect
different options with respect to different portions of the affected Borrowing,
in which case each such portion shall be allocated ratably among the Lenders
holding Loans comprising such Borrowing, and the Loans comprising each such
portion shall be considered a separate Borrowing.

 

(b)                                 To make an election pursuant to this
Section 2.7, the Borrower shall give the Administrative Agent prior written
notice (or telephonic notice promptly confirmed in writing) of each Borrowing
that is to be converted or continued, as the case may be, substantially in the
form of Exhibit 2.7 attached hereto (a “Notice of Conversion/Continuation”)
(x) prior to 11:00 a.m. one (1) Business Day prior to the requested date of a
conversion into a Base Rate Borrowing and (y) prior to 11:00 a.m. three
(3) Business Days prior to a continuation of or conversion into a Eurodollar
Borrowing.  Each such Notice of Conversion/Continuation shall be irrevocable and
shall specify (i) the Borrowing to which such Notice of Conversion/Continuation
applies and if different options are being elected with respect to different
portions thereof, the portions thereof that are to be allocated to each
resulting Borrowing (in which case the information to be specified pursuant to
clauses (iii) and (iv) shall be specified for each resulting Borrowing);
(ii) the effective date of the election made pursuant to such Notice of
Conversion/Continuation, which shall be a Business Day; (iii) whether the
resulting Borrowing is to be a Base Rate Borrowing or a Eurodollar Borrowing;
and (iv) if the resulting Borrowing is to be a Eurodollar Borrowing, the
Interest Period applicable thereto after giving effect to such election, which
shall be a period contemplated by the definition of “Interest Period”. If any
such Notice of Conversion/Continuation requests a Eurodollar Borrowing but does
not specify an Interest Period, the Borrower shall be deemed to have selected an
Interest Period of one month.  The principal amount of any resulting Borrowing
shall satisfy the minimum borrowing amount for Eurodollar Borrowings and Base
Rate Borrowings set forth in Section 2.3.

 

(c)                                  If, on the expiration of any Interest
Period in respect of any Eurodollar Borrowing, the Borrower shall have failed to
deliver a Notice of Conversion/Continuation, then, unless such Borrowing is
repaid as provided herein, the Borrower shall be deemed to have elected to
convert such Borrowing to a Base Rate Borrowing.  No Borrowing may be converted
into, or continued as, a Eurodollar Borrowing if a Default or an Event of
Default exists, unless the Administrative Agent and each of the Lenders shall
have otherwise consented in writing.  No conversion of any Eurodollar Loans
shall be permitted except on the last day of the Interest Period in respect
thereof.

 

(d)                                 Upon receipt of any Notice of
Conversion/Continuation, the Administrative Agent shall promptly notify each
Lender of the details thereof and of such Lender’s portion of each resulting
Borrowing.

 

Section 2.8                                    Optional Reduction and
Termination of Commitments.

 

(a)                                 Unless previously terminated, all Revolving
Commitments, Swingline Commitments and LC Commitments shall terminate on the
Revolving Commitment Termination Date.  The Term Loan A Commitments shall
terminate on the Funding Date upon the making of the Term Loan A pursuant to
Section 2.5.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Upon at least three (3) Business Days’ prior
written notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent (which notice shall be irrevocable), the Borrower may
reduce the Aggregate Revolving Commitments in part or terminate the Aggregate
Revolving Commitments in whole; provided, that (i) any partial reduction shall
apply to reduce proportionately and permanently the Revolving Commitment of each
Lender, (ii) any partial reduction pursuant to this Section 2.8 shall be in an
amount of at least $5,000,000 and any larger multiple of $1,000,000 and (iii) no
such reduction shall be permitted which would reduce the Aggregate Revolving
Commitments to an amount less than the aggregate outstanding Revolving Credit
Exposure of all Lenders.  Any such reduction in the Aggregate Revolving
Commitments below the principal amount of the Swingline Commitment and the LC
Commitment shall result in a dollar-for-dollar reduction in the Swingline
Commitment and the LC Commitment.

 

(c)                                  With the written approval of the
Administrative Agent (such approval not to be unreasonably withheld or delayed),
the Borrower may terminate (on a non-ratable basis) the unused amount of the
Revolving Commitment of a Defaulting Lender, and in such event the provisions of
Section 2.26 will apply to all amounts thereafter paid by the Borrower for the
account of any such Defaulting Lender under this Agreement (whether on account
of principal, interest, fees, indemnity or other amounts); provided that such
termination will not be deemed to be a waiver or release of any claim the
Borrower, the Administrative Agent, the Issuing Bank, the Swingline Lender or
any Lender may have against such Defaulting Lender.

 

Section 2.9                                    Repayment of Loans.

 

(a)                                 The outstanding principal amount of all
Revolving Loans and Swingline Loans shall be due and payable (together with
accrued and unpaid interest thereon) on the Revolving Commitment Termination
Date.

 

(b)                                 The Borrower unconditionally promises to pay
to the Administrative Agent for the account of each Lender the then unpaid
principal amount of the Term Loan A of such Lender in installments payable on
the dates set forth below, with each such installment being in the aggregate
principal amount (as such installment may be adjusted as a result of prepayments
made pursuant to Sections 2.11 and 2.12) for all Lenders set forth opposite such
date below (and on such other date(s) and in such other amounts as may be
required from time to time pursuant to this Agreement):

 

Installment Date

 

Aggregate Principal Amount of
Term Loan A

 

January 1, 2018

 

$512,500(1)

 

April 1, 2018

 

$512,500

 

July 1, 2018

 

$512,500

 

October 1, 2018

 

$512,500

 

January 1, 2019

 

$1,281,250

 

April 1, 2019

 

$1,281,250

 

July 1, 2019

 

$1,281,250

 

 

--------------------------------------------------------------------------------

(1)  NTD: Amortization payments to be adjusted based on final aggregate
principal amount of the Term Loan A.

 

44

--------------------------------------------------------------------------------


 

October 1, 2019

 

$1,281,250

 

January 1, 2020

 

$3,843,750

 

April 1, 2020

 

$3,843,750

 

July 1, 2020

 

$3,843,750

 

October 1, 2020

 

$3,843,750

 

January 1, 2021

 

$5,125,000

 

April 1, 2021

 

$5,125,000

 

July 1, 2021

 

$5,125,000

 

October 1, 2021

 

$5,125,000

 

January 1, 2022

 

$5,125,000

 

April 1, 2022

 

$5,125,000

 

July 1, 2022

 

$5,125,000

 

Maturity Date

 

Remaining principal balance of Term Loan A

 

 

provided, that, to the extent not previously paid, the aggregate unpaid
principal balance of the Term Loan A shall be due and payable on the Maturity
Date.

 

(c)                                  Each Incremental Term Loan shall be
repayable as provided in the documentation establishing such Incremental Term
Loan.  Amounts repaid on any Incremental Term Loan may not be reborrowed.

 

Section 2.10                             Evidence of Indebtedness.

 

(a)                                 Each Lender shall maintain in accordance
with its usual practice appropriate records evidencing the Indebtedness of the
Borrower to such Lender resulting from each Loan made by such Lender from time
to time, including the amounts of principal and interest payable thereon and
paid to such Lender from time to time under this Agreement.  The Administrative
Agent shall maintain appropriate records in which shall be recorded (i) the
Revolving Commitment and Term Loan Commitment of each Lender, (ii) the amount of
each Loan made hereunder by each Lender, the Class and Type thereof and, in the
case of each Eurodollar Loan, the Interest Period applicable thereto, (iii) the
date of each continuation thereof pursuant to Section 2.7, (iv) the date of each
conversion of all or a portion thereof to another Type pursuant to Section 2.7,
(v) the date and amount of any principal or interest due and payable or to
become due and payable from the Borrower to each Lender hereunder in respect of
such Loans and (vi) both the date and amount of any sum received by the
Administrative Agent hereunder from the Borrower in respect of the Loans and
each Lender’s Pro Rata Share thereof.  The entries made in such records shall be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, that the failure or delay of any Lender or
the Administrative Agent in maintaining or making entries into any such record
or any error therein shall not in any manner affect the obligation of the
Borrower to repay the Loans (both principal and unpaid accrued interest) of such
Lender in accordance with the terms of this Agreement.

 

(b)                                 This Agreement evidences the obligation of
the Borrower to repay the Loans and is being executed as a “noteless” credit
agreement.  However, at the request of any Lender (including the Swingline
Lender) at any time, the Borrower agrees that it will prepare, execute and
deliver to such Lender a promissory note payable to the order of such Lender in
the form of Exhibit 2.10 (a “Note”).  Thereafter, the Loans evidenced by such
promissory note and interest thereon shall at all times (including after
assignment permitted hereunder) be represented by one or more promissory notes
in such form payable to the order of the payee named therein (or, if such
promissory note is a registered note, to such payee and its registered assigns).

 

45

--------------------------------------------------------------------------------


 

Section 2.11                             Optional Prepayments.  The Borrower
shall have the right at any time and from time to time to prepay any Borrowing,
in whole or in part, without premium or penalty, by giving irrevocable written
notice (or telephonic notice promptly confirmed in writing) to the
Administrative Agent no later than (a) in the case of prepayment of any
Eurodollar Borrowing, 11:00 a.m. not less than three (3) Business Days prior to
any such prepayment, (b) in the case of any prepayment of any Base Rate
Borrowing, 11:00 a.m. not less than one (1) Business Day prior to the date of
such prepayment, and (c) in the case of Swingline Borrowings, 11:00 a.m. on the
date of such prepayment.  Each such notice shall be irrevocable and shall
specify the proposed date of such prepayment and the principal amount of each
Borrowing or portion thereof to be prepaid.  Upon receipt of any such notice,
the Administrative Agent shall promptly notify each affected Lender of the
contents thereof and of such Lender’s Pro Rata Share of any such prepayment.  If
such notice is given, the aggregate amount specified in such notice shall be due
and payable on the date designated in such notice, together with accrued
interest to such date on the amount so prepaid in accordance with
Section 2.13(d); provided, that if a Eurodollar Borrowing is prepaid on a date
other than the last day of an Interest Period applicable thereto, the Borrower
shall also pay all amounts required pursuant to Section 2.19.  Each partial
prepayment of any Loan (other than a Swingline Loan) shall be in an amount that
would be permitted in the case of an advance of a Revolving Borrowing of the
same Type pursuant to Section 2.3 or in the case of a Swingline Loan pursuant to
Section 2.4.  Each prepayment of a Borrowing shall be applied ratably to the
Loans comprising such Borrowing, and in the case of a prepayment of the Term
Loan A or any Incremental Term Loan, ratably to the Term Loan A and all
outstanding Incremental Term Loans, and to the principal installments thereof on
a pro rata basis (including the payment due on the Maturity Date).

 

Section 2.12                             Mandatory Prepayments.

 

(a)                                 Within three (3) Business Days of receipt by
the Borrower or any of its Subsidiaries of Net Cash Proceeds of any Asset Sale
or Recovery Event in excess of $2,500,000, with respect to any individual Asset
Sale or Recovery Event (or series of related Asset Sales or Recovery Events),
the Borrower shall prepay the Obligations in accordance with Section 2.12(d) in
an amount equal to such Net Cash Proceeds, in each case, to the extent such Net
Cash Proceeds are not reinvested in assets (excluding current assets as
classified in accordance with GAAP) within three hundred sixty-five (365) days
of the date of such Asset Sale or Recovery Event (it being understood that such
prepayment shall be due immediately upon the expiration of the applicable period
of three hundred sixty-five (365) days).

 

(b)                                 Within one (1) Business Day of receipt by
the Borrower or any of its Subsidiaries of Net Cash Proceeds of any issuance of
Indebtedness (other than Indebtedness permitted under Section 7.1(a)), the
Borrower shall prepay the Obligations in accordance with Section 2.12(d) in an
amount equal to such Net Cash Proceeds.

 

(c)                                  Within three (3) Business Days of receipt
by any Loan Party or any Subsidiary of any Extraordinary Receipt received by or
paid to or for the account of any Loan Party or any of its Subsidiaries, and not
otherwise included in Sections 2.12(a) or (b), the Borrower shall prepay the
Obligations in accordance with Section 2.12(d) in an amount equal to such
Extraordinary Receipt.

 

46

--------------------------------------------------------------------------------


 

(d)                                 Any prepayments made by the Borrower
pursuant to Sections 2.12(a), (b) or (c) above shall be applied as follows:
first, to Administrative Agent’s fees and reimbursable expenses then due and
payable pursuant to any of the Loan Documents; second, to all reimbursable
expenses of the Lenders and all fees and reimbursable expenses of the Issuing
Bank then due and payable pursuant to any of the Loan Documents, pro rata to the
Lenders and the Issuing Bank based on their respective Pro Rata Shares of such
fees and expenses; third, to interest and fees then due and payable hereunder,
pro rata to the Lenders based on their respective Pro Rata Shares of such
interest and fees; fourth, to the principal balance of the Term Loans (on a pro
rata basis) until the same shall have been paid in full, pro rata to the Lenders
based on their Pro Rata Shares thereof, and applied to the next four scheduled
principal installments thereof in direct order of maturity, and thereafter to
the remaining scheduled principal installments thereof (including the Maturity
Date thereof) on a pro rata basis; fifth, to the principal balance of the
Swingline Loans, until the same shall have been paid in full, to the Swingline
Lender; sixth, to the principal balance of the Revolving Loans, until the same
shall have been paid in full, pro rata to the Lenders based on their respective
Revolving Commitments; and seventh, to Cash Collateralize the Letters of Credit
in an amount in cash equal to the LC Exposure as of such date plus any accrued
and unpaid fees thereon.  The Revolving Commitments of the Lenders shall not be
permanently reduced by the amount of any prepayments made pursuant to clauses
fifth through seventh above.

 

(e)                                  If at any time the Revolving Credit
Exposure of all Lenders exceeds the Aggregate Revolving Commitments, as reduced
pursuant to Section 2.8 or otherwise, within one (1) Business Day, the Borrower
shall immediately repay Swingline Loans and Revolving Loans in an amount equal
to such excess, together with all accrued and unpaid interest on such excess
amount and any amounts due under Section 2.19.  Each prepayment shall be applied
first to the Swingline Loans to the full extent thereof, second to the Base Rate
Loans to the full extent thereof, and finally to Eurodollar Loans to the full
extent thereof.  If after giving effect to prepayment of all Swingline Loans and
Revolving Loans, the Revolving Credit Exposure of all Lenders exceeds the
Aggregate Revolving Commitments, the Borrower shall Cash Collateralize its
reimbursement obligations with respect to all Letters of Credit in an amount
equal to such excess plus any accrued and unpaid fees thereon.

 

(f)                                   Notwithstanding any other provision of
this Section 2.12, with respect to any amount of Net Cash Proceeds subject to
Section 2.12(a), 2.12(b) or 2.12(c) attributable to a Foreign Subsidiary, in the
event the Borrower determines in good faith in consultation with the
Administrative Agent that the upstreaming of cash equal to such amount by such
Foreign Subsidiary (i) would violate any local Law (e.g., financial assistance,
thin capitalization, corporate benefit, or the fiduciary and statutory duties of
the directors of such Foreign Subsidiary) or any term of any Organization
Document applicable to such Foreign Subsidiary required by Law, or (ii) would
cause any material adverse tax consequence to the Borrower and its Subsidiaries,
then such amount shall be excluded from such Net Cash Proceeds; provided, that
for one (1) year from the date on which the obligation to make the applicable
prepayment arose, the Borrower and such Foreign Subsidiary shall use all
commercially reasonable efforts to overcome or eliminate any such restrictions
or minimize any such costs of prepayment and, if successful, shall promptly make
the applicable prepayment, unless the Borrower shall have determined in good
faith in consultation with the Administrative Agent that such actions would
require the expenditure of a material amount of funds.

 

Section 2.13                             Interest on Loans.

 

(a)                                 The Borrower shall pay interest on (i) each
Base Rate Loan at the Base Rate plus the Applicable Margin in effect from time
to time and (ii) each Eurodollar Loan at the Adjusted LIBOR for the applicable
Interest Period in effect for such Loan plus the Applicable Margin in effect
from time to time.

 

47

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall pay interest on each
Swingline Loan at the Base Rate plus the Applicable Margin in effect from time
to time.

 

(c)                                  The Borrower shall pay interest on each
Incremental Term Loan as provided in the definitive documentation establishing
such Incremental Term Loan.

 

(d)                                 Notwithstanding Sections 2.13(a), (b) and
(c), if an Event of Default has occurred and is continuing, at the option of the
Required Lenders, or automatically in the case of an Event of Default under
Sections 8.1(a), (b), (g), (h) or (i), the Borrower shall pay interest (“Default
Interest”) with respect to all Eurodollar Loans at the rate per annum equal to
two percent (2.00%) above the otherwise applicable interest rate for such
Eurodollar Loans for the then-current Interest Period until the last day of such
Interest Period, and thereafter, and with respect to all Base Rate Loans and all
other Obligations hereunder (other than Loans), at the rate per annum equal to
two percent (2.00%) above the otherwise applicable interest rate for Base Rate
Loans.

 

(e)                                  Interest on the principal amount of all
Loans shall accrue from and including the date such Loans are made to but
excluding the date of any repayment thereof.  Interest on all outstanding Base
Rate Loans and Swingline Loans shall be payable quarterly in arrears on the
first day of each April, July, October and January and on the Revolving
Commitment Termination Date or the Maturity Date, as the case may be.  Interest
on all outstanding Eurodollar Loans shall be payable on the last day of each
Interest Period applicable thereto, and, in the case of any Eurodollar Loans
having an Interest Period in excess of three (3) months, on each day which
occurs every three (3) months after the initial date of such Interest Period,
and on the Revolving Commitment Termination Date or the Maturity Date, as the
case may be.  Interest on any Loan which is converted into a Loan of another
Type or which is repaid or prepaid shall be payable on the date of such
conversion or on the date of any such repayment or prepayment (on the amount
repaid or prepaid) thereof.  All Default Interest shall be payable on demand.

 

(f)                                   The Administrative Agent shall determine
each interest rate applicable to the Loans hereunder and shall promptly notify
the Borrower and the Lenders of such rate in writing (or by telephone, promptly
confirmed in writing).  Any such determination shall be conclusive and binding
for all purposes, absent manifest error.

 

Section 2.14                             Fees.

 

(a)                                 The Borrower shall pay to the Administrative
Agent for its own account fees in the amounts and at the times previously agreed
upon in writing by the Borrower and the Administrative Agent.

 

(b)                                 The Borrower agrees to pay to the
Administrative Agent for the account of each Lender a commitment fee (the
“Commitment Fee”), which shall accrue at the Applicable Margin on the daily
amount of the unused Revolving Commitment of such Lender during the Availability
Period.  For purposes of computing the Commitment Fee with respect to the
Revolving Commitments, the Revolving Commitment of each Lender shall be deemed
used to the extent of the outstanding Revolving Loans and LC Exposure, but not
Swingline Exposure, of such Lender.

 

(c)                                  The Borrower agrees to pay (i) to the
Administrative Agent, for the account of each Lender, a letter of credit fee
with respect to its participation in each Letter of Credit (the “Letter of
Credit Fee”), which shall accrue at a rate per annum equal to the Applicable
Margin then in effect on the average daily amount of such Lender’s LC Exposure
attributable to such Letter of Credit during the period from and including the
date of issuance of such Letter of Credit

 

48

--------------------------------------------------------------------------------


 

to but excluding the date on which such Letter of Credit expires or is drawn in
full (such Letter of Credit Fee shall continue to accrue on any LC Exposure that
remains outstanding after the Revolving Commitment Termination Date) and (ii) to
the Issuing Bank for its own account a fronting fee, which shall accrue at the
rate set forth in the Fee Letter on the average daily amount of the LC Exposure
during the Availability Period (or until the date that such Letter of Credit is
irrevocably cancelled, whichever is later), as well as the Issuing Bank’s
standard fees with respect to issuance, amendment, renewal or extension of any
Letter of Credit or processing of drawings thereunder.  Notwithstanding the
foregoing, if the Default Interest has been imposed pursuant to Section 2.13(d),
the rate per annum used to calculate the letter of credit fee pursuant to clause
(i) above shall automatically be increased by two percent (2.00%).

 

(d)                                 The Borrower shall pay on the Funding Date
to the Administrative Agent and its affiliates all fees in the Fee Letter that
are due and payable on the Funding Date.  The Borrower shall pay on the Funding
Date to the Lenders all upfront fees previously agreed in writing.

 

(e)                                  Accrued fees under Sections 2.14(b) and
(c) shall be payable quarterly in arrears on the first day of each April, July,
October and January, commencing on the first such date to occur after the
Funding Date and on the Revolving Commitment Termination Date (and if later, the
date the Loans and LC Exposure shall be repaid in their entirety); provided,
that any such fees accruing after the Revolving Commitment Termination Date
shall be payable on demand.

 

(f)                                   Anything herein to the contrary
notwithstanding, during such period as a Lender is a Defaulting Lender, such
Defaulting Lender will not be entitled to Commitment Fees during such period
pursuant to Section 2.14(b) or Letter of Credit Fees accruing during such period
pursuant to Section 2.14(c) (without prejudice to the rights of the Lenders
other than Defaulting Lenders in respect of such fees); provided that (i) to the
extent that a portion of the LC Exposure of such Defaulting Lender is
reallocated to the Non-Defaulting Lenders pursuant to Section 2.26, such fees
that would have accrued for the benefit of such Defaulting Lender will instead
accrue for the benefit of and be payable to such Non-Defaulting Lenders, pro
rata in accordance with their respective Revolving Commitments and (ii) to the
extent any portion of such LC Exposure cannot be so reallocated, such fees will
instead accrue for the benefit of and be payable to the Issuing Bank.  The pro
rata payment provisions of Section 2.21 shall automatically be deemed adjusted
to reflect the provisions of this Section 2.14(f).

 

Section 2.15                             Computation of Interest and Fees.

 

Interest hereunder based on the Administrative Agent’s prime lending rate shall
be computed on the basis of a year of three hundred sixty-five (365) days (or
three hundred sixty-six (366) days in a leap year) and paid for the actual
number of days elapsed (including the first day but excluding the last day). All
other interest and all fees shall be computed on the basis of a year of three
hundred sixty (360) days and paid for the actual number of days elapsed
(including the first day but excluding the last day).

 

Section 2.16                             Inability to Determine Interest Rates. 
If prior to the commencement of any Interest Period for any Eurodollar
Borrowing,

 

(a)                                 the Administrative Agent shall have
determined (which determination shall be conclusive and binding upon the
Borrower absent manifest error) that, by reason of circumstances affecting the
relevant interbank market, adequate means do not exist for ascertaining the
Adjusted LIBOR for such Interest Period, or

 

49

--------------------------------------------------------------------------------


 

(b)                                 the Administrative Agent shall have received
notice from the Required Lenders that the Adjusted LIBOR does not adequately and
fairly reflect the cost to such Lenders (or Lender, as the case may be) of
making, funding or maintaining their (or its, as the case may be)  Eurodollar
Loans for such Interest Period,

 

the Administrative Agent shall give written notice (or telephonic notice,
promptly confirmed in writing) to the Borrower and to the Lenders as soon as
practicable thereafter.  Until the Administrative Agent shall notify the
Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, (A) the obligations of the Lenders to make Eurodollar Loans, or to
continue or convert outstanding Loans as or into Eurodollar Loans, shall be
suspended and (B) all such affected Loans shall be converted into Base Rate
Loans on the last day of the then current Interest Period applicable thereto
unless the Borrower prepays such Loans in accordance with this Agreement. 
Unless the Borrower notifies the Administrative Agent at least one (1) Business
Day before the date of any Eurodollar Borrowing for which a Notice of Revolving
Borrowing or Notice of Conversion/Continuation has previously been given that it
elects not to borrow on such date, then such Revolving Borrowing shall be made
as a Base Rate Borrowing.

 

Section 2.17                             Illegality.  If any Change in Law shall
make it unlawful or impossible for any Lender to make, maintain or fund any
Eurodollar Loan and such Lender shall so notify the Administrative Agent, the
Administrative Agent shall promptly give notice thereof to the Borrower and the
other Lenders, whereupon until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such suspension no longer
exist, the obligation of such Lender to make Eurodollar Loans, or to continue or
convert outstanding Loans as or into Eurodollar Loans, shall be suspended.  In
the case of the making of a Eurodollar Borrowing, such Lender’s Revolving Loan
shall be made as a Base Rate Loan as part of the same Revolving Borrowing and,
with respect to Eurodollar Loans, for the same Interest Period, and if the
affected Eurodollar Loan is then outstanding, such Loan shall be converted to a
Base Rate Loan, either (a) on the last day of the then current Interest Period
applicable to such Eurodollar Loan if such Lender may lawfully continue to
maintain such Loan to such date or (b) immediately if such Lender shall
determine that it may not lawfully continue to maintain such Eurodollar Loan to
such date.  Notwithstanding the foregoing, the affected Lender shall, prior to
giving such notice to the Administrative Agent, designate a different Applicable
Lending Office if such designation would avoid the need for giving such notice
and if such designation would not otherwise be disadvantageous to such Lender in
the good faith exercise of its discretion.

 

Section 2.18                             Increased Costs.

 

(a)                                 If any Change in Law shall:

 

(i)                                     impose, modify or deem applicable any
reserve, special deposit or similar requirement that is not otherwise included
in the determination of the Adjusted LIBOR hereunder against assets of, deposits
with or for the account of, or credit extended by, any Lender (except any such
reserve requirement reflected in the Adjusted LIBOR) or the Issuing Bank;

 

(ii)                                  subject any Recipient to any Taxes (other
than (A) Indemnified Taxes, (B) Taxes described in clauses (b) through (d) of
the definition of Excluded Taxes and (C) Connection Income Taxes) on its loans,
loan principal, letters of credit, commitments, or other obligations, or its
deposits, reserves, other liabilities or capital attributable thereto; or

 

50

--------------------------------------------------------------------------------


 

(iii)                               impose on any Lender or on the Issuing Bank
or the eurodollar interbank market any other condition affecting this Agreement
or any Eurodollar Loans made by such Lender or any Letter of Credit or any
participation therein;

 

and the result of any of the foregoing is to increase the cost to such Lender of
making, converting into, continuing or maintaining a Eurodollar Loan or to
increase the cost to such Lender or the Issuing Bank of participating in or
issuing any Letter of Credit or to reduce the amount received or receivable by
such Lender or the Issuing Bank hereunder (whether of principal, interest or any
other amount), then the Borrower shall promptly pay, upon written notice from
and demand by such Lender on the Borrower (with a copy of such notice and demand
to the Administrative Agent), to the Administrative Agent for the account of
such Lender, within five (5) Business Days after the date of such notice and
demand, additional amount or amounts sufficient to compensate such Lender or the
Issuing Bank, as the case may be, for such additional costs incurred or
reduction suffered.

 

(b)                                 If any Lender or the Issuing Bank shall have
determined that on or after the date of this Agreement any Change in Law
regarding capital or liquidity requirements has or would have the effect of
reducing the rate of return on such Lender’s or the Issuing Bank’s capital (or
on the capital of the Parent Company of such Lender or Issuing Bank) as a
consequence of its obligations hereunder or under or in respect of any Letter of
Credit to a level below that which such Lender, the Issuing Bank or the Parent
Company of such Lender or Issuing Bank could have achieved but for such Change
in Law (taking into consideration such Lender’s or the Issuing Bank’s policies
or the policies of the Parent Company of such Lender or Issuing Bank with
respect to capital adequacy) then, from time to time, within five (5) Business
Days after receipt by the Borrower of written demand by such Lender (with a copy
thereof to the Administrative Agent), the Borrower shall pay to such Lender such
additional amounts as will compensate such Lender, the Issuing Bank or the
Parent Company of such Lender or the Issuing Bank for any such reduction
suffered.

 

(c)                                  A certificate of a Lender or the Issuing
Bank setting forth the amount or amounts necessary to compensate such Lender,
the Issuing Bank or the Parent Company of such Lender or the Issuing Bank, as
the case may be, specified in Sections 2.18(a) or (b) shall be delivered to the
Borrower (with a copy to the Administrative Agent) and shall be conclusive,
absent manifest error.  The Borrower shall pay any such Lender or the Issuing
Bank, as the case may be, such amount or amounts within five (5) Business Days
after receipt thereof.

 

(d)                                 Failure or delay on the part of any Lender
or the Issuing Bank to demand compensation pursuant to this Section 2.18 shall
not constitute a waiver of such Lender’s or the Issuing Bank’s right to demand
such compensation; provided that the Borrower shall not be required to
compensate a Lender or the Issuing Bank pursuant to this Section 2.18 for any
increased costs incurred or reductions suffered more than six (6) months prior
to the date that such Lender or such Issuing Bank, as the case may be, delivers
to the Borrower the certificate referenced in Section 2.18(c) and notifies the
Borrower of such Lender’s or the Issuing Bank’s intention to claim compensation
therefor (except that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the six-month period referred to above shall
be extended to include the period of retroactive effect thereof).

 

Section 2.19                             Funding Indemnity.  In the event of
(a) the payment of any principal of a Eurodollar Loan other than on the last day
of the Interest Period applicable thereto (including as a result of an Event of
Default), (b) the conversion or continuation of a Eurodollar Loan other than on
the last day of the Interest Period applicable thereto or (c) the failure by the
Borrower to borrow, prepay, convert or

 

51

--------------------------------------------------------------------------------


 

continue any Eurodollar Loan on the date specified in any applicable notice
(regardless of whether such notice is withdrawn or revoked), then, in any such
event, the Borrower shall compensate each Lender, within five (5) Business Days
after written demand from such Lender, for any loss, cost or expense
attributable to such event.  In the case of a Eurodollar Loan, such loss, cost
or expense shall be deemed to include an amount determined by such Lender to be
the excess, if any, of (x) the amount of interest that would have accrued on the
principal amount of such Eurodollar Loan if such event had not occurred at the
Adjusted LIBOR applicable to such Eurodollar Loan for the period from the date
of such event to the last day of the then current Interest Period therefor (or
in the case of a failure to borrow, convert or continue, for the period that
would have been the Interest Period for such Eurodollar Loan) over (y) the
amount of interest that would accrue on the principal amount of such Eurodollar
Loan for the same period if the Adjusted LIBOR were set on the date such
Eurodollar Loan was prepaid or converted or the date on which the Borrower
failed to borrow, convert or continue such Eurodollar Loan.  A certificate as to
any additional amount payable under this Section 2.19 submitted to the Borrower
by any Lender (with a copy to the Administrative Agent) shall be conclusive,
absent manifest error.

 

Section 2.20                             Taxes.

 

(a)                                 For purposes of this Section 2.20, the term
“Lender” includes any Issuing Bank and the term “applicable Law” includes FATCA.

 

(b)                                 Any and all payments by or on account of any
obligation of any Loan Party under any Loan Document shall be made without
deduction or withholding for any Taxes, except as required by applicable Law. 
If any applicable Law (as determined in the good faith discretion of an
applicable Withholding Agent) requires the deduction or withholding of any Tax
from any such payment by a Withholding Agent, then the applicable Withholding
Agent shall be entitled to make such deduction or withholding and shall timely
pay the full amount deducted or withheld to the relevant Governmental Authority
in accordance with applicable Law and, if such Tax is an Indemnified Tax, then
the sum payable by the applicable Loan Party shall be increased as necessary so
that after making such deduction or withholding (including such deductions and
withholdings applicable to additional sums payable under this Section 2.20) the
applicable Recipient shall receive an amount equal to the sum it would have
received had no such deduction or withholding been made.

 

(c)                                  In addition, the Loan Parties shall timely
pay to the relevant Governmental Authority in accordance with applicable Law, or
at the option of the Administrative Agent timely reimburse it for the payment
of, any Other Taxes.

 

(d)                                 The Loan Parties shall jointly and severally
indemnify each Recipient, within ten (10) Business Days after demand therefor,
for the full amount of any Indemnified Taxes (including Indemnified Taxes
imposed or asserted on or attributable to amounts payable under this
Section 2.20) payable or paid by such Recipient or required to be withheld or
deducted from a payment to such Recipient and any reasonable expenses arising
therefrom or with respect thereto, whether or not such Indemnified Taxes were
correctly or legally imposed or asserted by the relevant Governmental
Authority.  A certificate as to the amount of such payment or liability
delivered to the Borrower by a Lender (with a copy to the Administrative Agent),
or by the Administrative Agent on its own behalf or on behalf of a Lender, shall
be conclusive absent manifest error.

 

52

--------------------------------------------------------------------------------


 

(e)                                  Each Lender shall severally indemnify the
Administrative Agent, within ten (10) Business Days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that any Loan Party has not already indemnified the Administrative Agent for
such Indemnified Taxes and without limiting the obligation of the Loan Parties
to do so), (ii) any Taxes attributable to such Lender’s failure to comply with
the provisions of Section 11.4(e) relating to the maintenance of a Participant
Register and (iii) any Excluded Taxes attributable to such Lender, in each case,
that are payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this Section 2.20(e).

 

(f)                                   As soon as practicable after any payment
of Taxes by any Loan Party to a Governmental Authority pursuant to this
Section 2.20, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of the return reporting such payment or other
evidence of such payment reasonably satisfactory to the Administrative Agent.

 

(g)                                  (i) Any Lender that is entitled to an
exemption from or reduction of withholding Tax with respect to payments made
under any Loan Document shall deliver to the Borrower and the Administrative
Agent, at the time or times reasonably requested by the Borrower or the
Administrative Agent, such properly completed and executed documentation
reasonably requested by the Borrower or the Administrative Agent as will permit
such payments to be made without withholding or at a reduced rate of
withholding.  In addition, any Lender, if reasonably requested by the Borrower
or the Administrative Agent, shall deliver such other documentation prescribed
by applicable Law or reasonably requested by the Borrower or the Administrative
Agent as will enable the Borrower or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.  Notwithstanding anything to the contrary in the
preceding two sentences, the completion, execution and submission of such
documentation (other than such documentation set forth in
Section 2.20(g)(ii)(A), (ii)(B) and (ii)(D) below) shall not be required if in
the Lender’s reasonable judgment such completion, execution or submission would
subject such Lender to any material unreimbursed cost or expense or would
materially prejudice the legal or commercial position of such Lender.

 

(ii)                                  Without limiting the generality of the
foregoing, in the event that the Borrower is a U.S. Person,

 

(A)                               any Lender that is a U.S. Person shall deliver
to the Borrower and the Administrative Agent on or prior to the date on which
such Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of the Borrower or the Administrative
Agent), executed originals of IRS Form W-9 certifying that such Lender is exempt
from U.S. federal backup withholding tax;

 

(B)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), whichever of the following is applicable:

 

53

--------------------------------------------------------------------------------


 

(i)                                     in the case of a Foreign Lender claiming
the benefits of an income tax treaty to which the United States is a party
(x) with respect to payments of interest under any Loan Document, executed
originals of IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, establishing
an exemption from, or reduction of, U.S. federal withholding Tax pursuant to the
“interest” article of such tax treaty and (y) with respect to any other
applicable payments under any Loan Document, IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable, establishing an exemption from, or reduction of,
U.S. federal withholding Tax pursuant to the “business profits” or “other
income” article of such tax treaty;

 

(ii)                                  executed originals of IRS Form W-8ECI;

 

(iii)                               in the case of a Foreign Lender claiming the
benefits of the exemption for portfolio interest under Section 881(c) of the
Code, (x) a certificate substantially in the form of Exhibit 2.20-1 to the
effect that such Foreign Lender is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of the Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) executed originals of IRS Form W-8BEN or IRS
Form W-8BEN-E, as applicable; or

 

(iv)                              to the extent a Foreign Lender is not the
beneficial owner, executed originals of IRS Form W-8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN or IRS Form W-8BEN-E, as applicable, a U.S. Tax
Compliance Certificate substantially in the form of Exhibit 2.20-2 or
Exhibit 2.20-3, IRS Form W-9, and/or other certification documents from each
beneficial owner, as applicable; provided that if the Foreign Lender is a
partnership and one or more direct or indirect partners of such Foreign Lender
are claiming the portfolio interest exemption, such Foreign Lender may provide a
U.S. Tax Compliance Certificate substantially in the form of Exhibit 2.20-4 on
behalf of each such direct and indirect partner;

 

(C)                               any Foreign Lender shall, to the extent it is
legally entitled to do so, deliver to the Borrower and the Administrative Agent
(in such number of copies as shall be requested by the recipient) on or prior to
the date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding Tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made; and

 

54

--------------------------------------------------------------------------------


 

(D)                               if a payment made to a Lender under any Loan
Document would be subject to U.S. federal withholding Tax imposed by FATCA if
such Lender were to fail to comply with the applicable reporting requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Lender shall deliver to the Borrower and the Administrative
Agent at the time or times prescribed by law and at such time or times
reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable Law (including as prescribed by
Section 1471(b)(3)(C)(i) of the Code) and such additional documentation
reasonably requested by the Borrower or the Administrative Agent as may be
necessary for the Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Lender has complied with such
Lender’s obligations under FATCA or to determine the amount to deduct and
withhold from such payment.  Solely for purposes of this Section 2.20(g)(ii)(D),
“FATCA” shall include any amendments made to FATCA after the date of this
Agreement.

 

Each Lender agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Borrower and the Administrative
Agent in writing of its legal inability to do so.

 

(h)                                 If any Recipient determines, in its sole
discretion exercised in good faith, that it has received a refund of any Taxes
as to which it has been indemnified pursuant to this Section 2.20 (including by
the payment of additional amounts pursuant to this Section 2.20), it shall pay
to the indemnifying party an amount equal to such refund (but only to the extent
of indemnity payments made under this Section 2.20 with respect to the Taxes
giving rise to such refund), net of all out-of-pocket expenses (including Taxes)
of such indemnified party and without interest (other than any interest paid by
the relevant Governmental Authority with respect to such refund). Such
indemnifying party, upon the request of such indemnified party, shall repay to
such indemnified party the amount paid over pursuant to this
Section 2.20(h) (plus any penalties, interest or other charges imposed by the
relevant Governmental Authority) in the event that such indemnified party is
required to repay such refund to such Governmental Authority.  Notwithstanding
anything to the contrary in this Section 2.20(h), in no event will the
indemnified party be required to pay any amount to an indemnifying party
pursuant to this Section 2.20(h) the payment of which would place the
indemnified party in a less favorable net after-Tax position than the
indemnified party would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This Section 2.20(h) shall not be construed to require any
indemnified party to make available its Tax returns (or any other information
relating to its Taxes that it deems confidential) to the indemnifying party or
any other Person.

 

Section 2.21                             Payments Generally; Pro Rata Treatment;
Sharing of Set-offs.

 

(a)                                 The Borrower shall make each payment
required to be made by it hereunder (whether of principal, interest, fees or
reimbursement of LC Disbursements, or of amounts payable under Sections 2.18,
2.19 or 2.20, or otherwise) prior to 2:00 p.m. on the date when due, in
immediately available funds, free and clear of any defenses, rights of set-off,
counterclaim, or withholding or deduction of taxes (except as provided in
Section 2.20).  Any amounts received after such time on any date may, in the
discretion of the Administrative Agent, be deemed to have been received on the
next succeeding Business Day for purposes of calculating interest thereon.  All
such payments shall be made to the Administrative Agent at the Payment Office,
except payments to be made directly to the Issuing Bank or Swingline Lender as
expressly provided

 

55

--------------------------------------------------------------------------------


 

herein and except that payments pursuant to Sections 2.18, 2.19 and 2.20 and
11.3 shall be made directly to the Persons entitled thereto.  The Administrative
Agent shall distribute any such payments received by it for the account of any
other Person to the appropriate recipient promptly following receipt thereof. 
If any payment hereunder shall be due on a day that is not a Business Day, the
date for payment shall be extended to the next succeeding Business Day, and, in
the case of any payment accruing interest, interest thereon shall be made
payable for the period of such extension.  All payments hereunder shall be made
in Dollars.

 

(b)                                 If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, unreimbursed LC Disbursements, interest and fees then due
hereunder, such funds shall be applied: first, to Administrative Agent’s fees
and reimbursable expenses then due and payable pursuant to any of the Loan
Documents; second, to all reimbursable expenses of the Lenders and all fees and
reimbursable expenses of the Issuing Bank then due and payable pursuant to any
of the Loan Documents, pro rata to the Lenders and the Issuing Bank based on
their respective pro rata shares of such fees and expenses; third, to interest
and fees then due and payable hereunder, pro rata to the Lenders based on their
respective pro rata shares of such interest and fees; and fourth, to the payment
of principal of the Loans and unreimbursed LC Disbursements then due hereunder,
ratably among the parties entitled thereto in accordance with the amounts of
principal and unreimbursed LC Disbursements then due to such parties.

 

(c)                                  If any Lender shall, by exercising any
right of set-off or counterclaim or otherwise, obtain payment in respect of any
principal of or interest on any of its Loans or participations in LC
Disbursements or Swingline Loans that would result in such Lender receiving
payment of a greater proportion of the aggregate amount of its Revolving Credit
Exposure, Term Loans and accrued interest and fees thereon than the proportion
received by any other Lender with respect to its Revolving Credit Exposure or
Term Loans, then the Lender receiving such greater proportion shall purchase
(for cash at face value) participations in the Revolving Credit Exposure and
Term Loans of other Lenders to the extent necessary so that the benefit of all
such payments shall be shared by the Lenders ratably in accordance with the
aggregate amount of principal of and accrued interest on their respective
Revolving Credit Exposure and Term Loans; provided, that (i) if any such
participations are purchased and all or any portion of the payment giving rise
thereto is recovered, such participations shall be rescinded and the purchase
price restored to the extent of such recovery, without interest, and (ii) the
provisions of this Section 2.21(c) shall not be construed to apply to any
payment made by the Borrower pursuant to and in accordance with the express
terms of this Agreement or any payment obtained by a Lender as consideration for
the assignment of or sale of a participation in any of its Revolving Credit
Exposure and Term Loans to any assignee or participant, other than to the
Borrower or any Subsidiary or Affiliate thereof (as to which the provisions of
this Section 2.21(c) shall apply).  The Borrower consents to the foregoing and
agrees, to the extent it may effectively do so under applicable Law, that any
Lender acquiring a participation pursuant to the foregoing arrangements may
exercise against the Borrower rights of set-off and counterclaim with respect to
such participation as fully as if such Lender were a direct creditor of the
Borrower in the amount of such participation.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
to the Administrative Agent for the account of the Lenders or the Issuing Bank
hereunder that the Borrower will not make such payment, the Administrative Agent
may assume that the Borrower has made such payment on such date in accordance
herewith and may, in reliance upon such assumption, distribute to the Lenders or
the Issuing Bank, as the case may be, the amount or amounts due.  In such event,
if the Borrower has

 

56

--------------------------------------------------------------------------------


 

not in fact made such payment, then each of the Lenders or the Issuing Bank, as
the case may be, severally agrees to repay to the Administrative Agent forthwith
on demand the amount so distributed to such Lender or Issuing Bank with interest
thereon, for each day from and including the date such amount is distributed to
it to but excluding the date of payment to the Administrative Agent, at the
greater of the Federal Funds Rate and a rate determined by the Administrative
Agent in accordance with banking industry rules on interbank compensation.

 

(e)                                  Notwithstanding anything herein to the
contrary, any amount paid by the Borrower for the account of a Defaulting Lender
under this Agreement (whether on account of principal, interest, fees,
reimbursement of LC Disbursements, indemnity payments or other amounts) will be
retained by the Administrative Agent in a segregated non-interest bearing
account until the Revolving Commitment Termination Date at which time the funds
in such account will be applied by the Administrative Agent, to the fullest
extent permitted by Law, in the following order of priority: first to the
payment of any amounts owing by such Defaulting Lender to the Administrative
Agent under this Agreement, second to the payment of any amounts owing by such
Defaulting Lender to the Issuing Bank and the Swingline Lender under this
Agreement, third to the payment of interest due and payable to the Lenders
hereunder that are not Defaulting Lenders, ratably among them in accordance with
the amounts of such interest then due and payable to them, fourth to the payment
of fees then due and payable to the Lenders hereunder that are not Defaulting
Lenders, ratably among them in accordance with the amounts of such fees then due
and payable to them, fifth to pay principal and unreimbursed LC Disbursements
then due and payable to the Lenders hereunder that are not Defaulting Lenders,
ratably in accordance with the amounts thereof then due and payable to them,
sixth to the ratable payment of other amounts then due and payable to the
Lenders hereunder that are not Defaulting Lenders and seventh to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

 

Section 2.22                             Letters of Credit.

 

(a)                                 During the Availability Period, the Issuing
Bank, in reliance upon the agreements of the other Lenders pursuant to
Section 2.22(d) and 2.22(e), may, in its sole discretion, issue, at the request
of the Borrower, Letters of Credit for the account of the Borrower or any
Subsidiary on the terms and conditions hereinafter set forth; provided, that
(i) each Letter of Credit shall expire on the earlier of (A) the date one
(1) year after the date of issuance of such Letter of Credit (or in the case of
any renewal or extension thereof, one (1) year after such renewal or extension)
and (B) the date that is five (5) Business Days prior to the Revolving
Commitment Termination Date; (ii) each Letter of Credit shall be in a stated
amount of at least $50,000 (or such lesser amount as agreed by the Issuing Bank
in its sole discretion); and (iii) the Borrower may not request any Letter of
Credit, if, after giving effect to such issuance (A) the aggregate LC Exposure
would exceed the LC Commitment or (B) the aggregate Revolving Credit Exposure of
all Lenders would exceed the Aggregate Revolving Commitments.  Each Lender shall
be deemed to, and hereby irrevocably and unconditionally agrees to, purchase
from the Issuing Bank without recourse a participation in each Letter of Credit
equal to such Lender’s Pro Rata Share of the aggregate amount available to be
drawn under such Letter of Credit on the date of issuance with respect to all
other Letters of Credit.  Each issued Letter of Credit shall be deemed to
utilize the Revolving Commitment of each Lender by an amount equal to the amount
of such participation.

 

(b)                                 To request the issuance of a Letter of
Credit (or any amendment, renewal or extension of an outstanding Letter of
Credit), the Borrower shall give the Issuing Bank and the Administrative Agent
irrevocable written notice (which may be in the form of a duly completed Letter
of Credit Application) at least three (3) Business Days prior to the requested
date of such

 

57

--------------------------------------------------------------------------------


 

issuance specifying the date (which shall be a Business Day) such Letter of
Credit is to be issued (or amended, extended or renewed, as the case may be),
the expiration date of such Letter of Credit, the amount of such Letter of
Credit, the name and address of the beneficiary thereof and such other
information as shall be necessary to prepare, amend, renew or extend such Letter
of Credit.  In addition to the satisfaction of the conditions in Article III,
the issuance of such Letter of Credit (or any amendment which increases the
amount of such Letter of Credit) will be subject to the further conditions that
such Letter of Credit shall be in such form and contain such terms as the
Issuing Bank shall approve and that the Borrower shall have executed and
delivered any Issuer Documents as the Issuing Bank shall require; provided, that
in the event of any conflict between such applications, agreements or
instruments and this Agreement, the terms of this Agreement shall control.

 

(c)                                  At least two (2) Business Days prior to the
issuance of any Letter of Credit, the Issuing Bank will confirm with the
Administrative Agent (by telephone or in writing) that the Administrative Agent
has received such notice and if not, the Issuing Bank will provide the
Administrative Agent with a copy thereof.  Unless the Issuing Bank has received
notice from the Administrative Agent on or before 5:00 p.m. the Business Day
immediately preceding the date the Issuing Bank is to issue the requested Letter
of Credit directing the Issuing Bank not to issue the Letter of Credit because
such issuance is not then permitted hereunder because of the limitations set
forth in Section 2.22(a) or that one or more conditions specified in Article III
are not then satisfied, then, subject to the terms and conditions hereof, the
Issuing Bank shall, on the requested date, issue such Letter of Credit in
accordance with the Issuing Bank’s usual and customary business practices.

 

(d)                                 The Issuing Bank shall examine all documents
purporting to represent a demand for payment under a Letter of Credit promptly
following its receipt thereof.  The Issuing Bank shall notify the Borrower and
the Administrative Agent of such demand for payment and whether the Issuing Bank
has made or will make a LC Disbursement thereunder; provided, that any failure
to give or delay in giving such notice shall not relieve the Borrower of its
obligation to reimburse the Issuing Bank and the Lenders with respect to such LC
Disbursement.  The Borrower shall be irrevocably and unconditionally obligated
to reimburse the Issuing Bank for any LC Disbursements paid by the Issuing Bank
in respect of such drawing, without presentment, demand or other formalities of
any kind.  Unless the Borrower shall have notified the Issuing Bank and the
Administrative Agent prior to 11:00 a.m. on the Business Day immediately prior
to the date on which such drawing is honored that the Borrower intends to
reimburse the Issuing Bank for the amount of such drawing in funds other than
from the proceeds of Revolving Loans, the Borrower shall be deemed to have
timely given a Notice of Revolving Borrowing to the Administrative Agent
requesting the Lenders to make a Base Rate Borrowing on the date on which such
drawing is honored in an exact amount due to the Issuing Bank; provided, that
for purposes solely of such Borrowing, the conditions precedent set forth in
Section 3.3 hereof shall not be applicable.  The Administrative Agent shall
notify the Lenders of such Borrowing in accordance with Section 2.3, and each
Lender shall make the proceeds of its Base Rate Loan included in such Borrowing
available to the Administrative Agent for the account of the Issuing Bank in
accordance with Section 2.6.  The proceeds of such Borrowing shall be applied
directly by the Administrative Agent to reimburse the Issuing Bank for such LC
Disbursement.

 

(e)                                  If for any reason a Base Rate Borrowing may
not be (as determined in the sole discretion of the Administrative Agent), or is
not, made in accordance with the foregoing provisions, then each Lender (other
than the Issuing Bank) shall be obligated to fund the participation that such
Lender purchased pursuant to Section 2.22(a) in an amount equal to its Pro Rata
Share of such LC Disbursement on and as of the date which such Base Rate
Borrowing

 

58

--------------------------------------------------------------------------------


 

should have occurred.  Each Lender’s obligation to fund its participation shall
be absolute and unconditional and shall not be affected by any circumstance,
including without limitation (i) any setoff, counterclaim, recoupment, defense
or other right that such Lender or any other Person may have against the Issuing
Bank or any other Person for any reason whatsoever, (ii) the existence of a
Default or an Event of Default or the termination of the Aggregate Revolving
Commitments, (iii) any adverse change in the condition (financial or otherwise)
of the Borrower or any of its Subsidiaries, (iv) any breach of this Agreement by
the Borrower or any other Lender, (v) any amendment, renewal or extension of any
Letter of Credit or (vi) any other circumstance, happening or event whatsoever,
whether or not similar to any of the foregoing.  On the date that such
participation is required to be funded, each Lender shall promptly transfer, in
immediately available funds, the amount of its participation to the
Administrative Agent for the account of the Issuing Bank.  Whenever, at any time
after the Issuing Bank has received from any such Lender the funds for its
participation in a LC Disbursement, the Issuing Bank (or the Administrative
Agent on its behalf) receives any payment on account thereof, the Administrative
Agent or the Issuing Bank, as the case may be, will distribute to such Lender
its Pro Rata Share of such payment; provided, that if such payment is required
to be returned for any reason to the Borrower or to a trustee, receiver,
liquidator, custodian or similar official in any bankruptcy proceeding, such
Lender will return to the Administrative Agent or the Issuing Bank any portion
thereof previously distributed by the Administrative Agent or the Issuing Bank
to it.

 

(f)                                   To the extent that any Lender shall fail
to pay any amount required to be paid pursuant to Sections 2.22(d) or 2.22(e) on
the due date therefor, such Lender shall pay interest to the Issuing Bank
(through the Administrative Agent) on such amount from such due date to the date
such payment is made at a rate per annum equal to the Federal Funds Rate;
provided, that if such Lender shall fail to make such payment to the Issuing
Bank within three (3) Business Days of such due date, then, retroactively to the
due date, such Lender shall be obligated to pay interest on such amount at the
rate set forth in Section 2.13(d).

 

(g)                                  If any Event of Default shall occur and be
continuing, on the Business Day that the Borrower receives notice from the
Administrative Agent or the Required Lenders demanding that its reimbursement
obligations with respect to the Letters of Credit be Cash Collateralized
pursuant to this Section 2.22(g), the Borrower shall deposit in an account with
the Administrative Agent, in the name of the Administrative Agent and for the
benefit of the Issuing Bank and the Lenders, an amount in cash equal to one
hundred three percent (103.0%) of the aggregate LC Exposure of all Lenders as of
such date plus any accrued and unpaid fees thereon; provided, that such
obligation to Cash Collateralize the reimbursement obligations of the Borrower
with respect to the Letters of Credit shall become effective immediately, and
such deposit shall become immediately due and payable, without demand or notice
of any kind, upon the occurrence of any Event of Default with respect to the
Borrower described in Sections 8.1(g), (h) or (i).  Such deposit shall be held
by the Administrative Agent as Cash Collateral for the payment and performance
of the obligations of the Borrower under this Agreement.  The Administrative
Agent shall have exclusive dominion and control, including the exclusive right
of withdrawal, over such account.  The Borrower agrees to execute any documents
and/or certificates to effectuate the intent of this Section 2.22(g).  Other
than any interest earned on the investment of such deposits, which investments
shall be made at the option of the Administrative Agent in consultation with the
Borrower and at the Borrower’s risk and expense, such deposits shall not bear
interest.  Interest and profits, if any, on such investments shall accumulate in
such account.  Moneys in such account shall be applied by the Administrative
Agent to reimburse the Issuing Bank for LC Disbursements for which it had not
been reimbursed and to the extent so applied, shall be held for the satisfaction
of the reimbursement obligations of the Borrower for the LC Exposure at such
time or, if the maturity of the Loans has been accelerated, with the consent of
the Required

 

59

--------------------------------------------------------------------------------


 

Lenders, be applied to satisfy other obligations of the Borrower under this
Agreement and the other Loan Documents.  If the Borrower is required to Cash
Collateralize its reimbursement obligations with respect to the Letters of
Credit as a result of the occurrence of an Event of Default, such cash
collateral so posted (to the extent not so applied as aforesaid) shall be
returned to the Borrower within three (3) Business Days after all Events of
Default have been cured or waived.

 

(h)                                 Upon the request of any Lender, but no more
frequently than quarterly, the Issuing Bank shall deliver (through the
Administrative Agent) to each Lender and the Borrower a report describing the
aggregate Letters of Credit then outstanding. Upon the request of any Lender
from time to time, the Issuing Bank shall deliver to such Lender any other
information reasonably requested by such Lender with respect to each Letter of
Credit then outstanding.

 

(i)                                     The Borrower’s obligation to reimburse
LC Disbursements hereunder shall be absolute, unconditional and irrevocable and
shall be performed strictly in accordance with the terms of this Agreement under
all circumstances whatsoever and irrespective of any of the following
circumstances:

 

(i)                                     Any lack of validity or enforceability
of any Letter of Credit or this Agreement;

 

(ii)                                  The existence of any claim, set-off,
defense or other right which the Borrower or any Subsidiary or Affiliate of the
Borrower may have at any time against a beneficiary or any transferee of any
Letter of Credit (or any Persons or entities for whom any such beneficiary or
transferee may be acting), any Lender (including the Issuing Bank) or any other
Person, whether in connection with this Agreement or the Letter of Credit or any
document related hereto or thereto or any unrelated transaction;

 

(iii)                               Any draft or other document presented under
a Letter of Credit proving to be forged, fraudulent or invalid in any respect or
any statement therein being untrue or inaccurate in any respect;

 

(iv)                              Payment by the Issuing Bank under a Letter of
Credit against presentation of a draft or other document to the Issuing Bank
that does not comply with the terms of such Letter of Credit;

 

(v)                                 Any other event or circumstance whatsoever,
whether or not similar to any of the foregoing, that might, but for the
provisions of this Section 2.22, constitute a legal or equitable discharge of,
or provide a right of setoff against, the Borrower’s obligations hereunder; or

 

(vi)                              The existence of a Default or an Event of
Default.

 

Neither the Administrative Agent, the Issuing Bank, the Lenders nor any Related
Party of any of the foregoing shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to above), or any error, omission, interruption, loss
or delay in transmission or delivery of any draft, notice or other communication
under or relating to any Letter of Credit (including any document required to
make a drawing thereunder), any error in interpretation of technical terms or
any consequence arising from causes beyond the control of the Issuing Bank;
provided, that the foregoing shall not be construed to

 

60

--------------------------------------------------------------------------------


 

excuse the Issuing Bank from liability to the Borrower to the extent of any
actual direct damages (as opposed to special, indirect (including claims for
lost profits or other consequential damages) or punitive damages, claims in
respect of which are hereby waived by the Borrower to the extent permitted by
applicable Law) suffered by the Borrower that are caused by the Issuing Bank’s
failure to exercise due care when determining whether drafts or other documents
presented under a Letter of Credit comply with the terms thereof.  The parties
hereto expressly agree, that in the absence of gross negligence or willful
misconduct on the part of the Issuing Bank (as finally determined by a court of
competent jurisdiction), the Issuing Bank shall be deemed to have exercised due
care in each such determination.  In furtherance of the foregoing and without
limiting the generality thereof, the parties agree that, with respect to
documents presented that appear on their face to be in substantial compliance
with the terms of a Letter of Credit, the Issuing Bank may, in its sole
discretion, either accept and make payment upon such documents without
responsibility for further investigation, regardless of any notice or
information to the contrary, or refuse to accept and make payment upon such
documents if such documents are not in strict compliance with the terms of such
Letter of Credit.

 

(j)                                    Unless otherwise expressly agreed by the
Issuing Bank and the Borrower when a Letter of Credit is issued and subject to
applicable Laws, (i) each standby Letter of Credit shall be governed by the
“International Standby Practices 1998” (or such later revision as may be
published by the Institute of International Banking Law & Practice on any date
any Letter of Credit may be issued), (ii) each documentary Letter of Credit
shall be governed by the Uniform Customs and Practices for Documentary Credits
(2007 Revision), International Chamber of Commerce Publication No. 600 (or such
later revision as may be published by the International Chamber of Commerce on
any date any Letter of Credit may be issued) and (iii) the Borrower shall
specify the foregoing in each Letter of Credit Application submitted for the
issuance of a Letter of Credit.

 

(k)                                 In the event of any conflict between the
terms hereof and the terms of any Issuer Document, the terms hereof shall
control.

 

(l)                                     Notwithstanding that a Letter of Credit
issued or outstanding hereunder is in support of any obligations of, or is for
the account of, a Subsidiary, the Borrower shall be obligated to reimburse the
Issuing Bank hereunder for any and all drawings under such Letter of Credit. 
The Borrower hereby acknowledges that the issuance of Letters of Credit for the
account of Subsidiaries inures to the benefit of the Borrower, and that the
Borrower’s business derives substantial benefits from the businesses of such
Subsidiaries.

 

Section 2.23                             Increase of Commitments; Additional
Lenders.

 

The Borrower shall have the right from time to time, upon at least five
(5) Business Days’ prior written notice to the Administrative Agent, to increase
the Aggregate Revolving Commitments (each such increase, an “Incremental
Revolving Facility”) or establish one or more additional term loans (each such
term loan, an “Incremental Term Facility”, and together with each Incremental
Revolving Facility, an “Incremental Facility”) by an amount not to exceed the
Maximum Incremental Facilities Amount; provided that:

 

(a)                                 no Default or Event of Default shall have
occurred and be continuing on the date on which such Incremental Facility is to
become effective;

 

61

--------------------------------------------------------------------------------


 

(b)                                 such Incremental Facility shall be in a
minimum amount of $20,000,000 and in integral multiples of $1,000,000 in excess
thereof (or such lesser amounts as the Administrative Agent may agree in its
discretion);

 

(c)                                  such Incremental Revolving Facility or
Incremental Term Facility shall be effective only upon receipt by the
Administrative Agent of (i) additional Revolving Commitments (each such
commitment, an “Incremental Revolving Commitment”) in a corresponding amount of
such requested Incremental Revolving Facility or Incremental Term Loan
Commitments, in each case, in a corresponding amount of such requested
Incremental Term Facility from either existing Lenders and/or one or more other
institutions that qualify as assignees under Section 11.4 and which are approved
by the Administrative Agent (such approval not to be unreasonably withheld or
delayed) (each such institution, an “Additional Lender”) and (ii) documentation
from each existing Lender or Additional Lender providing an Incremental
Revolving Commitment or Incremental Term Loan Commitment evidencing its
agreement to provide an Incremental Revolving Commitment and/or Incremental Term
Loan Commitment and its acceptance of the obligations under this Agreement in
form and substance reasonably acceptable to the Administrative Agent;

 

(d)                                 the Administrative Agent shall have received
all documents (including resolutions of the board of directors of the Loan
Parties and opinions of counsel to the Loan Parties, if required to be provided
by the Lenders providing such Incremental Facility) it may reasonably request
relating to the corporate or other necessary authority for such Incremental
Facility and the validity of such Incremental Facility, and any other matters
relevant thereto, all in form and substance reasonably satisfactory to the
Administrative Agent;

 

(e)                                  the Administrative Agent shall have
received a Pro Forma Compliance Certificate demonstrating compliance with the
financial covenants in Article VI hereof after giving effect to such Incremental
Facility (without “netting” the cash proceeds of the applicable Incremental
Facility against Consolidated Total Debt and assuming, for purposes of such
demonstration, that all Incremental Revolving Commitments are fully drawn) on a
Pro Forma Basis in form and substance reasonably satisfactory to the
Administrative Agent (it being understood and agreed that in the case of any
Incremental Facility incurred in reliance on clause (b) of the definition of
Maximum Incremental Facilities Amount, such Pro Forma Compliance Certificate
shall also demonstrate compliance with the Consolidated Total Net Leverage Ratio
test in such clause (b) after giving effect to such Incremental Facility
(without “netting” the cash proceeds of the applicable Incremental Facility
against Consolidated Total Debt and assuming, for purposes of such
demonstration, that all Incremental Revolving Commitments are fully drawn) on a
Pro Forma Basis in form and substance reasonably satisfactory to the
Administrative Agent);

 

(f)                                   if any Revolving Loans are outstanding at
the time of the incurrence of any Incremental Revolving Facility, the Borrower
shall, if applicable, prepay one or more existing Revolving Loans (such
prepayment to be subject to Section 2.19) in an amount necessary such that after
giving effect to such Incremental Revolving Facility, each Lender will hold its
Pro Rata Share of outstanding Revolving Loans;

 

(g)                                  any Incremental Revolving Facility shall
have terms identical to those for the Revolving Loans under this Agreement,
except for fees payable to the Lenders providing commitments for such
Incremental Revolving Facility;

 

62

--------------------------------------------------------------------------------


 

(h)                                 amortization, pricing and use of proceeds
applicable to any Incremental Term Facility shall be as set forth in the
definitive documentation therefor; provided that (i) any such Incremental Term
Facility shall have a final maturity date that is coterminous with or later than
the Revolving Commitment Termination Date and the Maturity Date of each then
outstanding Term Loan and (ii) the weighted average life to maturity of such
Incremental Term Facility shall not be less than the weighted average life to
maturity of the Term Loan A or any other then-existing Incremental Term
Facility;

 

(i)                                     all conditions precedent to the making
of a Loan and/or the issuance of a Letter of Credit set forth in Section 3.3
shall have been satisfied at the time of incurrence of any Incremental Facility
(even if there is no Borrowing thereunder on such date);

 

(j)                                    no Lender (or any successor thereto)
shall have any obligation to increase its Revolving Commitment or its other
obligations under this Agreement and the other Loan Documents or to provide any
portion of any Incremental Term Facility, and any decision by a Lender to
increase its Revolving Commitment or provide any portion of any Incremental Term
Facility shall be made in its sole discretion independently from any other
Lender; and

 

(k)                                 no Lead Arranger nor any Lender shall have
any responsibility for arranging any such Incremental Facility without their
prior written consent and subject to such conditions, including fee
arrangements, as they may provide in connection therewith.

 

Section 2.24                             Mitigation of Obligations.  If any
Lender requests compensation under Section 2.18, or if the Borrower is required
to pay any additional amount to any Lender or any Governmental Authority for the
account of any Lender pursuant to Section 2.20, then such Lender shall use
reasonable efforts to designate a different lending office for funding or
booking its Loans hereunder or to assign its rights and obligations hereunder to
another of its offices, branches or affiliates, if, in the sole judgment of such
Lender, such designation or assignment (a) would eliminate or reduce amounts
payable under Section 2.18 or Section 2.20, as the case may be, in the future
and (b) would not subject such Lender to any unreimbursed cost or expense and
would not otherwise be disadvantageous to such Lender.  The Borrower hereby
agrees to pay all costs and expenses incurred by any Lender in connection with
such designation or assignment.

 

Section 2.25                             Replacement of Lenders.  If (a) any
Lender requests compensation under Section 2.18, (b) the Borrower is required to
pay any additional amount to any Lender or any Governmental Authority of the
account of any Lender pursuant to Section 2.20, (c) any Lender notifies the
Borrower and Administrative Agent that it is unable to fund Eurodollar Loans
pursuant to Sections 2.16 or 2.17, (d) a Lender (a “Non-Consenting Lender”) does
not consent to a proposed change, waiver, discharge or termination with respect
to any Loan Document that has been approved by the Required Lenders as provided
in Section 11.2(b) but requires unanimous consent of all Lenders or all the
Lenders directly affected thereby (as applicable) or (e) if any Lender is a
Defaulting Lender, then the Borrower may, at its sole expense and effort, upon
notice to such Lender and the Administrative Agent, require such Lender to
assign and delegate, without recourse (in accordance with and subject to the
restrictions set forth in Section 11.4(b) all its interests, rights and
obligations under this Agreement and the related Loan Documents to an assignee
that shall assume such obligations (which assignee may be another Lender);
provided, that (i) the Borrower shall have received the prior written consent of
the Administrative Agent, which consent shall not be unreasonably withheld,
(ii) such Lender shall have received payment of an amount equal to the
outstanding principal amount of all Loans owed to it, accrued interest thereon,
accrued fees and all other amounts payable to it hereunder, from the assignee
(in the case of such outstanding principal and accrued interest) and from the
Borrower (in the case of all other amounts), (iii) in the case of a claim for
compensation under Section 2.18 or payments required to be made pursuant to

 

63

--------------------------------------------------------------------------------


 

Section 2.20, such assignment will result in a reduction in such compensation or
payments, (iv) such assignment does not conflict with applicable Law and (v) in
the case of any such assignment resulting from a Non-Consenting Lender’s failure
to consent to a proposed change, waiver, discharge or termination with respect
to any Loan Document, the applicable assignee consents to the proposed change,
waiver, discharge or termination; provided that the failure by such
Non-Consenting Lender to execute and deliver an Assignment and Acceptance shall
not impair the validity of the removal of such Non-Consenting Lender and the
mandatory assignment of such Non-Consenting Lender’s Commitments and outstanding
Loans pursuant to this Section 2.25 shall nevertheless be effective without the
execution by such Non-Consenting Lender of an Assignment and Acceptance.  A
Lender shall not be required to make any such assignment and delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.

 

Section 2.26                             Reallocation and Cash Collateralization
of Defaulting Lender Commitment.

 

(a)                                 If a Revolving Lender becomes, and during
the period it remains, a Defaulting Lender, the following provisions shall
apply, notwithstanding anything to the contrary in this Agreement:

 

(i)                                     the LC Exposure and Swingline Exposure
of such Defaulting Lender will, subject to the limitation in the first proviso
below, automatically be reallocated (effective on the day such Revolving Lender
becomes a Defaulting Lender) among the Non-Defaulting Lenders pro rata in
accordance with their respective Revolving Commitments (calculated as if the
Defaulting Lender’s Revolving Commitment was reduced to zero and each
Non-Defaulting Lender’s Revolving Commitment had been increased
proportionately); provided that (A) the sum of each Non-Defaulting Lender’s
total Revolving Credit Exposure may not in any event exceed the Revolving
Commitment of such Non-Defaulting Lender as in effect at the time of such
reallocation and (B) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender; and

 

(ii)                                  to the extent that any portion (the
“unreallocated portion”) of the LC Exposure and Swingline Exposure of any
Defaulting Lender cannot be reallocated pursuant to Section 2.26(a)(i) for any
reason the Borrower will, not later than two (2) Business Days after demand by
the Administrative Agent (at the direction of the Issuing Bank and/or the
Swingline Lender), (A) Cash Collateralize the obligations of the Defaulting
Lender to the Issuing Bank or Swingline Lender in respect of such LC Exposure or
Swingline Exposure, as the case may be, in an amount at least equal to the
aggregate amount of the unreallocated portion of the LC Exposure and Swingline
Exposure of such Defaulting Lender, (B) in the case of such Swingline Exposure,
prepay and/or Cash Collateralize in full the unreallocated portion thereof, or
(C) make other arrangements satisfactory to the Administrative Agent, the
Issuing Bank and the Swingline Lender in their sole discretion to protect them
against the risk of non-payment by such Defaulting Lender.

 

(b)                                 If the Borrower, the Administrative Agent,
the Issuing Bank and the Swingline Lender agree in writing in their discretion
that any Defaulting Lender has ceased to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein, the LC

 

64

--------------------------------------------------------------------------------


 

Exposure and the Swingline Exposure of the other Lenders shall be readjusted to
reflect the inclusion of such Lender’s Commitment, and such Lender will purchase
at par such portion of outstanding Revolving Loans of the other Lenders and/or
make such other adjustments as the Administrative Agent may determine to be
necessary to cause the Revolving Credit Exposure of the Lenders to be on a pro
rata basis in accordance with their respective Revolving Commitments, whereupon
such Lender will cease to be a Defaulting Lender and will be a Non-Defaulting
Lender (and such Revolving Credit Exposure of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing).  If any cash
collateral has been posted with respect to the LC Exposure or Swingline Exposure
of such Defaulting Lender, the Administrative Agent will promptly return such
cash collateral to the Borrower; provided that no adjustments will be made
retroactively with respect to fees accrued or payments made by or on behalf of
the Borrower while such Lender was a Defaulting Lender; and provided, further,
that except to the extent otherwise expressly agreed by the affected parties, no
change hereunder from Defaulting Lender to Non-Defaulting Lender will constitute
a waiver or release of any claim of any party hereunder arising from such
Lender’s having been a Defaulting Lender.

 

ARTICLE III

 

CONDITIONS PRECEDENT TO LOANS AND LETTERS OF CREDIT

 

Section 3.1                                    Conditions To Effectiveness. 
This Agreement shall be effective upon satisfaction of the following conditions
precedent in each case in form and substance satisfactory to the Administrative
Agent and each Lender (provided that no Borrowing shall be made and no Letters
of Credit issued hereunder prior to the satisfaction of the conditions precedent
set forth in Section 3.2):

 

(a)                                 Loan Documents.  Receipt by the
Administrative Agent of a counterpart of this Agreement, the Security Agreement
and the Notes (to the extent requested by the Lenders) signed by or on behalf of
each party hereto or thereto or written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of such signed
signature page) that such party has signed a counterpart of this Agreement and
the other Loan Documents to which such party is a party.

 

(b)                                 Organization Documents; Resolutions and
Certificates.  Receipt by the Administrative Agent of:

 

(i)                                     a certificate of the Secretary or
Assistant Secretary of each Loan Party, attaching and certifying copies of such
Loan Party’s Organization Documents and resolutions of its board of directors
(or equivalent governing body), authorizing the execution, delivery and
performance of the Loan Documents to which it is a party and certifying the
name, title and true signature of each officer of such Loan Party executing the
Loan Documents to which it is a party; and

 

(ii)                                  certified copies of the articles or
certificate of incorporation, certificate of organization or limited
partnership, or other registered organizational documents of each Loan Party,
together with certificates of good standing or existence, as may be available
from the Secretary of State of the jurisdiction of organization of such Loan
Party.

 

(c)                                  Opinions of Counsel.  Receipt by the
Administrative Agent of favorable written opinions of counsel to the Loan
Parties addressed to the Administrative Agent, the Issuing Bank and each of the
Lenders, and covering such matters relating to the Loan Parties, the Loan
Documents and the transactions contemplated therein in form and substance
reasonably satisfactory to the Administrative Agent.

 

65

--------------------------------------------------------------------------------


 

(d)                                 Officer’s Closing Certificate.  Receipt by
the Administrative Agent of a certificate, dated the Closing Date and signed by
a Responsible Officer of the Borrower, certifying that after giving effect to
the execution of this Agreement on the Closing Date, the conditions specified in
this Section 3.1 are satisfied.

 

(e)                                  Solvency.  Receipt by the Administrative
Agent of a certificate, dated the Closing Date and signed by the chief financial
officer of each Loan Party, confirming that each Loan Party is Solvent before
and after the effectiveness of this Agreement.

 

(f)                                   [Reserved].

 

(g)                                  Personal Property Collateral.  Receipt by
the Administrative Agent of the following:

 

(i)                                     searches of UCC filings in the
jurisdiction of formation of each Loan Party;

 

(ii)                                  UCC financing statements for each
appropriate jurisdiction as is necessary, in the Administrative Agent’s
reasonable discretion, to perfect the Administrative Agent’s security interest
in the Collateral;

 

(iii)                               substantially concurrently with the Closing
Date, all certificates evidencing any certificated Capital Stock pledged to the
Administrative Agent pursuant to the Security Agreement or any other pledge
agreement, together with duly executed in blank, undated stock powers attached
thereto;

 

(iv)                              searches of ownership of, and Liens on, United
States registered intellectual property owned by each Loan Party in the
appropriate governmental offices; and

 

(v)                                 duly executed notices of grant of security
interest in the form required by any security agreement as are necessary, in the
Administrative Agent’s reasonable discretion, to perfect the Administrative
Agent’s security interest in the United States registered intellectual property
owned by the Loan Parties (if and to the extent perfection may be achieved in
the United States Patent and Trademark Office or the United States Copyright
Office by such filings).

 

(h)                                 Patriot Act; Anti-Money Laundering Laws. 
The provision by the Loan Parties of all documentation and other information
that the Administrative Agent or such Lender requests in order to comply with
its ongoing obligations under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.

 

(i)                                     Financial Statements.  Receipt by the
Administrative Agent of (i) the consolidated audited financial statements of the
Funding Date Acquired Business for the Fiscal Years ended December 31, 2014,
December 31, 2015 and December 31, 2016, including balance sheets, income
statements and cash flow statements audited by independent public accountants
reasonably acceptable to the Administrative Agent and prepared in conformity
with GAAP, (ii) pro forma consolidated financial statements of the Borrower and
its Subsidiaries giving effect to the Transactions for the twelve (12) month
period ended as of March 31, 2017 and (iii) a base case financial covenant model
prepared by the Borrower.

 

66

--------------------------------------------------------------------------------


 

Without limiting the generality of the provisions of this Section 3.1, for
purposes of determining compliance with the conditions specified in this
Section 3.1, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Closing Date specifying its objection
thereto.

 

Section 3.2                                    Conditions to Funding Date.  The
obligations of the Lenders (including the Swingline Lender) to make Loans and
the obligation of the Issuing Bank to issue any Letter of Credit hereunder shall
not become effective until the date on which each of the following conditions
precedent is satisfied:

 

(a)                                 CS Control Agreement. Receipt by the
Administrative Agent of a counterpart of the CS Control Agreement signed by or
on behalf of each party thereto or written evidence satisfactory to the
Administrative Agent (which may include telecopy transmission of such signed
signature page) that such party has signed a counterpart of the CS Control
Agreement.

 

(b)                                 Officer’s Closing Certificate.  Receipt by
the Administrative Agent of a certificate, dated the Funding Date and signed by
a Responsible Officer of the Borrower (and solely with respect to
Section 3.2(l), Bidco), certifying that after giving effect to the funding of
the Term Loan A and any Revolving Loans on the Funding Date, the conditions
specified in Sections 3.2(g), (i), (j), (l), (n), (p), (q) and (r) are satisfied
as of the Funding Date.

 

(c)                                  Sources and Uses.  Receipt by the
Administrative Agent of a duly executed funds disbursement agreement, together
with a report setting forth the sources and uses of the proceeds hereof.

 

(d)                                 Solvency.  Receipt by the Administrative
Agent of a certificate, dated as of the Funding Date and signed by the chief
financial officer of each Loan Party, confirming that each Loan Party is Solvent
before and after giving effect to the funding of the Term Loan A and any
Revolving Loans on the Funding Date and the consummation of the other
transactions contemplated herein.

 

(e)                                  [Reserved].

 

(f)                                   Notice of Borrowing.  Receipt by the
Administrative Agent of a required Notice of Borrowing for each Borrowing to
occur on the Funding Date.

 

(g)                                  Organizational Chart.  Receipt by the
Administrative Agent of corporate ownership charts of the Borrower and its
Subsidiaries reflecting the corporate structure of the Borrower and its
Subsidiaries both before and immediately after giving effect to the
Transactions.

 

(h)                                 Publication of Offer Documents.  The final
Offer Documents have been published in the form approved by the Lead Arrangers
(subject only to (i) Agreed Offer Amendments and (ii) other modifications or
waivers for which the Borrower has obtained the prior written consent of the
Lead Arrangers and the Administrative Agent).

 

67

--------------------------------------------------------------------------------


 

(i)                                     Transaction Agreement.  Receipt by the
Administrative Agent of an executed copy of the Transaction Agreement and the
schedules and exhibits thereto, executed and delivered by each party thereto and
certified by a Responsible Officer of the Borrower as being true, complete and
correct.

 

(j)                                    Orders of Swiss Takeover Board.  Receipt
by the Administrative Agent of evidence of the orders of the Swiss Takeover
Board and, if applicable, its supervising authorities approving the Offer
Documents as being in line with Swiss takeover law.

 

(k)                                 Custody Account.  Receipt by the
Administrative Agent of evidence of the establishment of the Custody Account in
the name of Bidco into which the Target Shares of the Accepting Target
Shareholders and the Target Shares acquired by Bidco in the open market until
the Offer Closing Date will be deposited immediately upon settlement of the
Offer.

 

(l)                                     Bidco Officer’s Certificate.  Receipt by
the Administrative Agent of a duly executed certificate of a Responsible Officer
of Bidco (i) attaching the public announcements of Bidco relating to the Offer,
(ii) giving evidence that the Offer has become unconditional, (iii) setting
forth the final end result of the Offer as required to be published in article
47 of the Ordinance of the Swiss Takeover Board of August 21, 2008 and
(iv) stating the Offer Closing Date.

 

(m)                             Process Agent.  Receipt by the Administrative
Agent of evidence that the Process Agent has accepted its engagement.

 

(n)                                 Change of Control.  Since April 10, 2017,
there shall not have occurred a Change in Control with respect to either the
Borrower or Bidco.

 

(o)                                 Illegality.  No event or circumstance shall
have occurred that would make it illegal for any Lender to provide its ratable
share of the Loans to be funded on the Funding Date.

 

(p)                                 Specified Representations.  The Specified
Representations shall be true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects), except to the extent that
such representations and warranties specifically refer to an earlier date, in
which case they shall be true and correct in all material respects (other than
those representations and warranties that are expressly qualified by a Material
Adverse Effect or other materiality, in which case such representations and
warranties shall be true and correct in all respects) as of such earlier date.

 

(q)                                 No Default.  At the time of and immediately
after giving effect to the Borrowings on the Funding Date, no Default or Event
of Default under Sections 8.1(a), 8.1(b), 8.1(d) (solely with respect to
Sections 7.1, 7.2, 7.3, 7.5, 7.6, 7.7 and 7.19), 8.1(g), 8.1(h) or 8.1(i) shall
exist.

 

(r)                                    Offer-Related Undertakings.

 

(i)                                     There shall have been no amendments of
the Offer with respect to the Offer timetable and the Offer Price and no
amendments or waivers of the conditions to the Offer set forth in the Offer
Documents, other than Agreed Offer Amendments, without the prior written consent
of the Administrative Agent and the Lead Arrangers;

 

68

--------------------------------------------------------------------------------


 

(ii)                                  The Borrower, Bidco and each Person (if
any) that is deemed (as a matter of Swiss takeover Law) to be acting in concert
with the Borrower or Bidco in relation to the Offer, shall not have permitted
any circumstances to arise whereby a mandatory offer in respect of the Target
Shares was or is required to be made by the Borrower or Bidco and each Person
(if any) that is deemed (as a matter of Swiss takeover Law) to be acting in
concert with the Borrower or Bidco in relation to the Offer by the terms of any
applicable Swiss Laws; and

 

(iii)                               There shall have been no breach of the Best
Price Rule in relation to the Offer as a result of actions taken by the
Borrower, Bidco and each Person (if any) that is deemed (as a matter of Swiss
takeover Law) to be acting in concert with the Borrower or Bidco in relation to
the Offer, which would or may require the amendment of any material term of the
Offer (including, without limitation, an increase in the Offer Price or the
maximum total consideration payable for all the Target Shares).

 

(s)                                   Fees and Expenses.  Receipt by the
Administrative Agent of all fees, expenses and other amounts due and payable on
or prior to the Funding Date, including without limitation reimbursement or
payment of all out-of-pocket expenses of the Administrative Agent and the Lead
Arrangers (including reasonable fees, charges and disbursements of counsel to
the Administrative Agent) required to be reimbursed or paid by the Borrower
hereunder, under any other Loan Document and under any agreement with the
Administrative Agent or the Lead Arrangers.

 

Without limiting the generality of the provisions of this Section 3.2, for
purposes of determining compliance with the conditions specified in this
Section 3.2, each Lender that has signed this Agreement shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the Funding Date specifying its objection
thereto.

 

Section 3.3                                    Each Credit Event After the
Funding Date.  The obligation of each Lender to make a Loan on the occasion of
any Borrowing after the Funding Date and of the Issuing Bank to issue, amend,
renew or extend any Letter of Credit after the Funding Date is subject to the
satisfaction of the following conditions:

 

(a)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, no Default or Event of Default shall
exist;

 

(b)                                 at the time of and immediately after giving
effect to such Borrowing or the issuance, amendment, renewal or extension of
such Letter of Credit, as applicable, all representations and warranties of each
Loan Party set forth in the Loan Documents shall be true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties shall be true and correct in all
respects), except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct in all material respects (other than those representations and
warranties that are expressly qualified by a Material Adverse Effect or other
materiality, in which case such representations and warranties shall be true and
correct in all respects) as of such earlier date;

 

(c)                                  the Borrower shall have delivered the
required Notice of Borrowing; and

 

69

--------------------------------------------------------------------------------


 

(d)                                 if any Revolving Lender is a Defaulting
Lender at the time of any request by the Borrower of a Borrowing of a Swingline
Loan or the issuance, amendment, renewal or extension of a Letter of Credit, as
applicable, set forth in this Section 3.3, the Issuing Bank will not be required
to issue, amend or increase any Letter of Credit and the Swingline Lender will
not be required to make any Swingline Loans, unless they are satisfied that one
hundred percent (100.0%) of the related LC Exposure and Swingline Exposure is
fully covered or eliminated pursuant to Section 2.26.

 

Each Borrowing and each issuance, amendment, extension or renewal of any Letter
of Credit, in each case, after the Funding Date, shall be deemed to constitute a
representation and warranty by the Borrower on the date thereof as to the
matters specified in Sections 3.3(a) and (b).

 

Section 3.4                                    Delivery of Documents.  All of
the Loan Documents, certificates, legal opinions and other documents and papers
referred to in this Article III, unless otherwise specified, shall be delivered
to the Administrative Agent for the account of each of the Lenders and in
sufficient counterparts or copies for each of the Lenders and shall be in form
and substance satisfactory in all respects to the Administrative Agent.

 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

Each Loan Party represents and warrants to the Administrative Agent and each
Lender as follows:

 

Section 4.1                                    Existence; Power.  The Borrower
and each of its Subsidiaries (other than any Immaterial Foreign Subsidiary)
(a) is duly organized, validly existing and in good standing as a corporation,
partnership or limited liability company under the Laws of the jurisdiction of
its organization, (b) has all requisite power and authority to carry on its
business as now conducted and (c) is duly qualified to do business, and is in
good standing, in each jurisdiction where such qualification is required, except
where a failure to be so qualified could not reasonably be expected to result in
a Material Adverse Effect.

 

Section 4.2                                    Organizational Power;
Authorization.  The execution, delivery and performance by each Loan Party of
the Loan Documents to which it is a party are within such Loan Party’s
organizational powers and have been duly authorized by all necessary
organizational, and if required, shareholder, partner or member, action.  This
Agreement has been duly executed and delivered by each Loan Party, and
constitutes, and each other Loan Document to which any Loan Party is party, when
executed and delivered by such Loan Party will constitute a legal, valid and
binding obligation of each Loan Party, enforceable against such Loan Party party
thereto, in accordance with their respective terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, or similar laws
affecting the enforcement of creditors’ rights generally and by general
principles of equity.

 

Section 4.3                                    Governmental Approvals; No
Conflicts.  The execution, delivery and performance by each Loan Party of this
Agreement, and by each Loan Party of the other Loan Documents to which it is a
party (a) do not require any consent or approval of, registration or filing
with, or any action by, any Governmental Authority, except (i) those as have
been obtained or made and are in full force and effect and (ii) filings
necessary to perfect and maintain the perfection of the Liens created by the
Collateral Documents, (b) will not violate the Organization Documents of any
Loan Party or any Law applicable to the Borrower or any of its Subsidiaries or
any judgment, order or ruling of any Governmental Authority, (c) will not
violate or result in a default under any Material Agreement or indenture,
agreement or other instrument constituting material Indebtedness binding on the
Borrower or any of its Subsidiaries or any of its assets or give rise to a right
thereunder to require any payment to be made by the Borrower or any of its
Subsidiaries and (d) will not result in the creation or imposition of any Lien
on any asset of the Borrower or any of its Subsidiaries, except Liens (if any)
created under the Loan Documents.

 

70

--------------------------------------------------------------------------------


 

Section 4.4                                    Financial Statements.  The
Borrower has furnished to each Lender (a) the Audited Financial Statements and
(b) the Interim Financial Statements.  Such financial statements fairly present
in all material respects the consolidated financial condition of the Borrower
and its Subsidiaries as of such dates and the consolidated results of operations
for such periods in conformity with GAAP consistently applied, subject to
year-end audit adjustments and the absence of footnotes in the case of the
Interim Financial Statements.  The financial statements delivered pursuant to
Section 5.1(a) and (b) have been prepared in accordance with GAAP and present
fairly (on the basis disclosed in the footnotes to such financial statements)
the consolidated financial condition, results of operations and cash flows of
the Borrower and its Subsidiaries as of the dates thereof and for the periods
covered thereby.  Since the date of the Audited Financial Statements, there have
been no changes with respect to the Borrower and its Subsidiaries which have had
or could reasonably be expected to have, singly or in the aggregate, a Material
Adverse Effect.

 

Section 4.5                                    Litigation and Environmental
Matters.

 

(a)                                 No litigation, investigation or proceeding
of or before any arbitrators or Governmental Authorities or any Medical
Reimbursement Program is pending against or, to the knowledge of any Responsible
Officer of the Loan Parties, threatened in writing against or affecting the
Borrower or any of its Subsidiaries (i) as to which there is a reasonable
possibility of an adverse determination that could reasonably be expected to
have, either individually or in the aggregate, a Material Adverse Effect or
(ii) which in any manner challenges the validity or enforceability of this
Agreement or any other Loan Document.

 

(b)                                 Except with respect to any matters that,
either individually or in the aggregate, would not reasonably be expected to
result in a Material Adverse Effect, neither the Borrower nor any of its
Subsidiaries (i) has failed to comply with any Environmental Law or to obtain,
maintain or comply with any permit, license or other approval required under any
Environmental Law, (ii) has become subject to any Environmental Liability,
(iii) has received written notice of any claim with respect to any Environmental
Liability or (iv) knows of any basis for any Environmental Liability.

 

Section 4.6                                    Compliance with Laws and
Agreements.

 

(a)                                 The Borrower and each Subsidiary is in
compliance with (i) all Laws (including Swiss takeover laws and regulations) and
all judgments, decrees and orders of any Governmental Authority (including,
without limitation, Medicare Regulations, Medicaid Regulations, HIPAA, FDA Law
and Regulation, FDA’s good manufacturing practices (including, but not limited
to, 21 C.F.R. Parts 210, 211 and 820), 42 U.S.C. Section 1320a-7b and 42 U.S.C.
Section 1395nn) and (ii) all indentures, agreements or other instruments binding
upon it or its properties, except where non-compliance, either individually or
in the aggregate, could not reasonably be expected to result in a Material
Adverse Effect.

 

(b)                                 No Loan Party or Subsidiary of any Loan
Party or any individual employed by any Loan Party or any Subsidiary of any Loan
Party would reasonably be expected to have criminal culpability or to be subject
to an Exclusion Event for corporate or individual actions or failures to act
where such culpability or Exclusion Event has resulted or would reasonably be
expected to result in a Material Adverse Effect.

 

71

--------------------------------------------------------------------------------


 

(c)                                  No officer or other member of management of
any Loan Party or any Subsidiary of any Loan Party who may reasonably be
expected to have individual culpability for matters under investigation by the
OIG or other Governmental Authority (including the FDA) continues to be employed
by any Loan Party or any Subsidiary of any Loan Party unless such officer or
other member of management has been either suspended or removed from positions
of responsibility related to those activities under challenge by the OIG or
other Governmental Authority promptly after discovery of such actual or
potential culpability.

 

(d)                                 Current coding and billing policies,
arrangements, protocols and instructions of each Loan Party and each Subsidiary
of any Loan Party comply with requirements of Medical Reimbursement Programs and
are administered by properly trained personnel, except where any such failure to
comply would not reasonably be expected to result in a Material Adverse Effect.

 

(e)                                  Current contractual and other arrangements
of each Loan Party and each Subsidiary of any Loan Party comply with all Laws
(including state and federal anti-kickback, fraud and abuse, and self-referral
laws, 42 U.S.C. Section 1320a-7b and 42 U.S.C. Section 1395nn) and all
regulations promulgated under such Laws, except where any such failure to comply
would not reasonably be expected to result in a Material Adverse Effect.

 

(f)                                   Since the date five (5) years before the
Closing Date, the Borrower has been, and is, in compliance in all material
respects with all Laws applicable to the types of information that the Borrower
and its Subsidiaries collect from individuals (“Personal Information”) and the
uses and discloses of such Personal Information by the Borrower and its
Subsidiaries.  The Borrower maintains in effect data privacy and security
policies that comply in all material respects with Laws applicable to the
conduct of its and its Subsidiaries’ business and the types of Personal
Information that the Borrower and its Subsidiaries collect from individuals and
the uses and discloses of such Personal Information.   Neither the Borrower nor
any Subsidiary have received written notice of any claim that the Borrower, any
of its Subsidiaries or any of the respective contractors or employees, has
breached any Laws applicable to the collection, use or disclosure of Personal
Information.

 

(g)                                  Except for any notices or other
correspondence which could not reasonably be expected to have a Material Adverse
Effect, no Loan Party or any Subsidiary has received from the FDA, a Warning
Letter, Form FDA-483, “Untitled Letter”, other correspondence or notice setting
forth allegedly objectionable observations or alleged violations of laws and
regulations enforced by the FDA, or any comparable correspondence from any
federal, state or local authority with regard to any Product or the manufacture,
processing, packaging or holding thereof, or any comparable correspondence from
any foreign counterpart of the FDA, or any comparable correspondence from any
foreign counterpart of any federal, state or local authority with regard to any
Product or the manufacture, processing, packing, or holding thereof.

 

(h)                                 No Loan Party nor any Subsidiary has entered
into any consent decree or order pursuant to any FDA Law and Regulation and no
Loan Party nor any Subsidiary is a party to any judgment, decree or judicial or
administrative order pursuant to any FDA Law and Regulation, except for any
decrees, judgments, or orders that could not reasonably be expected to have a
Material Adverse Effect.

 

72

--------------------------------------------------------------------------------


 

(i)                                     No Loan Party or any Subsidiary or any
officer, employee or agent of any Loan Party or of any Subsidiary has (i) made
any untrue statement of material fact or fraudulent statement to the FDA or any
other Governmental Authority; (ii) failed to disclose a material fact required
to be disclosed to the FDA or any other Governmental Authority; or
(iii) committed an act, made a statement, or failed to make a statement that
would reasonably be expected to provide the basis for the FDA or any other
Governmental Authority to invoke its policy respecting “Fraud, Untrue Statements
of Material Facts, Bribery, and Illegal Gratuities,” as set forth in 56 Fed.
Reg. 46191 (September 10, 1991). To the knowledge of the Loan Parties, as of the
Funding Date, no officer, employee or agent of any Loan Party or any Subsidiary
has been convicted of any crime or engaged in any conduct for which debarment is
mandated or permitted by 21 U.S.C. § 335a.

 

(j)                                    None of the Loan Parties have introduced
into commercial distribution any Product which were upon their shipment by any
Borrower or any of the other Loan Parties adulterated or misbranded in violation
of 21 U.S.C. § 331 except for failures to be in compliance with the foregoing
that individually or in the aggregate would not reasonably be expected to have a
Material Adverse Effect.

 

(k)                                 Schedule 4.6 sets forth a list of all
registrations, clearances, approvals, licenses or permits issued under the FD&C
Act (“FD&C Permits”) and, as of the Funding Date, held exclusively by any Loan
Party. Each such FD&C Permit is in full force and effect and, to the knowledge
of the Loan Parties, as of the Closing Date, no suspension, revocation,
cancellation or withdrawal of such FD&C Permit is threatened and there is no
basis for believing that such FD&C Permit will not be renewable upon expiration
or will be suspended, revoked, cancelled or withdrawn.

 

(l)                                     All Products manufactured, marketed or
distributed by the Loan Parties have been cleared or approved by FDA or are
exempt from such FDA clearance or approval in accordance with FDA Law and
Regulation or a written FDA policy of enforcement discretion, including, without
limitation, any Products manufactured by or for any third party.

 

(m)                             The Loan Parties are and have been in compliance
with FDA’s good manufacturing practices (including, but not limited to, 21
C.F.R. Parts 210, 211, and 820) to the extent applicable to the operations of
each Loan Party and except for any non-compliance that individually or in the
aggregate would not reasonably be expected to have a Material Adverse Effect. 
No Borrower nor any of the other Loan Parties or, to the knowledge of the Loan
Parties, any of their customers has, since the date three (3) years prior to the
Closing Date, undertaken a recall or field correction or removal of any Product,
except for any recalls, field corrections, or removals that individually or in
the aggregate would not reasonably be expected to have a Material Adverse
Effect.

 

Section 4.7                                    No Default.

 

(a)                                 Neither the Borrower nor any Subsidiary is
in default under or with respect to any Contractual Obligation that could
reasonably be expected to have a Material Adverse Effect.

 

(b)                                 No Default has occurred and is continuing.

 

Section 4.8                                    Investment Company Act, Etc. 
Neither the Borrower nor any of its Subsidiaries is (a) an “investment company”
or is “controlled” by an “investment company”, as such terms are defined in, or
subject to regulation under, the Investment Company Act of 1940, as amended, or
(b) otherwise subject to any other regulatory scheme limiting its ability to
incur debt or requiring any approval or consent from or registration or filing
with, any Governmental Authority in connection therewith.

 

73

--------------------------------------------------------------------------------


 

Section 4.9                                    Taxes.  The Borrower and its
Subsidiaries (other than any Immaterial Foreign Subsidiary) have timely filed or
caused to be filed all federal and other material tax returns (including state
income tax returns) required to be filed by them, and have paid all federal and
other material taxes (including state income taxes), assessments made against it
or its property and all other taxes, fees or other charges imposed on it or any
of its property by any Governmental Authority, except where the same are
currently being contested in good faith by appropriate proceedings and for which
the Borrower or such Subsidiary, as the case may be, has set aside on its books
adequate reserves in accordance with GAAP.  The charges, accruals and reserves
on the books of the Borrower and its Subsidiaries in respect of such taxes are
adequate.

 

Section 4.10                             Margin Regulations.  None of the
proceeds of any of the Loans or Letters of Credit will be used, directly or
indirectly, for “purchasing” or “carrying” any “margin stock” with the
respective meanings of each of such terms under Regulation U or for any purpose
that violates the provisions of the Regulation T, U or X.  Neither the Borrower
nor its Subsidiaries is engaged principally, or as one of its important
activities, in the business of extending credit for the purpose of purchasing or
carrying “margin stock”.

 

Section 4.11                             ERISA.  No ERISA Event has occurred or
is reasonably expected to occur that, when taken together with all other such
ERISA Events for which liability is reasonably expected to occur, could
reasonably be expected to result in a Material Adverse Effect.  The present
value of all accumulated benefit obligations under each Plan (based on the
assumptions used for purposes of Statement of Financial Standards No. 87) did
not, as of the date of the most recent financial statements reflecting such
amounts, exceed the fair market value of the assets of such Plan, and the
present value of all accumulated benefit obligations of all underfunded Plans
(based on the assumptions used for purposes of Statement of Financial Standards
No. 87) did not, as of the date of the most recent financial statements
reflecting such amounts, exceed the fair market value of the assets of all such
underfunded Plans.

 

Section 4.12                             Ownership of Property; Intellectual
Property; Insurance.

 

(a)                                 Each of the Borrower and its Subsidiaries
has good title to, or valid leasehold interests in, all of its real and personal
property material to the operation of its business, including all such
properties reflected in the Audited Financial Statements or the most recent
audited consolidated balance sheet of the Borrower delivered pursuant to
Section 5.1(a) or purported to have been acquired by the Borrower or any
Subsidiary after said date (except as sold or otherwise disposed of in the
ordinary course of business), in each case free and clear of Liens not permitted
by this Agreement.  All leases that individually or in the aggregate are
material to the business or operations of the Borrower and its Subsidiaries are
valid and subsisting and are in full force.

 

(b)                                 Each of the Borrower and its Subsidiaries
owns, or is licensed, or otherwise has the right, to use, all patents,
trademarks, service marks, trade names, copyrights and other intellectual
property material to its business, and the use thereof by the Borrower and its
Subsidiaries, to the knowledge of the Borrower, does not infringe in any
material respect on the rights of any other Person.

 

(c)                                  The properties of the Borrower and its
Subsidiaries are insured with financially sound and reputable insurance
companies which are not Affiliates of the Borrower, in such amounts with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or any applicable Subsidiary operates.

 

74

--------------------------------------------------------------------------------


 

Section 4.13                             Disclosure.  Each Loan Party has
disclosed to the Lenders all agreements, instruments, and corporate or other
restrictions to which it or any of its Subsidiaries is subject, and all other
matters known to any of them, that, individually or in the aggregate, could
reasonably be expected to result in a Material Adverse Effect.  Neither any
presentation to the Lenders nor any of the reports (including without limitation
all reports that any Loan Party is required to file with the SEC), financial
statements, certificates or other information furnished by or on behalf of any
Loan Party to the Administrative Agent or any Lender in connection with the
negotiation or syndication of this Agreement or any other Loan Document or
delivered hereunder or thereunder (as modified or supplemented by any other
information so furnished) contains any material misstatement of fact or omits to
state any material fact necessary to make the statements therein, taken as a
whole, in light of the circumstances under which they were made, not misleading;
provided, that, with respect to projected financial information, the Borrower
represents only that such information was prepared in good faith based upon
assumptions believed to be reasonable at the time; it being understood and
agreed that (a) any financial or business projections furnished by the Borrower
are subject to significant uncertainties and contingencies, which may be beyond
the control of the Borrower, (b) no assurance is given by the Borrower that the
results of such projections will be realized and (c) the actual results may
differ from the results of such projections and such differences may be
material.

 

Section 4.14                             Labor Relations.  There are (a) no
strikes, lockouts or other material labor disputes or grievances against the
Borrower or any of its Subsidiaries, or, to the knowledge of a Responsible
Officer of any Loan Party, threatened in writing against or affecting the
Borrower or any of its Subsidiaries, (b) no significant unfair labor practice,
charges or grievances are pending against the Borrower or any of its
Subsidiaries, or to the knowledge of a Responsible Officer of any Loan Party,
threatened against any of them before any Governmental Authority and (c) all
material payments due from the Borrower or any of its Subsidiaries pursuant to
the provisions of any collective bargaining agreement have been paid or accrued
as a liability on the books of the Borrower or any such Subsidiary, except (with
respect to any matter specified in clauses (a) or (b) above, wither individually
of in the aggregate) where the failure to do so could not reasonably be expected
to have a Material Adverse Effect.

 

Section 4.15                             Subsidiaries.  Schedule 4.15 sets forth
(a) the name of, the ownership interest of each Loan Party in, the jurisdiction
of incorporation or organization of, and the type of, each Subsidiary and
identifies each Subsidiary that is a Loan Party, in each case as of the Funding
Date and (b) the authorized Capital Stock of the Borrower and each of its
Subsidiaries as of the Closing Date.  All issued and outstanding Capital Stock
of the Borrower and each of its Subsidiaries is duly authorized and validly
issued, fully paid, non-assessable, as applicable, and free and clear of all
Liens other than those in favor of the Administrative Agent, for the benefit of
the holders of the Obligations.  All such securities were issued in compliance
with all applicable state and federal Laws concerning the issuance of
securities.  As of the Funding Date, all of the issued and outstanding Capital
Stock of the Borrower and each of the Subsidiaries is owned by the Persons and
in the amounts set forth on Schedule 4.15.  Except as set forth on Schedule
4.15, there are no pre-emptive or other outstanding rights, options, warrants,
conversion rights or other similar agreements or understandings for the purchase
or acquisition of any Capital Stock of the Borrower or any of its Subsidiaries.

 

Section 4.16                             Solvency.  After giving effect to the
execution and delivery of the Loan Documents and the making of the Loans under
this Agreement, the Borrower is Solvent and the Loan Parties are Solvent on a
consolidated basis.

 

75

--------------------------------------------------------------------------------


 

Section 4.17                             Business Locations; Taxpayer
Identification Number; Deposit Accounts.  Set forth on Schedule 4.17-1 is a list
of all real property located in the United States that is owned or leased by any
Loan Party as of the Funding Date (identifying whether such real property is
owned or leased and which Loan Party owns or leases such real property).  Set
forth on Schedule 4.17-2 is the chief executive office, U.S. tax payer
identification number and organizational identification number of each Loan
Party as of the Funding Date.  The exact legal name and state of organization of
each Loan Party as of the Funding Date is as set forth on the signature
pages hereto.  Except as set forth on Schedule 4.17-3, no Loan Party has during
the five (5) years preceding the Funding Date (a) changed its legal name,
(b) changed its state of formation or (c) been party to a merger, consolidation
or other change in structure.  Set forth on Schedule 4.17-4 is a complete and
accurate list as of the Funding Date of all Deposit Accounts (as defined in the
UCC) and Securities Accounts (as defined in the UCC) of each Loan Party at any
bank or other financial institution, in each case, identifying the type of
account and whether such Deposit Account (as defined in the UCC) or Securities
Account (as defined in the UCC) is an Excluded Account.

 

Section 4.18                             Material Agreements.  As of the Funding
Date, all Material Agreements of the Borrower and its Subsidiaries are described
on Schedule 4.18, and each such Material Agreement is in full force and effect. 
The Borrower does not have any knowledge of any pending amendments or threatened
termination of any of the Material Agreements in writing that in either case
would reasonably be expected to result in a Material Adverse Effect.  As of the
Funding Date, the Borrower has delivered to the Administrative Agent a true,
complete and correct copy of each Material Agreement (including all schedules,
exhibits, amendments, supplements, modifications, assignments and all other
documents delivered pursuant thereto or in connection therewith).

 

Section 4.19                             Anti-Corruption Laws and Sanctions. 
The Borrower has implemented and maintains in effect policies and procedures
designed to ensure compliance in all material respects by the Borrower, its
Subsidiaries and their respective directors, officers, employees and agents with
Anti-Corruption Laws and applicable Sanctions, and the Borrower, its
Subsidiaries and their respective directors, officers and employees and to the
knowledge of the Borrower its agents, are in compliance with Anti-Corruption
Laws and applicable Sanctions.  None of (a) the Borrower, any Subsidiary or any
of their respective directors, officers or employees, or (b) to the knowledge of
the Borrower, any agent of the Borrower or any Subsidiary that will act in any
capacity in connection with or benefit from the credit facilities established
hereby, is a Sanctioned Person.  No Borrowing or Letter of Credit, use of
proceeds or other transactions will violate Anti-Corruption Laws or applicable
Sanctions.

 

Section 4.20                             Subordination of Subordinated Debt. 
The Revolving Loans, the Term Loans and all other Obligations of the Borrower to
the Lenders and the Administrative Agent under this Agreement and all other Loan
Documents, and all amendments, modifications, extensions, renewals, refinancings
or refundings of any of the foregoing, constitute “Senior Indebtedness”, “Senior
Debt”, “Designated Senior Indebtedness” or any similar designation under and as
defined in any agreement governing any Permitted Subordinated Indebtedness of
the Borrower and the subordination provisions set forth in each such agreement
are legally valid and enforceable against the parties thereto.

 

Section 4.21                             No EEA Financial Institutions.  No Loan
Party is an EEA Financial Institution.

 

Section 4.22                             Perfection of Security Interests in the
Collateral.  The Collateral Documents create valid security interests in, and
Liens on, the property described in and subject to the lien-granting provisions
of the Collateral Documents, which security interests and Liens are currently
perfected security interests and Liens, prior to all other Liens other than
Liens permitted under this Agreement.

 

76

--------------------------------------------------------------------------------


 

Section 4.23                             Reimbursement from Medical
Reimbursement Programs.  The Receivables of each Loan Party and each Subsidiary
thereof have been adjusted to reflect the requirements of all Laws and
reimbursement policies (both those most recently published in writing as well as
those not in writing that have been verbally communicated) of any applicable
Medical Reimbursement Program, except where such failure would not reasonably be
expected to have a Material Adverse Effect.  Without limiting the generality of
the foregoing, Receivables of each Loan Party and any Subsidiary of any Loan
Party relating to any Medical Reimbursement Program do not exceed amounts any
Loan Party or any Subsidiary of any Loan Party is entitled to receive under any
capitation arrangement, fee schedule, per diem rate, discount formula,
cost-based reimbursement or other adjustment or limitation to its usual charges,
in each case except to the extent it would not reasonably be expected to have a
Material Adverse Effect.

 

Section 4.24                             Licensing and Accreditation.  Except to
the extent it would not reasonably be expected to have a Material Adverse
Effect, each Loan Party and its Subsidiaries has, to the extent applicable:
(a) obtained and maintains, and each of their respective employees and
contractors required to be licensed have obtained and maintains, in good
standing all required licenses, permits, certificates, authorizations,
registrations and approvals of each Governmental Authority necessary to the
conduct of its business (collectively, the “Authorizations”); (b) entered into
and maintains in good standing its Medicare Provider Agreements and Medicaid
Provider Agreements; and (c) ensured that all such required Authorizations are
in full force and effect on the date hereof and have not been revoked or
suspended or otherwise limited.  There is no investigation, audit, claim review,
appeal or other action pending, or to the knowledge of any Loan Party,
threatened in writing, which could result in a revocation, suspension,
termination, probation, restriction, limitation, or non-renewal of any Medicare
Provider Agreement or Medicaid Provider Agreement or Medicare or Medicaid
provider number or result in an Exclusion Event with respect to any Loan Party
or any Subsidiary.

 

Section 4.25                             Minimum Price Rule.  The Offer Price
under the Offer complies with (a) the minimum price rule pursuant to article 135
para 2 FMIA, article 42 to 44 of the Ordinance of the Swiss Financial Market
Supervisory Authority on Financial Market Infrastructures and Market Conduct in
Securities and Derivatives Trading and (b) Circular No. 2 of the Swiss Takeover
Board (Liquidity in the context of Takeover Offers) of February 26, 2010 as
amended, if applicable.

 

ARTICLE V

 

AFFIRMATIVE COVENANTS

 

Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, such Loan Party shall and shall cause each Subsidiary
to:

 

Section 5.1                                    Financial Statements and Other
Information.  Deliver to the Administrative Agent and each Lender:

 

(a)                                 as soon as available and in any event within
ninety (90) days after the end of each Fiscal Year, a copy of the annual audited
report for such Fiscal Year for the Borrower and its Subsidiaries, containing a
consolidated balance sheet of the Borrower and its Subsidiaries as of the end of
such Fiscal Year and the related consolidated statements of income or
operations, changes in stockholders’ equity and cash flows (together with all
footnotes thereto) of the Borrower and its Subsidiaries for such Fiscal Year,
setting forth in each case in comparative form the figures for the previous
Fiscal Year, all in reasonable detail and reported on by independent public
accountants of nationally recognized standing (without a “going concern” or like

 

77

--------------------------------------------------------------------------------


 

qualification, exception or explanation and without any qualification or
exception as to scope of such audit, except to the extent any qualification
results solely from a current maturity of any Indebtedness) to the effect that
such financial statements present fairly in all material respects the financial
condition and the results of operations of the Borrower and its Subsidiaries for
such Fiscal Year on a consolidated basis in accordance with GAAP and that the
examination by such accountants in connection with such consolidated financial
statements has been made in accordance with generally accepted auditing
standards;

 

(b)                                 as soon as available and in any event within
forty-five (45) days after the end of each of the first three Fiscal Quarters of
each Fiscal Year, an unaudited consolidated balance sheet of the Borrower and
its Subsidiaries as of the end of such Fiscal Quarter and the related unaudited
consolidated statements of income or operations and cash flows of the Borrower
and its Subsidiaries for the then elapsed portion of such Fiscal Year, setting
forth in each case in comparative form the figures for the corresponding quarter
and the corresponding portion of Borrower’s previous Fiscal Year, all in
reasonable detail and prepared in accordance with GAAP, such consolidated
statements to be certified by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower as presenting fairly the
financial condition, results of operations and cash flows of the Borrower and
its Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes;

 

(c)                                  concurrently with the delivery of the
financial statements referred to in Sections 5.1(a) and (b), a Compliance
Certificate signed by the principal executive officer or the principal financial
officer of the Borrower (i) certifying as to whether there exists a Default or
Event of Default on the date of such certificate, and if a Default or an Event
of Default then exists, (ii) setting forth in reasonable detail calculations
demonstrating compliance with the financial covenants set forth in Article VI,
(iii) certifying that as of the date thereof, all representations and warranties
of each Loan Party set forth in the Loan Documents are true and correct in all
material respects (other than those representations and warranties that are
expressly qualified by a Material Adverse Effect or other materiality, in which
case such representations and warranties are true and correct in all respects),
except to the extent that such representations and warranties specifically refer
to an earlier date, in which case they are true and correct in all material
respects (other than those representations and warranties that are expressly
qualified by a Material Adverse Effect or other materiality, in which case such
representations and warranties shall be true and correct in all respects) as of
such earlier date, (iv) stating whether any change in GAAP or the application
thereof has occurred since the date of the Audited Financial Statements, and if
any change has occurred, specifying the effect of such change on the financial
statements accompanying such Compliance Certificate and (v) specifying any
change in the identity of the Subsidiaries as of the end of such Fiscal Year or
Fiscal Quarter from the Subsidiaries identified to the Lenders on the Closing
Date or as of the most recent Fiscal Year or Fiscal Quarter, as the case may be;

 

(d)                                 as soon as available and in any event within
sixty (60) days after the end of any Fiscal Year, a pro forma budget for the
succeeding Fiscal Year, containing an income statement, balance sheet and
statement of cash flow of the Borrower and its Subsidiaries on a quarterly basis
for such succeeding Fiscal Year;

 

(e)                                  promptly after the same become publicly
available, copies of all periodic and other reports, proxy statements and other
materials filed with the SEC, or with any national securities exchange, or
distributed by the Borrower to its shareholders generally, as the case may be;
and

 

(f)                                   promptly following any request therefor,
such other information regarding the results of operations, business affairs and
financial condition of the Borrower or any Subsidiary as the Administrative
Agent or any Lender may reasonably request.

 

78

--------------------------------------------------------------------------------


 

If at any time the Borrower is required to file periodic reports under
Section 13(a) or Section 15(d) of the Securities Exchange Act of 1934, as
amended, Borrower may satisfy its obligation (i) to deliver the financial
statements referred to in Sections 5.1(a) and (b) by delivering such financial
statements by electronic mail to such e-mail addresses as the Administrative
Agent and Lenders shall have provided to Borrower from time to time and (ii) to
deliver the documents specified in Section 5.1(e) by posting such documents, or
providing a link thereto on (A) the Borrower’s website on the Internet at the
website address listed in Section 11.1 or (B) an  Internet or intranet website
on which such documents are posted on the Borrower’s behalf and to which each
Lender and the Administrative Agent have access (whether a commercial,
third-party website or whether sponsored by the Administrative Agent).

 

The Borrower hereby acknowledges that (A) the Administrative Agent and/or an
Affiliate thereof may, but shall not be obligated to, make available to the
Lenders and the Issuing Bank materials and/or information provided by or on
behalf of the Borrower hereunder (collectively, “Borrower Materials”) by posting
the Borrower Materials on IntraLinks, Syndtrak, ClearPar, Debt Domain or a
substantially similar electronic transmission system (the “Platform”) and
(B) certain of the Lenders (each, a “Public Lender”) may have personnel who do
not wish to receive material non-public information with respect to the Borrower
or its Affiliates, or the respective securities of any of the foregoing, and who
may be engaged in investment and other market-related activities with respect to
such Persons’ securities.  The Borrower hereby agrees that it will use
commercially reasonable efforts to identify that portion of the Borrower
Materials that may be distributed to the Public Lenders and that (1) all such
Borrower Materials shall be clearly and conspicuously marked “PUBLIC” which, at
a minimum, shall mean that the word “PUBLIC” shall appear prominently on the
first page thereof; (2) by marking Borrower Materials “PUBLIC,” the Borrower
shall be deemed to have authorized the Administrative Agent, any Affiliate
thereof, the Lead Arrangers, the Issuing Bank and the Lenders to treat such
Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
information subject to the confidentiality provisions of Section 11.11, they
shall be treated as set forth in Section 11.11); (3) all Borrower Materials
marked “PUBLIC” are permitted to be made available through a portion of the
Platform designated “Public Side Information”; and (4) the Administrative Agent
and any Affiliate thereof and the Lead Arrangers shall be entitled to treat any
Borrower Materials that are not marked “PUBLIC” as being suitable only for
posting on a portion of the Platform not designated “Public Side Information”.

 

Section 5.2                                    Notices of Material Events. 
Furnish to the Administrative Agent and each Lender prompt, and in any event
within two (2) Business Days, after any Responsible Officer obtains knowledge
thereof, written notice of the following:

 

(a)                                 the occurrence of any Default or Event of
Default;

 

(b)                                 the filing or commencement of, or any
material development in, any action, suit or proceeding by or before any
arbitrator or Governmental Authority against or, to the knowledge of the
Borrower, affecting the Borrower or any Subsidiary which, if adversely
determined, could reasonably be expected to result in a Material Adverse Effect;

 

79

--------------------------------------------------------------------------------


 

(c)                                  the occurrence of any event or any other
development by which the Borrower or any of its Subsidiaries (i) fails to comply
with any Environmental Law or to obtain, maintain or comply with any permit,
license or other approval required under any Environmental Law, (ii) becomes
subject to any Environmental Liability, (iii) receives notice of any claim with
respect to any Environmental Liability or (iv) becomes aware of any basis for
any Environmental Liability and in each of the preceding clauses, which
individually or in the aggregate, could reasonably be expected to result in a
Material Adverse Effect;

 

(d)                                 the occurrence of any ERISA Event that
alone, or together with any other ERISA Events that have occurred, could
reasonably be expected to result in liability of the Borrower and its
Subsidiaries in an aggregate amount exceeding $2,500,000;

 

(e)                                  the occurrence of any default or event of
default, or the receipt by Borrower or any of its Subsidiaries of any written
notice of an alleged default or event of default, with respect to any Material
Indebtedness of the Borrower or any of its Subsidiaries;

 

(f)                                   any other development that results in, or
could reasonably be expected to result in, a Material Adverse Effect;

 

(g)                                  receipt by any Loan Party or any of their
respective Subsidiaries of any material inquiry or material investigation by the
FDA;

 

(h)                                 receipt by any Loan Party or any of their
respective Subsidiaries of any correspondence by any Governmental Authority
alleging material non-compliance with applicable laws or regulations; and

 

(i)                                     promptly and in any event at least ten
(10) days (or such shorter prior notice period as agreed by the Administrative
Agent in its sole discretion) prior thereto, notice of any change (i) in any
Loan Party’s legal name, (ii) in any Loan Party’s chief executive office, its
principal place of business, any office in which it maintains books or records
or any office or facility at which Collateral owned by it is located (including
the establishment of any such new office or facility), (iii) in any Loan Party’s
identity or legal structure, (iv) in any Loan Party’s federal taxpayer
identification number or organizational number or (v) in any Loan Party’s
jurisdiction of organization.

 

Each notice delivered under this Section 5.2 shall be accompanied by a written
statement of a Responsible Officer setting forth the details of the event or
development requiring such notice and any action taken or proposed to be taken
with respect thereto.

 

Section 5.3                                    Existence; Conduct of Business.

 

(a)                                 Do or cause to be done all things necessary
to preserve, renew and maintain in full force and effect its legal existence
and, to the extent that failure to do so would not reasonably be expected to
result in a Material Adverse Effect, its respective rights, licenses, permits,
privileges, franchises, patents, copyrights, trademarks and trade names material
to the conduct of its business; provided, that (i) nothing in this Section 5.3
shall prohibit any merger, consolidation, liquidation or dissolution permitted
under Section 7.3 and (ii) this Section 5.3(a) shall not apply to Immaterial
Foreign Subsidiaries; and

 

(b)                                 Engage in the business of the type conducted
by the Borrower and its Subsidiaries (other than Immaterial Foreign
Subsidiaries) on the date hereof and businesses reasonably related thereto (and
non-core incidental businesses acquired in connection with any Permitted
Acquisition or permitted Investment or other immaterial businesses).

 

80

--------------------------------------------------------------------------------


 

Section 5.4                                    Compliance with Laws, Etc. 
(a) Except where the failure to do so would not reasonably be expected to have a
Material Adverse Effect, maintain their respective business operations and
property owned or used in connection therewith in compliance with (i) all
applicable Laws, regulations, rules, guidelines, ordinances, decrees, orders and
other Laws, including (but only to the extent applicable) Titles XVIII and XIX
of the Social Security Act, HIPAA, Medicare Regulations, Medicaid Regulations,
all Environmental Laws, FDA Law and Regulations, FDA’s good manufacturing
practices (including, but not limited to, 21 C.F.R. Parts 210, 211, and 820),
ERISA and OSHA, and (ii) all Material Agreements and material licenses,
accreditations, franchises, indentures, deeds of trust and mortgages, including
(but only to the extent applicable), all Medical Reimbursement Programs, to
which any of any Loan Party or any of its Subsidiaries are parties or by which
any of them or any of their respective properties are bound, and (b) maintain in
effect and enforce policies and procedures reasonably designed to promote and
achieve compliance by the Loan Parties, their Subsidiaries and their respective
directors, officers, employees and agents which are acting or benefitting in any
capacity in connection with this Agreement with Anti-Corruption Laws and
applicable Sanctions.  Without limiting the foregoing, each Loan Party and each
of its Subsidiaries shall ensure that except where such failure would not
reasonably be expected to have a Material Adverse Effect, (A) their respective
billing policies, arrangements, protocols and instructions will comply with any
applicable reimbursement requirements under Medicaid Regulations and Medicaid
Provider Agreements, Medicare Regulations and Medicare Provider Agreements and
other Medical Reimbursement Programs, and will be administered by properly
trained personnel (which training shall be in accordance with industry
standards), (B) their contractual and other arrangements will comply with
applicable state and federal self-referral and anti-kickback laws, including
without limitation 42 U.S.C. Section 1320a-7b(b)(1)-(b)(2) and 42 U.S.C.
Section 1395nn, and (C) it obtains and maintains all Authorizations of all
applicable Governmental Authorities as are required for the conduct of its
business as currently conducted and herein contemplated (including professional
licenses, certificates or determinations of need, Medicare Provider Agreements
and Medicaid Provider Agreements).  Each Loan Party and its Subsidiaries shall
maintain in effect data privacy and security policies that comply in all
material respects with Laws applicable to the conduct of its and its
Subsidiaries’ business and the types of Personal Information that the Borrower
and its Subsidiaries collect from individuals and the uses and discloses of such
Personal Information by the Borrower and its Subsidiaries.  The Borrower shall
maintain for itself and its Subsidiaries and their respective employees and
contractors a compliance program that is reasonably designed to provide
effective internal controls that promote adherence to, prevent, and detect
material violations of any applicable laws and regulations and that is
consistent with the compliance program guidance published by the OIG, and
applicable provisions of the United States Sentencing Guidelines.

 

Section 5.5                                    Payment of Obligations.  Pay and
discharge at or before maturity, all of its obligations and liabilities
(including without limitation all taxes, assessments and other governmental
charges, levies and all other claims that could result in a statutory Lien)
before the same shall become delinquent or in default, except where (a) the
validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

Section 5.6                                    Books and Records.  Keep proper
books of record and account in which full, true and correct in all material
respects entries shall be made of all dealings and transactions in relation to
its business and activities to the extent necessary to prepare the consolidated
financial statements of the Borrower and its Subsidiaries in conformity with
GAAP; provided that this Section 5.6 shall not apply to Immaterial Foreign
Subsidiaries.

 

81

--------------------------------------------------------------------------------


 

Section 5.7                                    Visitation, Inspection, Etc. 
Permit any representative of the Administrative Agent or any Lender, to visit
and inspect its properties, to examine its books and records and to make copies
and take extracts therefrom, and to discuss its affairs, finances and accounts
with any of its officers and with its independent certified public accountants
(at which an authorized representative of the Borrower shall be entitled to be
present), all at such reasonable times during normal business hours and so long
as no Event of Default has occurred and is continuing, no more frequently than
once per Fiscal Year; provided, that unless an Event of Default has occurred and
is continuing, the Borrower shall not be responsible for the expense of any such
inspections other than one (1) inspection per Fiscal Year by the Administrative
Agent; provided, further, that (x) if a Default or an Event of Default has
occurred and is continuing, the Administrative Agent or any Lender (or any of
their respective representatives) may do any of the foregoing at the expense of
the Borrower at any time during normal business hours and upon reasonable
advance written notice. Notwithstanding anything to the contrary in this
Section 5.7, neither the Borrower nor any Subsidiary will be required to
disclose or permit the inspection or discussion of, any document, information or
other matter (i) that constitutes trade secrets or proprietary information,
(ii) in respect of which disclosure to the Administrative Agent or any Lender
(or their representatives) is prohibited by law, fiduciary duty or any binding
agreement or (iii) that is subject to attorney client or similar privilege or
constitutes attorney work product and (y) this Section 5.7 shall not apply to
Immaterial Foreign Subsidiaries unless an Event of Default has occurred and is
continuing.

 

Section 5.8                                    Maintenance of Properties;
Insurance.

 

(a)                                 Keep and maintain all property material to
the conduct of its business in good working order and condition, ordinary wear
and tear excepted except where failure to do so would not materially adversely
affect the operations of the business of Borrower and its Subsidiaries (other
than Immaterial Foreign Subsidiaries), taken as a whole;

 

(b)                                 Maintain with financially sound and
reputable insurance companies not Affiliates of the Borrower, insurance with
respect to its properties and business, and the properties and business of its
Subsidiaries (other than Immaterial Foreign Subsidiaries), against loss or
damage of the kinds customarily insured against by companies in the same or
similar businesses operating in the same or similar locations;

 

(c)                                  At all times shall name Administrative
Agent as additional insured on all liability policies and loss payee on all
property or casualty polices of the Borrower and its Subsidiaries (other than
Immaterial Foreign Subsidiaries) (which policies shall be endorsed or otherwise
amended to include a customary lender’s loss payable endorsement and to name the
Administrative Agent as additional insured or loss payee, in form and substance
reasonably satisfactory to the Administrative Agent); and

 

(d)                                 Cause all Mortgaged Property that
constitutes Flood Hazard Property to be covered by flood insurance provided
under the National Flood Insurance Program (or with private insurance endorsed
to cause such private insurance to be fully compliant with the federal law as
regards private placement insurance applicable to the National Flood Insurance
Program, with financially sound and reputable insurance companies not Affiliates
of the Borrower), in such amounts and with such deductibles as the
Administrative Agent may request.

 

Section 5.9                                    Use of Proceeds.

 

(a)                                 Use the proceeds of all the Revolving Loans
after the Funding Date to finance working capital needs and for other general
corporate purposes of the Borrower and its Subsidiaries.

 

82

--------------------------------------------------------------------------------


 

(b)                                 Use the proceeds of the Term Loan A on the
Funding Date (or such later date as required pursuant to the Offer Documents or
Swiss takeover law), to (i) refinance existing Indebtedness of the Borrower and
its Subsidiaries (including the Funding Date Acquired Business), (ii) pay a
portion of the consideration for the Offer, (iii) pay related transaction fees
and expenses and (iv) to the extent that any advances under the Term Loan A
remain unused after the consummation of the Funding Date Acquisition, to finance
working capital needs and for other general corporate purposes of the Borrower
and its Subsidiaries.

 

(c)                                  Use the proceeds of each Incremental Term
Loan to finance working capital needs and other general corporate purposes of
the Borrower and its Subsidiaries, including for capital expenditures, Permitted
Acquisitions, Investments permitted pursuant to Section 7.4, Restricted Payments
permitted pursuant to Section 7.5 and other purposes not prohibited under this
Agreement, in each case, as set forth in the definitive documentation therefor.

 

(d)                                 Use all Letters of Credit for general
corporate purposes.

 

Section 5.10                             Additional Subsidiaries.

 

(a)                                 Subject to Section 5.10(b), if any
Subsidiary is acquired or formed after the Closing Date, promptly notify the
Administrative Agent and the Lenders thereof and, within forty-five (45) days
after any such Subsidiary is acquired or formed (or such longer period as agreed
by the Administrative Agent in its sole discretion), if such Subsidiary is a
Material Domestic Subsidiary, cause such Subsidiary to become a Guarantor.  A
Material Domestic Subsidiary shall become an additional Guarantor by executing
and delivering to the Administrative Agent a Guarantor Joinder Agreement in form
and substance reasonably satisfactory to the Administrative Agent, accompanied
by (i) all other Loan Documents related thereto, (ii) certified copies of
Organization Documents, appropriate authorizing resolutions of the board of
directors of such Material Domestic Subsidiaries, and opinions of counsel
comparable to those delivered pursuant to Sections 3.1(b) and (c), and
(iii) such other documents as the Administrative Agent may reasonably request.

 

(b)                                 Notwithstanding anything to the contrary in
the foregoing, all Domestic Subsidiaries of the Target shall comply with the
joinder requirements in Section 5.10(a) by no later than the earlier of (x) one
(1) Business Day after the candidates nominated by the Borrower have been
elected into the board of directors of the Target (or such longer period as
agreed by the Administrative Agent in its sole discretion) and (y) July 30, 2017
(or such longer period as agreed by the Administrative Agent in its sole
discretion).

 

Section 5.11                             Further Assurances.

 

(a)                                 Capital Stock.  Cause (i) one hundred
percent (100.0%) of the issued and outstanding Capital Stock of each Domestic
Subsidiary and (ii) sixty-five percent (65.0%) (or such greater percentage that,
due to a Change in Law after the date hereof, (A) could not reasonably be
expected to cause the undistributed earnings of such Foreign Subsidiary as
determined for United States federal income tax purposes to be treated as a
deemed dividend to such Foreign Subsidiary’s United States parent and (B) could
not reasonably be expected to cause any adverse tax consequences) of the issued
and outstanding Capital Stock entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) and one hundred percent (100.0%) of the issued and
outstanding Capital Stock not entitled to vote (within the meaning of Treas.
Reg. Section 1.956-2(c)(2)) in each Foreign Subsidiary directly owned by any
Loan Party to be subject at all times to a first priority, perfected Lien in
favor of the Administrative Agent, for the benefit

 

83

--------------------------------------------------------------------------------


 

of the holders of the Obligations, to secure the Obligations pursuant to the
Collateral Documents (subject to Liens permitted by Section 7.2), and, in
connection with the foregoing, deliver to the Administrative Agent such other
documentation as the Administrative Agent may reasonably request including, any
filings and deliveries to perfect such Liens, Organization Documents,
resolutions and opinions of counsel all in form, content and scope reasonably
satisfactory to the Administrative Agent; provided that (t) no Foreign
Subsidiary shall be required to pledge the Capital Stock of any direct Domestic
Subsidiary thereof, (u) the Loan Parties shall not be required to pledge the
Capital Stock of any of BioTelemetry Research, Japan G.K., BioTelemetry Belgium
PLLC and LifeWatch Health Care India, Private Limited until such time as any
such Foreign Subsidiary is no longer an Immaterial Foreign Subsidiary, (v) the
Loan Parties shall pledge the Capital Stock of BT ApS to the Administrative
Agent pursuant to a Danish law governed pledge agreement reasonably acceptable
to the Administrative Agent within sixty (60) days after the Closing Date (or
such later date as the Administrative Agent agrees in its sole discretion),
(w) at all times on or after the Funding Date, the Capital Stock of LifeWatch AG
owned by Bidco shall be subject to (1) at all times prior to the
re-materialization of the Capital Stock of LifeWatch AG, a pledge made pursuant
to the terms of the Security Agreement and perfected via the CS Control
Agreement or (2) at all times after the re-materialization of the Capital Stock
of LifeWatch AG, a pledge made pursuant to the terms of the Swiss Pledge
Agreement, (x) the pledge of the Capital Stock of any other Material Foreign
Subsidiary shall be made pursuant to documentation under the laws of such
Foreign Subsidiary’s jurisdiction of incorporation, formation or organization,
(y) to the extent that the Capital Stock of any Foreign Subsidiary that is not a
Material Foreign Subsidiary cannot be pledged under documentation governed by
New York law, the pledge of the Capital Stock of such Foreign Subsidiary shall
be made pursuant to documentation under the laws of such Foreign Subsidiary’s
jurisdiction of incorporation, formation or organization and (z) notwithstanding
the terms of this Agreement, in accordance with applicable Swiss Laws, in no
event will any Foreign Subsidiaries organized under Swiss Law comprising any
portion of the Funding Date Acquired Business (other than the Capital Stock of
LifeWatch AG referenced in clause (w) above) be required to pledged pursuant to
this Section 5.11(a) until such time as the Borrower owns, directly or
indirectly, one hundred percent (100.0%) of the issued and outstanding Capital
Stock of the Target.

 

(b)                                 Personal Property.  Cause all personal
property (other than Excluded Property) owned by each Loan Party to be subject
at all times to first priority, perfected Liens in favor of the Administrative
Agent, for the benefit of the holders of the Obligations, to secure the
Obligations as required by the Collateral Documents (subject to Liens permitted
by Section 7.2) and, in connection with the foregoing, deliver to the
Administrative Agent such other documentation as the Administrative Agent may
reasonably request including filings and deliveries necessary to perfect such
Liens, Organization Documents, resolutions and favorable opinions of counsel to
such Person, all in form, content and scope reasonably satisfactory to the
Administrative Agent.

 

(c)                                  Control Agreements.  Cause each deposit
account, disbursement account, investment account, cash management account,
lockbox account or other account (other than Excluded Accounts) to be subject to
a “with activation” or “springing” account control agreement in form and
substance reasonably satisfactory to the Administrative Agent (it being
understood and agreed that the Borrower shall have up to ninety (90) days after
the Closing Date (or such later date as the Administrative Agent may agree in
its sole discretion) to cause any such accounts existing as of the Closing Date
to become subject to such an account control agreement); provided that no such
account control agreement (other than any account into which Government
Receivables are swept pursuant the terms of a Sweep Agreement) shall be required
with respect to any account that has a balance (or which holds assets with a
fair market value) less than $250,000, in any individual instance, or $500,000,
when taken together with the account balances (or aggregate amount of the fair
market value of assets) of all other accounts (other than Excluded Accounts)
that are not subject to an account control agreement in form and substance
reasonably acceptable to the Administrative Agent.

 

84

--------------------------------------------------------------------------------


 

(d)                                 Real Property.                   Within
ninety (90) days (or such later date as the Administrative Agent may agree in
its sole discretion) after (i) the Closing Date, with respect to Material Real
Property owned as of the Closing Date and (ii) the date new Material Real
Property is acquired by a Loan Party, whether fee-owned or leasehold interest,
cause such real property (other than Excluded Property) owned by the applicable
Loan Party to be subject at all times to a valid and, subject to any filing
and/or recording referred to herein, enforceable Lien on, and security interest
in, real property that is prior and superior in right to any other Lien in favor
of the Administrative Agent, for the benefit of the holders of the Obligations,
to secure the Obligations as required by the Collateral Documents (subject to
Liens permitted by Section 7.2) and, in connection with the foregoing, deliver
to the Administrative Agent such documentation as the Administrative Agent may
reasonably request including filings and deliveries necessary to perfect such
Liens, Organization Documents, resolutions, Real Property Security Documents and
favorable opinions of counsel to such Person, all in form, content and scope
reasonably satisfactory to the Administrative Agent.

 

(e)                                  Sweep Agreements.  Within forty-five (45)
days after the Closing Date (or such later date as the Administrative Agent may
agree in its sole discretion), make a written request of all applicable Persons
that all Government Receivables be deposited into one or more Government
Receivables Accounts that are subject to agreements (each, a “Sweep Agreement”)
between the applicable Borrower and the applicable depository bank that require,
among other terms reasonably acceptable to the Administrative Agent, all
deposits made into such account or accounts to be transferred (at least two
(2) times per week or, upon the reasonable request of the Administrative Agent
to the Borrowers, on a daily basis) into another deposit account of any Borrower
that is subject to a “with activation” or “springing” account control agreement
with terms reasonably satisfactory to the Administrative Agent; provided, that
(x) if an obligor in respect of any Government Receivable fails to comply with
the Borrowers’ instructions to make payments to Government Receivables Account,
promptly transfer any such payment to an account subject to a deposit account
control agreement with terms reasonably satisfactory to the Administrative Agent
and (y) to the extent that the Loan Parties change the depository bank with
respect to which all Government Receivables are swept after the Closing Date,
the new depository bank shall be a Lender.

 

(f)                                   Insurance.  Within three (3) Business Days
after the Funding Date (or such later date as the Administrative Agent may agree
in its sole discretion), deliver to the Administrative Agent certificates of
insurance issued on behalf of insurers of the Loan Parties, describing in
reasonable detail the types and amounts of insurance (property and liability)
maintained by the Loan Parties, and endorsements naming the Administrative Agent
as additional insured on liability policies and lender’s loss payee on property
and casualty policies.

 

(g)                                  Amendment of T-Mobile Agreements.  Within
thirty (30) days after the Funding Date, use commercially reasonable efforts to
amend all agreements between or among any of the Loan Parties and their
Subsidiaries with T-Mobile International AG and/or its affiliated
telecommunications/wireless equipment and service companies such that any Liens
granted therein are only with respect to equipment or other personal property
(and identifiable proceeds thereof) provided to pursuant to such agreements.

 

85

--------------------------------------------------------------------------------


 

Section 5.12                             Compliance Programs.  Maintain a
compliance program which is reasonably designed to provide effective internal
controls that promote adherence to and prevent and detect material violations of
Laws, including the Medicaid Regulations, Medicare Regulations and HIPAA, and
which includes reasonable monitoring on a regular basis to monitor compliance
with the compliance program and with Laws.

 

Section 5.13                             Offer-Related Undertakings.

 

(a)                                 The Borrower or Bidco will launch a
ninety-eight percent (98.0%) squeeze out procedure within three (3) months after
the Funding Date if they acquire in excess of ninety-eight percent (98.0%) of
the shares of the Target within such period, or, thereafter they will launch a
ninety percent (90.0%) squeeze out procedure as soon as reasonably practicable
after they become entitled to do so;

 

(b)                                 Bidco and the Target will, upon Bidco
holding one hundred percent (100.0%) of the Capital Stock of the Target,
immediately implement the delisting of the Target’s Capital Stock from SIX Stock
Exchange;

 

(c)                                  Bidco shall take all reasonable steps to
enforce its rights under the Transaction Agreement and related documents;

 

(d)                                 The Borrower and Bidco shall ensure that
during the Best Price Period no action is taken (including, but not limited to,
open market purchases of Target Shares by the Borrower, Bidco and each Person
(if any) that is deemed (as a matter of Swiss takeover Law) to be acting in
concert with the Borrower or Bidco in relation to the Offer), which would or may
require the amendment of any material term of the Offer (including, without
limitation, an increase in the Offer Price for the Target Shares or the maximum
total consideration payable for all the Target Shares);

 

(e)                                  The Borrower, Bidco and each Person (if
any) that is deemed (as a matter of Swiss takeover Law) to be acting in concert
with the Borrower or Bidco in relation to the Offer shall comply in all material
respects with Swiss takeover Law and applicable Swiss Laws in relation to the
Offer;

 

(f)                                   The Borrower shall deliver to the
Administrative Agent of all information reasonably requested regarding the Offer
and acceptances of the Offer and all documents, notices or announcements, in
each case, of a material nature, received or issued by the Borrower, Bidco or
any other Person deemed (as a matter of Swiss Law) to be acting in concert with
the Borrower or Bidco in relation to the Offer; and

 

(g)                                  The Borrower, Bidco and each Person (if
any) that is deemed (as a matter of Swiss takeover Law) to be acting in concert
with the Borrower or Bidco in relation to the Offer shall take all actions
necessary to ensure that the Offer Documents are consistent in all material
respects with the agreed form of the Pre-Announcement in respect of the Offer
published on April 10, 2017 unless such amendment or waiver was an Agreed Offer
Amendment and could not reasonably be expected to be or have been materially
adverse to the interests of the Lead Arrangers, the Administrative Agent or the
Lenders.

 

86

--------------------------------------------------------------------------------


 

Section 5.14                             Refinancing of Existing Indebtedness. 
Concurrently with the initial funding hereunder on the Funding Date, the
Borrower shall deliver to the Administrative Agent (i) evidence of payment in
full of all existing Indebtedness not permitted to remain outstanding hereunder
pursuant to payoff letters reasonably satisfactory to the Administrative Agent
delivered to the Administrative Agent prior to the Closing Date, (ii) UCC-3 or
other appropriate termination statements, in form and substance satisfactory to
Administrative Agent, releasing all liens of any existing lenders or agent under
such existing Indebtedness upon any of the personal property of the Borrower and
its Subsidiaries, (iii) cancellations and releases, in form and substance
satisfactory to the Administrative Agent, releasing all liens of any existing
lenders or agent under such existing Indebtedness upon any of the real property
of the Borrower and its Subsidiaries and (iv) any other releases, terminations
or other documents reasonably required by the Administrative Agent to evidence
the payoff of such existing Indebtedness.

 

ARTICLE VI

 

FINANCIAL COVENANTS

 

Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

Section 6.1                                    Consolidated Total Net Leverage
Ratio.  Permit the Consolidated Total Net Leverage Ratio as of the end of each
Fiscal Quarter, commencing with the Fiscal Quarter ending December 31, 2017, to
be greater than:

 

Fiscal Quarter

 

Consolidated Total Net Leverage Ratio

Each Fiscal Quarter ending on or prior to December 31, 2018

 

3.50 to 1.0

 

 

 

Each Fiscal Quarter ending after December 31, 2018

 

3.00 to 1.0

 

Section 6.2                                    Consolidated Fixed Charge
Coverage Ratio.  Permit the Consolidated Fixed Charge Coverage Ratio as of the
end of each Fiscal Quarter, commencing with the Fiscal Quarter ending
December 31, 2017, to be less than 1.20 to 1.00.

 

ARTICLE VII

 

NEGATIVE COVENANTS

 

Each Loan Party covenants and agrees that so long as any Lender has a Commitment
hereunder, any Obligation remains unpaid or outstanding, or any Letter of Credit
shall remain outstanding, no Loan Party shall, nor shall it permit any
Subsidiary to, directly or indirectly:

 

Section 7.1                                    Indebtedness and Preferred
Equity.

 

(a)                                 Create, incur, assume or suffer to exist any
Indebtedness, except:

 

(i)                                     Indebtedness created pursuant to the
Loan Documents;

 

(ii)                                  Indebtedness of the Borrower or any
Subsidiary existing on the Funding Date and set forth on Schedule 7.1 and any
Permitted Refinancing thereof;

 

87

--------------------------------------------------------------------------------


 

(iii)                               Indebtedness of the Borrower or any
Subsidiary incurred to finance the acquisition, construction or improvement of
any fixed or capital assets, including Capital Lease Obligations; provided, that
such Indebtedness is incurred prior to or within ninety (90) days after such
acquisition or the completion of such construction or improvements or any
Permitted Refinancing thereof; provided, further, that the aggregate principal
amount of such Indebtedness does not exceed $10,000,000 at any time outstanding;

 

(iv)                              Indebtedness (other than Indebtedness of the
type specified in Section 7.1(a)(xxiii)) of the Borrower owing to any Subsidiary
and of any Subsidiary owing to the Borrower or any other Subsidiary; provided,
that any such Indebtedness that is owed by a Subsidiary that is not a Loan Party
shall be subject to Section 7.4;

 

(v)                                 Guarantees by the Borrower of Indebtedness
of any Subsidiary and by any Subsidiary of Indebtedness of the Borrower or any
other Subsidiary; provided, that Guarantees by any Loan Party of Indebtedness of
any Subsidiary that is not a Loan Party shall be subject to Section 7.4;

 

(vi)                              Hedging Obligations permitted by Section 7.11;

 

(vii)                           Indebtedness of the Borrower or any Subsidiary
secured by Liens permitted by Section 7.2(v); provided that the aggregate
principal amount of such Indebtedness does not exceed $15,000,000 at any time
outstanding;

 

(viii)                        Indebtedness incurred by one or more Subsidiaries
of the Borrower that are not Guarantors; provided that the aggregate principal
amount of such Indebtedness does not exceed $10,000,000 at any time outstanding;

 

(ix)                              Indebtedness of any Person acquired or assumed
in connection with a Permitted Acquisition or Investment permitted pursuant to
Section 7.4 or any assets acquired in connection therewith; provided that
(A) such Indebtedness is not created in anticipation of such Permitted
Acquisition or such Investment, (B) such Indebtedness is secured only by assets
acquired in such Permitted Acquisition or such Investment and the only obligors
in respect of such Indebtedness shall be those Persons who were obligors in
respect thereof prior to such Permitted Acquisition or such Investment and
(C) the aggregate principal amount of such Indebtedness incurred under this
Section 7.1(a)(ix) does not exceed at any time $10,000,000;

 

(x)                                       Indebtedness owed to any Person
(including obligations in respect of letters of credit for the benefit of such
Person) providing workers’ compensation, health, disability or other employee
benefits or property, casualty, liability insurance, self-insurance, pursuant to
reimbursement or indemnification obligations to such Person or to finance
insurance premiums, in each case incurred in the ordinary course of business or
consistent with past practice;

 

(xi)                              Indebtedness in respect of or guarantee of
performance bonds, bid bonds, appeal bonds, surety bonds, performance and
completion guarantees, workers’ compensation claims, letters of credit, bank
guarantees and banker’s acceptances, warehouse receipts or similar instruments
and similar obligations (other than in respect of other Indebtedness for
borrowed money) in each case provided in the ordinary course of business or
consistent with past practice;

 

88

--------------------------------------------------------------------------------


 

(xii)                           Indebtedness consisting of reimbursement
obligations to the issuers of the Outstanding Letters of Credit issued for the
benefit of the Loan Parties; provided that such Outstanding Letter of Credit may
be amended or extended from time to time so long as such Outstanding Letter of
Credit does not exceed the maximum amount available to be drawn under such
Outstanding Letter of Credit;

 

(xiii)                        cash management obligations and other Indebtedness
in respect of netting services, overdraft protection and similar arrangements,
in each case, in connection with cash management and deposit accounts maintained
in in the ordinary course of business;

 

(xiv)                       to the extent constituting Indebtedness, take or pay
obligations contained in supply arrangements, in each case, in the ordinary
course of business or consistent with past practice;

 

(xv)                          to the extent constituting Indebtedness,
obligations arising from agreements providing for indemnification, purchase
price adjustments or similar obligations (other than earnout obligations), in
each case incurred or assumed in connection with the acquisition or disposition
of any business or assets permitted under this Agreement;

 

(xvi)                       Indebtedness consisting of earnout obligations
(other than the Danish Earnout and the Telcare Earnout) owed to the seller of
any business or assets acquired in a Permitted Acquisition; provided that the
aggregate amount of Indebtedness outstanding at any one time permitted under
this Section 7.1(a)(xvi) shall not exceed $5,000,000;

 

(xvii)                          to the extent constituting Indebtedness,
Guarantees in the ordinary course of business of the obligations of suppliers,
customers, franchisees and licensees of the Borrower and its Subsidiaries;

 

(xviii)                       performance Guarantees primarily guaranteeing
performance of contractual obligations to a third party and not for the purpose
of guaranteeing payment of Indebtedness;

 

(xix)                       obligations in respect of letters of support,
guarantees or similar obligations issued, made or incurred for the benefit of
any of the Borrower or its Subsidiaries to the extent required in connection
with any statutory filing or the delivery of audit opinions performed in
jurisdictions other than the United States;

 

(xx)                          Indebtedness of BT ApS incurred as the Danish
Earnout;

 

(xxi)                       Indebtedness of BioTelemetry Care Management, LLC
and Telcare, LLC incurred as the Telcare Earnout;

 

(xxii)                    other unsecured Indebtedness (including Permitted
Subordinated Indebtedness) of the Borrower and its Subsidiaries in an aggregate
outstanding amount not to exceed an amount such that, after giving effect to the
incurrence thereof on a Pro Forma Basis, the Consolidated Total Net Leverage
Ratio is not greater than the then applicable maximum Consolidated Total Net
Leverage Ratio under Section 6.1 (or, prior to the initial date upon which the
Consolidated Total Net Leverage Ratio is required to be tested under
Section 6.1, compliance on a Pro Forma Basis with a Consolidated Total Net
Leverage Ratio of not greater than 3.50 to 1.00); provided that, at the time of
incurrence thereof, no Event of Default or Default shall have occurred or be
continuing or shall result therefrom;

 

89

--------------------------------------------------------------------------------


 

(xxiii)                 Indebtedness of the Domestic Subsidiaries of the Target
outstanding on the Funding Date and owing to LifeWatch Israel or the Target in
an aggregate principal amount not to exceed $71,600,000 at any time outstanding;
provided, however, that any Indebtedness owed to any Subsidiary that is not a
Loan Party pursuant to this Section 7.1(a)(xxiii) shall, within thirty (30) days
of the Funding Date (or such later date as the Administrative Agent may agree in
its sole discretion), be subordinated in full to the payment of the Obligations
on terms and conditions reasonably satisfactory to Administrative Agent; and

 

(xxiv)                other Indebtedness of the Borrower or its Subsidiaries in
an aggregate principal amount not to exceed $15,000,000 at any time outstanding.

 

(b)                                 Issue any preferred stock or other preferred
equity interests that (i) matures or is mandatorily redeemable pursuant to a
sinking fund obligation or otherwise, (ii) is or may become redeemable or
repurchaseable by Borrower or such Subsidiary at the option of the holder
thereof, in whole or in part or (iii) is convertible or exchangeable at the
option of the holder thereof for Indebtedness or preferred stock or any other
preferred equity interests described in this paragraph, on or prior to, in the
case of clause (i), (ii) or (iii), the first anniversary of the Revolving
Commitment Termination Date.

 

For purposes of determining compliance with any restriction on the incurrence of
Indebtedness, the principal amount of Indebtedness denominated in a foreign
currency shall be calculated based on the relevant currency exchange rate in
effect on the date such Indebtedness was incurred, in the case of term debt, or
first committed, in the case of revolving credit debt; provided that if such
Indebtedness is incurred to extend, replace, refund, refinance, renew or defease
other Indebtedness denominated in a foreign currency, and such extension,
replacement, refunding, refinancing, renewal or defeasance would cause the
applicable restriction to be exceeded if calculated at the relevant currency
exchange rate in effect on the date of such extension, replacement, refunding,
refinancing, renewal or defeasance, such restriction shall be deemed not to have
been exceeded so long as the principal amount of such refinancing Indebtedness
does not exceed the principal amount of such Indebtedness being extended,
replaced, refunded, refinanced, renewed or defeased, plus the amount of any
premium paid, and fees and expenses incurred, in connection with such extension,
replacement, refunding refinancing, renewal or defeasance (including any fees
and original issue discount incurred in respect of such resulting Indebtedness).

 

For purposes of determining compliance with this Section 7.1, in the event that
an item of Indebtedness (or any portion thereof, but excluding any Indebtedness
incurred pursuant to Section 7.1(a)(i)) at any time meets the criteria of more
than one of the categories described above in Section 7.1(a), the Borrower, in
its sole discretion, may classify or reclassify (or later divide, classify or
reclassify) such item of Indebtedness (or any portion thereof) and shall only be
required to include the amount and type of such Indebtedness in one of the above
clauses.  Accrual of interest or dividends, the accretion of accreted value, the
accretion or amortization of original issue discount and the payment of
interest, premium, fees or expenses, in the form of additional Indebtedness, or
preferred stock (in each case so long as such additional Indebtedness or
preferred stock is in the same form and on the same terms as the Indebtedness to
which such payment relates) shall not be deemed to be an incurrence of
Indebtedness for purposes of this Section 7.1.

 

90

--------------------------------------------------------------------------------


 

Section 7.2                                    Negative Pledge.  Create, incur,
assume or suffer to exist any Lien on any of its assets or property now owned or
hereafter acquired or, except:

 

(a)                                 Liens securing the Obligations pursuant to
the Loan Documents;

 

(b)                                 Permitted Encumbrances;

 

(c)                                  any Liens on any property or assets of the
Borrower or its Subsidiaries existing on the Funding Date set forth on Schedule
7.2; provided, that (i) such Lien shall not apply to any other property or asset
of the Borrower or any Subsidiary and (ii) any Liens of the type described in
Section 7.2(y) set forth on Schedule 7.2 shall be deemed to be, and shall be,
for informational purposes only, and such Liens shall not be permitted under
this Agreement by having been set forth on Schedule 7.2;

 

(d)                                 purchase money Liens upon or in any fixed or
capital assets to secure the purchase price or the cost of construction or
improvement of such fixed or capital assets or to secure Indebtedness incurred
solely for the purpose of financing the acquisition, construction or improvement
of such fixed or capital assets (including Liens securing any Capital Lease
Obligations); provided, that (i) such Lien secured Indebtedness permitted by
Section 7.1(a)(iii); (ii) such Lien attaches to such asset concurrently or
within ninety (90) days after the acquisition, improvement or completion of the
construction thereof; (iii) such Lien does not extend to any other asset; and
(iv) the Indebtedness secured thereby does not exceed the cost of acquiring,
constructing or improving such fixed or capital assets;

 

(e)                                  extensions, renewals, or replacements of
any Lien referred to in clauses (a) through (d) of this Section 7.2; provided,
that (i) the Indebtedness secured thereby constitutes a Permitted Refinancing
and (ii) any such extension, renewal or replacement is limited to the assets
originally encumbered thereby;

 

(f)                                   any Lien existing on any property or asset
prior to the acquisition thereof by the Borrower or any Subsidiary or existing
on any property or asset of any Person that became or becomes a Subsidiary after
the Closing Date prior to the time such Person became or becomes a Subsidiary;
provided that (i) such Lien is not created in contemplation of such acquisition
or such Person becoming a Subsidiary as the case may be, (ii) such Lien shall
not apply to any other property or asset of the Borrower or any Loan Party
(other than any replacements of such property or assets and additions and
accessions thereto, after-acquired property subject to a Lien securing
Indebtedness and other obligations incurred prior to such time and which
Indebtedness and other obligations are permitted hereunder that require,
pursuant to their terms at such time, a pledge of after-acquired property, and
the proceeds and the products thereof and customary security deposits in respect
thereof and in the case of multiple financings of equipment provided by any
lender, other equipment financed by such lender), (iii) such Lien shall secure
only those obligations and unused commitments (and to the extent such
obligations and commitments constitute Indebtedness, such Indebtedness is
permitted hereunder) that it secures on the date of such acquisition or the date
such Person becomes a Subsidiary, as the case may be, and extensions, renewals
and replacements thereof so long as the principal amount of such extensions,
renewals and replacements does not exceed the principal amount of the
obligations being extended, renewed or replaced (plus any accrued but unpaid
interest (including any portion thereof which is payable in kind in accordance
with the terms of such extended, renewed or replaced Indebtedness) and premium
payable by the terms of such obligations thereon and fees and expenses
associated therewith) and (iv) the Indebtedness secured by such Lien is incurred
pursuant to and in accordance with the terms of Section 7.1(a)(ix);

 

91

--------------------------------------------------------------------------------


 

(g)                                  Liens (i) of a collecting bank arising in
the ordinary course of business under Section 4-208 of the UCC in effect in the
relevant jurisdiction covering only the items being collected upon, (ii) in
favor of a banking or other financial institution arising as a matter of law or
contract encumbering deposits or other funds maintained with a financial
institution (including netting arrangements or the right of set off) and which
are within the general parameters customary in the banking industry and
(iii) encumbering reasonable customary initial deposits and margin deposits and
similar Liens attaching to commodity trading accounts or other brokerage
accounts, in each case incurred in the ordinary course of business, not for
speculative purposes and not in connection with the incurrence of Indebtedness
for borrowed money;

 

(h)                                 Liens representing (i) any interest or title
of a licensor, lessor or sublicensor or sublessor under any lease or license
permitted by this Agreement, (ii) any Lien or restriction that the interest or
title of such lessor, licensor, sublessor or sublicensor may be subject to, or
(iii) the interest of a licensee, lessee, sublicensee or sublessee arising by
virtue of being granted a license or lease permitted by this Agreement, in each
case not interfering in any material respect with the ordinary conduct of the
business of the Borrower and the Subsidiaries, taken as a whole;

 

(i)                                     Liens arising out of conditional sale,
title retention, consignment or similar arrangements for the sale of goods;

 

(j)                                    the filing of UCC financing statements
solely as a precautionary measure or required notice in connection with
operating leases or consignment of goods;

 

(k)                                 Liens not otherwise permitted by this
Section 7.2 to the extent that the aggregate outstanding amount (or in the case
of Indebtedness, the principal amount) of the obligations secured thereby at any
time outstanding does not exceed $2,000,000;

 

(l)                                     Liens granted by a Subsidiary that is
not a Loan Party in favor of any Loan Party in respect of Indebtedness or other
obligations owed by such Subsidiary to such Loan Party;

 

(m)                             Liens (i) attaching solely to cash advances and
cash earnest money deposits in connection with Investments permitted under
Section 7.4 or (ii) consisting of an agreement to dispose of any property in a
disposition permitted hereunder;

 

(n)                                 Liens on the cash collateral supporting the
Outstanding Letters of Credit in an aggregate amount not to exceed one hundred
three percent (103.0%) of the aggregate maximum amount available to be drawn of
the Outstanding Letters of Credit on the Closing Date;

 

(o)                                 Liens on insurance policies and the proceeds
thereof granted in the ordinary course of business to secure the financing of
insurance premiums with respect thereto;

 

(p)                                 Liens encumbering deposits made to secure
obligations arising from contractual or warranty requirements;

 

(q)                                 Liens in favor of customs and revenue
authorities to secure payment of customs duties in connection with the
importation of goods;

 

92

--------------------------------------------------------------------------------


 

(r)                                    Liens of bailees in the ordinary course
of business;

 

(s)                                   utility and similar deposits in the
ordinary course of business;

 

(t)                                    Liens disclosed as exceptions to coverage
in title policies and endorsements with respect to any real property, in each
case approved by the Administrative Agent;

 

(u)                                 Liens that are contractual rights of set-off
(i) relating to the establishment of depository relations with banks or other
financial institutions not given in connection with the incurrence of
Indebtedness for borrowed money, (ii) relating to pooled deposit or sweep
accounts of the Borrower or any Loan Party to permit satisfaction of overdraft
or similar obligations incurred in the ordinary course of business of the
Borrower or the other Loan Parties or (iii) relating to purchase orders and
other agreements entered into by the Borrower or any Subsidiary in the ordinary
course of business;

 

(v)                                 Liens on property or assets of the Borrower
or its Subsidiaries that do not constitute Collateral; provided, that such Liens
secure only Indebtedness permitted by Section 7.1(a)(vii);

 

(w)                               non-exclusive licenses and sublicenses granted
by Borrower or any of its Subsidiaries and leases and subleases by Borrower or
any Subsidiary to third parties in the ordinary course of business not
interfering with the business of the Borrower or any of its Subsidiaries;

 

(x)                                 Liens securing Indebtedness permitted by
Section 7.1(a)(xxiii); provided that (x) such Liens do not encumber any property
of the Loan Parties that constitutes Collateral and (y) such Liens with respect
to Foreign Subsidiaries do not secure Indebtedness with an aggregate principal
amount in excess of $5,000,000; and

 

(y)                                 Liens securing Indebtedness or other
obligations owing to T-Mobile International AG and its affiliated
telecommunications/wireless equipment and service companies; provided that such
Liens do not secure Indebtedness and/or other obligations in an aggregate amount
in excess of $200,000.

 

For purposes of determining compliance with this Section 7.2, except for Liens
described in Section 7.2(y), (x) a Lien need not be incurred solely by reference
to one category of Liens described above but may be incurred under any
combination of such categories (including in part under one such category and in
part under any other such category) and (y) in the event that a Lien (or any
portion thereof) meets the criteria of one or more of such categories of Liens
described above, the Borrower, in its sole discretion, may classify or may
subsequently reclassify at any time such Lien (or any portion thereof) in any
manner that complies with this covenant.  Notwithstanding anything to the
contrary herein, Liens of the type described in Section 7.2(y) shall be
permitted only pursuant to Section 7.2(y) and not any other provision of this
Agreement (including without limitation Section 7.2(c), even if such Liens are
described on Schedule 7.2).

 

Section 7.3                                    Fundamental Changes.

 

(a)                                 Merge into or consolidate into any other
Person, or permit any other Person to merge into or consolidate with it, or
sell, lease, transfer or otherwise dispose of (in a single transaction or a
series of transactions) all or substantially all of its assets (in each case,
whether now owned or hereafter acquired) or any line of business or all or
substantially all of the stock of

 

93

--------------------------------------------------------------------------------


 

any of its Subsidiaries (in each case, whether now owned or hereafter acquired)
or liquidate or dissolve; provided, that if at the time thereof and immediately
after giving effect thereto, no Default or Event of Default shall have occurred
and be continuing (i) the Borrower or any Subsidiary may merge with a Person
pursuant to a Permitted Acquisition if the Borrower (or such Subsidiary of the
Borrower is not a party to such merger) is the surviving Person, (ii) any
Subsidiary may merge into another Subsidiary; provided, that if any party to
such merger is a Guarantor, the Guarantor shall be the surviving Person,
(iii) any Subsidiary may sell, transfer, lease or otherwise dispose of all or
substantially all of its assets to any Loan Party and (iv) any Subsidiary (other
than a Guarantor) may liquidate or dissolve if the Borrower determines in good
faith that such liquidation or dissolution is in the best interests of the
Borrower and is not materially disadvantageous to the Lenders; provided that
(x) its assets are all disposed of pursuant to Section 2.12(a) and (y) any such
merger involving a Person that is not a wholly-owned Subsidiary immediately
prior to such merger shall not be permitted unless also permitted by
Section 7.4.

 

(b)                                 Engage in any business other than businesses
of the type conducted (and non-core incidental businesses acquired in connection
with any Permitted Acquisition or permitted Investment or other immaterial
businesses) by the Borrower and its Subsidiaries on the date hereof and
businesses reasonably related thereto.

 

Section 7.4                                    Investments, Loans, Etc.  Make
any Investment, except:

 

(a)                                 Investments existing on the Funding Date and
set forth on Schedule 7.4 (including Investments in Subsidiaries);

 

(b)                                 cash and Cash Equivalents;

 

(c)                                  Guarantees by Borrower or any Subsidiary
constituting Indebtedness permitted by Section 7.1(a);

 

(d)                                 Investments made by the Borrower in or to
any Subsidiary and by any Subsidiary to the Borrower or in or to another
Subsidiary; provided, that the aggregate amount of Investments by Loan Parties
in or to, and Guarantees by Loan Parties of Indebtedness of (i) any Domestic
Subsidiary that is not a Guarantor (including all such Investments and
Guarantees existing on the Closing Date) shall not exceed $15,000,000 at any
time outstanding and (ii) any Foreign Subsidiary that is not a Guarantor
(including all such Investments and Guarantees existing on the Closing Date)
shall not exceed (w) $15,000,000 at any time outstanding during the Fiscal Year
2017, (x) $15,000,00 at any time outstanding during the Fiscal Year 2018, (y) 
$10,000,000 at any time outstanding during the Fiscal Year 2019, and
(z) $5,000,00 at any time outstanding during each Fiscal Year thereafter;

 

(e)                                  loans or advances to employees, officers or
directors of the Borrower or any Subsidiary in the ordinary course of business
for travel, relocation and related expenses; provided, that the aggregate amount
of all such loans and advances does not exceed $2,000,000 in the aggregate at
any time outstanding;

 

(f)                                   Hedging Transactions permitted by
Section 7.11;

 

(g)                                  Permitted Acquisitions;

 

94

--------------------------------------------------------------------------------


 

(h)                                 to the extent constituting Investments, cash
collateral securing the Outstanding Letters of Credit in an aggregate amount not
to exceed one hundred three percent (103.0%) of the aggregate maximum amount
available to be drawn of the Outstanding Letters of Credit on the Closing Date;

 

(i)                                     Investments in (x) joint ventures (other
than LifeWatch Turkey) not to exceed $5,000,000 at any one time, and
(y) LifeWatch Turkey not to exceed $9,000,000;

 

(j)                                    Investments consisting of loans to Well
Bridge Health Inc. in an aggregate amount not to exceed $2,500,000 at any one
time;

 

(k)                                 Investments received in connection with the
bankruptcy or reorganization of, or settlement of delinquent accounts and
disputes with, customers and suppliers, or upon the foreclosure with respect to
any secured Investment or other transfer of title with respect to any secured
Investment;

 

(l)                                     Investments of any Person existing at
the time such Person becomes a Subsidiary or consolidates, amalgamates or merges
with the Borrower or any Subsidiary (including in connection with an Acquisition
or other Investment permitted hereunder); provided that such Investment was not
made in contemplation of such Person becoming a Subsidiary or such
consolidation, amalgamation or merger;

 

(m)                             Investments resulting from pledges or deposits
described in clauses (c) or (d) of the definition of the term “Permitted
Encumbrance”;

 

(n)                                 receivables or other trade payables owing to
the Borrower or any Subsidiary if created or acquired in the ordinary course of
business and payable or dischargeable in accordance with customary trade terms,
provided that such trade terms may include such concessionary trade terms as the
Borrower or such Subsidiary deems reasonable under the circumstances;

 

(o)                                 Investments in deposit accounts and
securities accounts solely for Cash Equivalents opened in the ordinary course of
business;

 

(p)                                 Investments consisting of cash earnest money
deposits in connection with a Permitted Acquisition or other Investment
permitted hereunder;

 

(q)                                 Investments consisting of endorsements for
collection or deposit in the ordinary course of business;

 

(r)                                    Guarantee obligations of the Borrower or
any Subsidiary in respect of letters of support, guarantees or similar
obligations issued, made or incurred for the benefit of any Subsidiary to the
extent required in connection with any statutory filing or the delivery of audit
opinions performed in jurisdictions other than within the United States;

 

(s)                                   Guarantees by the Borrower or any
Subsidiary of leases of real property (other than Capital Lease Obligations),
contracts, or of other obligations that do not constitute Indebtedness, in each
case entered into in the ordinary course of business;

 

(t)                                    Investments by Braemar Manufacturing, LLC
in an aggregate amount of up to $3,000,000 in BT ApS as long as (i) the Danish
Earnout is then due and owing and payment thereof by BT ApS is permitted under
Section 7.5(f) hereof and (ii) such amount is used promptly upon receipt thereof
by BT ApS to pay the Danish Earnout;

 

95

--------------------------------------------------------------------------------


 

(u)                                 to the extent constituting
Investments, Indebtedness permitted pursuant to Section 7.1(a)(xxiii); and

 

(v)                                 other Investments which in the aggregate do
not exceed $15,000,000 in any Fiscal Year.

 

For purposes of determining compliance with this Section 7.4, (x) an Investment
need not be made solely by reference to one category of Investments described in
Sections 7.4(a) through (u) above but may be made under any combination of such
categories (including in part under one such category and in part under any
other such category), (y) in the event that an Investment (or any portion
thereof) meets the criteria of one or more of such categories of Investments
described in clauses (a) through (u) above, the Borrower, in its sole
discretion, may classify or may subsequently reclassify at any time such
Investment (or any portion thereof) in any manner that complies with this
covenant and (z) any Investment that is written down, written off or forgiven by
Borrower or any of its Subsidiaries shall continue to count against any cap set
forth in the clause or clauses of this Section 7.4 pursuant to which such
Investment is permitted.

 

Any Investment that exceeds the limits of any particular clause set forth above
may be allocated amongst more than one of such clauses to permit the incurrence
or holding of such Investment to the extent such excess is permitted as an
Investment under such other clauses.

 

Section 7.5                                    Restricted Payments.  Declare or
make, or agree to pay or make, directly or indirectly, any Restricted Payment;
provided, that the Borrower may declare or make, directly or indirectly:

 

(a)                                 dividends payable by the Borrower solely in
shares of any class of its common stock;

 

(b)                                 Restricted Payments made by any Subsidiary
to Persons that own Capital Stock in such Subsidiary, on a pro rata basis
according to their respective holdings of the type of Capital Stock in respect
of which such Restricted Payment is being made with any other shareholders if
such Subsidiary is not wholly owned by the Borrower and other wholly owned
Subsidiaries;

 

(c)                                  redemptions or repurchases of Capital Stock
in the Borrower from (i) employees and former employees and (ii) other holders
of Capital Stock of the Borrower; provided that (x) the aggregate amount of all
such redemptions or repurchases made pursuant to this Section 7.5(c) in any
Fiscal Year shall not exceed $2,000,000 and (y) after giving effect to any such
redemption or repurchase on a Pro Forma Basis, no Default or Event of Default
shall exist, including with respect to the financial covenants contained in
Sections 6.1 and 6.2 (as detailed in a Pro Forma Compliance Certificate
delivered to the Administrative Agent at least five (5) days (or such shorter
period as may be agreed to by Administrative Agent) prior to any such redemption
or repurchase);

 

(d)                                 so long as no Default or Event of Default
has occurred and is continuing or would result therefrom, the Borrower may make
Restricted Payments in an aggregate amount not to exceed $20,000,000 in any
Fiscal Year;

 

96

--------------------------------------------------------------------------------


 

(e)                                  Restricted Payments consisting of announced
dividends that satisfied the conditions of any other clause of this Section 7.5
at the time of announcement thereof;

 

(f)                                   for any calendar year or portion thereof
that the Loan Parties are members of a consolidated, combined, unitary,
affiliated or similar group of which the Borrower is the common parent (or are
treated as a pass-through entities under the Code that are indirectly or
directly owned by a member of such group), the Loan Parties may make Restricted
Payments to the Borrower in order for the Borrower to pay the consolidated or
combined federal, state or local income taxes attributable to the income of the
applicable Loan Party and its Subsidiaries in an aggregate amount not to exceed
the lesser of the income tax liabilities (x) that would have been payable by the
applicable Loan Party for such period if such Loan Party and its Subsidiaries
had been a stand-alone group separate from the Borrower, taking into account any
net operating loss carryovers, tax credits and other tax attributes that would
have been available had such Loan Party and its Subsidiaries been a stand-alone
group for such period and (y) that are actually paid by the Borrower for such
period, in each case reduced by any such income taxes paid or to be paid
directly by the applicable Loan Party or its Subsidiaries; and

 

(g)                                  other Restricted Payments in addition to
those provided above in this Section 7.5, so long as (i) no Default or Event of
Default shall exist immediately before or immediately after giving effect to any
such Restricted Payment and (ii) after giving effect to any such Restricted
Payment on a Pro Forma Basis, the Consolidated Total Net Leverage Ratio does not
exceed 2.75 to 1.00.

 

Section 7.6                                    [Reserved].

 

Section 7.7                                    Sale of Assets.  Make any Asset
Sale, except the sale or other disposition of such assets in an aggregate amount
not to exceed $20,000,000 in any Fiscal Year.

 

Section 7.8                                    Transactions with Affiliates. 
Sell, lease or otherwise transfer any property or assets to, or purchase, lease
or otherwise acquire any property or assets from, or otherwise engage in any
other transactions with, any of its Affiliates with a fair market value in
excess of $100,000 for any transaction or series of related transactions, except
(a) in the ordinary course of business at prices and on terms and conditions
taken as a whole substantially at least as favorable to the Borrower or such
Subsidiary than could be obtained on an arm’s-length basis from unrelated third
parties, (b) transactions between or among the Borrower and its Subsidiaries or
between the Subsidiaries, in each case to the extent permitted by Section 7.4,
(c) any Restricted Payment permitted by Section 7.5, (d) so long as no Event of
Default shall have occurred and be continuing or would result therefrom, the
payment of reasonable fees and reimbursement of out-of-pocket expenses to
directors of the Borrower or any Subsidiary in an aggregate amount not to exceed
$2,000,000 in any fiscal year of the Borrower, (e) compensation (including
bonuses and equity or other consideration) and employee benefit arrangements
paid to, indemnities provided for the benefit of, and employment and severance
arrangements entered into with, directors, officers, managers or employees of
the Borrower or the Subsidiaries in the ordinary course of business, including
in connection with the Funding Date Acquisition and any other transaction
permitted hereunder; (f) any issuances of securities or other payments, awards
or grants in cash, securities or otherwise pursuant to, or the funding of,
employment agreements, employee stock options and employee stock ownership
plans, and (h) the Funding Date Acquisition.

 

Section 7.9                                    Restrictive Agreements.  Enter
into, incur or permit to exist any agreement that prohibits, restricts or
imposes any condition upon (a) the ability of the Borrower or any Subsidiary to
create, incur or permit any Lien upon any of its assets or properties, whether
now owned or hereafter acquired or (b) the ability of any Subsidiary to pay
dividends or other distributions with respect to its

 

97

--------------------------------------------------------------------------------


 

Capital Stock, to make or repay loans or advances to the Borrower or any other
Subsidiary, to Guarantee Indebtedness of the Borrower or any other Subsidiary or
to transfer any of its property or assets to the Borrower or any Subsidiary of
the Borrower; provided, that (i) the foregoing shall not apply to restrictions
or conditions imposed by Law or by this Agreement or any other Loan Document,
(ii) any agreement evidencing Permitted Subordinated Indebtedness, (iii) the
foregoing shall not apply to customary restrictions and conditions contained in
agreements relating to the sale of a Subsidiary pending such sale; provided such
restrictions and conditions apply only to the Subsidiary that is sold and such
sale is permitted hereunder, (iv) clause (a) shall not apply to restrictions or
conditions imposed by any agreement relating to secured Indebtedness or Capital
Lease Obligations permitted by this Agreement so long as such restrictions and
conditions apply only to the property or assets securing such Indebtedness,
(v) clause (a) shall not apply to customary provision in leases and other
contracts restricting the assignment thereof, (vi) any restrictions on cash or
other deposits imposed by agreements entered into in the ordinary course of
business; (vii) any restrictions regarding licensing or sublicensing by the
Borrower and its Subsidiaries of IP Rights in the ordinary course of business;
(viii) any restrictions that arise in connection with cash escrow or other
deposits permitted under Section 7.2 and Section 7.4; (ix) restrictions on cash
or other deposits imposed by customers under contracts entered into in the
ordinary course of business, (x) restrictions on any foreign Subsidiary by the
terms of any Indebtedness of such foreign Subsidiary that is not a Loan Party
permitted to be incurred under this Agreement if such limitations only apply to
the assets or property of such Foreign Subsidiary that is not a Loan Party and
(xi) restrictions that arise in connection with Indebtedness permitted to be
incurred pursuant to Sections 7.1(a)(vii) and 7.1(a)(viii).

 

Section 7.10                             Sale and Leaseback Transactions.  Enter
into any arrangement, directly or indirectly, whereby it shall sell or transfer
any property, real or personal, used or useful in its business, whether now
owned or hereinafter acquired, and thereafter rent or lease such property or
other property that it intends to use for substantially the same purpose or
purposes as the property sold or transferred.

 

Section 7.11                             Hedging Transactions.  Enter into any
Hedging Transaction, other than Hedging Transactions entered into in the
ordinary course of business to hedge or mitigate risks to which the Borrower or
any Subsidiary is exposed in the conduct of its business or the management of
its liabilities.  Solely for the avoidance of doubt, the Borrower acknowledges
that a Hedging Transaction entered into for speculative purposes or of a
speculative nature (which shall be deemed to include any Hedging Transaction
under which the Borrower or any of the Subsidiaries is or may become obliged to
make any payment (a) in connection with the purchase by any third party of any
Capital Stock or any Indebtedness or (b) as a result of changes in the market
value of any Capital Stock or any Indebtedness) is not a Hedging Transaction
entered into in the ordinary course of business to hedge or mitigate risks.

 

Section 7.12                             Legal Name, State of Formation and
Form of Entity.  Without providing the notice required by Section 5.2(i), change
its name, state of formation or form of organization.

 

Section 7.13                             Amendment to Material Documents. 
Amend, modify or waive any of its rights in a manner materially adverse to the
Lenders or any Loan Party under (a) its Organization Documents, (b) any Material
Agreements, except in any manner (x) that would not have a material and adverse
effect on the Lenders, the Administrative Agent, the Borrower or any of its
Subsidiaries or (y) as permitted pursuant to or reasonably necessary to effect a
Permitted Refinancing thereof or (c) any documentation governing Permitted
Subordinated Indebtedness if the effect thereof is to (i) increase the interest
rate thereon, (ii) change the due dates for principal or interest, other than to
extend such dates, (iii) modify any default or event of default, other than to
delete it or make it less restrictive, (iv) add any covenant with respect
thereto, (v) modify any subordination provision, (vi) modify any redemption or
prepayment provision, other than to extend the dates therefor or to reduce the
premiums payable in connection therewith or (vii) materially increase any
obligation of any Loan Party or any Subsidiary thereof or confer additional
material rights to the holder of such Permitted Subordinated Indebtedness in a
manner adverse

 

98

--------------------------------------------------------------------------------


 

to any Loan Party or Subsidiary thereto or any holder of the Obligations, except
for any waiver, amendment or modification that will not take effect until after
all Obligations (other than contingent indemnification obligations for which no
claim has been made) shall have been paid in full and all commitments therefor
have been terminated.

 

Section 7.14                             Prepayments of Permitted Subordinated
Indebtedness.  Prepay, redeem, purchase, defease, retire or extinguish or
otherwise satisfy prior to the scheduled maturity thereof in any manner (it
being understood that payments of regularly scheduled interest, mandatory
prepayments, mandatory offers to purchase, fees, expenses and indemnification
obligations shall be permitted) any Permitted Subordinated Indebtedness of any
Loan Party or any Subsidiary thereof, except the refinancing or replacement
thereof with the Net Cash Proceeds of, or in exchange for, any Indebtedness
constituting a Permitted Refinancing thereof.

 

Section 7.15                             Accounting Changes.  Make any
significant change in accounting treatment or reporting practices, except as
required by GAAP, or change the Fiscal Year of the Borrower or of any of its
Subsidiaries, except to change the fiscal year of a Subsidiary to conform its
fiscal year to that of the Borrower.

 

Section 7.16                             Government Regulation.  (a) Be or
become subject at any time to any law, regulation or list of any Governmental
Authority of the United States (including, without limitation, the OFAC list)
that prohibits or limits the Lenders or the Administrative Agent from making any
advance or extension of credit to the Borrower or from otherwise conducting
business with the Loan Parties or (b) fail to provide documentary and other
evidence of the identity of the Loan Parties as may be requested by the Lenders
or the Administrative Agent at any time to enable the Lenders or the
Administrative Agent to verify the identity of the Loan Parties or to comply
with any applicable Law or regulation, including, without limitation,
Section 326 of the Patriot Act at 31 U.S.C. Section 5318.

 

Section 7.17                             Ownership of Subsidiaries. 
Notwithstanding any other provisions of this Agreement to the contrary, the
Borrower will not, and will not permit any of the Subsidiaries to (a) permit any
Person (other than the Borrower or any wholly owned Subsidiary) to own any
Capital Stock of any Subsidiary, except to qualify directors if required by
applicable Law or (b) permit any Subsidiary to issue or have outstanding any
shares of preferred Capital Stock.

 

Section 7.18                             Use of Proceeds.

 

(a)                                 Use any part of the proceeds of any Loan,
whether directly or indirectly, for any purpose that would violate any rule or
regulation of the Board of Governors of the Federal Reserve System, including
Regulations T, U or X.

 

(b)                                 Request any Borrowing or Letter of Credit,
or use or allow its respective directors, officers, employees and agents to use,
the proceeds of any Borrowing or Letter of Credit (i) in furtherance of an
offer, payment, promise to pay, or authorization of the payment or giving of
money, or anything else of value, to any Person in violation of any
Anti-Corruption Laws, (ii) for the purpose of funding, financing or facilitating
any activities, business or transaction of or with any Sanctioned Person, or in
any Sanctioned Country or (iii) in any manner that would result in the violation
of any Sanctions applicable to any party.

 

Section 7.19                             Designation as Senior Debt.  Designate
any Indebtedness (other than Indebtedness under the Loan Documents) of the
Borrower or any of its Subsidiaries as “Senior Debt” or “Designated Senior Debt”
(or in each case any similar term) under, and as defined in, the documentation
governing any Permitted Subordinated Indebtedness.

 

99

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

EVENTS OF DEFAULT

 

Section 8.1                                    Events of Default.  If any of the
following events (each an “Event of Default”) shall occur:

 

(a)                                 any Loan Party shall fail to pay any
principal of any Loan or of any reimbursement obligation in respect of any LC
Disbursement when and as the same shall become due and payable, whether at the
due date thereof or at a date fixed for prepayment or otherwise; or

 

(b)                                 any Loan Party shall fail to pay any
interest on any Loan or any fee or any other amount (other than an amount
payable under Section 8.1(a) or an amount related to a Bank Product Obligation)
payable under this Agreement or any other Loan Document, when and as the same
shall become due and payable, and such failure shall continue unremedied for a
period of five (5) Business Days; or

 

(c)                                  any representation or warranty made or
deemed made by or on behalf of the Borrower or any Subsidiary in or in
connection with this Agreement or any other Loan Document (including the
Schedules attached thereto) and any amendments or modifications hereof or
waivers hereunder, or in any certificate, report, financial statement or other
document submitted to the Administrative Agent or the Lenders by any Loan Party
or any representative of any Loan Party pursuant to or in connection with this
Agreement or any other Loan Document shall prove to be incorrect in any material
respect (other than a representation or warranty that is expressly qualified by
a Material Adverse Effect or materiality, in which case such representation or
warranty shall prove to be incorrect in all respects) when made or deemed made
or submitted; or

 

(d)                                 any Loan Party shall fail to observe or
perform any covenant or agreement contained in Section 5.1 (and such default or
compliance remains uncured for a period of five (5) Business Days) 5.2,
5.3(a) (solely with respect to the existence of the Borrower and each Guarantor
in its respective jurisdiction of organization or incorporation), 5.7, 5.8
(other than clause (a)), 5.9, 5.13 or 5.14 or Articles VI or VII; or

 

(e)                                  any Loan Party shall fail to observe or
perform any covenant or agreement contained in this Agreement (other than those
referred to in Sections 8.1(a), (b) and (d)) or any other Loan Document or
related to any Bank Product Obligation, and such failure shall remain unremedied
for thirty (30) days after the earlier of (i) any Responsible Officer of any
Loan Party becomes aware of such failure, or (ii) notice thereof shall have been
given to any Loan Party by the Administrative Agent or any Lender; or

 

(f)                                   (i) the Borrower or any Subsidiary
(whether as primary obligor or as guarantor or other surety) shall fail to pay
any principal of, or premium or interest on, any Material Indebtedness that is
outstanding, when and as the same shall become due and payable (whether at
scheduled maturity, required prepayment, acceleration, demand or otherwise), and
such failure shall continue after the applicable grace period, if any, specified
in the agreement or instrument evidencing or governing such Indebtedness; or
(ii) any other event shall occur or condition shall exist under any agreement or
instrument relating to such Indebtedness and shall continue after the applicable
grace period, if any, specified in such agreement or instrument, if the effect
of such event or condition is to accelerate, or permit the acceleration of, the
maturity of such

 

100

--------------------------------------------------------------------------------


 

Indebtedness; or (iii) any such Indebtedness shall be declared to be due and
payable, or required to be prepaid or redeemed (other than by a regularly
scheduled required prepayment or redemption), purchased or defeased, or any
offer to prepay, redeem, purchase or defease such Indebtedness shall be required
to be made, in each case prior to the stated maturity thereof; provided that so
long as the Administrative Agent has not exercised any remedies under this
Article VIII, any Default or Event of Default under this Section 8.1(f) shall be
immediately cured and no longer continuing (without any action on the part of
the Administrative Agent, any Lender or otherwise) as and when any such failure
(x) is remedied by the Borrower or applicable Subsidiary or (y) is waived
(including in the form of amendment) by the requisite holders of the applicable
item of Material Indebtedness; or

 

(g)                                  the Borrower or any Subsidiary (other than
an Immaterial Foreign Subsidiary) shall (i) commence a voluntary case or other
proceeding or file any petition seeking liquidation, reorganization or other
relief under any federal, state or foreign bankruptcy, insolvency or other
similar Law now or hereafter in effect or seeking the appointment of a
custodian, trustee, receiver, liquidator or other similar official of it or any
substantial part of its property, (ii) consent to the institution of, or fail to
contest in a timely and appropriate manner, any proceeding or petition described
in Section 8.1(h), (iii) apply for or consent to the appointment of a custodian,
trustee, receiver, liquidator or other similar official for the Borrower or any
such Subsidiary or for a substantial part of its assets, (iv) file an answer
admitting the material allegations of a petition filed against it in any such
proceeding, (v) make a general assignment for the benefit of creditors or
(vi) take any action for the purpose of effecting any of the foregoing; or

 

(h)                                 an involuntary proceeding shall be commenced
or an involuntary petition shall be filed seeking (i) liquidation,
reorganization or other relief in respect of the Borrower or any Subsidiary
(other than an Immaterial Foreign Subsidiary) or its debts, or any substantial
part of its assets, under any federal, state or foreign bankruptcy, insolvency
or other similar Law now or hereafter in effect or (ii) the appointment of a
custodian, trustee, receiver, liquidator or other similar official for the
Borrower or any Subsidiary (other than an Immaterial Foreign Subsidiary) or for
a substantial part of its assets, and in any such case, such proceeding or
petition shall remain undismissed for a period of sixty (60) days or an order or
decree approving or ordering any of the foregoing shall be entered; or

 

(i)                                     the Borrower or any Subsidiary (other
than an Immaterial Foreign Subsidiary) shall become unable to pay, shall admit
in writing its inability to pay, or shall fail to pay, its debts as they become
due; or

 

(j)                                    an ERISA Event shall have occurred that,
in the opinion of the Required Lenders, when taken together with other ERISA
Events that have occurred, could reasonably be expected to result in liability
to the Borrower and the Subsidiaries in an aggregate amount exceeding
$5,000,000; or

 

(k)                                 any final, non-appealable judgment or order
for the payment of money in excess of $5,000,000 (to the extent not covered by
insurance or indemnities as to which the applicable insurance company or third
party has been notified of the claim and has confirmed coverage), individually
or in the aggregate, shall be rendered against the Borrower or any Subsidiary
(other than an Immaterial Foreign Subsidiary), and either (i) enforcement
proceedings shall have been commenced by any creditor upon such judgment or
order or (ii) there shall be a period of sixty (60) consecutive days during
which a stay of enforcement of such judgment or order, by reason of a pending
appeal or otherwise, shall not be in effect; or

 

101

--------------------------------------------------------------------------------


 

(l)                                     any non-monetary judgment or order shall
be rendered against the Borrower or any Subsidiary that could reasonably be
expected to have a Material Adverse Effect, and there shall be a period of
thirty (30) consecutive days during which a stay of enforcement of such judgment
or order, by reason of a pending appeal or otherwise, shall not be in effect; or

 

(m)                             a Change in Control shall occur or exist; or

 

(n)                                 any Loan Document, at any time after its
execution and delivery and for any reason other than as expressly permitted
hereunder or thereunder or satisfaction in full of all the Obligations, ceases
to be in full force and effect or ceases to give the Administrative Agent any
material part of the Liens purported to be created thereby; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
Loan Document; or any Loan Party denies that it has any or further liability or
obligation under any Loan Document, or purports to revoke, terminate or rescind
any Loan Document; or any of the Obligations for any reason shall cease to be
“Senior Indebtedness” (or any comparable term) under, and as defined in, any
documentation relating to any Permitted Subordinated Indebtedness or any other
Indebtedness that is subordinated to the Obligations, or the subordination
provisions set forth in any documentation relating to such Permitted
Subordinated Indebtedness or other Indebtedness shall cease to be effective or
cease to be legally valid, binding and enforceable against the holders thereof,
or in any such case any Loan Party or Subsidiary thereof shall assert any of the
foregoing; or

 

(o)                                 the loss, suspension or revocation of, or
failure to renew, any Authorizations, FD&C Permits, Medicare or Medicaid
provider numbers, or clearances now held or hereafter acquired by any Loan
Party, if such loss, suspension, revocation or failure to renew would reasonably
be expected to have a Material Adverse Effect; or

 

(p)                                 funds in any account subject to a Sweep
Agreement cease to be swept in the manner required by such Sweep Agreement and
such cessation continues for ten (10) Business Days (or such longer period as
agreed by the Administrative Agent in its sole discretion); or

 

(q)                                 there occurs an Exclusion Event which has
had or would reasonably be expected to have a Material Adverse Effect; or

 

(r)                                    the Borrower or any Subsidiary is
debarred pursuant to the FD&C Act.

 

then, and in every such event (other than an event with respect to the Borrower
described in Sections 8.1(g), (h) or (i)) and at any time thereafter during the
continuance of such event, the Administrative Agent may, and upon the written
request of the Required Lenders shall, by notice to the Borrower, take any or
all of the following actions, at the same or different times: (i) terminate the
Commitments, whereupon the Commitment of each Lender shall terminate
immediately, (ii) declare the principal of and any accrued interest on the
Loans, and all other Obligations owing hereunder, to be, whereupon the same
shall become, due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower,
(iii) exercise all remedies contained in any other Loan Document, and
(iv) exercise any other remedies available at Law or in equity; and that, if an
Event of Default specified in Sections 8.1(g), (h) or (i) shall occur, the
Commitments shall automatically terminate and the principal of the Loans then
outstanding, together with accrued interest thereon, and all fees, and all other
Obligations shall automatically become due and payable, without presentment,
demand, protest or other notice of any kind, all of which are hereby waived by
the Borrower.

 

102

--------------------------------------------------------------------------------


 

Section 8.2                                    Application of Funds.

 

After the exercise of remedies provided for in Section 8.1 (or immediately after
an Event of Default specified in Sections 8.1(g), (h) or (i)), any amounts
received on account of the Obligations shall be applied by the Administrative
Agent in the following order:

 

(a)                                 first, to the reimbursable expenses of the
Administrative Agent incurred in connection with such sale or other realization
upon the Collateral, until the same shall have been paid in full;

 

(b)                                 second, to the fees and other reimbursable
expenses of the Administrative Agent and the Issuing Bank then due and payable
pursuant to any of the Loan Documents, until the same shall have been paid in
full;

 

(c)                                  third, to all reimbursable expenses, if
any, of the Lenders then due and payable pursuant to any of the Loan Documents,
until the same shall have been paid in full;

 

(d)                                 fourth, to the fees due and payable under
Sections 2.14(b) and (c) of this Agreement and interest then due and payable
under the terms of this Agreement, until the same shall have been paid in full;

 

(e)                                  fifth, to the aggregate outstanding
principal amount of the Term Loans (allocated among the Term Loan Lenders in
respect of their Pro Rata Shares), to the aggregate outstanding principal amount
of the Revolving Loans, the LC Exposure, the Net Mark-to-Market Exposure (to the
extent secured by Liens) and the Bank Product Obligations of the Borrower and
its Subsidiaries, until the same shall have been paid in full, allocated pro
rata among any Lender, any Lender-Related Hedge Provider and any Bank Product
Provider, based on their respective Pro Rata Shares of the aggregate amount of
such Revolving Loans, LC Exposure, Net Mark-to-Market Exposure (to the extent
secured by Liens) and Bank Product Obligations;

 

(f)                                   sixth, to additional cash collateral for
the aggregate amount of all outstanding Letters of Credit until the aggregate
amount of all cash collateral held by the Administrative Agent pursuant to this
Agreement is equal to one hundred three percent (103.0%) of the LC Exposure
after giving effect to the foregoing clause fifth; and

 

(g)                                  seventh, to the extent any proceeds remain,
to the Borrower or other parties lawfully entitled thereto.

 

All amounts allocated pursuant to the foregoing clauses third through sixth to
the Lenders as a result of amounts owed to the Lenders under the Loan Documents
shall be allocated among, and distributed to, the Lenders pro rata based on
their respective Pro Rata Shares; provided, that all amounts allocated to that
portion of the LC Exposure comprised of the aggregate undrawn amount of all
outstanding Letters of Credit pursuant to clauses fifth and sixth shall be
distributed to the Administrative Agent, rather than to the Lenders, and held by
the Administrative Agent in an account in the name of the Administrative Agent
for the benefit of the Issuing Bank and the Revolving Loan Lenders as cash
collateral for the LC Exposure, such account to be administered in accordance
with Section 2.22(g).

 

Excluded Swap Obligations with respect to any Guarantor shall not be paid with
amounts received from such Guarantor or its assets, but appropriate adjustments
shall be made with respect to payments from other Loan Parties to preserve the
allocation to Obligations otherwise set forth above in this Section 8.2.

 

103

--------------------------------------------------------------------------------


 

Notwithstanding the foregoing, Hedging Obligations and Bank Product Obligations
may be excluded from the application described above without any liability to
the Administrative Agent, if the Administrative Agent has not received written
notice, together with such supporting documentation as the Administrative Agent
may request, from the applicable Lender-Related Hedge Provider or Bank Product
Provider.  Each Lender-Related Hedge Provider and Bank Product Provider not a
party to this Agreement that has given the notice contemplated by the preceding
sentence shall, by such notice, be deemed to have acknowledged and accepted the
appointment of the Administrative Agent pursuant to the terms of Article IX for
itself and its Affiliates as if a “Lender” party hereto.

 

ARTICLE IX

 

THE ADMINISTRATIVE AGENT

 

Section 9.1                                    Appointment of Administrative
Agent.

 

(a)                                 Each Lender irrevocably appoints SunTrust
Bank as the Administrative Agent and authorizes it to take such actions on its
behalf and to exercise such powers as are delegated to the Administrative Agent
under this Agreement and the other Loan Documents, together with all such
actions and powers that are reasonably incidental thereto.  The Administrative
Agent may perform any of its duties hereunder or under the other Loan Documents
by or through any one or more sub-agents or attorneys-in-fact appointed by the
Administrative Agent.  The Administrative Agent and any such sub-agent or
attorney-in-fact may perform any and all of its duties and exercise its rights
and powers through their respective Related Parties.  The exculpatory provisions
set forth in this Article IX shall apply to any such sub-agent, attorney-in-fact
or Related Party and shall apply to their respective activities in connection
with the syndication of the credit facilities provided for herein as well as
activities as the Administrative Agent.

 

(b)                                 The Issuing Bank shall act on behalf of the
Lenders with respect to any Letters of Credit issued by it and the documents
associated therewith until such time and except for so long as the
Administrative Agent may agree at the request of the Required Lenders to act for
the Issuing Bank with respect thereto; provided that the Issuing Bank shall have
all the benefits and immunities (i) provided to the Administrative Agent in this
Article IX with respect to any acts taken or omissions suffered by the Issuing
Bank in connection with Letters of Credit issued by it or proposed to be issued
by it and the application and agreements for letters of credit pertaining to the
Letters of Credit as fully as if the term “Administrative Agent” as used in this
Article IX included the Issuing Bank with respect to such acts or omissions and
(ii) as additionally provided in this Agreement with respect to the Issuing
Bank.

 

Section 9.2                                    Nature of Duties of
Administrative Agent.  The Administrative Agent shall not have any duties or
obligations except those expressly set forth in this Agreement and the other
Loan Documents.  Without limiting the generality of the foregoing, (a) the
Administrative Agent shall not be subject to any fiduciary or other implied
duties, regardless of whether a Default or an Event of Default has occurred and
is continuing; (b) the Administrative Agent shall not have any duty to take any
discretionary action or exercise any discretionary powers, except those
discretionary rights and powers expressly contemplated by the Loan Documents
that the Administrative Agent is required to exercise in writing by the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary
under the circumstances as provided in Section 11.2); provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable Law, including
for the avoidance of doubt any action that may be in violation of the automatic
stay under any Debtor Relief Law or that may effect a forfeiture, modification
or termination of property of a Defaulting Lender

 

104

--------------------------------------------------------------------------------


 

in violation of any Debtor Relief Law; and (c) except as expressly set forth in
the Loan Documents, the Administrative Agent shall not have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to the Borrower or any of its Subsidiaries that is communicated to or
obtained by the Administrative Agent or any of its Affiliates in any capacity. 
The Administrative Agent shall not be liable for any action taken or not taken
by it, its sub-agents or its attorneys-in-fact with the consent or at the
request of the Required Lenders (or such other number or percentage of the
Lenders as shall be necessary under the circumstances as provided in
Section 11.2) or in the absence of its own gross negligence or willful
misconduct.  The Administrative Agent shall not be responsible for the
negligence or misconduct of any sub-agents or attorneys-in-fact selected by it
with reasonable care.  The Administrative Agent shall not be deemed to have
knowledge of any Default or Event of Default unless and until written notice
thereof (which notice shall include an express reference to such event being a
“Default” or “Event of Default” hereunder) is given to the Administrative Agent
by the Borrower or any Lender, and the Administrative Agent shall not be
responsible for or have any duty to ascertain or inquire into (i) any statement,
warranty or representation made in or in connection with any Loan Document,
(ii) the contents of any certificate, report or other document delivered
hereunder or thereunder or in connection herewith or therewith, (iii) the
performance or observance of any of the covenants, agreements, or other terms
and conditions set forth in any Loan Document, (iv) the validity,
enforceability, effectiveness or genuineness of any Loan Document or any other
agreement, instrument or document, or (v) the satisfaction of any condition set
forth in Article III or elsewhere in any Loan Document, other than to confirm
receipt of items expressly required to be delivered to the Administrative
Agent.  The Administrative Agent may consult with legal counsel (including
counsel for the Borrower) concerning all matters pertaining to such duties.   
Neither the Administrative Agent nor any of its Related Parties shall be
responsible or have any liability for, or have any duty to ascertain, inquire
into, monitor or enforce, compliance with the provisions of this Agreement
relating to Disqualified Institutions.  Without limiting the generality of the
foregoing, the Administrative Agent shall not (A) be obligated to ascertain,
monitor or inquire as to whether any Lender or prospective Lender is a
Disqualified Institution or (B) have any liability with respect to or arising
out of any assignment of Loans, or disclosure of confidential information, to
any Disqualified Institution.

 

Section 9.3                                    Lack of Reliance on the
Administrative Agent.  Each of the Lenders, the Swingline Lender and the Issuing
Bank acknowledges that it has, independently and without reliance upon the
Administrative Agent, the Issuing Bank or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Agreement.  Each of the Lenders, the
Swingline Lender and the Issuing Bank also acknowledges that it will,
independently and without reliance upon the Administrative Agent, the Issuing
Bank or any other Lender and based on such documents and information as it has
deemed appropriate, continue to make its own decisions in taking or not taking
any action under or based on this Agreement, any related agreement or any
document furnished hereunder or thereunder.

 

Section 9.4                                    Certain Rights of the
Administrative Agent.  If the Administrative Agent shall request instructions
from the Required Lenders with respect to any action or actions (including the
failure to act) in connection with this Agreement, the Administrative Agent
shall be entitled to refrain from such act or taking such act unless and until
it shall have received instructions from such Lenders, and the Administrative
Agent shall not incur liability to any Person by reason of so refraining. 
Without limiting the foregoing, no Lender shall have any right of action
whatsoever against the Administrative Agent as a result of the Administrative
Agent acting or refraining from acting hereunder in accordance with the
instructions of the Required Lenders where required by the terms of this
Agreement.

 

105

--------------------------------------------------------------------------------


 

Section 9.5                                    Reliance by Administrative
Agent.  The Administrative Agent shall be entitled to rely upon, and shall not
incur any liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, posting or other distribution) believed by it to be genuine and to have
been signed, sent or made by the proper Person.  The Administrative Agent may
also rely upon any statement made to it orally or by telephone and believed by
it to be made by the proper Person and shall not incur any liability for relying
thereon.  The Administrative Agent may consult with legal counsel (including
counsel for the Borrower), independent public accountants and other experts
selected by it and shall not be liable for any action taken or not taken by it
in accordance with the advice of such counsel, accountants or experts.

 

Section 9.6                                    The Administrative Agent in its
Individual Capacity.  The bank serving as the Administrative Agent shall have
the same rights and powers under this Agreement and any other Loan Document in
its capacity as a Lender as any other Lender and may exercise or refrain from
exercising the same as though it were not the Administrative Agent; and the
terms “Lenders”, “Required Lenders”, “Required Revolving Lenders”, or any
similar terms shall, unless the context clearly otherwise indicates, include the
Administrative Agent in its individual capacity.  The bank acting as the
Administrative Agent and its Affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with the Borrower or any Subsidiary
or Affiliate of the Borrower as if it were not the Administrative Agent
hereunder.

 

Section 9.7                                    Successor Administrative Agent.

 

(a)                                 The Administrative Agent may resign at any
time by giving notice thereof to the Lenders and the Borrower.  Upon any such
resignation, the Required Lenders shall have the right to appoint a successor
Administrative Agent, subject to approval by the Borrower provided that no
Default or Event of Default shall exist at such time.  If no successor
Administrative Agent shall have been so appointed, and shall have accepted such
appointment within thirty (30) days after the retiring Administrative Agent
gives notice of resignation, then the retiring Administrative Agent may, on
behalf of the Lenders, appoint a successor Administrative Agent which shall be a
commercial bank organized under the laws of the United States or any state
thereof or a bank which maintains an office in the United States.

 

(b)                                 Upon the acceptance of its appointment as
the Administrative Agent hereunder by a successor, such successor Administrative
Agent shall thereupon succeed to and become vested with all the rights, powers,
privileges and duties of the retiring Administrative Agent, and the retiring
Administrative Agent shall be discharged from its duties and obligations under
this Agreement and the other Loan Documents.  If, within forty-five (45) days
after written notice is given of the retiring Administrative Agent’s resignation
under this Section 9.7, no successor Administrative Agent shall have been
appointed and shall have accepted such appointment, then on such 45th day
(i) the retiring Administrative Agent’s resignation shall become effective,
(ii) the retiring Administrative Agent shall thereupon be discharged from its
duties and obligations under the Loan Documents and (iii) the Required Lenders
shall thereafter perform all duties of the retiring Administrative Agent under
the Loan Documents until such time as the Required Lenders appoint a successor
Administrative Agent as provided above.  After any retiring Administrative
Agent’s resignation hereunder, the provisions of this Article IX shall continue
in effect for the benefit of such retiring Administrative Agent and its
representatives and agents in respect of any actions taken or not taken by any
of them while it was serving as the Administrative Agent.

 

(c)                                  In addition to the foregoing, if a Lender
becomes, and during the period it remains, a Defaulting Lender, and if any
Default has arisen from a failure of the Borrower to comply with
Section 2.26(b), then the Issuing Bank and the Swingline Lender may, upon prior
written notice to the Borrower and the Administrative Agent, resign as Issuing
Bank or as Swingline Lender, as the case may be, effective at the close of
business Atlanta, Georgia time on a date specified in such notice (which date
may not be less than five (5) Business Days after the date of such notice).

 

106

--------------------------------------------------------------------------------


 

Section 9.8                                    Withholding Tax.  To the extent
required by any applicable Law, the Administrative Agent may withhold from any
interest payment to any Lender an amount equivalent to any applicable
withholding tax.  If the Internal Revenue Service or any authority of the United
States or any other jurisdiction asserts a claim that the Administrative Agent
did not properly withhold tax from amounts paid to or for the account of any
Lender (because the appropriate form was not delivered or was not properly
executed, or because such Lender failed to notify the Administrative Agent of a
change in circumstances that rendered the exemption from, or reduction of,
withholding tax ineffective, or for any other reason), such Lender shall
indemnify the Administrative Agent (to the extent that the Administrative Agent
has not already been reimbursed by the Borrower and without limiting the
obligation of the Borrower to do so) fully for all amounts paid, directly or
indirectly, by the Administrative Agent as tax or otherwise, including penalties
and interest, together with all expenses incurred, including legal expenses,
allocated staff costs and any out of pocket expenses.

 

Section 9.9                                    Administrative Agent May File
Proofs of Claim.

 

(a)                                 In case of the pendency of any receivership,
insolvency, liquidation, bankruptcy, reorganization, arrangement, adjustment,
composition or other judicial proceeding relative to any Loan Party, the
Administrative Agent (irrespective of whether the principal of any Loan or any
Revolving Credit Exposure shall then be due and payable as herein expressed or
by declaration or otherwise and irrespective of whether the Administrative Agent
shall have made any demand on the Borrower) shall be entitled and empowered, by
intervention in such proceeding or otherwise:

 

(i)                                     to file and prove a claim for the whole
amount of the principal and interest owing and unpaid in respect of the Loans or
Revolving Credit Exposure and all other Obligations that are owing and unpaid
and to file such other documents as may be necessary or advisable in order to
have the claims of the Lenders, the Issuing Bank and the Administrative Agent
(including any claim for the reasonable compensation, expenses, disbursements
and advances of the Lenders, the Issuing Bank and the Administrative Agent and
its agents and counsel and all other amounts due the Lenders, the Issuing Bank
and the Administrative Agent under Section 10.3) allowed in such judicial
proceeding; and

 

(ii)                                  to collect and receive any monies or other
property payable or deliverable on any such claims and to distribute the same.

 

(b)                                 Any custodian, receiver, assignee, trustee,
liquidator, sequestrator or other similar official in any such judicial
proceeding is hereby authorized by each Lender and the Issuing Bank to make such
payments to the Administrative Agent and, if the Administrative Agent shall
consent to the making of such payments directly to the Lenders and the Issuing
Bank, to pay to the Administrative Agent any amount due for the reasonable
compensation, expenses, disbursements and advances of the Administrative Agent
and its agents and counsel, and any other amounts due the Administrative Agent
under Section 11.3.

 

(c)                                  Nothing contained herein shall be deemed to
authorize the Administrative Agent to authorize or consent to or accept or adopt
on behalf of any Lender or the Issuing Bank any plan of reorganization,
arrangement, adjustment or composition affecting the Obligations or the rights
of any Lender or to authorize the Administrative Agent to vote in respect of the
claim of any Lender in any such proceeding.

 

107

--------------------------------------------------------------------------------


 

Section 9.10                             Authorization to Execute Other Loan
Documents.  Each Lender hereby authorizes the Administrative Agent to execute on
behalf of all Lenders all Loan Documents (including, without limitation, the
Collateral Documents and any subordination agreements) other than this
Agreement.

 

Section 9.11                             Collateral and Guaranty Matters.  The
Lenders irrevocably authorize the Administrative Agent, at its option and in its
discretion:

 

(a)                                 to release any Lien on any property granted
to or held by the Administrative Agent under any Loan Document (i) upon the
termination of all Revolving Commitments, the Cash Collateralization of all
reimbursement obligations with respect to Letters of Credit in an amount equal
to one hundred three percent (103.0%) of the aggregate LC Exposure of all
Lenders, and the payment in full of all Obligations (other than contingent
indemnification obligations and such Cash Collateralized reimbursement
obligations), (ii) that is sold or to be sold as part of or in connection with
any sale permitted hereunder or under any other Loan Document or (iii) if
approved, authorized or ratified in writing in accordance with Section 11.2; and

 

(b)                                 to release any Loan Party from its
obligations under the applicable Collateral Documents if such Person ceases to
be a Subsidiary as a result of a transaction permitted hereunder.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release its interest
in particular types or items of property, or to release any Loan Party from its
obligations under the applicable Collateral Documents pursuant to this
Section 9.11.  In each case as specified in this Section 9.11, the
Administrative Agent is authorized, at the Borrower’s expense, to execute and
deliver to the applicable Loan Party such documents as such Loan Party may
reasonably request to evidence the release of such item of Collateral from the
Liens granted under the applicable Collateral Documents, or to release such Loan
Party from its obligations under the applicable Collateral Documents, in each
case in accordance with the terms of the Loan Documents and this Section 9.11.

 

Section 9.12                             No Other Duties, Etc.  Anything herein
to the contrary notwithstanding, none of the bookrunners, arrangers,
documentation agents or syndication agents listed on the cover page hereof shall
have any powers, duties or responsibilities under this Agreement or any other
Loan Document, except in its capacity, as applicable, as the Administrative
Agent, a Lender or Issuing Bank hereunder.

 

Section 9.13                             Right to Realize on Collateral and
Enforce Guarantee.  Anything contained in any of the Loan Documents to the
contrary notwithstanding, the Borrower, the Administrative Agent and each Lender
hereby agree that (a) no Lender shall have any right individually to realize
upon any of the Collateral or enforce the Collateral Documents, it being
understood and agreed that all powers, rights and remedies hereunder and under
the Collateral Documents may be exercised solely by the Administrative Agent,
and (b) in the event of a foreclosure by the Administrative Agent on any of the
Collateral pursuant to a public or private sale or other disposition, the
Administrative Agent or any Lender may be the purchaser or licensor of any or
all of such Collateral at any such sale or other disposition and the
Administrative Agent, as agent for and representative of the Lenders (but not
any Lender or Lenders in its or their respective individual capacities unless
the Required Lenders shall otherwise agree in writing), shall be entitled, for
the purpose of bidding and making settlement or payment of the purchase price
for all or any portion of the Collateral sold at any such public sale, use and
apply any of the Obligations as a credit on account of the purchase price for
any collateral payable by the Administrative Agent at such sale or other
disposition.

 

108

--------------------------------------------------------------------------------


 

Section 9.14                             Hedging Obligations and Bank Product
Obligations.  No Bank Product Provider or Lender-Related Hedge Provider that
obtains the benefits of Section 8.2, the Collateral Documents or any Collateral
by virtue of the provisions hereof or of any other Loan Document shall have any
right to notice of any action or to consent to, direct or object to any action
hereunder or under any other Loan Document or otherwise in respect of the
Collateral (including the release or impairment of any Collateral) other than in
its capacity as a Lender and, in such case, only to the extent expressly
provided in the Loan Documents.  Notwithstanding any other provision of this
Article IX to the contrary, the Administrative Agent shall not be required to
verify the payment of, or that other satisfactory arrangements have been made
with respect to, Bank Product Obligations and Hedging Obligations unless the
Administrative Agent has received written notice of such Obligations, together
with such supporting documentation as the Administrative Agent may request, from
the applicable Bank Product Provider or Lender-Related Hedge Provider, as the
case may be.

 

ARTICLE X

 

THE GUARANTY

 

Section 10.1                             The Guaranty.  Each of the Guarantors
hereby jointly and severally guarantees to the Administrative Agent, each
Lender, each Affiliate of a Lender that enters into Bank Products or a Hedging
Transaction with the Borrower or any Subsidiary, and each other holder of the
Obligations as hereinafter provided, as primary obligor and not as surety, the
prompt payment of the Obligations in full when due (whether at stated maturity,
as a mandatory prepayment, by acceleration, as a mandatory cash
collateralization or otherwise) strictly in accordance with the terms thereof. 
The Guarantors hereby further agree that if any of the Obligations are not paid
in full when due (whether at stated maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise), the
Guarantors will, jointly and severally, promptly pay the same, without any
demand or notice whatsoever, and that in the case of any extension of time of
payment or renewal of any of the Obligations, the same will be promptly paid in
full when due (whether at extended maturity, as a mandatory prepayment, by
acceleration, as a mandatory cash collateralization or otherwise) in accordance
with the terms of such extension or renewal.

 

Notwithstanding any provision to the contrary contained herein or in any other
of the Loan Documents or the other documents relating to the Obligations, the
obligations of each Guarantor under this Agreement and the other Loan Documents
shall not exceed an aggregate amount equal to the largest amount that would not
render such obligations subject to avoidance under applicable Debtor Relief
Laws.

 

Section 10.2                             Obligations Unconditional.  The
obligations of the Guarantors under Section 10.1 are joint and several, absolute
and unconditional, irrespective of the value, genuineness, validity, regularity
or enforceability of any of the Loan Documents or other documents relating to
the Obligations, or any substitution, release, impairment or exchange of any
other guarantee of or security for any of the Obligations, and, to the fullest
extent permitted by applicable Law, irrespective of any other circumstance
whatsoever which might otherwise constitute a legal or equitable discharge or
defense of a surety or guarantor, it being the intent of this Section 10.2 that
the obligations of the Guarantors hereunder shall be absolute and unconditional
under any and all circumstances.  Each Guarantor agrees that such Guarantor
shall have no right of subrogation, indemnity, reimbursement or contribution
against the Borrower or any other Guarantor for amounts paid under this
Article X until such time as the Obligations have been paid in full and the
Commitments have expired or terminated.  Without limiting the generality of the
foregoing, it is agreed that, to the fullest extent permitted by Law, the
occurrence of any one or more of the following shall not alter or impair the
liability of any Guarantor hereunder, which shall remain absolute and
unconditional as described above:

 

109

--------------------------------------------------------------------------------


 

(a)                                 at any time or from time to time, without
notice to any Guarantor, the time for any performance of or compliance with any
of the Obligations shall be extended, or such performance or compliance shall be
waived;

 

(b)                                 any of the acts mentioned in any of the
provisions of any of the Loan Documents or any other document relating to the
Obligations shall be done or omitted;

 

(c)                                  the maturity of any of the Obligations
shall be accelerated, or any of the Obligations shall be modified, supplemented
or amended in any respect, or any right under any of the Loan Documents or any
other document relating to the Obligations shall be waived or any other
guarantee of any of the Obligations or any security therefor shall be released,
impaired or exchanged in whole or in part or otherwise dealt with;

 

(d)                                 any Lien granted to, or in favor of, the
Administrative Agent or any other holder of the Obligations as security for any
of the Obligations shall fail to attach or be perfected; or

 

(e)                                  any of the Obligations shall be determined
to be void or voidable (including for the benefit of any creditor of any
Guarantor) or shall be subordinated to the claims of any Person (including any
creditor of any Guarantor).

 

With respect to its obligations hereunder, each Guarantor hereby expressly
waives diligence, presentment, demand of payment, protest and all notices
whatsoever and any requirement that the Administrative Agent or any other holder
of the Obligations exhaust any right, power or remedy or proceed against any
Person under any of the Loan Documents or any other document relating to the
Obligations or against any other Person under any other guarantee of, or
security for, any of the Obligations.

 

Section 10.3                             Reinstatement.  The obligations of each
Guarantor under this Article X shall be automatically reinstated if and to the
extent that for any reason any payment by or on behalf of any Person in respect
of the Obligations is rescinded or must be otherwise restored by any holder of
any of the Obligations, whether as a result of any Debtor Relief Law or
otherwise, and each Guarantor agrees that it will indemnify the Administrative
Agent and each other holder of the Obligations on demand for all reasonable
costs and expenses (including the fees, charges and disbursements of counsel)
incurred by the Administrative Agent or such holder of the Obligations in
connection with such rescission or restoration, including any such costs and
expenses incurred in defending against any claim alleging that such payment
constituted a preference, fraudulent transfer or similar payment under any
Debtor Relief Law.

 

Section 10.4                             Certain Additional Waivers.  Each
Guarantor agrees that such Guarantor shall have no right of recourse to security
for the Obligations, except through the exercise of rights of subrogation
pursuant to Section 10.2 and through the exercise of rights of contribution
pursuant to Section 10.6.

 

Section 10.5                             Remedies.  The Guarantors agree that,
to the fullest extent permitted by Law, as between the Guarantors, on the one
hand, and the Administrative Agent and the other holders of the Obligations, on
the other hand, the Obligations may be declared to be forthwith due and payable
as specified in Section 8.1 (and shall be deemed to have become automatically
due and payable in the circumstances specified in Section 8.1) for purposes of
Section 10.1 notwithstanding any stay, injunction or other prohibition
preventing such declaration (or preventing the Obligations from becoming
automatically due and payable) as against any other Person and that, in the
event of such declaration (or the Obligations being deemed to have become
automatically due and payable), the Obligations (whether or not due and payable
by any other Person) shall forthwith become due and payable by the Guarantors
for purposes of Section 10.1.  The Guarantors acknowledge and agree that their
obligations hereunder are secured in accordance with the terms of the Collateral
Documents and that the holders of the Obligations may exercise their remedies
thereunder in accordance with the terms thereof.

 

110

--------------------------------------------------------------------------------


 

Section 10.6          Rights of Contribution.  The Guarantors agree among
themselves that, in connection with payments made hereunder, each Guarantor
shall have contribution rights against the other Guarantors as permitted under
applicable Law.  Such contribution rights shall be subordinate and subject in
right of payment to the obligations of such Guarantors under the Loan Documents
and no Guarantor shall exercise such rights of contribution until the
Obligations have been paid in full and the Commitments have terminated.

 

Section 10.7          Guarantee of Payment; Continuing Guarantee.  The guarantee
in this Article X is a guaranty of payment and not of collection, is a
continuing guarantee, and shall apply to the Obligations whenever arising.

 

Section 10.8          Keepwell.  Each Qualified ECP Guarantor hereby jointly and
severally absolutely, unconditionally and irrevocably undertakes to provide such
funds or other support as may be needed from time to time by each Specified Loan
Party to honor all of such Specified Loan Party’s obligations under this
Agreement and the other Loan Documents in respect of Swap Obligations (provided,
however, that each Qualified ECP Guarantor shall only be liable under this
Section 10.8 for the maximum amount of such liability that can be hereby
incurred without rendering its obligations under this Section 10.8 or otherwise
under this Agreement voidable under applicable Law relating to fraudulent
conveyance or fraudulent transfer, and not for any greater amount). The
obligations of each Qualified ECP Guarantor under this Section 10.8 shall remain
in full force and effect until the Obligations have been indefeasibly paid and
performed in full. Each Qualified ECP Guarantor intends that this Section 10.8
constitute, and this Section 10.8 shall be deemed to constitute, a “keepwell,
support, or other agreement” for the benefit of each Specified Loan Party for
all purposes of Section la(18)(A)(v)(II) of the Commodity Exchange Act.

 

ARTICLE XI

 

MISCELLANEOUS

 

Section 11.1          Notices.

 

(a)           Written Notices.  Except in the case of notices and other
communications expressly permitted to be given by telephone, all notices and
other communications to any party herein to be effective shall be in writing and
shall be delivered by hand or overnight courier service, mailed by certified or
registered mail or sent by telecopy, as follows:

 

To any Loan Party:

 

BioTelemetry, Inc.

 

 

100 Cedar Hollow Road, Suite 10

 

 

Malvern, PA 19355

 

 

Attention: Heather C. Getz, Executive Vice President

 

 

Facsimile: (866) 924-2463

 

 

Email: heather.getz@biotelinc.com

 

 

Website: https://www.gobio.com/

 

111

--------------------------------------------------------------------------------


 

To the Administrative Agent:

 

SunTrust Bank

 

 

Agency Services

 

 

303 Peachtree Street, N.E., 25th Floor

 

 

Atlanta, Georgia 30308

 

 

Attention: Mr. Doug Weltz

 

 

Facsimile: (404) 495-2170

 

 

Email: agency.services@suntrust.com

 

 

 

With copies (for information purposes only) to:

 

SunTrust Bank

3333 Peachtree Road NE, 7th Floor

 

 

Atlanta, Georgia 30326

 

 

Attention: BioTelemetry Account Manager

 

 

Facsimile: (404) 926-5173

 

 

 

To the Issuing Bank:

 

SunTrust Bank

 

 

245 Peachtree Center Avenue, 17th Floor

 

 

Atlanta, Georgia 30303

 

 

Attention: Standby Letter of Credit Dept.

 

 

Facsimile: (404) 588-8129

 

 

 

To the Swingline Lender:

 

SunTrust Bank

 

 

Agency Services

 

 

303 Peachtree Street, N.E./25th Floor

 

 

Atlanta, Georgia 30308

 

 

Attention: Mr. Doug Weltz

 

 

Facsimile: (404) 495-2170

 

 

 

To any other Lender:

 

To the address or facsimile number, set forth in the Administrative
Questionnaire or the Assignment and Acceptance executed by such Lender.

 

Any party hereto may change its address or telecopy number for notices and other
communications hereunder by notice to the other parties hereto.  All such
notices and other communications shall be effective upon actual receipt by the
relevant Person or, if delivered by overnight courier service, upon the first
Business Day after the date deposited with such courier service for overnight
(next-day) delivery or, if sent by telecopy, upon transmittal in legible form by
facsimile machine or, if mailed, upon the third Business Day after the date
deposited into the mail or, if delivered by hand, upon delivery; provided that
notices delivered to the Administrative Agent, the Issuing Bank or the Swingline
Lender shall not be effective until actually received by such Person at its
address specified in this Section 11.1.

 

(i)            Any agreement of the Administrative Agent, the Issuing Bank and
the Lenders herein to receive certain notices by telephone or facsimile is
solely for the convenience and at the request of the Borrower.  The
Administrative Agent, the Issuing Bank and the Lenders shall be entitled to rely
on the authority of any Person purporting to be a Person authorized by the
Borrower to give such notice and the Administrative Agent, the Issuing Bank and
the Lenders shall not have any liability to the Borrower or any other Person on
account of any action taken or not taken by the Administrative Agent, the
Issuing Bank and the Lenders in reliance upon such telephonic or facsimile
notice.  The obligation of the Borrower to repay the Loans and all other
Obligations hereunder shall not be affected in any way or to any extent by any
failure of the

 

112

--------------------------------------------------------------------------------


 

Administrative Agent, the Issuing Bank and the Lenders to receive written
confirmation of any telephonic or facsimile notice or the receipt by the
Administrative Agent, the Issuing Bank and the Lenders of a confirmation which
is at variance with the terms understood by the Administrative Agent, the
Issuing Bank and the Lenders to be contained in any such telephonic or facsimile
notice.

 

(b)           Electronic Communications.

 

(i)            Notices and other communications to the Lenders and the Issuing
Bank hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by Administrative Agent; provided that the foregoing shall not apply to
notices to any Lender or the Issuing Bank pursuant to Article II unless such
Lender, the Issuing Bank, as applicable, and Administrative Agent have agreed to
receive notices under such Article II by electronic communication and have
agreed to the procedures governing such communications. Administrative Agent or
Borrower may, in its discretion, agree to accept notices and other
communications to it hereunder by electronic communications pursuant to
procedures approved by it; provided that approval of such procedures may be
limited to particular notices or communications.

 

(ii)           Unless Administrative Agent otherwise prescribes, (A) notices and
other communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement); provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next Business Day for the recipient, and (B) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (A) of notification that such notice or communication is
available and identifying the website address therefor.

 

(iii)          The Borrower agrees that the Administrative Agent may, but shall
not be obligated to, make Communications (as defined below) available to the
Issuing Bank and the other Lenders by posting the Communications on the
Platform.

 

(iv)          The Platform used by the Administrative Agent is provided “as is”
and “as available”.  The Agent Parties (as defined below) do not warrant the
adequacy of the Platform and expressly disclaim liability for errors or
omissions in the Communications.  No warranty of any kind, express, implied or
statutory, including, without limitation, any warranty of merchantability,
fitness for a particular purpose, non-infringement of third-party rights or
freedom from viruses or other code defects, is made by any Agent Party in
connection with the Communications or the Platform.  In no event shall the
Administrative Agent or any of its Related Parties (collectively, the “Agent
Parties”) have any liability to any Loan Party, any Lender, the Issuing Bank or
any other Person or entity for damages of any kind, including, without
limitation, direct or indirect, special, incidental or consequential damages,
losses or expenses (whether in tort, contract or otherwise) arising out of any
Loan Party’s or the Administrative Agent’s transmission of Communications
through the Platform.  “Communications” means, collectively, any notice, demand,
communication, information, document or other material provided by or on behalf
of any Loan Party pursuant to any Loan Document or the transactions contemplated
therein which is distributed by the Administrative Agent, any Lender or the
Issuing Bank by means of electronic communications pursuant to this
Section 11.1, including through the Platform.

 

113

--------------------------------------------------------------------------------


 

Section 11.2          Waiver; Amendments.

 

(a)           No failure or delay by the Administrative Agent, the Issuing Bank
or any Lender in exercising any right or power hereunder or any other Loan
Document, and no course of dealing between any Loan Party and the Administrative
Agent or any Lender, shall operate as a waiver thereof, nor shall any single or
partial exercise of any such right or power or any abandonment or discontinuance
of steps to enforce such right or power, preclude any other or further exercise
thereof or the exercise of any other right or power hereunder or thereunder. 
The rights and remedies of the Administrative Agent, the Issuing Bank and the
Lenders hereunder and under the other Loan Documents are cumulative and are not
exclusive of any rights or remedies provided by Law.  No waiver of any provision
of this Agreement or any other Loan Document or consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be
permitted by Section 11.2(b), and then such waiver or consent shall be effective
only in the specific instance and for the purpose for which given.  Without
limiting the generality of the foregoing, the making of a Loan or the issuance
of a Letter of Credit shall not be construed as a waiver of any Default or Event
of Default, regardless of whether the Administrative Agent, any Lender or the
Issuing Bank may have had notice or knowledge of such Default or Event of
Default at the time.

 

(b)           No amendment or waiver of any provision of this Agreement or the
other Loan Documents (other than the Fee Letter), nor consent to any departure
by the Borrower therefrom, shall in any event be effective unless the same shall
be in writing and signed by the Borrower and the Required Lenders or the
Borrower and the Administrative Agent with the consent of the Required Lenders
and then such waiver or consent shall be effective only in the specific instance
and for the specific purpose for which given; provided, that:

 

(i)            no amendment or waiver shall:

 

(A)          increase the Commitment of any Lender without the written consent
of such Lender;

 

(B)          reduce the principal amount of any Loan or LC Disbursement or
reduce the rate of interest thereon, or reduce any fees payable hereunder,
without the written consent of each Lender affected thereby; provided that
(1) the waiver of (or amendment to the terms of) any (x) mandatory prepayment of
the Loans (but, for purposes of clarity, not the manner of application of any
mandatory prepayment), (y) Default or Event of Default or (z) payment of Default
Interest shall not constitute a reduction of the payment of principal or
interest and (2) any change to the definition of “Consolidated Total Net
Leverage Ratio” or any other ratio used as a basis to calculate the amount of
any principal or interest payment or in the component definitions thereof shall
not constitute a reduction in any amount of interest or fee;

 

(C)          postpone the date fixed for any payment (excluding any mandatory
prepayment) of any principal of, or interest on, any Loan or LC Disbursement or
interest thereon or any fees hereunder or reduce the amount of, waive or excuse
any such payment, or postpone the scheduled date for the

 

114

--------------------------------------------------------------------------------


 

termination or reduction of any Commitment, without the written consent of each
Lender affected thereby; provided that no amendment, modification or waiver of,
or consent to departure from, any condition precedent contained in Article III,
Default, Event of Default, waiver of the obligation to pay Default Interest,
mandatory prepayment or mandatory reduction of the Commitments shall constitute
a postponement of any date scheduled for the payment of principal or interest or
an extension of the final maturity of any Loan or the scheduled termination date
of any Commitment;

 

(D)          change Section 2.21(b) or (c) in a manner that would alter the pro
rata sharing of payments required thereby or change the provisions of
Section 8.2, without the written consent of each Lender;

 

(E)           change any of the provisions of this Section 11.2 or the
definition of “Required Lenders” or “Required Revolving Lenders” or any other
provision hereof specifying the number or percentage of Lenders which are
required to waive, amend or modify any rights hereunder or make any
determination or grant any consent hereunder, without the consent of each
Lender;

 

(F)           release the Borrower without the consent of each Lender, or,
release all or substantially all of the Guarantors or limit the liability of all
or substantially all of the Guarantors under any Guaranty, without the written
consent of each Lender (except as expressly provided herein or in the applicable
Loan Document); or

 

(G)          release all or substantially all of the Collateral (if any)
securing any of the Obligations, without the written consent of each Lender;

 

(ii)           prior to the Revolving Commitments Termination Date, unless also
signed by Required Revolving Lenders, no such amendment or waiver shall
(i) waive any Default for purposes of Sections 3.2 or 3.3, (ii) amend, change,
waive, discharge or terminate Sections 3.3 or 8.1 in a manner adverse to such
Lenders or (iii) amend, change, waive, discharge or terminate this
Section 11.2(b)(ii);

 

provided, further, that no such agreement shall amend, modify or otherwise
affect the rights, duties or obligations of the Administrative Agent, the
Swingline Lender or the Issuing Bank without the prior written consent of such
Person.  Notwithstanding anything to the contrary herein, (i) no Defaulting
Lender shall have any right to approve or disapprove any amendment, waiver or
consent hereunder, except that the Commitment of such Lender may not be
increased or extended, and amounts payable to such Lender hereunder may not be
permanently reduced without the consent of such Lender (other than reductions in
fees and interest in which such reduction does not disproportionately affect
such Lender); (ii) this Agreement may be amended and restated without the
consent of any Lender (but with the consent of the Borrower and the
Administrative Agent) if, upon giving effect to such amendment and restatement,
such Lender shall no longer be a party to this Agreement (as so amended and
restated), the Commitments of such Lender shall have terminated (but such Lender
shall continue to be entitled to the benefits of Sections 2.18, 2.19, 2.20 and
11.3), such Lender shall have no other commitment or other obligation hereunder
and shall have been paid in full all principal, interest and other amounts owing
to it or accrued for its account under this Agreement; (iii) each Lender is
entitled to vote as such Lender sees fit on any bankruptcy reorganization plan
that affects the Loans, and each Lender acknowledges that the provisions of
Section 1126(c) of the Bankruptcy Code of the United States supersedes the
unanimous consent provisions set forth herein; and (iv) the Required Lenders
shall determine whether or not to allow a Loan Party to use cash collateral in
the context of a bankruptcy or insolvency proceeding and such determination
shall be binding on all of the Lenders.

 

115

--------------------------------------------------------------------------------


 

Section 11.3          Expenses; Indemnification.

 

(a)           The Loan Parties shall, on a joint and several basis, pay (i) all
reasonable, out-of-pocket costs and expenses of the Administrative Agent, the
Lead Arrangers and their respective Affiliates, including the reasonable fees,
charges and disbursements of one (1) counsel for the Administrative Agent, the
Lead Arrangers and their respective Affiliates and, to the extent reasonably
necessary, special and one (1) local counsel in each jurisdiction for the
Administrative Agent, the Lead Arrangers and their respective Affiliates (and in
the event of any actual or potential conflict of interest, one (1) additional
counsel for the Administrative Agent, the Lead Arranger or Affiliate subject to
such conflict), in connection with the syndication of the credit facilities
provided for herein, the preparation and administration of the Loan Documents
and any amendments, modifications or waivers thereof (whether or not the
transactions contemplated in this Agreement or any other Loan Document shall be
consummated), including the reasonable fees, charges and disbursements of one
(1) counsel for the Administrative Agent and the Lead Arrangers and, to the
extent reasonably necessary, special and one (1) local counsel in each
jurisdiction for the Administrative Agent, the Lead Arrangers and their
respective Affiliates (and in the event of any actual or potential conflict of
interest, one (1) additional counsel for the Administrative Agent, the Lead
Arranger or Affiliate subject to such conflict), (ii) all reasonable
out-of-pocket expenses incurred by the Issuing Bank in connection with the
issuance, amendment, renewal or extension of any Letter of Credit or any demand
for payment thereunder and (iii) all reasonable out-of-pocket costs and expenses
(including, without limitation, the reasonable fees, charges and disbursements
of one (1) counsel for the Administrative Agent, the Lead Arrangers, the Issuing
Bank and the Lenders and, to the extent reasonably necessary, special and one
(1) local counsel in each jurisdiction for the Administrative Agent, the Lead
Arrangers, the Issuing Bank and the Lenders (and in the event of any actual or
potential conflict of interest, one (1) additional counsel for the
Administrative Agent, the Lead Arranger, the Issuing Bank, the Lender and
Affiliate subject to such conflict)) incurred by the Administrative Agent, the
Lead Arrangers, the Issuing Bank or any Lender in connection with the
enforcement or protection of its rights in connection with this Agreement and
the other Loan Documents, including its rights under this Section 11.3, or in
connection with the Loans made or any Letters of Credit issued hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans or Letters of Credit.

 

(b)           The Loan Parties shall, on a joint and several basis, indemnify
the Administrative Agent (and any sub-agent thereof), the Lead Arrangers, each
Lender and the Issuing Bank, and each Related Party of any of the foregoing
Persons (each such Person being called an “Indemnitee”) against, and hold each
Indemnitee harmless from, any and all losses, claims, damages, liabilities,
penalties and related expenses (including the fees, charges and disbursements of
one (1) counsel for all Indemnitees and, to the extent reasonably necessary,
special and one (1) local counsel in each jurisdiction for the Indemnitees (and
in the event of any actual or potential conflict of interest, one (1) additional
counsel for the Indemnitees subject to such conflict)) incurred by any
Indemnitee or asserted against any Indemnitee by any third party or by any Loan
Party or any of their respective Subsidiaries arising out of, in connection
with, or as a result of (i) the execution or delivery of this Agreement, any
other Loan Document or any agreement or instrument contemplated hereby or
thereby, the performance by the parties hereto of their respective obligations
hereunder or thereunder or the consummation of the transactions contemplated
hereby or thereby, (ii) any Loan or Letter of Credit or the use or proposed use
of the

 

116

--------------------------------------------------------------------------------


 

proceeds therefrom (including any refusal by the Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or Release of Hazardous Materials
on or from any property owned or operated by the Borrower or any of its
Subsidiaries, or any actual or alleged Environmental Liability related in any
way to the Borrower or any of its Subsidiaries, or (iv) any actual or
prospective claim, litigation, investigation or proceeding relating to any of
the foregoing, whether based on contract, tort or any other theory, whether
brought by a third party or by any Loan Party or any of their respective
Subsidiaries, and regardless of whether any Indemnitee is a party thereto;
provided that such indemnity shall not, as to any Indemnitee, be available to
the extent that such losses, claims, damages, liabilities, penalties or related
expenses are determined by a court of competent jurisdiction by final and
nonappealable judgment to have resulted from the gross negligence or willful
misconduct of such Indemnitee (including any Related Party of such Indemnitee). 
This Section 11.3(b) shall not apply with respect to Taxes other than any Taxes
that represent losses, claims, damages, etc. arising from any non-Tax claim.

 

(c)           To the extent that any Loan Party fails to pay any amount required
to be paid to the Administrative Agent, the Issuing Bank or the Swingline Lender
under Sections 11.3(a) or (b) hereof, each Lender severally agrees to pay to the
Administrative Agent, the Issuing Bank or the Swingline Lender, as the case may
be, such Lender’s Pro Rata Share (determined as of the time that the
unreimbursed expense or indemnity payment is sought) of such unpaid amount;
provided, that the unreimbursed expense or indemnified payment, claim, damage,
liability or related expense, as the case may be, was incurred by or asserted
against the Administrative Agent, the Issuing Bank or the Swingline Lender in
its capacity as such.

 

(d)           To the extent permitted by applicable Law, no Loan Party or any
Subsidiary of a Loan Party shall assert, and hereby waives, any claim against
any Indemnitee, on any theory of liability, for special, indirect, consequential
or punitive damages (as opposed to actual or direct damages) arising out of, in
connection with or as a result of, this Agreement or any agreement or instrument
contemplated hereby, the transactions contemplated therein, any Loan or any
Letter of Credit or the use of proceeds thereof.

 

(e)           All amounts due under this Section 11.3 shall be payable within
ten (10) days of receipt of a written demand therefor.

 

Section 11.4          Successors and Assigns.

 

(a)           The provisions of this Agreement shall be binding upon and inure
to the benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Administrative Agent and each Lender, and no Lender may assign or otherwise
transfer any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of Section 11.4(b), (ii) by way of participation
in accordance with the provisions of Section 11.4(d) or (iii) by way of pledge
or assignment of a security interest subject to the restrictions of
Section 11.4(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in Section 11.4(d) and, to the extent expressly
contemplated hereby, the Related Parties of each of the Administrative Agent and
the Lenders) any legal or equitable right, remedy or claim under or by reason of
this Agreement.

 

117

--------------------------------------------------------------------------------


 

(b)           Any Lender may at any time assign to one or more assignees all or
a portion of its rights and obligations under this Agreement (including all or a
portion of its Commitments, Loans, and other Revolving Credit Exposure at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitments, Loans and other Revolving Credit Exposure at the
time owing to it or in the case of an assignment to a Lender, an Affiliate of a
Lender or an Approved Fund, no minimum amount need be assigned; and

 

(B)          in any case not described in Section 11.4(b)(i)(A), the aggregate
amount of the Commitment (which for this purpose includes Loans and Revolving
Credit Exposure outstanding thereunder) or, if the applicable Commitment is not
then in effect, the principal outstanding balance of the Loans and Revolving
Credit Exposure of the assigning Lender subject to each such assignment
(determined as of the date the Assignment and Acceptance with respect to such
assignment is delivered to the Administrative Agent or, if “Trade Date” is
specified in the Assignment and Acceptance, as of the Trade Date) shall not be
less than $3,000,000 with respect to Term Loans and $5,000,000 with respect to
Revolving Loans and in minimum increments of $1,000,000, unless each of the
Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed).

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans, other Revolving
Credit Exposure or the Commitments assigned.

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by Section 11.4(b)(i)(B) and, in
addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless (x) an Event of Default has
occurred and is continuing at the time of such assignment or (y) such assignment
is to a Lender, an Affiliate of a Lender or an Approved Fund; provided that the
Borrower shall be deemed to have consented to any such assignment unless it
shall object thereto by written notice to the Administrative Agent within ten
(10) Business Days after having received notice thereof;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for (x) assignments to a
Person that is not a Lender with a Commitment or an Affiliate of a Lender or an
Approved Fund and (y) assignments by Defaulting Lenders; and

 

118

--------------------------------------------------------------------------------


 

(C)          the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding), and the consent of the
Swingline Lender (such consent not to be unreasonably withheld or delayed) shall
be required for any assignment in respect of the Revolving Commitments.

 

(iv)          Assignment and Acceptance.  The parties to each assignment shall
deliver to the Administrative Agent (A) a duly executed Assignment and
Acceptance, (B) a processing and recordation fee of $3,500, (C) an
Administrative Questionnaire unless the assignee is already a Lender and (D) the
documents required under Section 2.20 if such assignee is a Foreign Lender.

 

(v)           No Assignment to Certain Persons.  No such assignment shall be
made to (A) the Borrower or any of the Borrower’s Affiliates or Subsidiaries or
(B) to any Defaulting Lender or any of its Subsidiaries, or any Person who, upon
becoming a Lender hereunder, would constitute any of the foregoing Persons
described in this clause (B).  For the avoidance of doubt, any Disqualified
Institution is subject to Section 11.4(g).

 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 11.4(c), from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 2.18, 2.19, 2.20 and 11.3 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Any
assignment or transfer by a Lender of rights or obligations under this Agreement
that does not comply with this paragraph shall be treated for purposes of this
Agreement as a sale by such Lender of a participation in such rights and
obligations in accordance with Section 11.4(d).  If the consent of the Borrower
to an assignment is required hereunder (including a consent to an assignment
which does not meet the minimum assignment thresholds specified above), the
Borrower shall be deemed to have given its consent five (5) Business Days after
the date notice thereof has actually been delivered by the assigning Lender
(through the Administrative Agent) to the Borrower, unless such consent is
expressly refused by the Borrower prior to such fifth Business Day.

 

(c)           The Administrative Agent, acting solely for this purpose as an
agent of the Borrower, shall maintain at one of its offices in Atlanta, Georgia
a copy of each Assignment and Acceptance delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Commitments of,
and principal amounts (and stated interest) of the Loans and Revolving Credit
Exposure owing to, each Lender pursuant to the terms hereof from time to time
(the “Register”).  The entries in the Register shall be conclusive absent
manifest error, and the Borrower, the Administrative Agent and the Lenders shall
treat each Person whose name is recorded in the Register pursuant to the terms
hereof as a Lender hereunder for all purposes of this Agreement.  The Register
shall be available for inspection by the Borrower and any Lender at any
reasonable time and from time to time upon reasonable prior notice.

 

119

--------------------------------------------------------------------------------


 

(d)           Any Lender may at any time, without the consent of, or notice to,
the Borrower, the Administrative Agent, the Swingline Lender or the Issuing Bank
sell participations to any Person (other than a natural person, the Borrower or
any of the Borrower’s Affiliates or Subsidiaries, a Disqualified Institution or
a Defaulting Lender) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations and (iii) the Borrower, the Administrative
Agent, the Lenders, the Issuing Bank and the Swingline Lender shall continue to
deal solely and directly with such Lender in connection with such Lender’s
rights and obligations under this Agreement.

 

(e)           Any agreement or instrument pursuant to which a Lender sells such
a participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver with respect to the following to the
extent affecting such Participant: (i) increase the Commitment of any Lender
without the written consent of such Lender, (ii) reduce the principal amount of
any Loan or LC Disbursement or reduce the rate of interest thereon, or reduce
any fees payable hereunder, without the written consent of each Lender affected
thereby, (iii) postpone the date fixed for any payment of any principal of, or
interest on, any Loan or LC Disbursement or interest thereon or any fees
hereunder or reduce the amount of, waive or excuse any such payment, or postpone
the scheduled date for the termination or reduction of any Commitment, without
the written consent of each Lender affected thereby, (iv) change Sections
2.21(b) or (c) in a manner that would alter the pro rata sharing of payments
required thereby, without the written consent of each Lender, (v) change any of
the provisions of this Section 11.4 or the definition of “Required Lenders” and
“Required Revolving Lenders” or any other provision hereof specifying the number
or percentage of Lenders which are required to waive, amend or modify any rights
hereunder or make any determination or grant any consent hereunder, without the
consent of each Lender, (vi) release any Guarantor or limit the liability of any
such Guarantor under any Guaranty without the written consent of each Lender
except to the extent such release is expressly provided under the terms of this
Agreement or (vii) release all or substantially all collateral (if any) securing
any of the Obligations.  The Borrower agrees that each Participant shall be
entitled to the benefits of Sections 2.18, 2.19, and 2.20 (subject to the
requirements and limitations therein, including the requirements under
Section 2.20(g) (it being understood that the documentation required under
Section 2.20(g) shall be delivered to the participating Lender)) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 11.4(b); provided that such Participant (A) agrees to be
subject to the provisions of Sections 2.24 and 2.25 as if it were an assignee
under Section 11.4(b) and (B) shall not be entitled to receive any greater
payment under Sections 2.18 or 2.20, with respect to any participation, than its
participating Lender would have been entitled to receive, except to the extent
such entitlement to receive a greater payment results from a Change in Law that
occurs after the Participant acquired the applicable participation.  Each Lender
that sells a participation agrees, at the Borrower’s request and expense, to use
reasonable efforts to cooperate with Borrower to effectuate the provision of
Section 2.25 with respect to any Participant. To the extent permitted by Law,
each Participant also shall be entitled to the benefits of Section 11.7 as
though it were a Lender; provided such Participant agrees to be subject to
Section 2.21 as though it were a Lender.  Each Lender that sells a participation
shall, acting solely for this purpose as an agent of the Borrower, maintain a
register on which it enters the name and address of each Participant and the
principal amounts (and stated interest) of each Participant’s interest in the
Loans or other obligations under the Loan Documents (the “Participant
Register”); provided that no Lender shall have any obligation to disclose all or
any portion of the Participant Register (including the identity of any
Participant or any information relating to a Participant’s interest in any
commitments, loans, letters of credit or

 

120

--------------------------------------------------------------------------------


 

its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment,
loan, letter of credit or other obligation is in registered form under
Section 5f.103-1(c) of the United States Treasury Regulations.  The entries in
the Participant Register shall be conclusive absent manifest error, and such
Lender shall treat each Person whose name is recorded in the Participant
Register as the owner of such participation for all purposes of this Agreement
notwithstanding any notice to the contrary.  For the avoidance of doubt, the
Administrative Agent (in its capacity as Administrative Agent) shall have no
responsibility for maintaining a Participant Register.

 

(f)                                   Any Lender may at any time pledge or
assign a security interest in all or any portion of its rights under this
Agreement to secure obligations of such Lender, including without limitation any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.

 

(g)                                  Disqualified Institutions.

 

(i)                                     No assignment shall be made to any
Person that was a Disqualified Institution as of the date (the “Trade Date”) on
which the applicable Lender entered into a binding agreement to sell and assign
all or a portion of its rights and obligations under this Agreement to such
Person (unless the Borrower has consented to such assignment as otherwise
contemplated by this Section 11.4, in which case such Person will not be
considered a Disqualified Institution for the purpose of such assignment).   For
the avoidance of doubt, with respect to any assignee that becomes a Disqualified
Institution after the applicable Trade Date (including as a result of the
delivery of a notice pursuant to, and/or the expiration of the notice period
referred to in, the definition of “Disqualified Institution”), such assignee
shall not retroactively be considered a Disqualified Institution.  Any
assignment in violation of this Section 11.4(g)(i) shall not be void, but the
other provisions of this Section 11.4(g) shall apply.

 

(ii)                                  If any assignment is made to any
Disqualified Institution without the Borrower’s prior consent in violation of
Section 11.4(g)(i) above, the Borrower may, at its sole expense and effort, upon
notice to the applicable Disqualified Institution and the Administrative Agent,
(A) terminate any Revolving Commitment of such Disqualified Institution and
repay all obligations of the Borrower owing to such Disqualified Institution in
connection with such Revolving Commitment, (B) in the case of outstanding Term
Loans held by Disqualified Institutions, prepay such Term Loan by paying the
lesser of (x) the principal amount thereof and (y) the amount that such
Disqualified Institution paid to acquire such Term Loans, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and under the other Loan Documents and/or
(C) require such Disqualified Institution to assign and delegate, without
recourse (in accordance with and subject to the restrictions contained in this
Section 11.4), all of its interest, rights and obligations under this Agreement
and related Loan Documents to an assignee that meets the requirements of
Section 11.4(b) that shall assume such obligations at the lesser of (x) the
principal amount thereof and (y) the amount that such Disqualified Institution
paid to acquire such interests, rights and obligations, in each case plus
accrued interest, accrued fees and all other amounts (other than principal
amounts) payable to it hereunder and other the other Loan Documents; provided
that (i) the Borrower shall have paid to the Administrative Agent the assignment
fee (if any) specified in Section 11.4(b), (ii) such assignment does not
conflict with applicable Laws and (iii) in the case of Section 11.4(g)(ii)(B),
the Borrower shall not use the proceeds from any Loans to prepay Term Loans held
by Disqualified Institutions.

 

121

--------------------------------------------------------------------------------


 

(iii)                               Notwithstanding anything to the contrary
contained in this Agreement, Disqualified Institutions (A) will not (x) have the
right to receive information, reports or other materials provided to Lenders by
the Borrower, the Administrative Agent or any other Lender, (y) attend or
participate in meetings attended by the Lenders and the Administrative Agent, or
(z) access any electronic site established for the Lenders or confidential
communications from counsel to or financial advisors of the Administrative Agent
or the Lenders and (B) (x) for purposes of any consent to any amendment, waiver
or modification of, or any action under, and for the purpose of any direction to
the Administrative Agent or any Lender to undertake any action (or refrain from
taking any action) under this Agreement or any other Loan Document, each
Disqualified Institution will be deemed to have consented in the same proportion
as the Lenders that are not Disqualified Institutions consented to such matter,
and (y) for purposes of voting on any plan of reorganization or plan of
liquidation pursuant to any Debtor Relief Laws (“Plan of Reorganization”), each
Disqualified Institution party hereto hereby agrees (1) not to vote on such Plan
of Reorganization, (2) if such Disqualified Institution does vote on such Plan
of Reorganization notwithstanding the restriction in the foregoing clause (1),
such vote will be deemed not to be in good faith and shall be “designated”
pursuant to Section 1126(e) of the Bankruptcy Code (or any similar provision in
any other Debtor Relief Laws), and such vote shall not be counted in determining
whether the applicable class has accepted or rejected such Plan of
Reorganization in accordance with Section 1126(c) of the Bankruptcy Code (or any
similar provision in any other Debtor Relief Laws) and (3) not to contest any
request by any party for a determination by any bankruptcy court (or other
applicable court of competent jurisdiction) effectuating the foregoing clause
(2).

 

(iv)                              The Administrative Agent shall have the right,
and the Borrower hereby expressly authorizes the Administrative Agent, to
(A) post the list of Disqualified Institutions provided by the Borrower and any
updates thereto from time to time (collectively, the “DQ List”) on the Platform,
including that portion of the Platform that is designated for “public side”
Lenders or (B) provide the DQ List to each Lender requesting the same.

 

Section 11.5                             Governing Law; Jurisdiction; Consent to
Service of Process.

 

(a)                                 This Agreement and the other Loan Documents
and any claims, controversy, dispute or cause of action (whether in contract or
tort or otherwise) based upon, arising out of or relating to this Agreement or
any other Loan Document (except, as to any other Loan Document, as expressly set
forth therein) and the transactions contemplated hereby and thereby shall be
construed in accordance with and be governed by the Law (without giving effect
to the conflict of law principles thereof) of the State of New York.

 

(b)                                 Each Loan Party hereby irrevocably and
unconditionally submits, for itself and its property, to the exclusive
jurisdiction of the United States District Court of the Southern District of New
York, and of the Supreme Court of the State of New York sitting in New York
county and any appellate court from any thereof, in any action or proceeding
arising out of or relating to this Agreement or any other Loan Document or the
transactions contemplated hereby or thereby, or for recognition or enforcement
of any judgment, and each of the parties hereto hereby irrevocably and
unconditionally agrees that all claims in respect of any such action or
proceeding may be heard and determined in such District Court or New York state
court or, to the

 

122

--------------------------------------------------------------------------------


 

extent permitted by applicable Law, such Federal court.  Each of the parties
hereto agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by Law.  Nothing in this Agreement or any other
Loan Document shall affect any right that the Administrative Agent, the Issuing
Bank or any Lender may otherwise have to bring any action or proceeding relating
to this Agreement or any other Loan Document against any Loan Party or its
properties in the courts of any jurisdiction.

 

(c)                                  Each Loan Party irrevocably and
unconditionally waives any objection which it may now or hereafter have to the
laying of venue of any such suit, action or proceeding described in
Section 11.5(b) and brought in any court referred to in Section 11.5(b).  Each
of the parties hereto irrevocably waives, to the fullest extent permitted by
applicable Law, the defense of an inconvenient forum to the maintenance of such
action or proceeding in any such court.

 

(d)                                 Each party to this Agreement irrevocably
consents to the service of process in the manner provided for notices in
Section 11.1.  Nothing in this Agreement or in any other Loan Document will
affect the right of any party hereto to serve process in any other manner
permitted by Law.

 

Section 11.6                             WAIVER OF JURY TRIAL.  EACH PARTY
HERETO IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR
INDIRECTLY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR
ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE,
AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE,
THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER, AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 11.6.

 

Section 11.7                             Right of Setoff.  In addition to any
rights now or hereafter granted under applicable Law and not by way of
limitation of any such rights, each Lender and the Issuing Bank shall have the
right, at any time or from time to time upon the occurrence and during the
continuance of an Event of Default, without prior notice to the Borrower, any
such notice being expressly waived by the Borrower to the extent permitted by
applicable Law, to set off and apply against all deposits (general or special,
time or demand, provisional or final) of the Borrower at any time held or other
obligations at any time owing by such Lender and the Issuing Bank to or for the
credit or the account of the Borrower against any and all Obligations held by
such Lender or the Issuing Bank, as the case may be, irrespective of whether
such Lender or the Issuing Bank shall have made demand hereunder and although
such Obligations may be unmatured.  Each Lender and the Issuing Bank agree
promptly to notify the Administrative Agent and the Borrower after any such
set-off and any application made by such Lender and the Issuing Bank, as the
case may be; provided, that the failure to give such notice shall not affect the
validity of such set-off and application.  Each Lender and the Issuing Bank
agrees to apply all amounts collected from any such set-off to the Obligations
before applying such amounts to any other Indebtedness or other obligations owed
by the Borrower and any of its Subsidiaries to such Lender or Issuing Bank. 
Notwithstanding the provisions of this Section 11.7, if at any time any Lender,
the Issuing Bank or any of their respective Affiliates maintains one or more
deposit accounts for the Borrower or any other Loan Party into which Medicare
and/or Medicaid Receivables are deposited, such Person shall waive the right of
setoff set forth herein.

 

123

--------------------------------------------------------------------------------


 

Section 11.8                             Counterparts; Integration.  This
Agreement may be executed by one or more of the parties to this Agreement on any
number of separate counterparts (including by telecopy), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  This Agreement, the Fee Letter, the other Loan Documents, and any
separate letter agreement(s) relating to any fees payable to the Administrative
Agent and its Affiliates constitute the entire agreement among the parties
hereto and thereto and their Affiliates regarding the subject matters hereof and
thereof and supersede all prior agreements and understandings, oral or written,
regarding such subject matters; provided that notwithstanding the other
provisions of this Section 11.8, in the event that the Term Loans are not funded
prior to the expiration of the Term Loan Availability Period, the obligations of
the Lead Arrangers, SunTrust Bank and KeyBank National Association under the
Commitment Letter shall survive until the expiration of the Certain Funds Period
(as defined in the Commitment Letter).  Delivery of an executed counterpart of a
signature page of this Agreement and any other Loan Document by facsimile
transmission or by any other electronic imaging means (including .pdf), shall be
effective as delivery of a manually executed counterpart of this Agreement or
such other Loan Document.

 

Section 11.9                             Survival.  All covenants, agreements,
representations and warranties made by any Loan Party herein, in the Loan
Documents and in the certificates or other instruments delivered in connection
with or pursuant to this Agreement shall be considered to have been relied upon
by the other parties hereto and shall survive the execution and delivery of this
Agreement and the making of any Loans and issuance of any Letters of Credit,
regardless of any investigation made by any such other party or on its behalf
and notwithstanding that the Administrative Agent, the Issuing Bank or any
Lender may have had notice or knowledge of any Default or Event of Default or
incorrect representation or warranty at the time any credit is extended
hereunder, and shall continue in full force and effect as long as the principal
of or any accrued interest on any Loan or any fee or any other amount payable
under this Agreement is outstanding and unpaid or any Letter of Credit is
outstanding and so long as the Commitments have not expired or terminated.  The
provisions of Sections 2.18, 2.19, 2.20, and 11.3 and Article IX shall survive
and remain in full force and effect regardless of the consummation of the
transactions contemplated hereby, the repayment of the Loans, the expiration or
termination of the Letters of Credit and the Commitments or the termination of
this Agreement or any provision hereof.  All representations and warranties made
herein, in the Loan Documents, in the certificates, reports, notices, and other
documents delivered pursuant to this Agreement shall survive the execution and
delivery of this Agreement and the other Loan Documents, and the making of the
Loans and the issuance of the Letters of Credit.

 

Section 11.10                      Severability.  Any provision of this
Agreement or any other Loan Document held to be illegal, invalid or
unenforceable in any jurisdiction, shall, as to such jurisdiction, be
ineffective to the extent of such illegality, invalidity or unenforceability
without affecting the legality, validity or enforceability of the remaining
provisions hereof or thereof; and the illegality, invalidity or unenforceability
of a particular provision in a particular jurisdiction shall not invalidate or
render unenforceable such provision in any other jurisdiction.

 

Section 11.11                      Confidentiality.  Each of the Administrative
Agent, the Issuing Bank and the Lenders agrees to take normal and reasonable
precautions to maintain the confidentiality of any information relating to the
Borrower or any of its Subsidiaries or any of their respective businesses, to
the extent designated in writing as confidential and provided to it by the
Borrower or any Subsidiary, other than any such information that is available to
the Administrative Agent, the Issuing Bank or any Lender on a nonconfidential
basis prior to disclosure by the Borrower or any of its Subsidiaries, except
that such information may be disclosed (a) to any Related Party of the
Administrative Agent, the Issuing Bank or any such Lender including without
limitation accountants, legal counsel and other advisors, (b) to the extent
required by applicable Laws or regulations or by any subpoena or similar legal
process, (c) to the extent requested by any regulatory agency or authority
purporting to have jurisdiction over it (including

 

124

--------------------------------------------------------------------------------


 

any self-regulatory authority such as the National Association of Insurance
Commissioners), (d) to the extent that such information becomes publicly
available other than as a result of a breach of this Section 11.11, or which
becomes available to the Administrative Agent, the Issuing Bank, any Lender or
any Related Party of any of the foregoing on a non-confidential basis from a
source other than the Borrower, (e) in connection with the exercise of any
remedy hereunder or under any other Loan Documents or any suit, action or
proceeding relating to this Agreement or any other Loan Documents or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 11.11, to
(A) any assignee of or Participant in, or any prospective assignee of or
Participant in, any of its rights or obligations under this Agreement, or
(B) any actual or prospective party (or its Related Parties) to any swap or
derivative or similar transaction under which payments are to be made by
reference to the Borrower and its obligations, this Agreement or payments
hereunder, (g) to any rating agency, (h) to the CUSIP Service Bureau or any
similar organization or (i) with the consent of the Borrower.  Any Person
required to maintain the confidentiality of any information as provided for in
this Section 11.11 shall be considered to have complied with its obligation to
do so if such Person has exercised the same degree of care to maintain the
confidentiality of such information as such Person would accord its own
confidential information.

 

Section 11.12                      Interest Rate Limitation.  Notwithstanding
anything herein to the contrary, if at any time the interest rate applicable to
any Loan, together with all fees, charges and other amounts which may be treated
as interest on such Loan under applicable Law (collectively, the “Charges”),
shall exceed the maximum lawful rate of interest (the “Maximum Rate”) which may
be contracted for, charged, taken, received or reserved by a Lender holding such
Loan in accordance with applicable Law, the rate of interest payable in respect
of such Loan hereunder, together with all Charges payable in respect thereof,
shall be limited to the Maximum Rate and, to the extent lawful, the interest and
Charges that would have been payable in respect of such Loan but were not
payable as a result of the operation of this Section 11.12 shall be cumulated
and the interest and Charges payable to such Lender in respect of other Loans or
periods shall be increased (but not above the Maximum Rate therefor) until such
cumulated amount, together with interest thereon at the Federal Funds Rate to
the date of repayment (to the extent permitted by applicable Law), shall have
been received by such Lender.

 

Section 11.13                      Waiver of Effect of Corporate Seal.  Each
Loan Party represents and warrants to the Administrative Agent and the Lenders
that neither it nor any other Loan Party is required to affix its corporate seal
to this Agreement or any other Loan Document pursuant to any Law, agrees that
this Agreement is delivered by Borrower under seal and waives any shortening of
the statute of limitations that may result from not affixing the corporate seal
to this Agreement or such other Loan Documents.

 

Section 11.14                      Patriot Act.  The Administrative Agent and
each Lender hereby notifies the Loan Parties that, pursuant to the requirements
of the Patriot Act, it is required to obtain, verify and record information that
identifies each Loan Party, which information includes the name and address of
such Loan Party and other information that will allow such Lender or the
Administrative Agent, as applicable, to identify such Loan Party in accordance
with the Patriot Act.

 

Section 11.15                      No Advisory or Fiduciary Responsibility.  In
connection with all aspects of each transaction contemplated hereby (including
in connection with any amendment, waiver or other modification hereof or of any
other Loan Document), Borrower and each other Loan Party acknowledges and agrees
and acknowledges its Affiliates’ understanding that: (a) (i) the services
regarding this Agreement  provided by the Administrative Agent, the Lead
Arrangers and/or the Lenders are arm’s-length commercial transactions between 
Borrower, each other Loan Party and their respective Affiliates, on the one
hand, and the Administrative Agent, the Lead Arrangers and the Lenders, on the
other hand, (ii) each of Borrower and the other Loan Parties have consulted
their own legal, accounting, regulatory and tax advisors to the extent they have
deemed appropriate and (iii) Borrower and each other Loan Party

 

125

--------------------------------------------------------------------------------


 

is capable of evaluating and understanding, and understands and accepts, the
terms, risks and conditions of the transactions contemplated hereby and by the
other Loan Documents; (b) (i) each of the Administrative Agent, the Lead
Arrangers and the Lenders is and has been acting solely as a principal
and, except as expressly agreed in writing by the relevant parties, has not
been, is not, and will not be acting as an advisor, agent or fiduciary, for
Borrower, any other Loan Party, or any of their respective Affiliates, or any
other Person and (ii) none of the Administrative Agent, the Lead Arrangers and
any Lender has any obligation to Borrower, any other Loan Party or any of their
Affiliates  with respect to the transaction contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; and
(c) the Administrative Agent, the Lead Arrangers, the Lenders and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of Borrower, the other Loan Parties and
their respective Affiliates, and each of the Administrative Agent, the Lead
Arrangers and the Lenders has no obligation to disclose any of such interests
to Borrower, any other Loan Party of any of their respective Affiliates.  To the
fullest extent permitted by Law, each of Borrower and the other Loan Parties
hereby waive and release, any claims that it may have against the Administrative
Agent, the Lead Arrangers and each Lender with respect to any breach or alleged
breach of agency or fiduciary duty in connection with any aspect of any
transaction contemplated hereby.

 

Section 11.16                      Electronic Execution of Assignments and
Certain Other Documents.  The words “execution”, “signed”, “signature”, and
words of like import in any Assignment and Acceptance or in any amendment or
other modification hereof (including waivers and consents) shall be deemed to
include electronic signatures or the keeping of records in electronic form, each
of which shall be of the same legal effect, validity or enforceability as a
manually executed signature or the use of a paper-based recordkeeping system, as
the case may be, to the extent and as provided for in any applicable Law,
including the Federal Electronic Signatures in Global and National Commerce Act,
the New York State Electronic Signatures and Records Act or any other similar
state laws based on the Uniform Electronic Transactions Act.

 

Section 11.17                      Acknowledgement and Consent to Bail-In of EEA
Financial Institutions.  Notwithstanding anything to the contrary in any Loan
Document or in any other agreement, arrangement or understanding among any such
parties, each party hereto acknowledges that any liability of any Lender that is
an EEA Financial Institution arising under any Loan Document, to the extent such
liability is unsecured, may be subject to the Write-Down and Conversion Powers
of an EEA Resolution Authority and agrees and consents to, and acknowledges and
agrees to be bound by (a) the application of any Write-Down and Conversion
Powers by an EEA Resolution Authority to any such liabilities arising hereunder
which may be payable to it by any Lender that is an EEA Financial Institution
and (b) the effects of any Bail-In Action on any such liability, including, if
applicable: (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

 

Section 11.18                      Subordination.

 

Each Loan Party (a “Subordinating Loan Party”) hereby subordinates the payment
of all obligations and indebtedness of any other Loan Party owing to it, whether
now existing or hereafter arising, including but not limited to any obligation
of any such other Loan Party to the Subordinating Loan Party as subrogee of the
holders of the Obligations or resulting from such Subordinating Loan Party’s
performance under this Agreement, to the indefeasible payment in full in cash of
all Obligations.  If the holders of the Obligations so request, any such
obligation or indebtedness of any such other Loan

 

126

--------------------------------------------------------------------------------


 

Party to the Subordinating Loan Party shall be enforced and performance received
by the Subordinating Loan Party as trustee for the holders of the Obligations
and the proceeds thereof shall be paid over to the holders of the Obligations on
account of the Obligations, but without reducing or affecting in any manner the
liability of the Subordinating Loan Party under this Agreement.  Without
limitation of the foregoing, so long as no Default has occurred and is
continuing, the Loan Parties may make and receive payments with respect to
intercompany Indebtedness; provided, that in the event that any Loan Party
receives any payment of any intercompany Indebtedness at a time when such
payment is prohibited by this Section 11.18, such payment shall be held by such
Loan Party, in trust for the benefit of, and shall be paid forthwith over and
delivered, upon written request, to the Administrative Agent.

 

(remainder of page left intentionally blank)

 

127

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

BORROWER:

BIOTELEMETRY, INC.,

 

a Delaware corporation

 

 

 

 

 

By:

/s/ Heather C. Getz

 

Name:

Heather C. Getz

 

Title:

Executive Vice President and Chief Financial Officer

 

 

 

 

GUARANTORS:

CARDIAC MONITORING HOLDING COMPANY, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Heather C. Getz

 

Name:

Heather C. Getz

 

Title:

Treasurer

 

 

 

 

 

CARDIONET, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Heather C. Getz

 

Name:

Heather C. Getz

 

Title:

Treasurer

 

 

 

 

 

BRAEMAR MANUFACTURING, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Heather C. Getz

 

Name:

Heather C. Getz

 

Title:

Treasurer

 

 

 

 

 

CARDIOCORE LAB, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Heather C. Getz

 

Name:

Heather C. Getz

 

Title:

Treasurer

 

BIOTELEMETRY, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

ECG SCANNING & MEDICAL SERVICES LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Heather C. Getz

 

Name:

Heather C. Getz

 

Title:

Treasurer

 

 

 

 

 

HEARTCARE CORPORATION OF AMERICA, INC.,

 

a New Jersey corporation

 

 

 

 

 

By:

/s/ Heather C. Getz

 

Name:

Heather C. Getz

 

Title:

Treasurer

 

 

 

 

 

MEDNET HEALTHCARE TECHNOLOGIES, INC.,

 

a New Jersey corporation

 

 

 

 

 

By:

/s/ Heather C. Getz

 

Name:

Heather C. Getz

 

Title:

Treasurer

 

 

 

 

 

UNIVERSAL MEDICAL, INC.,

 

a New Jersey corporation

 

 

 

 

 

By:

/s/ Heather C. Getz

 

Name:

Heather C. Getz

 

Title:

Treasurer

 

 

 

 

 

UNIVERSAL MEDICAL LABORATORY, INC.,

 

a New Jersey corporation

 

 

 

 

 

By:

/s/ Heather C. Getz

 

Name:

Heather C. Getz

 

Title:

Treasurer

 

BIOTELEMETRY, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

 

LTHSE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Heather C. Getz

 

Name:

Heather C. Getz

 

Title:

Treasurer

 

 

 

 

 

VIRTUALSCOPICS, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Heather C. Getz

 

Name:

Heather C. Getz

 

Title:

Treasurer

 

 

 

 

 

BIOTELEMETRY CARE MANAGEMENT, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Heather C. Getz

 

Name:

Heather C. Getz

 

Title:

Treasurer

 

 

 

 

 

TELCARE, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Heather C. Getz

 

Name:

Heather C. Getz

 

Title:

Treasurer

 

 

 

 

 

TELCARE MEDICAL SUPPLY, LLC,

 

a Delaware limited liability company

 

 

 

 

 

By:

/s/ Heather C. Getz

 

Name:

Heather C. Getz

 

Title:

Treasurer

 

BIOTELEMETRY, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

SUNTRUST BANK,

 

as Administrative Agent, as Issuing Bank, as Swingline Lender and as a Lender

 

 

 

 

 

By:

/s/ Ben Cumming

 

Name:

Ben Cumming

 

Title:

Managing Director

 

BIOTELEMETRY, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

KEYBANK NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Douglas Gardner

 

Name:

Douglas Gardner

 

Title:

Vice President

 

BIOTELEMETRY, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Shailesh H. Patel

 

Name:

Shailesh H. Patel

 

Title:

Managing Director

 

BIOTELEMETRY, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

PNC BANK, NATIONAL ASSOCIATION

 

 

 

 

 

By:

/s/ Daniel V. Borelli

 

Name:

Daniel V. Borelli

 

Title:

Senior Vice President

 

BIOTELEMETRY, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

SILICON VALLEY BANK

 

 

 

 

 

By:

/s/ L. James Caccavaro

 

Name:

L. James Caccavaro

 

Title:

Vice President

 

BIOTELEMETRY, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------


 

LENDERS:

TD Bank USA, N.A.

 

 

 

 

 

By:

/s/ Gary Ziverano

 

Name:

Gary Ziverano

 

Title:

Vice President

on behalf of Robert Mindick, SVP

 

BIOTELEMETRY, INC.

CREDIT AGREEMENT

 

--------------------------------------------------------------------------------